Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 1 of 255




             EXHIBIT 2
       Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 2 of 255




               CENTRE INTERNATIONAL POUR LE RÈGLEMENT DES
                 DIFFÉRENDS RELATIFS AUX INVESTISSEMENTS
                              WASHINGTON, D.C.


                                  Dans une procédure entre

                            GETMA INTERNATIONAL,
                               NCT NECOTRANS,
                     GETMA INTERNATIONAL INVESTISSEMENTS,
                      NCT INFRASTRUCTURE & LOGISTIQUE
                                       Demanderesses


                                            ET



                               LA REPUBLIQUE DE GUINEE
                                        Défenderesse


                                 Affaire CIRDI ARB/11/29



                                    SENTENCE


                                   Membres du Tribunal
                              Mme Vera Van Houtte, Présidente
                               M. Bernardo Cremades, Arbitre
                                Prof. Pierre Tercier, Arbitre


                                  Secrétaire du Tribunal
                                 Mme Mairée Uran Bidegain



Date d’envoi aux Parties: le 16 août 2016
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 3 of 255



                      REPRÉSENTATION DES PARTIES

Les Demanderesses sont représentées par :    La Défenderesse est représentée par :

   M. Grégory Quérel                         Me Laurent Jaeger
   M. Abdel Aziz Thiam                       Me Pascal Agboyibor
   Getma International, NCT Necotrans,       Me Romain Sellem
   Getma International Investissements, et   Me Agnès Bizard
   NCT Infrastructure & Logistique           Orrick Rambaud Martel, Société d’avocats
   40, Avenue George V                       31, Avenue Pierre 1er de Serbie
   75008 Paris                               75782 Paris
   France                                    France

   et                                        et

  Me José Miguel Júdice                      Me Mamadou S. Traoré
  Me Tiago Duarte                            Cabinet d’avocats
  Me Filipa Cansado Carvalho                 11 BP 721 CMS Ouagadougou
  Me Pacôme Ziegler                          11 Place Naba Koom
  PLMJ – A.M. Pereira, Sáragga Leal,         Burkina Faso
  Oliveira Martins, Júdice e Associados,
  RL, Avocats au Barreau de Lisbonne
  Avenida da Liberdade, 224
  1250-148 Lisbonne
  Portugal

   et

  Me Cédric Fischer
  Me Elisabeth Mahé
  Me Tristan Dupré de Puget
  Fischer, Tandeau de Marsac, Sur &Ass.
  Société d’Avocats au Barreau de Paris
  67, boulevard Malesherbes
  75008 Paris
  France
            Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 4 of 255



                                                               SOMMAIRE



I.     INTRODUCTION ET PARTIES .......................................................................................... 1
II.    HISTORIQUE DE LA PROCÉDURE .................................................................................. 2
       A. Commencement de la procédure .................................................................................... 2
       B. Demande de récusation .................................................................................................. 3
       C. Compétence .................................................................................................................... 3
       D. Suspension de la procédure ............................................................................................ 4
       E.     Echange de mémoires sur le fond et audience ............................................................... 6
       F.     Après l’audience ............................................................................................................. 8
III.   FAITS .................................................................................................................................... 9
IV. DEMANDES DES PARTIES.............................................................................................. 25
       A. Demanderesses ............................................................................................................. 25
       B. Défenderesse ................................................................................................................ 28
V.     LA COMPETENCE ET LA RECEVABILITE DES DEMANDES ................................... 29
       A. Position de la Défenderesse .......................................................................................... 29
              (1) Le Tribunal est incompétent ratione materiae du fait de l’illégalité de
                  l’investissement et des actes de corruption ........................................................... 29
              (2) Le Tribunal est incompétent pour statuer sur les effets de la résiliation, le gain
                  manqué et les préjudices supplémentaires découlant du Décret de résiliation, du
                  fait de la Décision sur la Compétence du 29 décembre 2012 ............................... 37
              (3) L’article 32.5 de la Convention de concession constitue un accord contraire, tel
                  que reconnu par la Décision sur la Compétence, et la position des Demanderesses
                  en ce qui concerne son inapplicabilité se heurte au principe de l’« estoppel » .... 39
              (4) Renonciation et res judicata ................................................................................. 41
              (5) Le prétendu déni de justice suivant l’annulation de la sentence ........................... 46
       B. Position des Demanderesses ......................................................................................... 46
              (1) Le Tribunal est compétent ratione materiae car l’investissement est légal.......... 46
              (2) Le Tribunal est compétent pour statuer sur les effets de la résiliation, le gain
                  manqué et les préjudices supplémentaires découlant du Décret de résiliation ..... 53
              (3) L’article 32.5 de la Convention de concession en tant qu’accord contraire ......... 55
              (4) Les défenses de res judicata et renonciation ........................................................ 57
              (5) Les effets de l’annulation de la sentence CCJA.................................................... 58


                                                                       ii
          Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 5 of 255



       C. Analyse du Tribunal ..................................................................................................... 58
             (1) La compétence du Tribunal ratione materiae ....................................................... 59
             (2) La compétence du Tribunal sur les effets de la résiliation, le gain manqué et les
                 préjudices supplémentaires découlant du Décret de résiliation, du fait de la
                 Décision sur la Compétence du 29 décembre 2012 ............................................ 123
             (3) Les effets de l’article 32.5 de la Convention de concession en tant qu’accord
                 contraire à la lumière de la Décision du 29 décembre 2012 ............................... 132
             (4) Res judicata et renonciation ................................................................................ 135
             (5) L’annulation de la sentence CCJA...................................................................... 135
             (6) En ordre subsidiaire : l’irrecevabilité des demandes .......................................... 138
             (7) En ordre infiniment subsidiaire : rejet des demandes pour cause de fausses
                 déclarations ......................................................................................................... 138
VI. LA RESPONSABILITE .................................................................................................... 140
       A. Position des Demanderesses ....................................................................................... 140
             (1) La Guinée a violé l’article 5 du Code des investissements et le droit international
                 coutumier en tant qu’elle a réalisé une expropriation illégale résultant tant du
                 Décret de résiliation que du Décret de réquisition .............................................. 140
             (2) La Guinée a violé l’article 6 du Code des investissements ................................. 143
       B. Position de la Défenderesse ........................................................................................ 144
             (1) L’application de l’article 5 du Code des investissements au cas d’espèce ......... 144
             (2) L’article 6 du Code des investissements ............................................................. 145
       C. Analyse du Tribunal ................................................................................................... 146
             (1) L’article 5 du Code des investissements ............................................................. 146
             (2) L’article 6 du Code des investissements ............................................................. 151
VII. LA REPARATION DU PREJUDICE ............................................................................... 152
       A. Position des Demanderesses ....................................................................................... 152
             (1) Les Demanderesses ont droit à une réparation intégrale et l’indemnisation
                 forfaitaire de l’article 32.3 de la Convention de concession est inapplicable ..... 152
             (2) Montant de la réparation ..................................................................................... 153
             (3) Les allégations de la double réparation ............................................................... 158
       B. Position de la Défenderesse ........................................................................................ 159
             (1) L’indemnisation forfaitaire de l’article 32.3 de la Convention de concession est
                 applicable et exige que toute indemnisation soit appréciée strictement ............. 159
             (2) Montant de la réparation ..................................................................................... 160
             (3) La double réparation ........................................................................................... 165

                                                                   iii
           Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 6 of 255



       C. Analyse du Tribunal ................................................................................................... 167
              (1) Les principes de réparation ................................................................................. 167
              (2) Le montant de la réparation ................................................................................ 168
              (3) Les allégations de double réparation................................................................... 189
VIII. FRAIS DE LA PROCEDURE ........................................................................................... 190
       A. Position des Demanderesses ....................................................................................... 190
       B. Position de la Défenderesse ........................................................................................ 191
       C. Analyse du Tribunal ................................................................................................... 192
IX. DISPOSITIF ...................................................................................................................... 194




                                                                   iv
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 7 of 255



                        GLOSSAIRE DES ABREVIATIONS

CCJA                                 Cour Commune de Justice et d’Arbitrage de
                                     l’Organisation pour l’Harmonisation en
                                     Afrique du Droit des Affaires
C-Mem.                               Contre-mémoire de la Défenderesse, du 30
                                     mars 2015
C-[n°]                               Pièce Demanderesses
Commission                           Commission Nationale des Grands Marchés,
                                     aussi appelée Commission d’évaluation
CIRDI ou le Centre                   Centre international pour le règlement des
                                     différends relatifs aux investissements
Convention CIRDI                     Convention pour le règlement des différends
                                     relatifs aux investissements entre Etats et
                                     ressortissants d’autres Etats, du 18 mars 1965
Dupl.                                Duplique de la Défenderesse, du 15 octobre
                                     2015
Getma International                  Getma International S.A.S. de droit français,
                                     première demanderesse dans le présent
                                     arbitrage CIRDI et demanderesse unique dans
                                     l’affaire CCJA N° 001/2011/ARB
GNF                                  Francs guinéens
Mem.                                 Mémoire des Demanderesses, du 17 novembre
                                     2014
Mem.AAC                              Mémoire après Audience des Demanderesses,
                                     du 3 février 2016
Mem.AAR                              Mémoire après Audience de la Défenderesse,
                                     du 3 février 2016
MSC                                  Mediterranean Shipping Company SA
PAC                                  Port Automne de Conakry
R-[n°]                               Pièce Défenderesse
Règlement d’arbitrage                Règlement de procédure relative aux instances
                                     d’arbitrage du CIRDI
Répl.                                Réplique des Demanderesses, du 15 juillet
                                     2015
Sentence CCJA                        La sentence arbitrale rendue le 29 avril 2014
                                     dans l’affaire CCJA N° 001/2011/ARB entre la
                                     société Getma International et la République de
                                     Guinée
STCC                                 Société du Terminal à Conteneurs de Conakry,
                                     la filiale de droit guinéen constituée par GI
                                     pour exploiter la concession
TAC                                  Terminal à conteneurs

                                        v
       Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 8 of 255



TR I, p.[ ]:[ lignes]               Transcription de l’audience du 23 novembre
                                    2015
TR II, p.[ ]:[lignes]               Transcription de l’audience du 24 novembre
                                    2015
TR III, p.[ ]:[lignes]              Transcription de l’audience du 25 novembre
                                    2015
Tribunal CCJA                       Le Tribunal arbitral dont la Cour Commune de
                                    Justice et d’Arbitrage de l’OHADA a confirmé
                                    la composition et qui, le 29 avril 2014, a rendu
                                    une sentence dans l’affaire CCJA N°
                                    001/2011/ARB entre la société Getma
                                    International et la République de Guinée




                                      vi
     Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 9 of 255



I. INTRODUCTION ET PARTIES

1.    Cette affaire concerne un différend soumis au Centre international pour le règlement des
      différends relatifs aux investissements (ci-après le « CIRDI » ou le « Centre ») sur le
      fondement du Code des investissements guinéen du 3 janvier 1987 tel que modifié le 30
      juin 1995 (ci-après le « Code des investissements » ou « Code ») et sur le fondement de
      la Convention pour le règlement des différends relatifs aux investissements entre Etats
      et ressortissants d’autres Etats du 18 mars 1965, en vigueur depuis le 14 octobre 1966
      (ci-après la « Convention CIRDI »). Le différend porte sur la résiliation par la
      République de Guinée de la Convention de mise en concession du Terminal à conteneurs
      du port automne de Conakry, son extension et l’aménagement d’un espace de la gare
      ferroviaire (ci-après la « Convention de concession »), conclue le 22 septembre 2008
      entre la Défenderesse et Getma International, sur les effets d’un Décret de résiliation
      adopté par le Président de la République de Guinée en date du 8 mars 2011, ainsi sur un
      Décret de réquisition du 9 mars 2011.

2.    La première Demanderesse est Getma International, une société par actions simplifiée
      de droit français, dont le siège est établi au 66 rue Pierre Charron, 75008 Paris.

3.    La deuxième Demanderesse est Necotrans Holding (précédemment NCT Necotrans et
      encore appelée ainsi dans cette Sentence), une société par actions simplifiée de droit
      français, dont le siège est établi au 40 avenue Georges V, 75008 Paris.

4.    La troisième Demanderesse est Getma International Investissements, une société par
      actions simplifiée de droit français, dont le siège est établi au 66 rue Pierre Charron,
      75008 Paris.

5.    La quatrième Demanderesse est NCT Infrastructure & Logistique, une société par
      actions simplifiée de droit français, dont le siège est établi au 66 rue Pierre Charron,
      75008 Paris.

6.    Les quatre Demanderesses sont ensemble appelées les « Demanderesses ».




                                              1
     Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 10 of 255



7.     La Défenderesse est la République de Guinée (ci-après la « Défenderesse », la
       « Guinée » ou la « République »).

8.     Les Demanderesses et la Défenderesse seront collectivement appelés les « Parties ». Les
       représentants respectifs des Parties et leurs adresses sont mentionnés ci-dessus.



II. HISTORIQUE DE LA PROCEDURE

A. Commencement de la procédure


9.     Le 29 septembre 2011, les Demanderesses ont introduit une requête d’arbitrage (ci-après
       la « Requête ») auprès du CIRDI contre la République de Guinée.

10.    La Requête a pour fondement la Convention CIRDI ainsi que l’Ordonnance
       No 001/PRG/87 du 3 janvier 1987, modifiée par la loi N° L/95/029/CTRN du 30 juin
       1995 portant Code des investissements de la République de Guinée.

11.    En application de l’article 36(3) de la Convention CIRDI, le Secrétaire général du
       CIRDI a enregistré la Requête le 3 novembre 2011.

12.    Le Tribunal est composé de Mme Vera Van Houtte, de nationalité belge, Présidente,
       nommée par accord des Parties, de M. Bernardo Cremades, de nationalité espagnole,
       nommé par la Demanderesse, et de M. le professeur Pierre Tercier, de nationalité suisse,
       nommé par la Défenderesse.

13.    Le 2 février 2012, le Secrétaire général a notifié aux Parties, conformément à l’article
       6(1) du Règlement de procédure relatif aux instances d’arbitrage du CIRDI (ci-après le
       « Règlement d’arbitrage »), que les trois arbitres avaient accepté leur nomination, que
       le Tribunal était ainsi réputé constitué et l’instance engagée à cette date. Les Parties ont
       également été informées de ce que Madame Mairée Uran-Bidegain, Conseiller juridique
       au CIRDI, était la Secrétaire du Tribunal (ci-après la « Secrétaire »).




                                              2
   Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 11 of 255



14.   Le Tribunal a tenu sa première session avec les Parties le 30 mars 2012. Les Parties ont
      confirmé la régularité de la constitution du Tribunal et ont indiqué ne pas avoir
      d’objections concernant les déclarations de ses membres. Il a été également convenu
      que le Règlement d’arbitrage applicable serait celui entré en vigueur depuis avril 2006,
      que le lieu de la procédure serait Paris et que la procédure se déroulerait en langue
      française. L’accord des Parties est retranscrit dans le Procès-verbal de la première
      session.


B. Demande de récusation

15.   Le 16 avril 2012, la Défenderesse a soumis une demande de récusation à l’encontre de
      M. Bernardo Cremades (ci-après la « Demande de récusation »), en application de
      l’article 57 de la Convention CIRDI. Suite au partage des voix de Mme Vera Van Houtte
      et de M. le professeur Pierre Tercier, le Président du Conseil administratif s’est
      prononcé, le 28 juin 2012, sur la Demande de récusation conformément à l’article 58 de
      la Convention CIRDI. Il a rejeté la Demande de récusation et a décidé que les frais
      encourus par les Parties et les arbitres à la suite de la Demande de récusation feraient
      l’objet d’une décision ultérieure du Tribunal.


C. Compétence

16.   Conformément au calendrier de la procédure établi au point 13 du Procès-verbal de la
      première session, les Parties ont soumis les écritures suivantes concernant l’exception
      d’incompétence soulevée par la Défenderesse à cause de l’arbitrage lancé en parallèle
      par la première Demanderesse, Getma International, sur la base d’une clause
      contractuelle d’attribution de juridiction, conformément au Règlement d’Arbitrage de la
      Cour de Justice et d’Arbitrage OHADA (ci-après « l’arbitrage CCJA » et « le Tribunal
      CCJA ») :

 a) Le 22 juin 2012: Mémoire n°1 de la Défenderesse sur la compétence (ci-après le
    « Mémoire n°1 ») ;

 b) Le 13 juillet 2012: Contre-Mémoire n°1 des Demanderesses sur la compétence (le «
    Contre-Mémoire n°1 ») ;



                                            3
   Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 12 of 255




 c) Le 6 août 2012: Mémoire n°2 de la Défenderesse sur la compétence (le « Mémoire n°2
    ») ; et

 d) Le 7 septembre 2012: Contre-Mémoire n°2 des Demanderesses sur la compétence (le «
    Contre-Mémoire n°2 »).


17.   Le 28 septembre 2012, une audience sur la compétence de ce Tribunal arbitral a eu lieu
      à Paris, dont un Procès-verbal a été soumis aux Parties et aux arbitres sous forme de
      projet, le même jour, et sous forme de version finale, sous réserves d’éventuelles
      corrections par les Parties ou les arbitres, le 2 octobre 2012.

18.   Le 29 décembre 2012, le Tribunal a rendu sa Décision sur la Compétence. Le dispositif
      en était le suivant :

      « 1. Ce Tribunal n’est pas compétent pour se prononcer sur les effets de la
      résiliation de la Convention de concession à l’égard des quatre demanderesses.

      2. Ce Tribunal est compétent pour se prononcer sur les effets de la réquisition
      et autres violations alléguées du Code des investissements n’entrant pas dans le
      cadre de la Convention de concession à l’égard des quatre demanderesses.

      3. Les frais encourus par les parties et les membres du Tribunal jusqu’à présent,
      y compris les frais d’arbitrage se rapportant au déclinatoire de compétence
      feront l’objet d’une décision ultérieure du Tribunal. »

19.   Cette Décision sur la Compétence fait partie intégrante de la présente sentence du
      Tribunal et y est incorporée dans sa totalité. Elle figure en Annexe A de cette Sentence.


D. Suspension de la procédure

20.   Par lettre du 10 janvier 2013, le Tribunal arbitral a invité les Parties « dès qu’elles auront
      pris connaissance de la Décision sur la Compétence du Tribunal arbitral […] de se
      consulter afin de se mettre si possible d’accord sur la suite de la procédure, en
      particulier si elles entendent demander la suspension de la procédure ». Par lettre du 31
      janvier 2013, les Parties ont présenté leurs positions respectives sur la suite de la
      procédure et, notamment, sur une éventuelle suspension de celle-ci. En particulier, les
      Demanderesses ont demandé au Tribunal arbitral « de suspendre la procédure


                                              4
  Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 13 of 255



      d’arbitrage CIRDI jusqu’à la Décision de la procédure d’arbitrage CCJA », tandis que
      la Défenderesse a expliqué ne pouvoir prendre position sur une éventuelle suspension
      qu’après que les Demanderesses auront précisé quelles demandes elles entendent
      poursuivre devant ce Tribunal arbitral.

21.   Le 12 février 2013, suite au non-paiement de la deuxième avance par la Défenderesse,
      le Tribunal a suspendu l’audience, puis l’a reprise le 22 août 2013 après réception par
      le CIRDI du paiement des Demanderesses (lesquelles se sont substituées à la
      Défenderesse).

22.   Le 1er octobre 2013, après que les Parties eurent rappelé leurs positions respectives sur
      la suspension, le Tribunal a rendu l’Ordonnance de Procédure n°1 décidant ceci :

      a. Les parties sont tenues d’informer le Tribunal arbitral sans délai de la date
      approximative à laquelle la sentence [du Tribunal CCJA] est attendue et, le cas
      échéant, de tout retard dont elles pourraient avoir connaissance ;

      b. Les Demanderesses devront notifier le Tribunal arbitral dès que la décision
      ou sentence du Tribunal CCJA sera rendue ;

      c. Les parties devront en tout état de cause informer le Tribunal arbitral au plus
      tard le 1er novembre 2013, de la situation de la procédure devant le Tribunal
      CCJA à ce moment-là ;

      d. La présente instance est suspendue jusqu’au 1er décembre 2013, à toutes fins
      utiles, sauf la réception d’informations mentionnées aux points (a) à (c)
      susmentionnés ;

      e. Le Tribunal arbitral pourra à tout moment reconsidérer la présente décision
      en fonction des circonstances pertinentes portées à sa connaissance et le fera en
      tout cas proprio motu avant le 1er décembre 2013.

23.   Le 28 novembre 2013, le Tribunal a rendu l’Ordonnance de Procédure n°2 décidant ceci:

      a. Les parties devront informer ce Tribunal arbitral dès que la décision ou
      sentence du Tribunal CCJA sera rendue, et, en tout état de cause, informer le
      Tribunal arbitral au plus tard le lundi 6 janvier 2014, de la situation de la
      procédure devant le Tribunal CCJA à ce moment-là ;




                                            5
   Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 14 of 255



       b. La suspension de la présente instance est prorogée jusqu’au lundi 13 janvier
       2014, à toutes fins utiles, sauf pour la réception d’information évoquée au point
       (a) susmentionné.

24.    Le 13 janvier 2014, le Tribunal a rendu l’Ordonnance de Procédure n°3 décidant ceci :

       a. Les parties devront informer ce Tribunal arbitral dès que la décision ou
       sentence du Tribunal CCJA sera rendue, et, en tout état de cause, informer le
       Tribunal arbitral au plus tard le lundi 8 avril 2014, de la situation de la
       procédure devant le Tribunal CCJA à ce moment-là ;

       b. La suspension de la présente instance est prorogée jusqu’au lundi 21 avril
       2014, à toutes fins utiles, sauf pour la réception d’information évoquée au point
       (a) susmentionné.

25.    Le 16 avril 2014, le Tribunal a rendu l’Ordonnance de Procédure n°4 décidant ceci :

       a. Les parties devront informer ce Tribunal arbitral dès que la décision ou
       sentence du Tribunal CCJA sera rendue, et, en tout état de cause, informer le
       Tribunal arbitral au plus tard le mardi 10 juin 2014, de la situation de la
       procédure devant le Tribunal CCJA à ce moment-là ;

       b. La suspension de la présente instance est prorogée jusqu’au lundi 23 juin
       2014, à toutes fins utiles, sauf pour la réception d’information évoquée au point
       (a) susmentionné.

26.    Le 10 juin 2014, les Demanderesses ont informé le Tribunal que le Tribunal CCJA avait
       rendu sa sentence le 29 avril 2014 et, le 17 juin 2014, le Tribunal a décidé de lever la
       suspension et de reprendre l’instance à cette date.


E. Echange de mémoires sur le fond et audience

27.    Le 7 juillet 2014, le Tribunal a rendu l’Ordonnance de Procédure n°5 fixant le calendrier
       de la procédure. Conformément à ce calendrier :

      a)   Le 17 novembre 2014, les Demanderesses ont déposé leur Mémoire sur le fond
           (« Mem.») ;

      b)   Le 30 mars 2015, la Défenderesse a déposé son Contre-mémoire sur le fond (« C-
           Mem.») ;




                                             6
  Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 15 of 255



      c)   Le 15 avril 2015, les Parties ont échangé leurs demandes respectives de production
           de documents ; le 7 mai 2015, elles y ont réagi; le 15 mai 2015, chaque partie a
           adressé au Tribunal une demande afin que l’autre partie produise certains
           documents et, les 3 et 11 juin 2005, le Tribunal a rendu, respectivement, les
           Ordonnances de Procédure n°6 et 7 en la matière;

      d)   Le 15 juillet 2015, les Demanderesses ont déposé leur Mémoire en Réplique
           (« Répl.») sur le fond ; et

      e)   Le 15 Octobre 2015, la Défenderesse a déposé sa Duplique sur le fond (« Dupl.»).

28.    Le 2 novembre 2015, le Tribunal a rendu l’Ordonnance de Procédure n°8 concernant
       l’organisation de l’audience et l’interrogation des témoins et, le 10 novembre 2015,
       l’Ordonnance de Procédure n°9 concernant la comparution de certains témoins à
       l’audience commençant le 23 novembre 2015.

29.    Une audience sur le fond a eu lieu à Paris du 23 au 25 novembre 2015. Outre les
       membres du Tribunal, la Secrétaire du Tribunal et les sténotypistes, les personnes
       suivantes étaient présentes :

       Pour les Demanderesses :

           - José Miguel Júdice
           - Cédric Fisher
           - Elisabeth Mahé
           - Jean Daniel Littler
           - Tiago Duarte
           - Filipa Cansado Carvalho
           - Pacôme Ziegler
           - Tristan Dupré de Puget

      Pour la Défenderesse :

           - Laurent Jaeger
           - Romain Sellem
           - Agnès Bizard
           - François Adao
           - Line Geffrault
           - Leonid Shmatenko
           - Jean Tardi


                                           7
   Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 16 of 255



          - Anne Claire Habib

30.   Les personnes suivantes ont témoigné :

      Présentées par les Demanderesses :

          - Grégory Quérel
          - Dominique Perrier (PwC)
          - Manoël de Goeij (PwC)

      Présentées par la Défenderesse :

          - Demba Kourouma
          - Ibrahima Lamizana Condé
          - Mikaël Ouaniche (OAC)

31.   En réponse à la question de la Présidente en fin d’audience, chaque Partie a confirmé
      qu’elle n’avait pas de critiques ou de réserves à formuler au sujet de la régularité de la
      procédure (TR III p.88 : 7-16).

32.   L’audience a été entièrement enregistrée. Le 4 décembre 2015, l’enregistrement sonore
      de l’audience a été mis à la disposition des Parties et le Procès-verbal établi par les
      sténotypistes leur a été envoyé pour relecture ; il a été par la suite adopté dans sa version
      finale avec les modifications consolidées des Demanderesses et de la Défenderesse.


F. Après l’audience

33.   Le 26 novembre 2015, le Tribunal arbitral a fixé les étapes suivantes de la procédure,
      parmi lesquelles le dépôt éventuel par la Défenderesse de commentaires de M. Ouaniche
      sur certaines erreurs dans le modèle de calcul du gain manqué relevées pendant
      l’audience. Le délai du 7 décembre 2015 pour la soumission des commentaires de M.
      Ouaniche a été prolongé d’une semaine à la demande de la Défenderesse.

34.   Le 21 décembre 2015, les Demanderesses ont informé la Secrétaire du Tribunal arbitral
      de l’arrêt de la CCJA du 30 novembre 2015 annulant la sentence du Tribunal CCJA du
      29 avril 2014 au motif que le Tribunal CCJA ne s’était pas conformé à sa mission quand
      il avait demandé aux parties de régler un supplément d’honoraires.



                                              8
          Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 17 of 255



       35.    Le 30 décembre 2015, les Demanderesses ont demandé au Tribunal arbitral
              l’autorisation de présenter en annexe à leur Mémoire après Audience, les documents
              techniques préparés par PwC (des feuilles de calcul Excel) montrant les erreurs affectant
              le modèle de M. Ouaniche. Le 8 janvier 2016, le Tribunal arbitral a autorisé les
              Demanderesses à joindre à leur Mémoire après Audience uniquement les spreadsheets
              mentionnées dans leur lettre du 8 décembre 2015.

       36.    Chaque Partie a soumis son Mémoire après-audience le 3 février 2016 et sa soumission
              relative aux frais de l’arbitrage le 17 février 2016.

       37.    Le 20 juillet 2016, le Tribunal arbitral a clôturé les débats.




      III. FAITS

       38.    Ce résumé des faits n’a pas la prétention d’être exhaustif. En tant que de besoin, d’autres
              faits seront pris en compte dans les chapitres suivants dans la mesure où ils sont
              pertinents pour les décisions à prendre.

       39.    Ce litige concerne un investissement opéré sur le terminal à conteneurs (ci-après le
              « TAC ») du port de Conakry en République de Guinée.

       40.    En mars 2008, le Ministère des Transports et le Port Autonome de Conakry (ci-après le
              « PAC ») ont publié un appel à manifestation d’intérêt pour l’extension et la mise en
              concession du Terminal conteneurs du Port de Conakry. 1 L’annonce indiquait que le
              projet comporterait deux volets :

              -    « L’extension du Terminal à Conteneurs par la création notamment d’un deuxième
                   poste à quai de 300 m de longueur avec une profondeur de -13 m devant le quai et
                   12 ha de terre-pleins supplémentaires en vue d’augmenter la capacité d’accueil




1
    Annonces Légales, Magasine Jeune Afrique n°2461 (C-102).


                                                       9
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 18 of 255



                 d’au moins trois cent mille (300.000) conteneurs Equivalent-Vingt-Pied (EVP) par
                 an » ; et

            -    « Les travaux de réhabilitation du Terminal à Conteneurs existant, la
                 modernisation des équipements de manutention et l’aménagement au niveau de la
                 gare ferroviaire d’une plateforme qui sera annexée au TAC ».

            L’appel précisait qu’il « s’adress[ait] exclusivement aux candidats ayant une longue et
            solide expérience dans la conception, le financement, la réalisation, l’exploitation et
            l’entretien de terminaux à conteneurs ».

     41.    Le 10 mars 2008, Getma International a répondu à l’appel à manifestation d’intérêt,
            joignant une plaquette de présentation du groupe Necotrans et diverses lettres de ses
            partenaires commerciaux. 2

     42.    Le 7 avril 2008, le Directeur-Général du PAC a envoyé une lettre à Transafrica Guinée,
            représentant Getma International, l’informant qu’elle avait été « présélectionné[e] » et
            « admis[e] à soumissionner pour la mise en concession et l’extension » du TAC du
            PAC. 3

     43.    Le dossier d’appel d’offres comprenait le cahier des charges et le projet de convention,
            ainsi que le Règlement de la Consultation. 4

     44.    En juillet 2008, Getma International a déposé un dossier technique 5, portant sur les
            aspects techniques de son offre et présentant comme son partenaire contractuel Europe
            Terminal, une filiale de l’armateur mondial Mediterranean Shipping Company SA (ci-




2
  Manifestation d’intérêt de Getma International au PAC (C-103 et C-16).
3
  Lettre du DG du PAC à Getma International en date du 7 avril 2008 (C-105).
4
  Règlement de la Consultation (C-108).
5
  Proposition technique (C-174).


                                                       10
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 19 of 255



            après la « MSC ») et, simultanément mais sous une enveloppe séparée, son offre
            financière. 6

     45.    En août 2008, un Rapport d’évaluation des offres a été dressé par la Commission
            Nationale des Grands Marchés (ci-après la « Commission »). 7 L’offre technique de
            Getma International a obtenu la note la plus élevée des quatre soumissionnaires, lesquels
            avaient tous obtenu au moins le minimum de 70 points de telle façon que leurs offres
            financières pouvaient également être ouvertes. Après leur évaluation, ces offres ont
            conduit à un classement dans lequel celle de Getma International était à nouveau la
            première. Ainsi, la Commission Nationale des Grands Marchés a décidé, le 22 août
            2008, d’adjuger provisoirement le contrat à Getma International.

     46.    Par lettre du 27 août 2008, le Ministre des Transports a informé Getma International de
            cette adjudication provisoire par la Commission. La lettre invitait Getma International à
            se rendre à Conakry le 2 septembre 2008 afin d’entamer les négociations relatives à la
            Convention de concession. 8

     47.    Les négociations de la Convention de concession se sont tenues par la suite. Les Parties
            sont en désaccord quant à leur durée et leur degré d’intensité. Un des témoins des
            Demanderesses, Mme Mangiante, indique que « [l]es négociations se sont déroulées à
            la fin du mois d’août et au cours du mois de septembre 2008 » et qu’elles « étaient
            conduites article par article ». Elle ajoute que « les négociations ont été particulièrement
            difficiles, et l’équipe Necotrans est été [sic] contrainte de faire d’importantes
            concessions par rapport au projet de texte initial » (attestation Julie Mangiante).

     48.    Le 11 septembre 2008, FFA Ernst & Young a adressé au PAC un avis juridique relatif
            au projet de Convention (apparemment en exécution d’un contrat de services conclu




6
  Offre financière (C- 179).
7
  Rapport d’évaluation des offres (C-111).
8
  Lettre du Ministre des Transports à Getma International en date du 27 août 2008 (C-10).


                                                        11
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 20 of 255



            entre ces deux parties, étrangement à la même date du 11 septembre 2008). 9 L’analyse
            porte, entre autres, sur le régime fiscal et douanier du projet et conclut que « cette
            situation ne […] semble pas avantageuse pour le Concédant ».

     49.    Une note technique a été rédigée, dont le destinataire n’est pas précisé, note semblant
            être datée des 15 et 16 septembre 2008 et émise par un représentant du PAC. Elle
            précisait qu’un délai plus long de négociation aurait pu être retenu et regrettait que les
                                                                                                  10
            discussions soient menées par la Commission d’évaluation des offres                        plutôt que par
            le PAC lui-même. 11

     50.    Le 22 septembre 2008, la Défenderesse et Getma International ont signé la Convention
            de mise en concession du Terminal à conteneurs du port automne de Conakry, son
            extension et l’aménagement d’un espace de la gare ferroviaire (ci-après la « Convention
            de concession » ou « Convention »). 12

     51.    Le 2 octobre 2008, le Trésor Public de Guinée a tiré un chèque – déjà émis le 15
            septembre 2008 – sur Getma International d’un montant de 7.500.000 euros,
            correspondant à la première moitié du ticket d’entrée. 13 L’article 15.2 de la Convention
            prévoyait que la deuxième moitié était due au plus tard six mois après la date de la
            signature de la Convention.




9
   Avis juridique d’E&Y (C-119) : la lettre de transmission date du 11 septembre 2008, et la p.1 de l’avis signale
que : « La présente opinion juridique vous est adressée conformément aux termes du contrat de prestation de services
du 11 septembre 2008…. »
10
   Après vérification, le Tribunal arbitral conclut que cette Commission est la même que la Commission Nationale des
Grands Marchés : Le Règlement de la Consultation (C-108) dit dans son art. 2 que la réception et l’ouverture des
offres seront faites par « une commission désignée à cet effet » et que l’analyse et l’évaluation en est faite par « la
commission » ; l’art. 19 prévoit que « la commission de dépouillement et d’évaluation des offres» attribuera
provisoirement la Concession; et les témoins à l’audience ont parlé de la « Commission d’évaluation ». L’on peut
donc présumer que la dénomination « Commission Nationale des Grands Marchés » qui figure sur le Rapport
d’Evaluation des Offres (C-111) est le nom officiel de la Commission d’évaluation, d’autant plus que la liste des
membres de la Commission comprend aussi le nom des deux témoins ainsi que ceux des personnes auxquelles ils se
sont référés.
11
   Note technique (C-120).
12
   Convention de concession (C-11 et C-48).
13
   Chèque tiré sur Getma International à l’ordre du Trésor publique de Guinée (C-121). Encaissement du chèque n°817
(C-122).


                                                         12
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 21 of 255



     52.    Le 31 octobre 2008, Getma International et NCT Necotrans ont constitué à Paris une
            filiale commune, Getma International Investissements, immatriculée le 13 novembre
            2008. 14

     53.    Le 14 novembre 2008, une « Dénonciation - Etude critique de la Convention de cession
            [sic] du Terminal à conteneurs du port de Conakry » a été envoyée au Premier Ministre
            par différentes entités, à savoir les Agents Consignataires et Manutentionnaires, les
            Cadres Guinéens évoluant dans le Secteur Portuaire, les Syndicats des Entreprises et
            Sociétés Opérantes du PAC, le Bureau des Importateurs de Véhicules d’Occasion,
            l’Union Nationale des Transporteurs Routiers de Guinée, la Fédération Patronale des
            Commissionnaires en Douane et Transitaires de Guinée, et le Bureau des Importateurs
            du Secteur Informel. 15 Le document critiquait le Document d’appel à manifestation
            d’intérêt, le cahier des charges et la Convention signée et préconisait une « refonte »
            complète de la Convention de concession.

     54.    Le 20 novembre 2008, la Société du Terminal à Conteneurs de Conakry SA (ci-après la
            « STCC ») a été constituée par Getma International Investissements et Transafrica SA.16


     55.    Un document non daté intitulé « Synthèse des réserves du Port Autonome de Conakry
            sur la Convention de Mise en Concession du Terminal à Conteneurs, son Extension et
            l’Aménagement d’un Espace de la gare ferroviaire » a été rédigé par le PAC (le
            destinataire étant inconnu). Quatre réserves étaient avancées :
            –    Faiblesse du Dossier d’appel d’offres,
            –    Légèreté de l’Adjudication,




14
   Extrait Kbis de Getma International Investissements (C-3). Selon Mem. § 205, Getma International Investissements
fut «constituée le 31 octobre 2008, entre Getma International qui en détenait 51%, et la contrôlait donc au sens des
articles L.233-3 du code de commerce français et de l’Acte uniforme relatif au droit des Sociétés Commerciales et du
Groupement d’Intérêt Économique et dans le respect de l’article 7.2 de la Convention de concession, et NCT
Necotrans, qui en détenait 49% ». Selon Mem. § 56, il fut décidé de constituer Getma International Investissements
comme une structure intermédiaire « qui aurait ainsi accès directement aux financements de la holding du groupe
Necotrans ».
15
   Etude critique (C-141).
16
   Statuts de la société STCC (C-125).


                                                        13
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 22 of 255



            –    Faiblesse de la négociation de la Convention, et
            –    Insuffisance de la Convention telle que signée. 17

     56.    Le 24 novembre 2008, STCC a communiqué au Ministre des Transports les noms des
            représentants permanents de « notre Groupe » au comité de suivi prévu à l’article 29 de
            la Convention de concession. 18

     57.    Le 4 décembre 2008, le Ministre Secrétaire Général de la Présidence a envoyé une lettre
            au Ministre des Transports reprenant les diverses réserves formulées dans le document
            visé au paragraphe 55 ci-dessus. 19 Le courrier concluait qu’ « [e]n définitive le
            monopole qu’engendre cette convention entraînera pour l’Etat une perte énorme et
            certaine en termes de recettes ». Le Ministre Secrétaire Général ajoutait : « [a]u regard
            de ces réserves et sur instruction de l’autorité, je vous demande de suspendre
            l’application de cette convention en vue de sa refonte totale en invitant la Société
            signataire à une réunion à cet effet ».

     58.    Le 11 décembre 2008, le Conseil des Ministres a approuvé la Convention. 20

     59.    Le 16 décembre 2008, le Ministre des Transports a pris un arrêté « portant agrément
            technique de manutention portuaire de la Société du Terminal à Conteneurs de
            Conakry-SA « S.T.C.C – SA » ». 21

     60.    Le 17 décembre 2008, Getma International a envoyé une lettre au Ministre des
            Transports indiquant « qu’à la date du 17 décembre 2008, l’intégralité des conditions
            suspensives a[vait] été levée. » 22 Ces conditions concernaient (i) l’approbation du
            règlement et des consignes d’exploitation du TAC, (ii) l’obtention d’agréments de




17
   Document de synthèse (C-142).
18
   Lettre au Ministre des Transports en date du 24 novembre 2008 (C-128).
19
   Lettre du Secrétaire Général de la Présidence au Ministre des Transports en date du 4 décembre 2008 (C-143).
20
   Lettre du Ministre des Transports à NCT Necotrans en date du 22 décembre 2008 (C-145).
21
   Arrêté du Ministre des Transports du 16 décembre 2008 (C-123).
22
   Lettre de Getma International au Ministre des Transports en date du 17 décembre 2008 (C-129).


                                                        14
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 23 of 255



           manutention et de consignation, (iii) la constitution de la société d’exploitation et (iv) la
           mise en place de garanties (article 39 de la Convention).

     61.   A la même date, l’ensemble des sections syndicales des opérateurs du Port de Conakry
           ont communiqué au Premier Ministre guinéen un préavis de grève générale pour
           renforcer leur revendication d’annulation du contrat avec Getma International. 23

     62.   Le 22 décembre 2008, le Président Lansana Conté est décédé et, dès le lendemain, le
           capitaine Moussa Dadis Camara a pris le pouvoir.

     63.   Le 22 décembre 2008, le Ministre des Transports a envoyé une lettre à NCT Necotrans
           (Président de Getma International) indiquant que le Conseil des Ministres avait instruit
           le Département des Transports de se réunir avec le PAC « afin de tenir compte de
           certaines remarques et suggestions formulées après la signature de la Convention ».24
           La lettre indiquait que le Ministre « souhaiter[ait] différer l’entrée en vigueur de la
           Convention ».

     64.   Le 31 décembre 2008 et le 2 janvier 2009, le Conseil d’administration du PAC s’est
           réuni en session extraordinaire, sans l’intégralité de ses membres. 25 Après avoir noté des
           « manquements graves à la législation en vigueur » dans la conclusion de la Convention
           de concession, des « questions liées à la Capacité et la Qualité du Concessionnaire »,
           des questions sur le régime fiscal applicable, et les « Conséquences sur la viabilité et
           l’avenir du Port de Conakry », le PAC a décidé de « l’annulation pure et simple de la
           convention ».




23
   Lettre au Premier Ministre du 17 décembre 2008 (R-28).
24
   Lettre du Ministre des Transports à NCT Necotrans en date du 22 décembre 2008 (C-145).
25
   Procès-verbal de la session extraordinaire du Conseil d’administration du PAC du 31 décembre 2008 et 2 janvier
2009 (C-146).


                                                       15
         Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 24 of 255



     65.    Le 14 janvier 2009, le Président de la République a pris un décret « portant suspension
            de l’application de la convention relative à la construction du Terminal à conteneurs du
            Port Autonome de Conakry et toute procédure judiciaire y afférent ». 26

     66.    Une commission de réexamen de la Convention de concession, composée de six
            membres (principalement de l’administration des douanes), a été mise en place en
            janvier 2009 ; elle a émis un rapport non daté 27 constituant une réflexion sur la
            Convention de concession. 28 Le rapport émet des réserves sur la procédure
            d’adjudication et les capacités de Getma International, puis critique de nombreuses
            dispositions de la Convention de concession. Le rapport conclut en « demand[ant]
            urgemment au concédant de se prévaloir de l’article 37 de la convention pour obtenir la
            modification [de la Convention de concession]».

     67.    Un document non signé, daté du 27 mars 2009, présenté par les Demanderesses comme
            émanant d’un des membres de la commission mentionnée au paragraphe précédent et
            adressé au Président de la Guinée, dresse la liste des « interrogations provoquées par les
            conclusions des membres de la commission », et met en cause certaines conclusions de
            la commission avant de conclure, au nom des membres de la commission, que « nous
            n’avons pas rempli la mission qui nous a été confiée ». 29

     68.    Le 9 avril 2009, le Président de la République a pris un décret « portant levée de
            suspension de l’application de la Convention relative à la construction du Terminal à
            conteneurs du port autonome de Conakry et de toutes les procédures judiciaires y
            afférent », toutefois « sous réserve de la préservation des intérêts de l’Etat et des
            actionnaires Guinéens initiaux». 30 31




26
   Décret portant suspension de la Convention de concession (C-149).
27
   Mais que la Défenderesse dit avoir été rendu le 26 mars 2009 (Contre-mémoire sur le fond § 56).
28
   Document de réflexion (C-150).
29
   Document listant des interrogations (C-153).
30
   Décret de levée de suspension de la Convention de concession en date du 9 avril 2009 (C-154).
31
   Selon la pièce (C-155), Extrait du Journal Officiel de la République de Guinée, ce décret aurait été publié au Journal
Officiel des 10 et 25 mars 2009.


                                                          16
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 25 of 255



     69.    Le 27 avril 2009, le Directeur-Général du PAC a envoyé (i) une lettre à l’administrateur
            de STCC lui « demand[ant] de prendre toutes les dispositions nécessaires pour le
            démarrage effectif de [ses] activités sur le [TAC] » 32 et (ii) une lettre à l’administrateur
            du Conakry Terminal Services pour l’inviter à « prendre les dispositions nécessaires
            pour mise à disposition des lieux à la STCC ». 33

     70.    Le 30 avril 2009 un Procès-verbal de mise à disposition des terrains, ouvrages et
            équipements a été signé entre le PAC et la STCC. 34

     71.    Le 19 mai 2009, le Ministre Secrétaire Général de la Présidence a envoyé une lettre à
            Getma International indiquant qu' « en application de l’article 7 [de la Convention de
            concession] » l’Etat entendait « prendre part au capital de [STCC] en proportion de
            25% ». 35 La lettre ajoutait « de façon claire et sans équivoque que la mise à disposition
            du [TAC] n’est à ce jour que partielle et provisoire excluant les activités d’exploitation
            opérationnelles ».

     72.    Le 27 mai 2009, une réunion s’est tenue entre l’Etat et Getma International dans le
            bureau du Secrétaire Général à la Présidence de la République concernant

            –    la structure du capital de STCC et la participation de l’Etat,
            –    la mise en place du Comité de Suivi, et
            –    la mise à disposition effective du TAC.


     73.    Lors de cette réunion, l’Etat s’est engagé « à respecter et à appliquer strictement l’article
            26 [garantie exclusive d’exploitation et de jouissance] de la Convention de concession
            à compter du 1er juin 2009 ». Il était également convenu de négocier un avenant à la




32
   Lettre du DG du PAC à STCC en date du 27 avril 2009 (C-156).
33
   Lettre du DG du PAC à CTS en date du 27 avril 2009 (C-157).
34
   Procès-verbal en date du 30 avril 2009 (C-17 et C-176).
35
   Lettre du Secrétaire Général de la Présidence à Getma International en date du 19 mai 2009 (C-158).


                                                        17
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 26 of 255



            Convention de concession pour prendre en compte l’ensemble des préoccupations
            respectives. 36

     74.    Les Demanderesses indiquent que la mise à disposition effective, mais partielle, du TAC
            a eu lieu le 1er juin 2009.

     75.    Le 24 juillet 2009, le cabinet Bazie Koyo Assa a envoyé au Directeur-Général du PAC
            un avis juridique sur la Convention de concession et sa révision. 37

     76.    Getma International a préparé un projet d’avenant à la Convention qui a été critiqué
            dans une lettre du 8 octobre 2009 du Directeur-Général du PAC au Ministre Secrétaire
            Général à la Présidence. 38 Dans la même lettre, le PAC annonçait son intention
            d’élaborer lui-même un projet d’avenant qui prendrait en compte les intérêts de l’Etat.

     77.    Les Parties ont négocié le projet d’avenant les 28 et 29 octobre 2009. 39

     78.    Le 7 novembre 2009, la Défenderesse et Getma International ont conclu un « Avenant
            n°1 à la Convention de Mise en Concession du Terminal à conteneur du port de Conakry,
            son extension et l’aménagement d’un espace de la gare ferroviaire n°2008/001/CC en
            date du 22 septembre 2008 faisant suite au Procès-verbal de réunion du 27 mai 2008 »
            (ci-après « l’Avenant n°1 »). 40 L’objet principal de cet Avenant était de reporter la date
            effective de début de travaux au jour de la date de l’Avenant n°1, soit le 7 novembre
            2009. L’Avenant prévoyait aussi que le solde du ticket d’entrée, soit 7.500.000 euros,
            serait payé en deux fois, la première échéance dans les 90 jours à compter de la date de
            l’Avenant et la deuxième dans les 180 jours.

     79.    Les Parties sont en désaccord sur l’étendue des travaux exécutés par les Demanderesses
            entre l’Avenant n°1 et le Décret de Résiliation, ainsi que sur l’impact sur l’exécution




36
   Procès-verbal de la réunion du 27 mai 2009 (C-159).
37
   Avis juridique de Bazie-Koyo-Assa en date du 24 juillet 2009 (C-160).
38
   Lettre du DG du PAC au Secrétaire Général de la Présidence en date du 8 octobre 209 (C-161).
39
   Feuilles de présence pour la réunion du 28 octobre 2009 (C-162 et C-163).
40
   Avenant n°1 (C-12).


                                                       18
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 27 of 255



            des travaux de la mise à disposition du concessionnaire de la plateforme ferroviaire,
            laquelle selon les Demanderesses n’aurait eu lieu que le 23 mars 2010.

     80.    Le 30 avril 2010, Getma International a envoyé un chèque de 3.750.000 euros au PAC 41,
            correspondant au troisième quart du ticket d’entrée. 42

     81.    Le 28 mai 2010, le PAC a signé une « quittance » confirmant la réception d’un virement
            opéré par Getma International pour un montant de 3.750.000 euros correspondant au
            dernier quart du ticket d’entrée. 43

     82.    Le 3 décembre 2010, la Cour suprême de Guinée a confirmé l’élection, en novembre
            2010, du nouveau Président Alpha Condé. 44

     83.    Le 4 janvier 2011, le nouveau Ministre des Transports a envoyé une lettre à Getma
            International pour l’inviter à une réunion afin de « passer en revue la convention ». 45 La
            réunion s’est tenue le 14 janvier 2011. Les Parties sont en désaccord sur l’objet même
            de la réunion et sur le fait de savoir si la discussion des aspects financiers du projet était
            à l’ordre du jour. Les représentants du PAC ont quitté la réunion lorsque ceux de Getma
            International ont indiqué ne pas être en mesure de discuter des questions financières. 46

     84.    Un des témoins des Demanderesses, M. Wiltzer, a déclaré qu’une réunion s’est tenue le
            21 janvier 2011 entre lui (représentant les Demanderesses) et le Président Condé, qui a
            ensuite délégué à M. Curtis le soin de continuer la discussion sur la Convention de




41
   Voir Mem.p.45, note n°202 expliquant pourquoi la deuxième moitié du ticket d’entrée, payable en deux tranches, a
été payé au PAC et non au Ministère des finances comme prévu par la Convention.
42
   Chèque n°875 du 30 avril 2010 (C-165) et sa quittance du 3 mai 2010 (C-167).
43
   Virement de 3.750.000 euros du 28 mai 2010 (C-166).
44
   Article du journal Le Monde du 3 décembre 2010 (C-71).
45
   Lettre du Ministre des Transports à Getma International en date du 4 janvier 2011 (C-181).
46
   Attestation de M. Sory Camara produite dans l’arbitrage CCJA, 22 mars 2013 (R-31).


                                                        19
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 28 of 255



            concession. 47 Selon le témoin 48, M. Condé avait le visage « fermé » et « n’a[vait] pas
            envie d’aborder le sujet » et la discussion avec M. Curtis n’avait donné aucun résultat.

     85.    Le 25 janvier 2011, la Direction nationale de la marine marchande a informé Getma
            International qu’elle avait noté « avec beaucoup de satisfaction la qualité de la
            présentation des travaux réalisés et ceux qui sont programmés » et lui a demandé un
            chronogramme d’exécution de la phase 2 des travaux. 49

     86.    Le 1er février 2011, le Directeur des Services Techniques (probablement du PAC) a
            rendu un « Avis technique 09/02/2011 sur la Convention de concession ». 50 Le
            document indique que « [s]i l’acquisition des équipements a permis à Getma
            International de charger et décharger les conteneurs convenablement au Port de Conakry
            au cours du présent exercice, l’aspect des travaux à réaliser à [sic] subit [sic] par contre
            un retard dans le projet ». Le document conclut qu’ « il est nécessaire de résilier la
            Convention de Concession et de confier la paternité du dossier au [PAC] ». 51

     87.    Le 8 février 2011, le Comité d’Audit du PAC s’est réuni avec pour objet l’examen de la
            Convention de concession. Il note que « l’une des faiblesses majeures » de la
            Convention de concession est qu’elle « ignore purement et simplement le rôle principal
            sinon cardinal du PAC » et « décide d’agir » notamment par la constitution d’un dossier
            technique pour « révision de la Convention et sa renégociation en ressortant le rôle
            central du PAC » ou par la « résiliation avec instruction du PAC de trouver un autre
            partenaire ». 52

     88.    Le 11 février 2011, le Conseil d’administration du PAC s’est réuni en session
            extraordinaire dont le Procès-verbal indique en titre « Dénonciation de la convention de




47
   Attestation Pierre-André Wiltzer (C-185 et C-186).
48
   La Défenderesse a renoncé à contre-interroger le témoin.
49
   Lettre du Directeur national de la marine marchande (Ministère des Transports) à Getma International en date du
25 janvier 2011 (C-18).
50
   Avis technique en date du 9 février 2011 (C-175).
51
   Avis technique en date du 9 février 2011 (C-175).
52
   Procès-verbal du Comité d’audit en date du 8 février 2011 (C-195).


                                                       20
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 29 of 255



            concession du Terminal à conteneur ». 53 Le document contient des critiques sur les
            aspects juridique, technique, financier et d’exploitation de la Convention de concession
            et « sollicite des plus hautes autorités du Pays [s]a résiliation pure et simple ». Le même
            jour, le Président du Conseil d’administration du PAC a informé le Ministre d’Etat de
            la recommandation du conseil que la Convention de concession du 22 septembre 2008
            soit résiliée. 54

     89.    Le 8 mars 2011, le Président de la République de Guinée a pris le décret D/2011 071
            par lequel la Convention de concession et l’Avenant n°1 étaient « résiliés pour
            manquement aux obligations du Cessionnaire [...] avec effet immédiat et sans
            indemnités, aux frais, risques et torts des Sociétés [sic] GETMA International SAS »
            (ci-après le « Décret de résiliation »). 55

     90.    Le 9 mars 2011, le Président de la République de Guinée a pris le décret D/2011 074
            « portant réquisition des personnels, installations, immeubles et actifs sur le territoire de
            la république de Guinée des sociétés Getma International SAS et de la société du
            Terminal à Conteneurs de Conakry » pour une durée de 60 jours (ci-après le « Décret
            de réquisition »). 56

     91.    Egalement le 9 mars 2011, Getma International et STCC ont fait dresser un
            Procès-verbal d’huissier dans lequel elles déclaraient que la police avait « débarqué » le
            8 mars 2011 devant leurs bureaux et leur avait « intimé d’évacuer les bureaux et de les
            fermer en leur interdisant de les rouvrir ». Le Procès-verbal confirme le constat sur place
            par huissier de « la fermeture effective des portes d’accès aux différents bureaux de la
            requérante ». 57




53
   Session extraordinaire du Conseil d’administration du PAC du 11 février 2011, (C-196); Procès-verbal de la session
extraordinaire du Conseil d’administration du PAC du 11 février 2011 (C-197).
54
   Lettre du Président du Conseil d’administration du PAC au Ministre de l’Etat en date du 11 février 2011 (C-198).
55
   Décret de résiliation (C-19).
56
   Décret de réquisition (C-21).
57
   Procès-verbal de constat du 8 mars 2011 (C-23).


                                                        21
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 30 of 255



     92.    Toujours le 9 mars 2011, Getma International a envoyé au Ministre des Transports une
            lettre ayant pour objet « Notification Préliminaire de Changement de Loi » dans laquelle
            elle indiquait que la résiliation constituait « un Changement de Loi et Actes de la
            Puissance Publique entravant le bon fonctionnement des Activités Concédées au sens
            de l’article 32.5, 1er alinéa de la Convention de Concession ». La lettre indiquait
            également que cette notification faisait courir un délai de 60 jours pour remédier à ses
            conséquences et demandait, au cas où ce délai ne serait pas respecté, le paiement des
            indemnités prévues à l’article 32.3 de la Convention de concession, sans préjudice de
            l’indemnisation intégrale du préjudice. 58

     93.    Le 10 mars 2011, le PAC a signé une Convention d’assistance technique avec SDV
            Guinée, une société anonyme de droit guinéen, ayant une durée de 21 jours et pour objet
            la gestion des activités de manutention du Terminal à conteneurs de Conakry. 59 Les
            Demanderesses soutiennent que cette convention n’a pas fait l’objet d’un appel d’offres.

     94.    Le 11 mars 2011, le PAC a signé avec la société Bolloré une « Convention de concession
            du Terminal à conteneurs, de son extension et l’aménagement conventionnel au port de
            Conakry d’une plate-forme de stockage et d’un port sec à Kagbelen ». 60 Les
            Demanderesses soutiennent que cette convention n’a pas fait l’objet d’un appel d’offres.
            La société Bolloré, concurrent de Necotrans, avait également soumis une offre pour la
            concession en 2008, offre qui avait été classée deuxième.

     95.    En mars 2011, la société INECOR a rendu un Audit de la Convention de concession du
            Terminal à conteneurs de Conakry, audit comparant la nouvelle convention conclue
            avec la société Bolloré et celle de 2008 conclue avec les Demanderesses. 61 Au sujet de
            la convention de Bolloré, le rapport note qu’« il n’existe dans aucun port africain ou
            européen une exclusivité totale accordée à un même opérateur privé sur toutes les




58
   Lettre de Getma International au Ministre des Transports en date du 9 mars 2011 (C-25).
59
   Convention d’assistance technique (C-204).
60
   Convention de concession entre le PAC et la société Bolloré (C-205).
61
   Audit de la société INECOR de mars 2011 (C-207).


                                                        22
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 31 of 255



            opérations portuaires de tous les types de fret […] et couvrant toute l’étendue du port ».
            Il conclut que, « [d]u fait de son délai de négociation insuffisant, la convention de
            concession avantage excessivement le concessionnaire privé au détriment des intérêts
            de la Guinée » et recommande plusieurs modifications.

     96.    Le 22 mars 2011, Getma International a notifié par huissier au Ministre d’Etat chargé
            des Travaux Publics et des Transports une protestation à l’encontre des mesures relatives
            à la résiliation et la réquisition, ainsi qu’une mise en demeure de minimiser les effets du
            Changement de Loi et des Actes de la Puissance Publique ayant entravé le bon
            fonctionnement des Activités Concédées et de verser les indemnisations prévues par la
            Convention de concession. 62

     97.    Le 26 avril 2011, un avenant à la convention mentionné au paragraphe 94 a été signé
                                                                                                     63
            entre le PAC et la société Conakry Terminal (qui avait remplacé la société Bolloré)
            « afin d’[…] exclure les activités de manutention du Fret Conventionnel ainsi que les
            obligations du Concessionnaire tenant aux dites activités et au Terminal
            Conventionnel ».

     98.    Le 4 mai 2011, Getma International a envoyé au Ministre des Transports une lettre de «
            vives protestations » concernant le Décret de résiliation et le Décret de réquisition. Un
            « mémoire sommaire » y était annexé, relatant l’historique de la Convention de
            concession et les demandes d’indemnisation. 64

     99.    Le 10 mai 2011, Getma International a déposé une demande d’arbitrage auprès de la
            CCJA sur la base de la clause d’arbitrage contenue dans la Convention de concession. 65

     100. Le 30 juin 2011, le Ministre d’Etat en charge des Travaux publics et des Transports a
            envoyé à Getma International une lettre accompagnant le Décret D/2011 187 du 22 juin




62
   Signification d’huissier en date 22 mars 2011 (C-24).
63
   Avenant n°1 entre le PAC et la société Conakry Terminal en date du 26 avril 2011 (C-209).
64
   Lettre de Getma International au Ministre des Transports en date du 4 mai 2011 (C-27).
65
   Sentence CCJA du 26 mai 2014 (C-50).


                                                       23
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 32 of 255



            2011 « Portant Levée de la Réquisition des Personnels, Installations, Immeubles et
            Actifs sur le Territoire de la République de Guinée, des Sociétés Getma International
            SAS et de la Société du Terminal à Conteneurs de Conakry », levée qui avait été décidée
            le 9 mars 2011 par le Décret D/2011 074. La lettre invitait Getma International « à venir
            reprendre l’ensemble de [ses] biens meubles, immeubles … dont disposait [STCC]». 66

     101. Le 29 avril 2014, le Tribunal CCJA a rendu sa sentence. Il a « dit irrégulière la résiliation
            [de la Convention de concession] » et a condamné la Défenderesse à payer les montants
            suivants :
            –     une indemnité forfaitaire de résiliation de 20.884.966 euros,
            –     une indemnité de résiliation relative aux biens concédés de 3.234.995 euros,
            –     le montant non amorti du Ticket d’entrée de 14.201.096 euros, et
            –     une indemnité relative aux stocks non restitués de 210.070 euros. 67

     102. Cette sentence a été annulée le 30 novembre 2015, soit après l’audience de témoins
            tenue par ce Tribunal arbitral du 23 au 25 novembre 2015, à la Cour Commune de Justice
            et d’Arbitrage de l’OHADA, au « motif que le tribunal arbitral ne s'est pas conformé à
            sa mission en ignorant délibérément les dispositions impératives du règlement
            d’arbitrage, qui interdisent les accords entre parties et arbitres sur le montant de leurs
            honoraires ». Les Demanderesses ont communiqué au Secrétariat de ce Tribunal arbitral
            une copie de l’arrêt d’annulation par courrier du 21 décembre 2015.

                                                              *****

     103. Après le rappel des demandes des Parties (chapitre IV), le présent Tribunal arbitral
            étudiera successivement sa compétence et la recevabilité des demandes (chapitre V), la
            responsabilité (chapitre VI) et la réparation du préjudice (chapitre VII). Dans chaque
            chapitre, il résumera d’abord les positions respectives des Parties telles qu’elles ont été
            présentées dans leurs mémoires successifs, à savoir le Mémoire en Demande, le Contre-



66
   Lettre du Ministre d’Etat en charge de travaux publics et des transports à Getma International en date du 30 janvier
2011 (C-26).
67
   Sentence CCJA du 26 mai 2014 (C-50).


                                                         24
  Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 33 of 255



     Mémoire, le Mémoire en Réplique, le Mémoire en Duplique ainsi que les Mémoires
     après-audience. Le Tribunal arbitral précise que la partie décisionnelle de chacun de ces
     chapitres prend en considération tous les arguments invoqués par les Parties dans leurs
     soumissions écrites et orales, y compris ceux qui ne sont pas mentionnés explicitement
     dans la description des positions des Parties précédant les observations du Tribunal
     arbitral.



IV. DEMANDES DES PARTIES

A. Demanderesses

104. Dans leur demande d’arbitrage du 29 septembre 2011, les Demanderesses sollicitaient
     de ce Tribunal (en se réservant le droit de modifier leurs demandes) ce qui suit :

     a) Déclarer que l’Etat de Guinée a enfreint sa législation d’investissement et/ou le droit
        international, et en particulier, qu’il a exproprié, de manière discriminatoire,
        l’investissement des Demanderesses, sans une prompte, juste et adéquate
        indemnisation, en violation des articles 5, 6 et 7 du Code des Investissements et/ou
        en violation du droit international coutumier ;

     b) Ordonner à la Guinée d’indemniser la partie Demanderesse en raison de la violation
        de sa législation d’investissements et/ou du droit international d’un montant à
        déterminer au moment approprié de cette procédure, en monnaie librement
        convertible acceptée par les Demanderesses, plus les intérêts versés à un taux
        commercialement raisonnable pour la monnaie en question depuis la date de
        l’expropriation jusqu’à ce que le paiement intégral du montant soit réalisé ;

     c) Attribuer toute autre compensation que le Tribunal considère appropriée, et

     d) Ordonner à l’Etat de Guinée de payer tous les coûts de la présente procédure
        arbitrale, y compris, sans limitation, les honoraires et dépenses du Tribunal, les
        honoraires et frais du CIRDI, les honoraires et frais relatifs à la représentation
        juridique de la partie Demanderesse, et les frais et honoraires de tout expert désigné
        par la Demanderesse ou le Tribunal, majoré des intérêts dus.

105. Le Mémoire en Demande invitait ce Tribunal arbitral à
     À titre principal:
     • Dire que la Guinée a, au moyen des Décrets de résiliation et de réquisition, violé
        l’article 5 du Code des Investissements;



                                           25
           Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 34 of 255



              • Dire que la Guinée a, au moyen des Décrets de résiliation et de réquisition, violé
                  l’article 6(1) du Code des Investissements;

              Ou, à titre subsidiaire:
              • Dire que la Guinée a, au moyen des Décrets de résiliation et de réquisition, violé le
                  standard minimum de traitement qu’elle était tenue d’accorder aux Demanderesses
                  en vertu du droit international coutumier.

              Et en conséquence, de:
              • Condamner la Guinée à payer aux Demanderesses la somme de 103.031.250 euros,
                 correspondant à la valeur nette des flux de trésorerie actualisés pour la période de
                 Concession dont les Demanderesses ont été privées du fait de leur expropriation ;
              • Condamner la Guinée à payer aux Demanderesses la somme de 1.950.996 euros,
                 correspondant aux préjudices découlant de la Réquisition ;
              • Condamner la Guinée à payer aux Demanderesses la somme de 1.058.502 euros,
                 correspondant aux préjudices supplémentaires découlant du Décret de résiliation ;
              • Ordonner le paiement d’intérêts aux Demanderesses au taux de 8,7%, capitalisés
                 annuellement, sur les sommes indiquées ci-dessus à compter du 8 mars 2011
                 jusqu’au jour de leur paiement ;
              • Condamner la Guinée à payer aux Demanderesses la somme de 1.000.000 euros au
                 titre de leur préjudice moral ;
              • Accorder toute autre indemnisation que le Tribunal considère appropriée ;
              • Effectuer la compensation entre toute somme octroyée aux Demanderesses au titre
                 de la présente procédure arbitrale et toute somme effectivement et définitivement
                 payée par la Guinée pour les mêmes préjudices au titre de l’arbitrage CCJA au jour
                 de la sentence arbitrale ; et
              • Laisser à la charge de la Guinée l’ensemble des frais, dépens et honoraires
                 notamment d’avocats et experts, relatifs à la présente procédure arbitrale, y compris
                 ceux portés par les Demanderesses.

       106. Certaines de ces demandes ont été adaptées dans la Réplique: 68

              À titre principal:
              • Dire que la Guinée a, au moyen des Décrets de résiliation et de réquisition, violé
                 l’article 5 du Code des Investissements ;
              • Dire que la Guinée a, au moyen des Décrets de résiliation et de réquisition, violé
                 l’article 6(1) du Code des Investissements ;

              Ou, à titre subsidiaire:




68
     Les différences par rapport au Mémoire en Demande sont mises en gras.


                                                         26
  Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 35 of 255



     • Dire que la Guinée a, au moyen des Décrets de résiliation et de réquisition, violé le
        standard minimum de traitement qu’elle était tenue d’accorder aux Demanderesses
        en vertu du droit international coutumier.

     Et en conséquence, de:
     • Condamner la Guinée à payer aux Demanderesses la somme de 108.428.125 euros,
        correspondant à la valeur nette des flux de trésorerie actualisés pour la période de
        Concession dont les Demanderesses ont été privées du fait de leur expropriation ;
     • Condamner la Guinée à payer aux Demanderesses la somme de 1.950.996 euros,
        correspondant aux préjudices découlant de la Réquisition ;
     • Condamner la Guinée à payer aux Demanderesses la somme de 1.058.502 euros,
        correspondant aux préjudices supplémentaires découlant du Décret de résiliation ;
     • Ordonner le paiement d’intérêts aux Demanderesses au taux de 8,7%, capitalisés
        annuellement, sur les sommes indiquées ci-dessus à compter du 8 mars 2011
        jusqu’au jour de leur paiement, soit 160.087.489 euros au 10 juillet 2015, sans
        préjudice des intérêts ultérieurs ;
     • Condamner la Guinée à payer aux Demanderesses la somme de 1.000.000 euros au
        titre de leur préjudice moral, qui portera intérêts au taux indiqué ci-dessus à partir
        du 8 mars 2011 ;
     • Accorder toute autre indemnisation que le Tribunal considère appropriée ;
     • Dire que toute somme effectivement et définitivement payée par la Guinée pour les
        mêmes préjudices au titre de l’arbitrage CCJA et par le groupe Bolloré au titre de
        la procédure contre le groupe Necotrans devant les tribunaux étatiques français
        s’imputera sur les sommes allouées par ce Tribunal ; et
     • Laisser à la charge de la Guinée l’ensemble des frais, dépens et honoraires
        notamment d’avocats et experts, relatifs à la présente.

107. Le Mémoire après Audience contient, le calcul adapté des intérêts mis à part, surtout
     des modifications de forme. Etant entendu que ce Tribunal arbitral devra statuer sur ces
     demandes, elles sont également reprises ci-après littéralement:

     Dire que la Défenderesse a, au moyen des Décrets de résiliation et de réquisition,

     À titre principal :
     i. Violé l’art. 5 du Code des Investissements de la République de Guinée ;
     ii Violé l’art. 6(1) du Code des Investissements de la République de Guinée ;

     Ou, à titre subsidiaire :
     iii. Violé le standard minimum de traitement qu’elle était tenue d’accorder aux
          Demanderesses en vertu du droit international coutumier.

     Et en conséquence, de :
     i. Condamner la Défenderesse à payer aux Demanderesses :




                                          27
   Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 36 of 255



          (i) La somme de 108.428.125 euros, correspondant à la valeur nette des flux de
               trésorerie actualisés pour la période de Concession dont les Demanderesses ont
               été privées du fait de leur expropriation ;
          (ii) La somme de 1.950.996 euros, correspondant aux préjudices découlant de la
               Réquisition ;
          (iii) La somme de 1.058.502 euros, correspondant aux préjudices supplémentaires
               découlant du Décret de résiliation ;
          (iv) La somme de 1.000.000 euros au titre du préjudice moral des Demanderesses ;
          (v) Les intérêts au taux de 8,7%, capitalisés annuellement, sur les sommes indiquées
               ci-dessus à compter du 8 mars 2011 jusqu’au jour de leur paiement effectif et
               intégral soit 56.950.551 euros d’intérêts arrêtés au 3 février 2016, sans
               préjudice des intérêts ultérieurs ;
     ii. Accorder aux Demanderesses toute autre indemnisation que le Tribunal
          considèrerait appropriée ;
     iii. Dire que toute somme effectivement et définitivement payée par la Défenderesse pour
          les mêmes préjudices au titre de l’arbitrage CCJA ou par le groupe Bolloré au titre
          de la procédure contre le groupe Necotrans devant les tribunaux étatiques français
          s’imputera sur les sommes allouées par ce Tribunal ; et
     iv. Laisser à la charge de la Défenderesse l’ensemble des frais, dépens et honoraires
          notamment d’avocats et experts, relatifs à la présente procédure arbitrale, y compris
          ceux supportés par les Demanderesses.


B. Défenderesse

108. Le Contre-Mémoire demandait au Tribunal arbitral de:

     1. À titre principal :
        – se déclarer incompétent pour statuer sur l’intégralité des demandes des
             Demanderesses.
     2. À titre subsidiaire :
        – déclarer irrecevable l’intégralité des demandes des Demanderesses.
     3 À titre infiniment subsidiaire :
        – rejeter l’intégralité des demandes des Demanderesses.
     4. En tout état de cause :
        – Condamner les Demanderesses à payer l’intégralité des frais d’arbitrage en ce
             compris les frais et honoraires exposés par la Défenderesse pour les besoins de
             sa défense dans le cadre du présent arbitrage, dont le montant sera déterminé à
             la fin de la procédure.

109. Ces demandes n’ont pas été modifiées dans les mémoires postérieurs de la
     Défenderesse.




                                           28
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 37 of 255



     V. LA COMPETENCE ET LA RECEVABILITE DES DEMANDES

     A. Position de la Défenderesse

     (1) Le Tribunal est incompétent ratione materiae du fait de l’illégalité de l’investissement
         et des actes de corruption

     110. La Défenderesse rappelle d’abord une lignée de jurisprudence arbitrale établissant que
           le système CIRDI ne peut protéger que les investissements légaux et réalisés de bonne
           foi, et non pas ceux obtenus par fraude. 69 Les décisions citées en ce sens sont celles des
           affaires Phoenix Action c. République Tchèque 70, Inceysa c. République du Salvador 71,
           Fraport c. Philippes 72, et Metal-Tech c. Ouzbékistan. 73

     111. Appliquant ce principe, la Défenderesse soutient que le Tribunal doit se déclarer
           incompétent car (i) le Code des investissements précise qu’il ne s’applique qu’aux
           investissements réalisés dans le respect des lois et règlements de la Guinée et (ii) la
           corruption passive, la corruption active et le trafic d’influence sont interdits par le Code
           pénal guinéen. 74

     112. La Défenderesse soutient qu’il existe des preuves et indices suffisants pour considérer
           que la Convention de concession a été obtenue en violation du droit guinéen. Ainsi, la
           Convention aurait été attribuée aux Demanderesses de manière illégale par fraude dans
           le dossier de candidature et par corruption, en violation du droit guinéen tant au plan
           pénal (art. 191 à 195 pour le délit de corruption et art. 430 pour le délit d’escroquerie)
           que sur le plan civil (art. 649 et suivants du Code civil pour les manœuvres dolosives).75
           Dans ces conditions, la Défenderesse prétend que « l’investissement des Demanderesses




69
   C-Mem. §§ 215-229.
70
   Phoenix Action Ltd c. République Tchèque, CIRDI ARB/06/5, Sentence, 15 avril 2009 (R-47).
71
   Inceysa Vallisoletana S.L. c. République du Salvador, CIRDI ARB/03/26, Sentence, 2 août 2006 (R-51).
72
   Fraport AG Frankfurt Airport Services Worldwide c. République des Philippines, CIRDI ARB/03/25, Sentence, 16
août 2007 (R-52).
73
   Metal-Tech Ltd c. République d’Ouzbékistan, CIRDI ARB/10/3, Sentence, 4 octobre 2013 (R-54).
74
   C-Mem. §§ 235-244.
75
   Dupl. §§ 217-224.


                                                      29
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 38 of 255



            a été réalisé en violation des lois de la République de Guinée, et par ailleurs plus
            largement de l’Ordre Public International »76, entraînant la violation de l’article 2.1 du
            Code des investissements qui énonce que les investissements doivent être réalisés « dans
            le respect des lois et règlements de la République ». 77 Il ne saurait alors constituer un
            ‘investissement’ protégé au sens du Code des investissements. 78 Le Tribunal devrait
            donc, selon la Défenderesse, se déclarer incompétent ratione materiae ou
            subsidiairement déclarer que l’illégalité de l’investissement résultant des actes de
            corruption allégués entraîne l’irrecevabilité des demandes des Demanderesses (ou le
            rejet des demandes à titre infiniment subsidiaire). 79

     113. En outre, dans sa Duplique, la Défenderesse réfute l’argument des Demanderesses selon
            lequel les accusations de corruption seraient soumises à un degré de preuve plus élevé.
            En réponse aux sentences citées par les Demanderesses, elle fait référence à Metal-Tech
            c. Ouzbékistan 80, Tokios Tokelès c. Ukraine 81, Libananco Holdings c. Turquie 82, et
            Rompetrol c. Roumanie 83, afin de démontrer qu’il n’existe pas de position unanime
            exigeant un standard de preuve plus strict et surtout d’établir que plusieurs tribunaux
            ont fait application du standard de preuve ordinaire et ont admis de façon large les
            éléments de preuve de corruption. 84 La Défenderesse se fonde en outre sur plusieurs
            commentaires doctrinaux et décisions pour conclure que la corruption peut être prouvée
            par preuves indirectes ou indices, dans la mesure où la corruption se caractérise par le
            secret et la faible disponibilité des preuves et qu’elle est souvent difficile à établir. 85




76
   C-Mem. §§ 240-241.
77
   Dupl. §§ 217-220, 226.
78
   C-Mem. §§ 240-241.
79
   C-Mem. §§ 245-254; Dupl. §§ 225-240.
80
   Metal-Tech Ltd c. République d’Ouzbékistan, CIRDI ARB/10/3, Sentence, 4 octobre 2013 (R-54).
81
   Tokios Tokelès c. Ukraine, CIRDI ARB/02/18, Sentence, 26 juillet 2007 (R-109).
82
   Libananco Holdings Co. c. République de Turquie, CIRDI ARB/06/8, Sentence, 2 septembre 2011 (R-111).
83
   The Rompetrol Group N.V. c. Roumanie, CIRDI ARB/06/3, Sentence, 6 mai 2013 (R-112).
84
   Dupl. §§ 56-67.
85
   Dupl. §§ 68-81 faisant référence notamment à l’Affaire du Détroit de Corfou (fond), CIJ, arrêt du 9 avril 1949 (R-
117); Rumeli Telekom A.S. c. République du Kazakhstan, CIRDI ARB/05/16, Sentence, 29 Juillet 2008 (C-270).


                                                        30
          Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 39 of 255



       114. La Défenderesse soutient en outre qu’elle invoque tant des éléments de preuve indirectes
             que directes au soutien de ses allégations de corruption. Comme preuves directes, elle
             soumet trois attestations de témoins : 86

             -   L’attestation de Steven Fox de la société Veracity concernant (i) 1 million USD
                 versés au Ministre des Transport de l’époque, signataire de la Convention de
                 concession, (ii) 200.000 USD versés au Ministre des Finances de l’époque,
                 signataire de la Convention de concession, (iii) 100.000 USD versés à différents
                 membres (chacun) de la Commission nationale d’évaluation des offres, à savoir M.
                 Ansoumane Camara, M. Demba Kourouma, M. Ibrahima Lamizana Condé, M.
                 Saifoulaye Barry, M. Mohamed Fofana et M. Mamadou Diallo. En réponse aux
                 critiques des Demanderesses, la Défenderesse soutient que, même si M. Fox n’était
                 pas un témoin direct des faits, il est un professionnel de la lutte anti-corruption en
                 Guinée depuis 2005 et que son enquête était basée sur un accès privilégié à des
                 sources d’information – confidentielles, certes – mais fiables, directes et sans intérêt
                 personnel. La Défenderesse indique en outre que les inexactitudes mineures
                 soulignées par les Demanderesses (comme les montants effectivement distribués en
                 bout de chaîne et une erreur de nom) sont sans pertinence ou explicables. 87

             -   L’attestation de M. Demba Kourouma concernant la somme de 35.000 euros reçue
                 après la signature de la Convention de concession de M. Mamadou Diallo, cadre du
                 Ministère des Transports et membre de la Commission d’évaluation des offres, de
                 la part de Getma International.

             -   L’attestation de M. Ibrahima Lamizana Condé concernant la somme de 20.000 euros
                 reçue au cours des négociations de la Convention de concession de M. Mamadou
                 Diallo de la part de Getma International.




86
     C-Mem. §§ 83-97.
87
     Dupl. §§ 85-94.


                                                    31
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 40 of 255



     115. En ce qui concerne les deux dernières attestations, que la Défenderesse n’a pas été
           autorisée à produire dans l’arbitrage CCJA, la Défenderesse estime (i) que les
           différences entre les montants cités dans celles-ci et ceux mentionnés par M. Fox
           peuvent s’expliquer par une utilisation intermédiaire dans la chaîne de corruption
           comme vu ci-dessus, (ii) que le lien entre M. Diallo, qui remettait les fonds, et Getma
           International est établi car il était en contact direct avec deux représentants de Getma
           International, et (iii) que l’absence de sanction contre ces fonctionnaires ne permet pas
           de contredire la véracité des faits qu’ils rapportent dans leurs attestations. 88

     116. En ce qui concerne les éléments de preuve indirecte, la Défenderesse se base sur un
           « faisceau d’indices » pour confirmer l’existence de la corruption, à savoir :

           a. le caractère « endémique » de la corruption en Guinée 89,

           b. la passivité « coupable » des membres de la Commission qui n’ont pas, selon la
               Défenderesse, relevé les faiblesses de l’offre des Demanderesses, à savoir:

                -   les mensonges des Demanderesses sur leur expérience réelle en matière de
                    conception, financement et exploitation de terminaux à conteneurs, car elles se
                    sont attribué comme références les projets du groupe MSC, deuxième armateur
                    mondial, avec lequel les Demanderesses prétendent avoir conclu un
                    partenariat. 90 Dans sa Duplique, la Défenderesse soutient que l’Accord de
                    Partenariat Technique du 6 mars 2008 présenté par les Demanderesses comme
                    preuve des liens commerciaux étroits entre elles et MSC n’avait été conclu que
                    dans le but de répondre à l’appel d’offres et prenait fin à la signature de la
                    Convention de concession. 91 La Défenderesse souligne aussi que Getma
                    International était seule à répondre à l’appel à manifestation d’intérêt, à
                    l’exclusion de son « partenaire conjoint et solidaire » (ce qui impliquait, selon




88
   Dupl. §§ 94-104.
89
   C-Mem. §§ 101-105; Dupl. §§107-108.
90
   C-Mem §§ 107-123.
91
   Dupl. §§ 109-112.


                                                   32
       Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 41 of 255



                    le Règlement de la Consultation, qu’elle ne pouvait pas non plus déposer une
                    offre conjointe avec son partenaire) et note que M. Quérel a donné des
                    explications contradictoires à l’absence de soumission conjointe. 92 La
                    Défenderesse soutient de plus que MSC n’a pas eu le moindre rôle dans
                    l’exécution de la Convention de concession, contrairement à l’exécution
                    conjointe que le dossier de candidature de Getma International présentait
                                                                  93
                    comme un atout (technique et financier).           La Défenderesse conclut sur ce
                    point à une fausse coopération entre le groupe Nécotrans et MSC en relevant (i)
                    qu’une analyse précise du prétendu contrat de partenariat technique révèle
                    qu’en réalité il n’avait été conclu que pour soutenir l’offre des Demanderesses
                    et qu’il ne contenait aucun engagement de MSC pour l’exécution puisque
                    l’accord portait uniquement sur la période de l’appel d’offres et expirait à la fin
                    de celle-ci, (ii) l’absence totale d’intervention de MSC dans l’exécution de la
                    concession, MSC et Nécotrans n’ayant en fait eu que des rapports commerciaux
                    limités en 2005 et 2006, et (iii) la simple participation au capital de Getma
                    International qui ne fait pas de MSC un partenaire pour l’exécution de la
                    Convention de concession, participation qui a fini par être cédée par MSC. 94

                -   l’absence d’une attestation de capacité financière qui était une condition même
                    de recevabilité de l’offre et, en tout état de cause, un critère essentiel pour
                    évaluer le dossier; les Demanderesses ont à la place présenté des documents
                    décrivant les bonnes relations entretenues avec leurs banques mais non leurs
                    capacités financières réelles ou d’emprunt. 95

                -   de fausses informations financières dans leur business plan, surévaluant ainsi
                    la rentabilité du projet et les redevances qu’elles pourraient payer à la Guinée. 96




92
   Dupl. §§ 113-120.
93
   Dupl. §§ 121-131.
94
   Dupl. §§ 132-158.
95
   C-Mem. §§ 124-138.
96
   C-Mem. §§ 139-144.


                                                  33
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 42 of 255



           c. La défaillance de Getma International à réaliser les investissements prévus selon la
               Convention de concession, qui confirmerait que les Demanderesses n’avaient pas
               les capacités financières pour exécuter le contrat et que seule la corruption peut
               expliquer le fait qu’elles soient devenues adjudicataires. 97

     117. Cette question de la défaillance des Demanderesses à exécuter le contrat (en raison
           notamment de leur manque de capacité à se financer) est présentée autour de plusieurs
           points :

           -   Les délais d’exécution, même en prenant en compte le report par l’Avenant n°1,
               n’avaient pas été respectés au jour du Décret de résiliation. 98 Ainsi, la phase 2 du
               projet concernant le nouveau TAC représentait 97% du montant total des
               investissements et n’a fait l’objet d’aucun progrès par les Demanderesses. 99 Or, les
               investissements devaient être réalisés au cours des deux premières années de la
               concession. 100 Dans sa Duplique, la Défenderesse répond à l’argument des
               Demanderesses selon lequel les travaux ne pouvaient pas commencer avant la mise
               à disposition de la plateforme de stockage (intervenue le 23 mars 2010) ; elle indique
               (i) que l’Avenant n°1 disposait du nouveau point de computation des délais sans que
               la mise à disposition de la plateforme n’ait une influence, et (ii) que la mise à
               disposition de la plateforme n’était en tout état de cause pas nécessaire pour que les
               Demanderesses commencent leurs travaux principalement pour la construction du
               nouveau TAC. 101




97
   C-Mem. §§ 145-214; Dupl. §§ 159-160.
98
   C-Mem. §§ 152-158.
99
   C-Mem. §§ 149-151.
100
    C-Mem. § 152; Dupl. §§ 161-166.
101
    Dupl. §§ 167-180.


                                                  34
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 43 of 255



           -    Le 14 janvier 2011, lors d’une réunion avec des représentants du Ministère des
                Transports et du PAC, Getma International n’a pas pu indiquer si elle était en mesure
                de financer les travaux. 102

           -    La Défenderesse estime que les Demanderesses ont dissimulé leur incapacité
                financière pour faire face aux investissements nécessaires, par exemple lors de la
                négociation de l’Avenant n°1 et au cours de la période précédant la résiliation de la
                Convention de concession, et ont même menti à la Guinée en déclarant à plusieurs
                reprises qu’elles disposaient des financements nécessaires alors que cela n’était pas
                le cas. 103 Cette incapacité était cependant évidente. En particulier, le programme
                total des investissements représentait 92,7 millions d’euros, les Demanderesses
                avaient exécuté des travaux à hauteur de 15 millions et il restait donc 77,7 millions
                que les Demanderesses ne pouvaient ni apporter par leurs fonds propres, ni par un
                financement extérieur (soit par des conventions de crédit ou sur la base d’un
                financement de projet) dans les délais impartis pour exécuter la Convention. 104

           -    La Défenderesse remet en question les sources de financement évoquées par les
                Demanderesses en indiquant qu’elles étaient purement spéculatives ou inaccessibles
                pour les Demanderesses. En réponse à l’attestation déposée par M. Grégory Quérel
                pour les Demanderesses, la Défenderesse souligne en outre ceci : (i) aucun
                financement dédié n’existait malgré les six demandes formulées par les
                Demanderesses, car les Demanderesses, trop endettées, ne pouvaient donner aucune
                garantie aux banques (Dupl. §§ 184-189) ; (ii) la convention de crédit avancée par
                les Demanderesses avait pour seul but de refinancer la dette du groupe Necotrans et
                ne pouvait être utilisée pour financer les investissements de Conakry comme le
                prévoit le Contrat (Dupl. §§ 190-195); (iii) la trésorerie et les lignes de crédit à court
                terme, outre le fait qu’il soit très inhabituel d’utiliser ce type de financement pour




102
    C-Mem. §§ 159-164. Le Tribunal arbitral note que les Demanderesses estiment que cette réunion était purement
technique et n’était pas censée aborder les questions de financement] (Mem. §§ 301- 302).
103
    Dupl. §§ 205-216.
104
    C-Mem. §§ 171-213; Dupl §§ 161,165.


                                                      35
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 44 of 255



              des investissements à long terme, étaient en réalité négatives à fin 2010, et tout flux
              de trésorerie futur était purement hypothétique (Dupl. §§ 196-200) ; (iv) de même
              et enfin, la participation d’actionnaires ou de partenaires tiers au financement de la
              concession, tels que MSC ou Maersk, était entièrement spéculative, le fait étant que
              MSC n’a jamais participé aux investissements et que la participation de Maersk était
              hypothétique (Dupl. §§ 201-204).

      118. La Défenderesse soutient que l’investissement de Getma International n’est pas
           seulement entaché de corruption, mais aussi de fraude à cause des fausses déclarations
           faites par Getma International sur des éléments essentiels de son offre, soit en
           fournissant des informations mensongères sur sa capacité technique et financière, en
           invoquant un prétendu partenariat avec le groupe MSC, et en fournissant une attestation
           de capacité financière fictive. 105 Selon la Défenderesse, le mensonge de Getma
           International concernant son partenariat avec MSC lui a permis tout d’abord de franchir
           le cap de la présélection sans disposer de l’expérience requise, comme l’a d’ailleurs
           reconnu M. Quérel pendant son interrogation. 106 La tromperie sur le prétendu partenariat
           s’est prolongée au stade de l’offre qui contenait les références de MSC et les états
           financiers d’Europe Terminal, qui ont laissé croire que Getma agissait en partenariat
           avec MSC, alors qu’ultérieurement l’inexistence de ce partenariat s’est traduite dans les
           faits par l’absence d’intervention de MSC dans l’exécution de la Convention de
           concession. 107 La conséquence de l’obtention frauduleuse de la concession a été la
           défaillance de Getma International à financer les investissements auxquels elle s’était
           contractuellement engagée. 108 Ces manœuvres frauduleuses sont contraires aux lois
           guinéennes relatives au dol, aux principes généraux relatifs aux commandes publiques
           et à l’obligation d’investir dans le respect des lois guinéennes. 109




105
    Mem.AAR §§ 139-140.
106
    Mem.AAR §§ 144-163.
107
    Mem.AAR §§ 164-201.
108
    Mem.AAR §§ 215-235.
109
    C-Mem. §§ 242-244.


                                                  36
         Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 45 of 255



      119. A titre subsidiaire, la Défenderesse demande que, si le Tribunal arbitral se déclarait
            compétent, il juge que les demandes sont irrecevables à cause de l’illégalité de
            l’investissement. 110

      120. Enfin, à titre infiniment subsidiaire, la Défenderesse demande au Tribunal arbitral de
            rejeter les demandes des Demanderesses, parce que le recours à des actes illicites pour
            obtenir la Convention justifie la résiliation anticipée sans indemnité de la Convention, à
            l’instar de ce qu’a fait le tribunal dans l’affaire Azinian c. Mexique, où les investisseurs
            se sont vu refuser l’indemnisation pour la résiliation d’une convention de concession
            qui avait été signée sur la base de fausses déclarations. 111


      (2) Le Tribunal est incompétent pour statuer sur les effets de la résiliation, le gain
          manqué et les préjudices supplémentaires découlant du Décret de résiliation, du fait
          de la Décision sur la Compétence du 29 décembre 2012

      121. La Défenderesse considère en outre que le Tribunal est incompétent pour statuer sur les
            effets de la résiliation de la Convention de concession, en ce compris le gain manqué et
            les préjudices supplémentaires découlant du Décret de résiliation, du fait de l’application
            de la Décision du Tribunal arbitral sur la compétence du 29 décembre 2012. 112

      122. La Défenderesse soutient que le Tribunal arbitral a fait une distinction claire entre les
            effets de la résiliation de la Convention et les effets de la réquisition du matériel du
            chantier. Le Tribunal ne s’est déclaré compétent que pour les effets de la réquisition du
            matériel du chantier et les autres violations du Code, à l’exclusion des effets de la
            résiliation de la Convention de concession. Elle ajoute que le Tribunal CCJA était seul
            compétent pour statuer sur les effets de la résiliation de le Convention. 113




110
    C-Mem. § 245-254; Dupl. §§ 230-233.
111
    Dupl. § 234 – 240 et en particulier Robert Azinian, Kenneth Davitian, et Ellen BACA c. Etats-Unis du Mexique,
CIRDI ARB(AF)/97/2, Sentence, 1er novembre 1999 (R-133).
112
    Dupl. § 51; Mem.AAR §§ 19 et svts.
113
    C-Mem. §§ 258-262.


                                                       37
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 46 of 255



      123. En conséquence, la Défenderesse estime que le Tribunal n’est pas compétent pour
            indemniser les Demanderesses sur :

            -   Le préjudice de gain manqué, qui ne découle que de la résiliation de la Convention
                de concession, car il correspond au bénéfice qu’aurait tiré une Partie si le contrat
                avait été exécuté jusqu’à son terme, établi à hauteur de 103.031.250 euros par les
                Demanderesses. 114

            -   Les préjudices supplémentaires découlant de la résiliation de la Convention, comme
                l’ont reconnu à plusieurs reprises les Demanderesses, pour un montant évalué par
                elles à hauteur de 1.058.202 euros, concernant les frais de rapatriement du matériel
                réquisitionné, les frais de gestion de crise, et les salaires de deux personnes pendant
                une certaine période. 115

      124. Dans sa Duplique, la Défenderesse soutient que la distinction entre effets contractuels
            et extracontractuels de la résiliation, telle qu’argumentée par les Demanderesses, est une
            fiction et n’a jamais été opérée par le Tribunal dans la Décision sur la Compétence. Elle
            considère en outre qu’une telle distinction n’a pas de sens dans la présente affaire car
            les violations alléguées au Code des investissements résultant de la résiliation ont été
            contractualisées par l’article 32.5 de la Convention de concession. 116

      125. Elle soutient en outre que le gain manqué est une conséquence dommageable de la
            résiliation dont l’indemnisation est expressément prévue par l’article 32.5 qui renvoie
            aux indemnités de l’article 32.3, dont celles pour perte d’activité, et qui entre donc dans
            le cadre de l’accord et sort de la compétence du Tribunal. La Défenderesse ajoute enfin
            que « la question de savoir si les Demanderesses pouvaient solliciter une indemnisation
            du gain manqué pour un montant allant au-delà de celui de l’Indemnité Forfaitaire de




114
    C-Mem. §§ 263-273.
115
    C-Mem. §§ 274-290.
116
    Dupl. §§ 3-9, 37-41.


                                                  38
         Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 47 of 255



            Résiliation est une question relative à l’application de l’article 32.5, qui relève de la
            compétence exclusive du Tribunal CCJA comme l’a souligné le Tribunal ». 117


      (3) L’article 32.5 de la Convention de concession constitue un accord contraire, tel que
          reconnu par la Décision sur la Compétence, et la position des Demanderesses en ce
          qui concerne son inapplicabilité se heurte au principe de l’« estoppel »

      126. Selon la Défenderesse, le Tribunal arbitral a déjà reconnu dans sa Décision sur la
            Compétence que l’article 32.5 de la Convention de concession constitue un accord
            contraire (au sens de l’article 28.2 du Code des investissements) à la compétence d’un
            tribunal CIRDI (au profit d’un tribunal arbitral CCJA) et que cette disposition concerne
            les conséquences d’une résiliation causée par un Acte de Puissance Publique (tel que
            défini par la Convention). 118 Dans sa Duplique, la Défenderesse réfute les allégations
            des Demanderesses sur la prétendue inapplicabilité d’un tel accord contraire en l’espèce,
            et précise que le Tribunal a nécessairement fait application de l’accord contraire contenu
            dans la Convention de concession en se déclarant incompétent pour se prononcer sur les
            effets de la résiliation. 119 Par conséquent, le Tribunal n’est pas compétent pour se
            prononcer sur une grande partie des demandes présentées de nouveau à ce stade par les
            Demanderesses.

      127. En outre, dès la naissance du litige, les Demanderesses ont toujours soutenu que la
            résiliation de la Convention était fondée sur l’article 32.5 et qu’elle ouvrait le droit pour
            le concessionnaire aux indemnités prévues à l’article 32.3. 120 Par ailleurs, Getma
            International a adressé au Concédant les deux notifications visées par l’article 32.5 pour
            faire valoir la procédure de résiliation prévue par cet article. Les Demanderesses se sont
            fondées exclusivement sur cette même disposition dans l’arbitrage CCJA, affirmant que
            les indemnisations visées à l’article 32.3 étaient dues indépendamment de la question




117
    Dupl. §§ 42-52.
118
    C-Mem. §§ 293-300; Dupl. §§ 25-26.
119
    Dupl. §§ 10-19, 21.
120
    C-Mem. §§ 299-316; Dupl. §§ 22, 24.


                                                   39
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 48 of 255



           de savoir si la résiliation était intervenue du fait du concédant 121. Aussi leurs demandes
           ont toujours été basées sur l’art. 32.5, tant dans l’arbitrage CCJA 122 que dans le présent
           arbitrage 123 et ce n’est que dans leur Mémoire en Demande du 17 novembre 2014 que
           les Demanderesses, se basant sur un motif non-décisoire de la Décision sur la
           Compétence, ont avancé pour la première fois l’argument que le litige ne peut pas entrer
           dans le champ de l’article 32.5, ce que la Défenderesse considère comme un « cas
           flagrant d’estoppel » et empreint de mauvaise foi. 124

      128. Ainsi, la Défenderesse soutient que le principe de l’estoppel empêche les
           Demanderesses de soutenir à ce stade que l’article 32.5 de la Convention de concession
           ne s’appliquerait pas. Une fois rappelée l’acceptation en droit international et en
           jurisprudence CIRDI du principe de l’estoppel, la Défenderesse soutient que les
           conditions de l’estoppel sont remplies : (i) les Demanderesses soutiennent une thèse qui
           est en contradiction avec la position qu’elles ont défendue devant le Tribunal CCJA, et
           (ii) ces thèses visent à apporter un bénéfice aux Demanderesses au détriment de la
           République de Guinée et à contourner l’accord des Parties sur le montant de
           l’indemnisation due au titre de la résiliation de la Convention. 125

      129. La Défenderesse précise aussi que, dans la mesure où les Demanderesses n’ont jamais
           soutenu devant le Tribunal CCJA que l’article 32.5 ne pouvait être mis en œuvre qu’en
           cas de résiliation à l’initiative du concessionnaire (et non pas du Concédant) et qu’elles
           ont obtenu gain de cause sur ce point lors de l’arbitrage CCJA en recevant une
           indemnisation fondée sur cet article, il y a accord des Parties sur le fait que l’article 32.5
           est applicable à une résiliation de la Convention de concession, même causée par le




121
    C-Mem. §§ 306-316; Dupl. §§ 22-23; Mem.AAR §§ 45-52.
122
    Mem.AAR §§ 53-54 et §§ 56-62.
123
    Mem.AAR § 55.
124
    Mem.AAR §§ 64-67.
125
    C-Mem. §§ 321-332.


                                                   40
         Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 49 of 255



            Concédant. Cela conduit en outre à attribuer une compétence exclusive au Tribunal
            CCJA pour statuer sur les effets d’une telle résiliation. 126


      (4) Renonciation et res judicata

      130. La Défenderesse estime que les demandes relatives (i) au gain manqué (ii), aux
            préjudices causés par la réquisition et (iii) aux préjudices supplémentaires découlant du
            Décret de Résiliation, sont irrecevables car elles ont déjà été portées devant le Tribunal
            CCJA qui les a tranchées dans sa sentence du 29 avril 2014. 127


      131. La demande relative au préjudice « découlant [de] la perte des revenus futurs de la
            Concession » a été octroyée par le Tribunal CCJA pour un montant de 20.884.966 euros.
            Selon la Défenderesse, cette indemnité est « destinée à compenser la perte d’activité »
            telle que visée dans l’article 32.3 de la Convention de concession, « en d’autres termes,
            le gain manqué, et couvre la totalité de l’indemnité due en cas d’expropriation, les
            parties en ayant contractuellement limité le montant ». 128


      132. La Défenderesse précise en outre ceci :

               •   La demande relative aux « frais de remise en état du matériel
                   d’exploitation réquisitionné » a été soumise au Tribunal CCJA sous la
                   qualification « frais de remise en état ». Considérant que Getma ne
                   rapportait pas la preuve du lien de causalité entre les dommages
                   constatés et la période de réquisition, le Tribunal CCJA a rejeté cette
                   demande.

               •   La demande relative au « préjudice correspondant aux stocks non
                   restitués » a été soumise au Tribunal CCJA sous la qualification «
                   stocks ». Le Tribunal CCJA a accueilli cette demande.

               •   La demande relative au « préjudice relatif aux prestations terre
                   effectuées avant la Réquisition mais non facturées » a été soumise au



126
    C-Mem. § 317; Dupl. §§ 27-35.
127
    C-Mem. §§ 379-384.
128
    C-Mem. § 380.


                                                   41
          Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 50 of 255



                     Tribunal CCJA sous la qualification d’« indemnité relative aux factures
                     à émettre ». Le Tribunal a rejeté cette demande au motif que le préjudice
                     n’était pas établi.

                 •   La demande relative aux « frais de rapatriement du matériel
                     d’exploitation réquisitionné » a été soumise au Tribunal CCJA sous la
                     qualification « frais de rapatriement ». Considérant que ces frais étaient
                     la conséquence de la résiliation et non de la réquisition, et qu’ils étaient
                     dès lors compris dans l’indemnité de l’article 32.3 déjà octroyée à
                     Getma, le Tribunal CCJA a rejeté cette demande.

                 •   La demande relative aux « frais de gestion de crise » a été soumise au
                     Tribunal CCJA sous la qualification d’ « indemnité au titre des dépenses
                     liées à la gestion de crise ». Considérant que ces frais étaient compris
                     dans l’indemnité de l’article 32.3 déjà octroyée à Getma, le Tribunal
                     CCJA a rejeté cette demande.

                 •   La demande relative aux « salaires de deux salariés pendant la période
                     de latence ayant suivi le Décret de résiliation » a été soumise au
                     Tribunal CCJA sous la qualification d’« indemnité relative au personnel
                     rapatrié ». Le Tribunal a rejeté cette demande au motif que le préjudice
                     présentait un caractère trop indirect pour être indemnisable. 129


       133. Par conséquent, le principe de res judicata justifierait, selon la Défenderesse, un rejet
             par ce Tribunal des réclamations portant sur le gain manqué ainsi que les préjudices
             supplémentaires issus aussi bien de la résiliation que de la réquisition.

       134. La Défenderesse rappelle le débat concernant les conditions juridiques de l’autorité de
             la chose jugée en matière d’arbitrage (identité de parties, identité du litige, identité
             d’objet des demandes, identité de cause, identité de faits dommageables) et affirme
             qu’elles sont toutes remplies en l’espèce. 130

       135. En ce qui concerne l’identité des parties, elle souligne que Getma International était
             partie aux deux arbitrages, si bien que même dans la mesure où les autres




129
      C-Mem. § 383.
130
      C-Mem. §§ 390-394.


                                                     42
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 51 of 255



           Demanderesses n’étaient pas formellement parties à l’arbitrage CCJA, « les liens très
           étroits qu’elles entretiennent avec Getma International permettent de constater sans
           difficulté une identité des parties également en ce qui les concerne. » 131

      136. En ce qui concerne l’identité d’objet, la Guinée considère que les Demanderesses
           présentent « à deux tribunaux des demandes portant sur les mêmes faits et les mêmes
           dommages, en modifiant seulement l’étiquette ». Elle ajoute que « [l]a totalité de ces
           demandes, présentées devant le Tribunal CCJA, puis devant le Tribunal CIRDI repose
           sur les mêmes faits : la résiliation et la réquisition » et que « seuls les chefs de préjudice
           formels (indemnisation contractuelle / indemnisation pour expropriation) ont été
           modifiés ». 132 A l’appui d’un tableau comparatif la Défenderesse affirme que tant les
           montants réclamés que les postes de préjudice sont strictement identiques devant les
           deux tribunaux arbitraux.133

      137. Dans sa Duplique, sur la question du gain manqué en particulier, la Défenderesse
           soutient que le retrait artificiel de cet argument devant le Tribunal CCJA n’a pas eu
           d’impact ; celui-ci a bien utilisé l’article 32.3 pour accorder sa réparation, ledit article
           réparant précisément le préjudice de gain manqué. 134 Sur les préjudices liés à la
           réquisition (présentés par les Demanderesses comme sans rapport avec la résiliation et
           la procédure CCJA), la Défenderesse souligne que, même devant le Tribunal CCJA, les
           Demanderesses ont formulé des demandes indemnitaires divisées en plusieurs chefs de
           préjudice qui avaient comme fait générateur non pas la résiliation mais la réquisition
           (remise en état, rachat des stocks, remboursement des factures à émettre). 135 Il y a donc
           bien, selon elle, identité d’objet.




131
    C-Mem. § 396.
132
    C-Mem. §§ 418-420.
133
    C-Mem. § 422.
134
    Dupl. §§ 312-319.
135
    Dupl. §§ 320-325.


                                                   43
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 52 of 255



      138. En ce qui concerne l’identité des faits dommageables, elle explique que les demandes
           présentées sont dans tous les cas imputées aux mêmes faits dommageables, à savoir la
           résiliation et la réquisition. 136

      139. Le critère de l’identité de cause appelle plus de développements de la part de la
           Défenderesse. Elle soutient que l’identité de cause n’est pas nécessaire pour qu’il y ait
           res judicata, tant qu’il y a identité d’objet et des parties, et cite plusieurs sentences
           arbitrales en ce sens. 137 De plus, à l’appui de nombreux commentaires doctrinaux et de
           sentences internationales, elle considère que, si une partie modifie artificiellement le
           fondement ou « instrumentum » d’une même action, ou requalifie ses demandes, le
           principe de res judicata doit s’appliquer pour éviter que la même affaire soit jugée une
           seconde fois. 138

      140. En l’espèce, la Défenderesse soutient que les Demanderesses ont simplement, et
           artificiellement, modifié la cause de leur action (fondement contractuel devant le
           Tribunal CCJA, fondement légal avec le Code des investissements devant ce Tribunal)
           afin de faire rejuger les mêmes faits et obtenir réparation du même préjudice 139: (i) les
           Demanderesses avaient, au moins pendant un certain temps, présenté l’ensemble de
           leurs demandes (y compris celles portant sur l’expropriation) devant le Tribunal CCJA,
           puis les ont retirées après avoir commencé la procédure CIRDI, (ii) et elles ont ensuite
           présenté les mêmes demandes devant ce Tribunal (sur les effets de la résiliation et de la
           réquisition) en changeant simplement la base juridique (Code des investissements et non
           plus Convention de concession). Cela conduit la Défenderesse à conclure que les
           Demanderesses ont renoncé à certaines demandes lorsque celles-ci ont été retirées de
           l’action CCJA. Plus spécifiquement, elle conclut que, si les Demanderesses estimaient
           que l’indemnisation forfaitaire de l’article 32.3 de la Convention ne couvrait qu’une
           partie du préjudice, c’était bien dans l’instance arbitrale CCJA qu’il fallait demander




136
    C-Mem. §§ 423-435.
137
    C-Mem. §§ 438-443.
138
    C-Mem. §§ 444-457.
139
    C-Mem. §§ 458-487; Dupl. §§ 337-347.


                                                 44
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 53 of 255



           réparation intégrale sur la base de la Convention. En ne le faisant pas, les Demanderesses
           y ont renoncé.

      141. La Défenderesse réitère à plusieurs reprises que la distinction treaty claims / contract
           claims répétée par les Demanderesses est ici non pertinente car elle ne permet pas la
           réparation du même préjudice deux fois et n’empêche pas l’application du principe de
           res judicata, ce même si la première sentence fait l’objet d’un recours en annulation.140
           La modification artificielle du fondement des demandes devant le Tribunal CCJA,
           précisément pour pouvoir arguer artificiellement d’une compétence du CIRDI, ne
           change rien au fait que les préjudices sous-jacents ont déjà été indemnisés. 141 Elle
           allègue que, lorsque « deux tribunaux ont eu à connaitre d’un même fait dommageable
           et qu’une indemnisation a déjà été octroyée par le premier tribunal, le principe de res
           judicata interdit de demander une seconde indemnisation pour les mêmes faits, quel que
           soit le fondement textuel sur lequel repose la compétence du Tribunal ». 142 Ainsi, le
           Tribunal doit privilégier le fond sur la forme. 143

                En concluant la Convention de concession, les parties ont sciemment
                contractualisé – par le biais de l’article 32.5 – des treaty claims
                lorsqu’une résiliation est consécutive à une expropriation. …
                Le Tribunal CCJA était en effet compétent pour les demandes relatives à
                l’expropriation qui, traditionnellement, sont qualifiées de «treaty claim»
                parce que contenu dans une loi ou un TBI mais relèvent, en l’espèce, de
                la clause compromissoire de la Convention parce que «contractualisées»
                par la volonté des parties. En définitive, le mécanisme de l’article 32.5 de
                la Convention fonctionne en quelque sorte comme une umbrella clause
                inversée. 144




140
    Dupl. §§329 (par référence à l’affaire Rachel S. Grynberg, Stephen M. Grynberg, Miriam Z. Grynberg, et RSM
Production Corporation c. Grenade, CIRDI No. ARB/10/6, Sentence, 10 Décembre 2010.
141
    Dupl. §§ 306-311 ; §§ 328-336 ; §§ 337-347.
142
    Dupl. § 309.
143
    Dupl. §§ 344-345.
144
    Dupl. §§ 334-335.


                                                     45
         Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 54 of 255



      142. Enfin, la Défenderesse ajoute que, tant que la procédure d’annulation de la sentence
            CCJA qu’elle a initiée reste en suspens, la sentence CCJA conserve l’autorité de chose
            jugée et il n’est donc pas contradictoire de demander l’application du principe de res
            judicata en l’espèce. 145


      (5) Le prétendu déni de justice suivant l’annulation de la sentence

      143. La Défenderesse n’a pas eu l’occasion de réagir aux arguments que les Demanderesses
            ont tirés dans leur Mémoire après Audience de l’annulation de la sentence CCJA (voir
            chapitre V.B (5) ci-dessous). Elle a toutefois abordé le sujet à la suite de la lettre du 21
            décembre 2015 dans laquelle les Demanderesses ont mis en cause l’indépendance et
            l’impartialité de la CCJA dont elles qualifient l’arrêt d’annulation de « rappel sans
            équivoque que ce Tribunal [CIRDI] constitue le dernier bastion séparant les
            Demanderesses du déni de justice ». La Défenderesse dénonce le fait que les
            Demanderesses n’ont pas évoqué l’arrêt à l’audience dans le présent arbitrage du 23-25
            novembre 2015 et défend la procédure et la décision CCJA. Elle nie qu’il y ait déni de
            justice puisque Getma International conserve la possibilité d’intenter une nouvelle
            procédure sous l’égide de la CCJA.146




      B. Position des Demanderesses

      (1) Le Tribunal est compétent ratione materiae car l’investissement est légal

      144. Les Demanderesses estiment que la Convention de concession a été obtenue de façon
            régulière, la prétendue fraude n’existant pas et n’étant pas prouvée par la Défenderesse,
            laquelle a pourtant la charge de la preuve. 147 Puisqu’il n’y a eu ni corruption ni fraude
            dans l’obtention ou dans le maintien de l’investissement des Demanderesses, celui-ci




145
    Dupl. §§ 302-305.
146
    Mem.AAR §§83-93.
147
    Répl. §§ 8-308.


                                                   46
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 55 of 255



           est légal (contrairement à celui de l’affaire Inceysa) et les demandes sont recevables.
           Elles estiment que ces débats ont déjà été tranchés lors de la phase concernant la
           compétence et que la décision du 29 décembre 2012 par laquelle ce Tribunal s’est
           déclaré compétent implique que cette procédure est désormais au stade du fond, la
           Défenderesse ayant eu dans la phase précédente de juridiction toutes opportunités pour
           plaider l’incompétence de ce Tribunal. 148 Elles précisent de plus que les allégations de
           corruption ont déjà été analysées puis écartées par le Tribunal CCJA.149

      145. Concernant plus précisément les allégations de corruption, les Demanderesses
           soutiennent en premier lieu que la charge de la preuve de la corruption appartient à celui
           qui l’invoque, et que les allégations de corruption requièrent un degré de preuve
           particulièrement élevé. 150 Ainsi, la Défenderesse ne peut se contenter de présenter un
           faisceau d’indices pour prouver la corruption. Les Demanderesses se fondent en la
           matière sur les sentences Siag et Vecchi c. Egypte 151, Saba Fakes c. Turquie 152, Fraport
           c. Philippines 153, African Holding c. DRC 154, TSA c. Argentine 155, SPP c. Egypte156,
           EDF c. Roumanie 157, International Thunderbird Gaming c. Mexique 158, Wena Hotels c.
           Egypte 159 pour soutenir que toute allégation de corruption, vu sa gravité, doit être




148
    Répl. §§ 309-329.
149
    Répl. §§ 36-38, 91-99 et 326.
150
    Répl. §§ 18-55.
151
    Waguih Elie George Siag et Clorida Vecchi c. République Arabe d’Egypte, CIRDI ARB/05/15, Sentence, 1er juin
2009 (C-321).
152
    Saba Fakes c. République de Turquie, CIRDI ARB/07/20, Sentence, 14 juillet 2010 (C-322).
153
    Fraport AG Frankfurt Airport Services Worldwide c. République des Philippines, CIRDI ARB/11/12, Sentence,
10 décembre 2014 (C-323).
154
    African Holding Company of America, Inc et Société Africaine de construction au Congo SARL c. République
démocratique du Congo, CIRDI ARB/05/21, Sentence, 29 juillet 2008 (C-324).
155
    TSA Spectrum de Argentina SA c. République argentine, CIRDI ARB/05/5, Sentence, 19 octobre 2008 (C-325).
156
    Southern Pacific Properties (Middle East) Limited c. République Arabe d’Egypte, CIRDI ARB/84/3, Sentence, 20
mai 1992 (C-326).
157
    EDF (Services) Limited c. Roumanie, CIRDI ARB/05/13, Sentence, 8 octobre 2008 (C-327).
158
    International Thunderbird Gaming Corporation c. Etats-Unis du Mexique, UNCITRAL, Sentence, 26 janvier 2006
(C-328 et C-329).
159
    Wena Hotels Limited c. République Arabe d’Egypte, CIRDI ARB/98/4, Sentence, 8 décembre 2000 (C-253).


                                                      47
         Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 56 of 255



             prouvée par un standard de preuve élevé. 160 Or, la Défenderesse n’a pas présenté le
             moindre élément de preuve concret et objectif. Les Demanderesses ajoutent que « la
             Guinée n’a non seulement pas pris de mesures contre les personnes dont elle allègue la
             corruption passive mais a, en outre, promu (comme l’on verra ci-après) certains des
             acteurs les plus importants, selon ses dires, dans la prétendue mise en œuvre de la
             corruption ». 161

      146. Les Demanderesses passent ensuite en revue les trois attestations présentées par la
             Défenderesse (de MM. Steven Fox, Demba Kourouma et Ibrahima Lamizana Condé)
             pour en contester la valeur probante. 162 Elles estiment d’abord que les informations
             présentées par M. Fox sont indirectes et ne reposent sur aucun document ou témoignage
             vérifiable. 163 Elles mettent aussi en doute la crédibilité de M. Fox, en se référant à son
             interrogatoire dans l’affaire CCJA et à certaines de ses affirmations qu’elles considèrent
             être fausses, par exemple celles sur les sommes versées aux fonctionnaires guinéens qui
             seraient en contradiction avec les sommes mentionnées dans les témoignages de MM.
             Kourouma et Condé. 164

      147. Les Demanderesses estiment ensuite que les attestations de MM. Kourouma et Condé
             par lesquelles ils « s’auto-incriminent » ne sont pas accompagnées de preuves, ont été
             rédigées après l’expiration du délai de prescription et qu’elles émanent de personnes qui
             n’ont jamais fait l’objet de sanction en Guinée (M. Kourouma a même été promu par la
             suite). Ces personnes sont censées avoir reçu des fonds de M. Mamadou Diallo, lequel
             n’a jamais travaillé pour l’une des Demanderesses; celles-ci mettent donc en doute le
             fait que ces personnes aient effectivement commis des actes de corruption passive. Les
             Demanderesses soulignent aussi que le Tribunal CCJA a décidé, en décembre 2013 et
             janvier 2014, de ne pas prolonger les débats pour permettre à la Guinée de présenter de




160
    Répl. §§ 18-55.
161
    Répl. §§ 51, 72, 88.
162
    Répl. §§ 57-90.
163
    Répl. § 60.
164
    Répl. §§ 61-74.


                                                   48
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 57 of 255



           nouvelles preuves de la corruption et, dans sa sentence, que les attestations proposées,
           tout comme l’attestation de M. Steven Fox, ne permettaient pas « d’accorder la moindre
           pertinence au grief particulièrement grave de corruption ». 165

      148. Les Demanderesses soutiennent ensuite que les « indices » de la corruption, tels que
           présentés par la Défenderesse, n’ont aucune force probante. 166

      149. Le premier indice est le caractère généralisé de la corruption en Guinée, qui, selon les
           Demanderesses, ne prouve rien en l’espèce. En outre, la crise politique de 2008-2010
           mentionnée par la Défenderesse n’a vraiment commencé qu’en décembre 2008 avec le
           décès du Président Lansana Conté, quelques mois après l’adjudication de la concession
           en août 2008. 167

      150. En second lieu, les Demanderesses analysent les allégations selon lesquelles la
           Commission en charge de sélectionner le concessionnaire aurait détecté de graves
           défaillances et irrégularités dans l’offre de Getma International, mais « aurait pourtant
           volontairement fermé les yeux parce que les Demanderesses l’aurait payée », prouvant
           ainsi que seule la corruption expliquerait le choix de Getma International comme
           concessionnaire. 168

      151. Sur le partenariat entre MSC et le groupe Necotrans 169 :

           -   MSC et Necotrans avaient des liens étroits de partenariat avec un Accord de
               Partenariat Technique, allant jusqu’à une prise de participation quasi égalitaire dans
               le capital de Getma International. De 2006 à 2010, NCT Necotrans ne détenait que
               50,02% du capital de Getma International; une société du groupe MSC détenait les
               49,98% restant.




165
    Répl. §§ 75-90.
166
    Répl. §§ 125-294.
167
    Répl. §§ 129-132.
168
    Répl. § 134.
169
    Mem. §§ 381-384; Répl. §§ 152-181.


                                                 49
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 58 of 255



           -   En vertu de son partenariat réel avec MSC et après constatation que seule Getma
               International avait été admise à soumissionner, la réponse à l’appel d’offres était
               déposée officiellement par Necotrans seule, bien qu’elle fût commune.

           -   L’abandon de l’idée de soumissionner en groupement solidaire et conjoint pour la
               concession n’a rien changé en termes de partenariat qui existait toujours et n’était
               nullement limité à l’accord de partenariat technique. La seule raison pour laquelle le
               Memorandum of Understanding qui est la base de ce partenariat général n’a pas pu
               être produit dans cet arbitrage est le fait que MSC s’y opposait, bien que les lettres
               de MSC du 5 mars 2008 et du 10 avril 2013 en aient encore confirmé l’existence. 170

      152. Sur l’emploi des références de MSC :

           -   Les Demanderesses soutiennent que la réponse à l’appel d’offres présentait la qualité
               des projets déjà effectués par elles dans d’autres pays, et que les projets réalisés par
               MSC étaient clairement identifiés. En outre la Commission d’évaluation a bien
               compris que certaines des références incluses dans l’offre appartenaient à d’autres
               groupes. 171 Un des témoins de Getma International, M. Sory Camara, a confirmé
               devant le Tribunal CCJA que la Commission savait qu’une partie significative de
               l’expérience évoquée par Getma International appartenait à MSC. 172


           -   Les Demanderesses signalent la contradiction dans l’appel à manifestation d’intérêt
               qui, d’une part, s’adresse aux « Entreprises ayant une solide expérience dans la
               gestion de terminaux à conteneurs », et, d’autre part, « s’adresse exclusivement aux
               candidats ayant une longue et solide expérience dans la conception, le financement,
               la réalisation, l’exploitation et l’entretien de terminaux à conteneurs » ; elles
               reconnaissent que Getma International n’avait pas cette seconde expérience mais
               affirment qu’« elle avait conçu, financé, exploité, réalisé, entretenu des opérations




170
    Mem.AAC §§ 243-267.
171
    Répl. §§ 136-151.
172
    Mem.AAC § 239.


                                                  50
           Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 59 of 255



                   portuaires, espaces dédiés ou pouvant être dédiés à des conteneurs mais aussi à
                   d’autres types de marchandises » ; elles estiment, enfin, que si Getma International
                   n’avait pas été présélectionnée, elle aurait été discriminée par rapport à ses
                   concurrents Afrimarine/TCB et Bolloré à qui il manquait l’expérience en
                   conception, financement et réalisation de terminaux à conteneurs. 173

        153. Sur les capacités financières des Demanderesses 174 :

              -    Les Demanderesses admettent que l’attestation financière fournie dans leur dossier
                   de candidature ne remplissait pas strictement les conditions de forme requises, mais
                   elles nient que cette situation doive avoir comme conséquence l’exclusion d’un
                   soumissionnaire conformément aux règles applicables.

              -    Elles ajoutent ceci : (i) la Commission avait pris en compte, dans sa note
                   d’évaluation, le fait que l’attestation ne correspondait pas au modèle, (ii) les
                   Demanderesses avaient accès à un pool bancaire pour leurs financements et
                   remplissaient donc bien les conditions de solidités financières imposées, et (iii) la
                   résiliation fautive de la Convention de concession est la raison pour laquelle les
                   Demanderesses ont été « empêchées » de prouver leurs capacités financières.

              -    Les erreurs du business plan n’ont pas été volontaires et n’ont eu aucune influence
                   sur le choix de la Commission; en tout état de cause, elles concernaient une activité
                   annexe qui n’a pas été incluse dans le périmètre des activités concédées.

              -    S’il y avait une prétendue « passivité » de la Commission, celle–ci s’explique par
                   son inexpérience, comme l’avait reconnu un témoin de la Guinée dans le cadre de la
                   procédure CCJA.




173
      Mem.AAC §§ 221-231.
174
      Mem. §§ 385-392 et suiv ; Répl. §§ 182-225.


                                                     51
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 60 of 255



      154. En ce qui concerne la prétendue défaillance de Getma International à réaliser les
            investissements prévus par la Convention, qui, selon la Défenderesse, prouverait la
            fragilité de son dossier et donc la corruption dans le processus de sélection :

            -   Les Demanderesses admettent que les travaux de la phase 2 devaient être réalisés
                dans une période totale de deux ans, mais elles allèguent qu’ils ne devaient débuter
                qu’onze mois après l’entrée en vigueur de la Convention de concession, et une fois
                que les travaux de la phase 1 étaient au moins bien avancés.

            -   Le retard concernant la phase 2 du calendrier est imputable à la Guinée qui a retardé
                l’entrée en vigueur effective de la Convention et la remise d’une plateforme
                nécessaire au déroulement des travaux ; il ne correspond donc nullement à un
                manquement contractuel de la part des Demanderesses. 175

            -   Si Europe Terminal n’a pas fourni de prestations au titre d’exécution de la
                Convention de concession, cela n’empêche que MSC est intervenu dans l’exécution
                via d’autres filiales. 176

      155. Les Demanderesses soutiennent aussi que l’exécution se déroulait normalement au jour
            de la résiliation: les travaux d’aménagement du TAC existant étaient achevés dans leur
            quasi-totalité, tout comme les travaux de la gare ferroviaire, et les travaux d’études de
            l’extension du TAC étaient terminés. 177

      156. Après avoir réfuté les allégations de corruption, les Demanderesses réaffirment que la
            raison pour laquelle leur proposition avait été sélectionnée par la Commission est
            simplement qu’elle était la meilleure 178 :




175
    Mem. §§ 399-411 ; Répl. §§ 226-254.
176
    Mem.AAC §§ 268-285.
177
    Mem. §§ 255-293, résumé sur les travaux effectués au jour de la résiliation à §293. Sur ce point précis, la
Défenderesse soutient que les travaux concernant le nouveau TAC (et pas l’ancien) représentait 97% du montant total
des investissements et n’avaient pas été débuté par les Demanderesses (voir § 102).
178
    Répl. §§ 255-294.


                                                        52
         Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 61 of 255



            -   Avant même que la Commission nationale n’entre en jeu, le PAC lui-même avait
                présélectionné le groupe Necotrans et lui avait permis de déposer un dossier
                d’adjudication. 179

            -   Les expériences et références pour des projets antérieurs, ainsi que la capacité
                financière (présentés par la Défenderesse comme les deux faiblesses majeures du
                dossier des Demanderesses) n’étaient que deux critères parmi d’autres. En tout état
                de cause, les Demanderesses estiment qu’elles remplissaient bien ces deux
                critères. 180

            -   Au titre des critères importants, les Demanderesses font référence aux conditions
                financières (ticket d’entrée et redevances) qui étaient plus avantageuses pour la
                Guinée que les termes de l’offre du groupe Bolloré. 181

      157. Enfin, les Demanderesses affirment que le seul témoin de la Guinée dans la procédure
            CCJA a confirmé lors de son audition, « non seulement … que la Convention de
            concession avait été résiliée dans le but qu’elle soit attribuée à Bolloré sans respecter la
            procédure et le préavis contractuels mais a également reconnu que la procédure d’appel
            d’offres international à l’issue de laquelle Getma International avait été déclarée
            adjudicataire fut conduite régulièrement. » 182


      (2) Le Tribunal est compétent pour statuer sur les effets de la résiliation, le gain manqué
          et les préjudices supplémentaires découlant du Décret de résiliation

      158. Les Demanderesses estiment que la résiliation équivaut à une expropriation en droit
            international et que, par conséquent, le Tribunal est compétent pour statuer sur
            l’ensemble de son préjudice en application du Code. Elles estiment que le Tribunal
            CCJA n’a accordé d’indemnisation que sur les conséquences contractuelles de la




179
    Répl. §§ 259-262.
180
    Répl. §§ 265-275.
181
    Répl. §§ 278-286.
182
    Répl. § 288.


                                                   53
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 62 of 255



           résiliation. La résiliation était si grave qu’elle ne pouvait s’inscrire dans un quelconque
           cadre contractuel qui, lui, était soumis à la compétence de l’arbitrage CCJA. 183

      159. Les Demanderesses soutiennent ceci :

           -   Il y a eu deux actes de la puissance publique (l’acte de réquisition et l’acte de
               résiliation, même si ce dernier est déguisé en simple résiliation du contrat pour
               manquement), ce qui constitue une double violation du Code des investissements et
               du droit international coutumier. 184

           -   tout comme l’acte de réquisition, l’acte de résiliation aussi « a entrainé des
               conséquences dommageables autres que (celles de) la résiliation de la
               Convention. 185

           -   les conséquences contractuelles de la résiliation ont déjà été appréciées par le
               Tribunal CCJA. Ce tribunal doit donc apprécier (quant à l’acte de résiliation) les
               « autres » « conséquences dommageables » des violations par la Guinée du Code
               des investissements et du droit international coutumier. 186

           -   le gain manqué n’est pas in casu une conséquence contractuelle de la résiliation du
               contrat, mais une conséquence de la violation du Code des investissements, résultant
               d’un acte d’expropriation illégal prenant l’apparence d’une résiliation du
               contrat. 187

      160. Les Demanderesses estiment que, « parce que le Décret de résiliation n’est pas compris
           dans les prévisions de l’art. 32.5 de la Convention (et par conséquent, n’est pas
           « contractualisé »), il peut et doit être apprécié par ce Tribunal, qui est à son tour




183
    Répl. §§ 330-397.
184
    Répl. § 335.
185
    Répl. § 336.
186
    Répl. § 337; Mem.AAC § 21.
187
    Répl. § 340.


                                                 54
         Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 63 of 255



            compétent pour examiner les effets de la violation du Code des investissements et non
            pas pour se prononcer sur les effets contractuels du Décret de résiliation ». 188


      (3) L’article 32.5 de la Convention de concession en tant qu’accord contraire

      161. Les Demanderesses considèrent qu’« en l’espèce, il s’agit d’apprécier ici les
            conséquences légales qu’implique, en termes d’indemnisation, un acte de résiliation
            d’un contrat, pratiqué non pas dans le cadre d’une relation contractuelle, mais dans
            l’exercice de la puissance publique ». 189 Et ce Tribunal s’est déjà déclaré compétent
            pour procéder à une telle analyse et pour statuer sur les éventuelles violations du Code
            des investissements entraînées par l’acte de résiliation et par l’acte de réquisition. 190

      162. Ainsi, les Demanderesses soutiennent qu’il n’y a aucun « accord contraire » entre les
            Parties visant à ne pas appliquer le Code des investissements, ni le mécanisme
            d’arbitrage qui y est prévu. Elles estiment que ce Tribunal a accepté de trancher la
            question du lucrum cessans au cas où le Tribunal CCJA ne se considérerait pas saisi de
            cette question, et elles rappellent que ce dernier s’est abstenu de se prononcer à leur sujet
            « sous peine d’ultra petita. »

      163. Les Demanderesses affirment aussi que c’est le Tribunal – et non pas elles – qui, dans
            sa Décision sur la Compétence, a décidé que l’article 32.5 n’était pas applicable en
            l’espèce, car la résiliation est intervenue à l’initiative du Concédant et non du
            concessionnaire. 191 Elles rejettent les arguments de la Défenderesse relatifs à l’article
            32.5 de la Convention et soutiennent ce qui suit :

            -   l’article 32.5 de la Convention ne s’applique que si le concessionnaire a résilié le
                contrat 192 ;




188
    Mem.AAC § 29.
189
    Répl. §§ 343-344.
190
    Répl. §§ 362, 364; Mem.AAC §§ 21-29.
191
    Mem. § 37; Repl. § 357; Mem.AAC § 19.
192
    Mem.AAC § 19.


                                                   55
         Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 64 of 255



            -   en l’espèce le Décret de résiliation ne constitue même pas un « fait du prince » à
                cause de son illégalité, l’expropriation n’étant pas dans l’intérêt public et ayant été
                faite sans juste et adéquate réparation 193 ;
            -   pour être couverte par l’article 32.5, la résiliation doit être consécutive à un Acte de
                la Puissance Publique, non pas dans le sens de « successif » mais de
                « chronologiquement ultérieur à » ; cette lecture est confirmée par les articles 32.6
                et 32.7 qui prévoient la résiliation « consécutive » à un cas d’imprévision et à un cas
                de force majeure respectivement, et où la résiliation est nécessairement postérieure
                au fait du prince ou à la force majeure. Or, le Décret de résiliation a immédiatement
                mis fin à la Convention et il n’y a pas eu de résiliation postérieure. 194

      164. Sur le point précis de l’estoppel, les Demanderesses reconnaissent avoir fait référence
            dans leurs notifications à la Guinée à l’article 32.5 de la Convention de concession dans
            la mesure où il n’existait aucune autre clause plus justement applicable à leur situation,
            et dans le seul but de préserver leurs droits. 195 Elles estiment que la réparation à laquelle
            elles ont prétendu en application de l’article 32.5 ne correspond qu’à une partie du
            dommage subi (l’effet contractuel de la résiliation) et que leurs demandes dans la
            présente affaire sont plus larges et concernent la violation du Code des investissements
            et du droit international (l’effet extracontractuel de la résiliation).

      165. Il n’y a donc pas, selon les Demanderesses, à appliquer le principe de l’estoppel car « la
            violation du Code des investissements, fondée sur l’expropriation, ne se confond pas
            avec la violation contractuelle, fondée sur l’article 32.5 de la Convention de concession
            ». 196

      166. Les Demanderesses estiment qu’en reconnaissant maintenant que l’article 32.5 « n’était
            pas le plus approprié aux circonstances juridiques extraordinaires » et que « la situation




193
    Mem.AAC §§ 40-59.
194
    Mem.AAC §§ 60-68.
195
    Répl. §§ 372-397, développements les plus pertinents sur ce point à §§ 372-375 ; Mem.AAC §§ 69-76.
196
    Répl. § 376.


                                                      56
         Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 65 of 255



            en question n’était pas prévue par l’art.32.5 », leur recours à l’arbitrage CIRDI ne viole
            pas le principe de la bonne foi, ne relève pas de la notion d’estoppel, mais constitue le
            simple respect de la décision d’un tribunal arbitral. 197


      (4) Les défenses de res judicata et renonciation

      167. Enfin, sur les défenses de res judicata et de renonciation soulevées par la Défenderesse,
            les Demanderesses soutiennent qu’il n’y a pas eu renonciation devant le Tribunal CCJA
            car les contract claims y ont seules été présentées, le présent Tribunal se prononçant au
            contraire sur les treaty/legal claims. 198

      168. De plus, elles estiment que le principe de res judicata ne peut être appliqué en l’espèce
            car la Défenderesse cherche en parallèle à faire annuler la sentence CCJA (et n’a jamais
            eu l’intention de l’exécuter) alors qu’elle prétend que ladite sentence fait foi.

      169. Elles soutiennent aussi que seuls les faits sont les mêmes mais que identité des faits ne
            signifie pas identité des différends, dès lors que les parties, l’objet et le fondement des
            deux litiges sont différents. Les Demanderesses précisent que « la question de l’analyse
            de l’acte de résiliation a déjà été faite par le Tribunal CCJA, qui a décidé qu’il avait
            constitué une violation de la Convention de concession. Dans cette procédure, les
            Demanderesses demandent à ce Tribunal d’analyser et de décider (chose que le Tribunal
            a déjà accepté de faire) si ce même acte de résiliation, ainsi que l’acte de réquisition, ont
            constitué ou non une expropriation, violant le Code des investissements et le droit
            international coutumier. » 199

      170. Selon les Demanderesses, il existerait donc bien deux litiges car le Décret de résiliation
            a violé le contrat (donnant lieu au litige contractuel devant le Tribunal CCJA) et le Code
            des investissements (donnant lieu à la présente affaire). Les Demanderesses estiment
            enfin que le Tribunal CCJA ne s’est jamais prononcé ni sur le gain manqué ni sur les




197
    Mem.AAC §§ 72-76.
198
    Répl. §§ 398-400.
199
    Répl. § 416.


                                                    57
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 66 of 255



            conséquences de la réquisition. Par conséquent, la Défenderesse ne peut pas soutenir
            l’existence de res judicata à l’égard de ces demandes.


    (5) Les effets de l’annulation de la sentence CCJA

     171. Dans leur Mémoire après Audience, les Demanderesses ont développé un cinquième et
            nouvel argument 200, tiré de l’annulation de la sentence CCJA par l’arrêt de la CCJA du
            30 novembre 2015. Elles estiment qu’à la suite de cette annulation (i) les contract
            claims de Getma International ont cessé d’exister, (ii) la demande par Getma
            International au Tribunal CCJA de lui accorder une indemnité pour le préjudice
            complémentaire ne peut plus empêcher sa demande dans le présent arbitrage d’une
            indemnisation pour les violations du Code des investissements et (iii) les arguments de
            la Défenderesse relatifs aux estoppel, renonciation et res judicata tombent d’eux-
            mêmes. 201


    C. Analyse du Tribunal

     172. Le Tribunal arbitral a clairement décidé, au terme d’une procédure séparée, dans quelle
            mesure il se jugeait compétent pour connaître des demandes que lui avaient adressées
            les Demanderesses. Il est rappelé que cette décision fait partie intégrante de la présente
            procédure. Le Tribunal arbitral n’entend pas, ni ne peut même s’il le voulait, revenir sur
            cette décision.

     173. La question de la juridiction devrait donc être définitivement tranchée. Les Parties sont
            néanmoins par la suite revenues sur la question, la Défenderesse pour opposer deux
            nouvelles objections fondées sur des allégations de corruption et de fraude, les
            Demanderesses pour interpréter le contenu de la Décision sur la Compétence. Les




200
    M.AAC §§ 77-93, chapitre II.B, p. 10 à 12, non – répertorié dans la table des matières et à ne pas confondre avec
un deuxième chapitre II.B, qu’on trouve aux pages 12 à 14 et qui, lui, apparaît dans la table des matières.
201
    M.AAC §§ 77-93.


                                                         58
           Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 67 of 255



               objections de la Défenderesse seront examinées sous le chapitre (1) ci-après, celles des
               Demanderesses sous les chapitres (2) à (5) ci-dessous.


       (1) La compétence du Tribunal ratione materiae

        174. Le Tribunal arbitral est d’accord avec la Défenderesse que seuls les investissements
               légaux et réalisés dans la bonne foi sont à protéger par l’arbitrage CIRDI et que le
               Tribunal arbitral doit se déclarer incompétent s’il apparaît que l’investissement a été fait
               frauduleusement ou à la suite de corruption. Ce point n’est par ailleurs pas contesté par
               les Demanderesses. 202

        175. Les Demanderesses contestent toutefois qu’il y ait eu fraude ou corruption et estiment
               que les allégations de fraude et corruption requièrent un degré de preuve
               particulièrement élevé. De toute façon, elles sont d’avis que le Tribunal CCJA a déjà
               analysé et écarté l’allégation de corruption et que la Défenderesse ne peut plus
               l’invoquer, ce Tribunal arbitral s’étant déjà déclaré compétent dans sa décision du 29
               décembre 2012.

        176. Ce Tribunal arbitral estime qu’aucun de ces deux motifs ne fait obstacle à un examen
               de l’allégation de corruption.

        177. Premièrement, en ce qui concerne la décision du Tribunal CCJA sur la corruption
               alléguée, les Parties sont en désaccord sur la question de savoir si le Tribunal CCJA
               s’est prononcé à ce sujet. La sentence CCJA révèle que le 4 novembre 2013, soit après
               l’audience d’audition des témoins et experts des 27 - 29 mai 2013 et après l’audience de
               plaidoiries tenue le 8 juillet 2013, la Défenderesse a informé le Tribunal CCJA qu’elle
               avait des éléments de preuve relatifs à la corruption. Ce n’est que le 14 novembre 2013
               que la Défenderesse a produit dans la procédure CCJA une attestation de M. Steven Fox
               destinée à prouver la prétendue corruption. Le 16 décembre 2013, le Tribunal CCJA a
               entendu M. Steven Fox dont il a trouvé les allégations invérifiables; il a en conséquence




202
      Répl. § 311.


                                                      59
           Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 68 of 255



              refusé une nouvelle extension du calendrier procédural qui aurait permis, selon la
              Défenderesse, de fournir de nouvelles preuves sur l’allégation de corruption, soit deux
              attestations additionnelles, émanant de MM. Demba Kourouma et Ibrahima Lamizana
              Condé reconnaissant les faits de corruption et datées du 13 décembre 2013. Les
              Demanderesses estiment que la demande d’extension de quatre mois était purement
              dilatoire et qu’aucune nouvelle preuve n’aurait pu être fournie. Elles soutiennent que,
              même dans la présente affaire, la Défenderesse n’est toujours pas en mesure de présenter
              des preuves de la corruption et elles ne comprennent donc pas comment l’extension du
              calendrier de l’affaire CCJA aurait pu les aider pour en faire la démonstration. 203

        178. Le Tribunal arbitral constate que les attestations de MM. Demba Kourouma et Ibrahima
              Lamizana Condé du 13 décembre 2013, tout comme une troisième pièce (R-34, soit une
              Plainte contre Personnes Dénommées des chefs de Corruption et de Trafic d’Influence,
              déposée le 13 décembre 2013 par l’Etat guinéen) n’ont été ni produites ni analysées dans
              l’arbitrage CCJA. Ces pièces constituent donc de nouvelles pièces qui nécessitent de
              reconsidérer si l’investissement a fait l’objet de corruption. L’ordre public international
              exige que ce Tribunal arbitral s’exprime sur l’allégation grave de corruption, même si
              un autre tribunal s’est déjà penché sur la question, quand de nouvelles preuves non
              analysées par le premier tribunal sont produites. L’obligation de ce Tribunal arbitral à
              vérifier l’allégation de corruption prime sur son respect de la sentence du Tribunal CCJA
              et même sur l’éventuel effet de res judicata de cette sentence. Ceci est a fortiori le cas
              après l’annulation de la sentence CCJA (même si elle a été décidée pour un motif qui ne
              concerne pas la décision du Tribunal CCJA sur la corruption).

        179. Deuxièmement, le Tribunal arbitral constate que la Défenderesse dans la présente
              procédure n’a soulevé la défense d’incompétence pour cause de corruption et/ou fraude
              que dans son Contre-Mémoire du 30 mars 2015 et ne l’a nullement soulevée dans ses
              deux mémoires sur la compétence (datés du 22 juin et du 6 août 2012, respectivement).
              Aussi ce Tribunal arbitral a rendu sa Décision sur la Compétence le 29 décembre 2012




203
      C-Mem. §76 et Répl. §§ 96-124.


                                                    60
           Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 69 of 255



              sans avoir eu à traiter de cette objection. Même si, selon les Demanderesses, ce moyen
              a été « sous-entendu explicitement» dès le début de la procédure CCJA 204 - sans que la
              nullité de la Convention de concession pour corruption n’y soit toutefois demandée 205 -
              , ce n’est que le 4 novembre 2013 que la Défenderesse a cru pouvoir les prouver. Et ce
              n’est que quand le présent arbitrage CIRDI a repris après sa suspension dans l’attente
              de la sentence CCJA, que la Défenderesse a évoqué dans le présent arbitrage la défense
              de la corruption et a produit les deux attestations du 13 décembre 2013, comme pièces
              R-35 et R-36 jointes au Contre-Mémoire du 30 mars 2015.

        180. Même si tous les motifs d’incompétence doivent être soulevés in limine litis et si ce
              Tribunal arbitral s’est déjà déclaré compétent dans sa Décision sur la Compétence du 29
              décembre 2012, il estime que, compte tenu du caractère d’ordre public des moyens tirés
              de la corruption et de la fraude, il lui revient de vérifier maintenant sa compétence sous
              cet angle également. Quoi qu’il en soit, même si ce Tribunal arbitral estimait que le
              débat sur sa compétence a été définitivement clos par ladite Décision, les allégations de
              corruption et de fraude devraient être instruites, parce que la Défenderesse se base sur
              ces mêmes allégations pour demander en ordre subsidiaire que les demandes soient
              déclarées irrecevables pour cause de l’illégalité de l’investissement, ou, en ordre
              infiniment subsidiaire, rejetées pour la même cause.

       a. Le degré de preuve de corruption

        181. Il n’est pas contesté que la Défenderesse a la charge de la preuve de la corruption, mais
              il y a désaccord entre les Parties en ce qui concerne le degré de cette preuve. Elles ont,
              de part et d’autre, cité des décisions d’autres tribunaux en support de leurs positions
              respectives. Le Tribunal arbitral a non seulement vérifié le contexte dans lequel des
              règles apparemment contradictoires ont été formulées par ces autres tribunaux, mais
              aussi l’application qu’en a faite chacun d’eux aux faits et preuves qui leur avaient été
              soumis. Ce Tribunal arbitral conclut ainsi qu’il ne peut suivre les Demanderesses selon




204
      Mem. § 372.
205
      Sentence CCJA du 26 mai 2014 (C-50) § 63.


                                                    61
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 70 of 255



           lesquelles la preuve de corruption doit être « irréfutable » conformément à une
           « jurisprudence constante ». 206

      182. Les décisions sur lesquelles s’appuient les Demanderesses ne soutiennent pas leur
           thèse :

           -    Le tribunal dans l’affaire Siag et Vecchi c. Egypte a spécifié (dans le cadre de sa
                vérification si un des demandeurs avait obtenu sa nationalité libanaise par une
                fraude) que le degré de preuve applicable pour des allégations de fraude se trouve
                entre le standard traditionnel du droit civil, the balance of probabilities, et le
                standard de droit pénal exigeant que l’allégation soit beyond reasonable doubt. Il a
                conclu que la preuve doit être claire et convaincante (clear and convincing). 207 Aussi
                ce tribunal a évalué chacune des prétendues preuves (y compris les
                indices mentionnées) à leur juste valeur et conclu qu’en l’espèce la fraude et la
                falsification en rapport avec la nationalité du demandeur n’était pas prouvée. 208


           -    Dans l’affaire Saba Fakes, le tribunal devait se prononcer sur l’authenticité de
                certains certificats dont le défendeur avait suggéré qu’ils étaient postdatés pour les
                besoins de l’arbitrage sans pour autant prétendre qu’ils avaient été falsifiés. Le
                défendeur ne présentait que des allégations basées sur des présomptions tirées de
                preuves indirectes discutées dans d’autres arbitrages. 209 Ayant simplement constaté
                que « la charge de la preuve d’une quelconque impropriété est particulièrement
                lourde », le tribunal conclut (sans la moindre discussion ou évaluation des preuves
                soumises) que cette charge n’a pas été remplie et que les dates de transfert des
                certificats mentionnées par le demandeur étaient correctes. Ce Tribunal arbitral
                comprend la constatation citée comme une simple justification de la décision du




206
    Répl. § 36.
207
    Waguih Elie George Siag et Clorinda Vecchi c. République Arabe d’Egypte, CIRDI ARB/05/15, Sentence, 1er juin
2009 (C-321) § 326
208
    Waguih Elie George Siag et Clorinda Vecchi c. République Arabe d’Egypte, CIRDI ARB/05/15, Sentence, 1er juin
2009 (C-321) §§ 327-359.
209
    M. Saba Fakes c. République de Turquie, CIRDI ARB/07/20, Sentence, 14 juillet 2010 (C-322) § 130.


                                                      62
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 71 of 255



               tribunal que l’allégation n’était pas prouvée. En l’absence d’autres spécifications ou
               clarifications, soit du principe que le tribunal adopte, soit de son application de ce
               principe aux faits et preuves devant lui, ce Tribunal arbitral estime que cette décision
               n’offre pas un critère pertinent pour le présent débat.


           -   Dans l’affaire Fraport c. Philippines, le tribunal a considéré, comme celui dans la
               première affaire mentionnée ci-dessus, que la preuve de la corruption devait être
               clear and convincing de façon que l’on puisse raisonnablement croire que les faits
               se sont passés comme allégué. 210 Dans cette affaire, le tribunal était confronté à une
               allégation que Fraport était consciente de et avait participé à la corruption et la fraude
               quand elle avait fait son investissement initial. L’Etat avait à cette fin d’abord
               invoqué des faits postérieurs à l’investissement, et allégué, pour la période préalable
               à l’investissement, que Fraport avait été consciente d’un paiement prétendument
               impropre qui avait été fait à un consultant par la société de projet-concessionnaire
               via une banque off-shore. Plus tard dans la procédure, l’Etat alléguait que la preuve
               prima facie qu’elle avait produite avait renversé la charge de la preuve sur Fraport
               et que des paiements à des fonctionnaires ne doivent pas être prouvés par des preuves
               directes, mais peuvent l’être par des preuves « circonstancielles » et des indices. Le
               tribunal a analysé les preuves soumises pour appuyer les allégations de corruption
               dans les périodes avant et après l’investissement mais a conclu qu’elles ne
               démontraient pas que Fraport était consciente de et était engagé dans la corruption
               et la fraude concernant le projet du terminal 3 au moment où il faisait son
               investissement.


           -   Il en est de même pour le tribunal EDF c. Romanie qui a exigé clear and convincing
               evidence 211 et a ensuite passé en revue les preuves soumises par l’investisseur de la
               prétendue demande d’un pot de vin par un fonctionnaire. Parmi ces preuves se




210
    Fraport AG Frankfurt Airport Services Worldwide c. République des Philippines, CIRDI ARB/11/12, Sentence,
10 décembre 2014 (C-323) §§ 477 et 479.
211
    EDF (Services) Limited c. Roumanie CIRDI ARB/05/13, Sentence, 8 octobre 2009 (C-327) § 221.


                                                     63
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 72 of 255



               trouvaient les témoignages écrits et oraux de la personne à qui la demande avait
               prétendument été adressée, mais que le tribunal a jugé, comme les autres preuves,
               ne pas être clear and convincing. 212

           -   Dans l’affaire TSA, des investigations criminelles concernant la corruption alléguée
               avaient été ouvertes et poursuivies en Argentine mais n’étaient pas encore finies au
               moment où le tribunal devait rendre sa sentence. Le tribunal a estimé que la
               corruption n’était pas prouvée par le matériel présenté ; il restait ouvert à la
               possibilité qu’elle soit prouvée par l’enquête pénale qui se poursuivait, mais n’a pas
               retenu la corruption comme motif de son incompétence, qui existait aussi pour
               d’autres raisons. 213 Le Tribunal arbitral constate que le tribunal TSA ne s’est pas
               prononcé dans l’abstrait sur le degré de preuve qu’il exigeait pour la corruption.

           -   Comme mentionné par les Demanderesses 214, le tribunal dans l’affaire SPP c.
               Egypte a, lui aussi, constaté que « the allegations concerning irregular contacts and
               connections are not supported by the evidence in the record and are based on
               suppositions, guilt by association and what [Egypt] describes as ‘commencement
               de preuve’ ». 215 Ce tribunal ne s’est toutefois pas référé à une règle concernant le
               degré de preuve requise.

           -   Le seul tribunal international qui a, selon les citations des Demanderesses, exigé que
               la preuve de corruption soit irréfutable est celui qui a jugé l’affaire African Holding
               c. La République Démocratique du Congo. Ce tribunal a même spécifié que cette
               preuve irréfutable serait « telle que celles qui résulteraient de poursuites criminelles
               dans les pays où la corruption constitue une infraction pénale ». Cette expression
               donne l’impression que le tribunal a voulu viser le degré de preuve requis dans des




212
    EDF (Services) Limited c. Roumanie CIRDI ARB/05/13, Sentence, 8 octobre 2009 (C-327) §§ 222-232.
213
    TSA Spectrum de Argentina S.A. c. République argentine CIRDI ARB/05/5, Sentence, 19 décembre 2008 (C-325)
§§ 174-176.
214
    Répl. §34.
215
    EDF (Services) Limited c. Roumanie CIRDI ARB/05/13, Sentence, 8 octobre 2009 (C-327) § 132.


                                                     64
         Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 73 of 255



                 affaires pénales, c.à.d. beyond any doubt. En fait, toutefois, la mention de ce degré
                 élevé était gratuite parce que le tribunal a jugé que la corruption n’était pas prouvée
                 alors que les seules allégations étaient fondées exclusivement sur des considérations
                 générales concernant la période Mobutu et les évènements politiques connexes. 216


      183. Ce Tribunal arbitral considère dès lors que ces tribunaux - à l’exclusion du dernier - ont
            parfaitement décrit le standard de la preuve à appliquer à la corruption, même si, comme
            l’a reconnu le tribunal Fraport, la preuve peut être « circonstancielle » vu la difficulté
            de prouver la corruption par des preuves directes. 217 Ainsi comprise correctement, la
            jurisprudence citée par les Demanderesses n’est pas substantiellement différente de celle
            sur laquelle s’appuie la Défenderesse, même si dans la plupart des affaires citées par la
            Défenderesse il ne se posait pas de question de corruption 218, mais d’autres faits graves
            allégués contre un Etat ou des autorités publiques. Le Tribunal arbitral estime toutefois
            que la question de savoir si la nature de l’allégation exige un degré de preuve plus élevé
            est la même pour toutes allégations graves impliquant un Etat, qu’elles concernent la
            corruption ou un autre délit. Ce Tribunal arbitral estime donc que la jurisprudence citée
            par la Défenderesse est pertinente :

            -    Le tribunal Metal-Tech c. Ouzbékistan, qui concernait bel et bien la corruption, a
                 exigé une « certitude raisonnable », tout en acceptant, comme le tribunal Fraport,
                 que la preuve pouvait être circonstancielle. 219 Même si, comme l’ont fait remarquer




216
    African Holding Company of America, INC, et Société Africaine de Construction au Congo S.A.R.L. c. République
démocratique du Congo CIRDI ARB/05/21, Sentence sur les déclinatoires de compétence et la recevabilité, 29 juillet
2008 (C-324) § 52.
217
    Fraport AG Frankfurt Airport Services Worldwide c. République des Philippines CIRDI ARB/11/12, Sentence,
10 décembre 2014 (C-323) § 479: The Tribunal holds that considering the difficulty to prove corruption by direct
evidence, the same may be circumstantial. However, in view of the consequences of corruption on the investor’s ability
to claim the BIT protection, evidence must be clear and convincing so as to reasonably make-believe that the facts, as
alleged, have occurred.
218
    Mem.AAC § 302.
219
    Metal-Tech Ltd. c. République d'Ouzbékistan CIRDI ARB/10/3, Sentence, 4 octobre 2013 (R-54) § 243: The
Tribunal will determine on the basis of the evidence before it whether corruption has been established with reasonable
certainty. In this context, it notes that corruption is by essence difficult to establish and that it is thus generally
admitted that it can be shown through circumstantial evidence.


                                                         65
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 74 of 255



                 les Demanderesses 220, ce tribunal n’a pas jugé nécessaire de déterminer laquelle des
                 parties avait la charge de la preuve, il a - contrairement à ce que les Demanderesses
                 veulent faire croire 221 - clairement spécifié le standard de preuve qu’il jugeait
                 applicable.


            -    Le tribunal dans l’affaire Tokios Tokelès c. Ukraine a rejeté les deux thèses selon
                 lesquelles la preuve de « nayizd » 222 exige une norme spéciale de preuve, soit plus
                 élevée, soit moindre que la norme habituelle ; il a par la suite simplement exigé que
                 la partie concernée prouve que son allégation est « plus probablement correcte
                 qu’incorrecte ». 223

            -    De même, dans l’affaire Libananco c. République de Turquie, le tribunal a jugé, non
                 pas à propos de corruption, mais concernant la fraude et d’autres serious
                 wrongdoing, que le fait que l’allégation porte sur un fait très grave ne suffit pas en
                 soi pour exiger un degré de preuve plus élevé. 224

            -    Le tribunal siégeant dans l’affaire The Rompetrol Group N.V. c. Roumanie, après
                 avoir étudié la jurisprudence existante qui couvre des allégations d’irrégularités très
                 diverses, a conclu que la nature de l’allégation, tout comme la position de la
                 personne concernée, influencent nécessairement un arbitre dans son évaluation des




220
    Mem.AAC § 307.
221
    Dans leur note de bas de page n°185, les Demanderesses citent entre autre le § 243 de la sentence Metal-Tech c.
République d'Ouzbékistan mais omettent précisément la phrase très claire citée ci-avant.
222
    Une pratique concertée de différentes autorités pour intentionnellement nuire une société privée ou un individu.
223
    Tokios Tokelės c. Ukraine CIRDI ARB/02/18, Sentence, 26 juillet 2007 (R-109) § 124: We […] shall approach
the issues on the basis that in order to prove its case on the existence and causal relevance of a nayizd the Claimant
must show that its assertion is more likely than not to be true.
224
    Libananco Holdings Co. Limited c. République de Turquie CIRDI ARB/06/8, Sentence, 2 septembre 2011 (R-
111) § 125: While agreeing with the general proposition that “the graver the charge, the more confidence there must
be in the evidence relied on […] this does not necessarily entail a higher standard of proof.”


                                                         66
         Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 75 of 255



                 preuves, mais que ce sont les circonstances particulières de l’affaire qui sont
                 déterminantes et qui rendent toute codification impossible. 225

      184. Ce Tribunal arbitral conclut qu’il n’y a pas de précédent valable pour soutenir, comme
            le font les Demanderesses, que le degré de preuve requis doit être plus élevé pour la
            corruption que pour d’autres faits. Il vérifiera dès lors ci-après si les preuves soumises
            par la Défenderesse sont claires et convaincantes et si elles peuvent donner à ce Tribunal
            une certitude raisonnable que la Convention de concession a été obtenue par la
            corruption active de Getma International.

      b. Les preuves directes

      185. Ce Tribunal estime qu’il n’est pas nécessaire de se pencher à nouveau sur les éléments
            de preuve qui ont déjà été soumis à et évalués par le Tribunal CCJA226, soit :

            -   L’attestation de M. Steven Fox (également produite dans le présent arbitrage comme
                R-33), lequel a par ailleurs été entendu comme témoin par le Tribunal CCJA 227.
                Comme la Défenderesse n’a pas jugé nécessaire de réintroduire M. Fox comme
                témoin dans le présent arbitrage, ce Tribunal arbitral estime que l’opinion du
                Tribunal CCJA sur son témoignage est concluant Le Tribunal arbitral note que le
                Tribunal CCJA a constaté que M. Steven Fox n’a pas été témoin, direct ou indirect,
                des faits de corruption qu’il rapporte, qu’il ne se réfère à aucun document, et que ses
                allégations sont invérifiables, pour conclure que son attestation « ne permet pas
                d’accorder la moindre pertinence au grief particulièrement grave de corruption ». 228




225
     The guidance which the Tribunal draws from the cases is that there may well be situations in which, given the
nature of an allegation of wrongful (in the widest sense) conduct, and in the light of the position of the person
concerned, an adjudicator would be reluctant to find the allegation proved in the absence of a sufficient weight of
positive evidence – as opposed to pure probabilities or circumstantial inferences. But the particular circumstances
would be determinative, and in the Tribunal’s view defy codification.
226
     Le 30 novembre 2015, la Cour CCJA a annulé la sentence CCJA au motif que le « tribunal arbitral ne s'est pas
conformé à sa mission » en ignorant délibérément les dispositions impératives du règlement d’arbitrage, qui interdisent
les accords entre parties et arbitres sur le montant de leurs honoraires. Cette annulation n’empêche pas à ce Tribunal
arbitral de se former une opinion sur les constatations factuelles du Tribunal CCJA et qui n’ont rien à voir avec le
motif de l’annulation.
227
    Sentence CCJA § 73.
228
    Sentence CCJA § 76.


                                                         67
           Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 76 of 255




             -   Le Tribunal CCJA a ajouté qu’«il en est de même d’attestations proposées de toute
                 dernière minute dont la République de Guinée reconnaît qu’elles ont été élaborées le
                 13 décembre aux fins de l’audience du 16 décembre 2013 ». 229 Toutefois, comme le
                 Tribunal CCJA n’a pas autorisé la production de ces deux attestations, il n’en a pas
                 pu prendre connaissance et n’a pas non plus entendu leurs auteurs. Comme le
                 Tribunal CCJA n’a pas non plus motivé la mention citée, ce Tribunal arbitral ne se
                 sent pas lié par cette mention et donnera à ces attestations et aux témoignages de
                 leurs auteurs le poids qui leur revient.

        186. Ce Tribunal arbitral se concentrera donc sur les attestations de MM. Demba Kourouma
              et Ibrahima Lamizana Condé et la plainte déposée le 13 décembre 2013 par l’Etat
              guinéen des chefs de corruption et de trafic d’influence (R-34). Il se penchera également
              sur « le faisceau d’indices de corruption » qui, selon la Défenderesse, corroborent
              l’existence de la corruption.


(i)      Les attestations des « témoins » - Pièces (R- 35 et 36)

       187. Le Tribunal arbitral note que ces deux pièces qui portent comme titres « Attestation »
              (R-35) et « Déclaration sur honneur » (R-36), respectivement, n’ont dans le présent
              arbitrage pas été communiquées par la Défenderesse avec son Contre-Mémoire du 30
              mars 2015 sous forme de dépositions écrites de témoins, mais l’ont été comme simples
              pièces parmi de nombreuses autres. La Défenderesse n’a par ailleurs pas non plus
              demandé que le Tribunal arbitral entende MM. Kourouma et Condé comme témoins et
              était donc apparemment disposée à se priver des témoignages oraux de ces deux
              personnes qui avaient en principe vocation à renforcer la crédibilité des pièces (R-35 et
              36).

       188. Si le Tribunal arbitral a quand même pu entendre les auteurs de ces pièces, c’est à la
              suite de la demande du 20 octobre 2015 des Demanderesses de pouvoir les contre-




229
      Sentence CCJA § 76.


                                                    68
         Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 77 of 255



             interroger à l’audience commençant le 23 novembre 2015. La Défenderesse a d’abord
             protesté contre cette demande parce qu’elle l’estimait tardive et a demandé que le
             Tribunal arbitral accorde aux pièces (R-35 et 36) la valeur probante d’une confession
             écrite. Le Tribunal arbitral a rejeté cette demande dans son Ordonnance de Procédure
             n°8 du 2 novembre 2015, estimant qu’il lui revenait d’apprécier cette valeur probante le
             moment venu, en fonction de tous les éléments du dossier alors connus.

      189. Nonobstant l’opposition initiale de la Défenderesse à l’audition de MM. Kourouma et
             Condé et, après, son incertitude quant à la faisabilité de cette audition (entre autres à
             cause de prétendus problèmes de visa et/ou passeport) - incertitude qui a d’ailleurs
             continué à exister pour ce qui concerne M. Lamizana Condé jusqu’au matin de son
             audition 230 – les deux témoins ont comparu devant le Tribunal arbitral, dans la matinée
             du troisième (et dernier) jour de l’audience.

      190. Lors de son témoignage du 25 novembre 2015, M. Kourouma a confirmé:

             -    qu’il a été invité d’écrire l’attestation 231 - ultérieurement produite comme la pièce
                  (R-35) - par le Ministre de la Justice, M. Christian Sow 232 qui l’a informé que
                  l’attestation à rédiger serait utilisée dans le contentieux entre l’Etat et Getma
                  International 233 ; qu’il a écrit l’attestation le 13 décembre 2013 à la main dans le
                  bureau de l’agent judiciaire de l’Etat, M. Goureissy, lequel l’a par la suite fait
                  dactylographier sur place par sa secrétaire 234 ; que le Ministre de la Justice suivant,
                  M. Sako, lui a demandé le « vendredi dernier » [soit le vendredi 20 novembre 2015
                  ou trois jours avant le début de l’audience] de venir témoigner à Paris 235 ce qu’il a
                  pu faire parce qu’il avait un visa permanent 236 ;




230
    TR III, p.4:5-8.
231
    TR III, p.26:13-15.
232
    TR III, p. 30:4-30.
233
    TR III, p. 30:6-7 ; voir aussi TR III, p.31:1-2.
234
    TR III, p.33:29-p.34:16.
235
    TR III, p.31:12-p.32:9.
236
    TR III, p.32:10-16.


                                                       69
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 78 of 255




           -    qu’il ne s’est jamais posé la question de savoir si ses propos pourraient être retenues
                contre lui dans une procédure pénale ou quelles pourraient être les conséquences de
                son « aveu »237; et qu’il n’a jamais été informé du dépôt d’une plainte contre lui 238;

           -    qu’on lui a promis l’argent, avant que celui-ci ne lui ait été payé 239           240
                                                                                                        ; que c’était
                le président de la commission, M. Ansoumane Camara qui lui a fait comprendre
                « qu’il faut aider Getma et si Getma est adjudicataire […]. il va nous faire quelque
                chose. … Ça va être de l’argent »241 et que cet argent « sera de la part de Getma »242;


            -   qu’il a été surpris par la proposition, parce que « d’autres n’ont pas l’habitude de le
                faire »243 244 ;

            -   qu’en tant que rapporteur, il avait une voix dans la Commission d’évaluation des
                offres et qu’il lui revenait « d’étoffer le rapport […] comme pour justifier chaque
                note »245;


            -   que M.Diallo lui a donné l’argent « au nom de Getma »246; qu’il s’agissait de 35.000
                euros, nonobstant le fait que l’attestation de M. Fox - qu’il n’a jamais vue - parle de
                USD 100.000 247; que le montant a été payé en deux tranches, une première de 15.000




237
    TR III, p.32:19-29.
238
    TR III, p.40:1-23; p.39:32– p.40:7.
239
    TR III, p.27: 9.
240
    Le Tribunal arbitral constate que ceci n’avait pas été mentionné dans son attestation écrite.
241
    TR III, p.44:2-23.
242
    TR III, p.46:12-24.
243
    TR III, p.27: 25-31.
244
    Ceci semble contredire les allégations de la Défenderesse concernant le caractère « endémique » de la corruption
en Guinée (C-Mem. § 101).
245
    TR III, p. 42:40-42 ; p.53:37-38.
246
    TR III, p.45:30-33 et p. 46:12-14.
247
    TR III, p.47:31-42 et p. 48:21-22.


                                                        70
         Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 79 of 255



                 euros et une deuxième de 20.000 euros 248 comme d’ailleurs mentionné dans son
                 attestation 249 ;


            -   qu’à son avis, d’autres membres de la commission ont également reçu de l’argent 250;

            -   qu’il ne pouvait pas dire exactement ce qu’il avait fait en échange pour la promesse
                de paiement. 251

      191. Interrogé sur la régularité de l’offre de Getma International et son évaluation, M.
            Kourouma ne se souvient plus si elle avait été régulière et/ou s’il avait « fermé les yeux »
            sur certains de ses éléments 252; il a confirmé juste avoir donné des notes en fonction de
            ce que les autres membres de la commission donnaient et des notes « possiblement »
            plus élevées de ce que « en âme et conscience il aurait normalement donné ». 253
            Réinterrogé sur le même point, il ne se rappelait pas des détails de l’évaluation 254.

      192. Ce Tribunal arbitral trouve incompréhensible que M. Kourouma, quand il a été – selon
            ses propres propos - corrompu pour la première fois de sa vie, ne s’est pas posé la
            moindre question: ni sur le montant promis, ni sur ce qu’on attendait exactement de lui,
            ni sur les conséquences possibles de ses actes, et qu’il ne se souvenait plus de ce qu’il
            avait fait exactement en échange de l’argent dont il était certain à l’époque qu’il allait le
            recevoir, même s’il n’avait aucune idée du moment du paiement ni de son montant. Il
            est encore moins compréhensible que, toujours sans se poser la question des
            conséquences possibles, il a, à la première demande, avoué sa corruption passive, a




248
    TR III, p.50:40-p.51:8.
249
    La réponse qu’il donne quelques minutes plus tard et dont on peut déduire qu’il a d’abord reçu le montant de 20.000
euros et puis celui de 15.000 euros, est peut-être due à un malentendu. Le Tribunal arbitral ne la tient donc pas contre
le témoin.
250
    TR III, p.50:34-37.
251
    TR III, p.53:39–p.54:20.
252
    TR III, p.51: 2-8; p.51 :25 – p.52:20.
253
    TR III, p. 53:39- p.54: 21.
254
    TR III, p. 56 :20-28.


                                                          71
         Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 80 of 255



            consenti à rendre l’aveu par écrit, et, enfin, accepté de venir témoigner à Paris sur sa
            corruption. 255

      193. Son témoignage ne peut donc être sérieusement retenu, aussi parce qu’en dépit de son
            aveu de corruption passive, il n’a pas été poursuivi.

      194. L’audition de M. Ibrahima Lamizana Condé a d’autre part révélé ceci :

            -   On lui a également demandé seulement le vendredi avant l’audience à Paris, de venir
                témoigner 256;


            -   Ses déclarations concernant la façon dont il avait été contacté pour faire et signer
                l’attestation contenant son « aveu » sont confuses 257: on en retient qu’ « un avocat »
                s’est rendu dans le bureau de M. Condé, lui a demandé d’écrire l’attestation et que
                M. Condé en a fait « un brouillon par écrit » 258 et l’a lu « au fur et à mesure », ce qui
                a permis à l’avocat de dactylographier le texte sur place (c’est-à-dire dans le bureau
                de M. Condé à la Direction Nationale de la Programmation des Investissements) 259;


            -   M. Condé n’a pas appris à quoi devait servir son attestation et il était surpris de se
                retrouver à Paris 260;


            -   Quand il a fait son attestation, M.Condé était conscient qu’il pourrait être poursuivi,
                mais il estimait plus important de dire la vérité comme il est d’usage dans son
                ethnie 261; toutefois, l’avocat l’a rassuré et il n’a effectivement pas eu de problème.262




255
    TR III, p.56:30-39.
256
    TR III, p.58:17-22.
257
    TR III, p.58:37-p.60:21.
258
    TR III, p.60:8.
259
    TR III, p.60:12-21.
260
    TR III, p.61:25-p.62:6.
261
    TR III, p. 62:7-19.
262
    TR III, p.62:39-42.


                                                    72
         Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 81 of 255



                Plus tard dans son interrogation, M. Condé dit avoir été menacé de poursuite (sans
                spécifier si la menace visait son aveu de corruption passive ou bien un éventuel déni
                ultérieur de son aveu initial) 263, puis il refuse catégoriquement de dire s’il a
                effectivement été poursuivi 264;


            -   Nonobstant sa propre insistance sur la nécessité de dire la vérité 265, M. Condé refuse
                de répondre à la question de savoir s’il avait déjà fait l’objet d’autres tentatives de
                corruption passive 266;


            -   M. Condé n’avait pas connaissance de la plainte déposée contre lui et par la suite il
                n’a jamais été convoqué par la police ni par la gendarmerie. 267 Ultérieurement il
                répond toutefois avoir été informé de la plainte par l’agent judiciaire 268;


            -   Comme M. Kourouma, M. Condé s’attendait à une « récompense » parce que le
                président de la Commission d’évaluation lui « avait dit de travailler, qu’on sera
                récompensé de bien travailler de toutes les façons » 269;


            -   M. Condé nie avoir reçu USD 100.000 comme le prétend M. Fox 270 et affirme avoir
                reçu une enveloppe kaki avec 20.000 euros en coupures de 50 euros 271 ;


            -    M. Condé s’abstient de dire clairement que l’argent qu’il a reçu provient de
                 Getma International:




263
    TR III, p.67:6-12.
264
    TR III, p.67:13–17.
265
    Voir aussi TR III p.72:17-19.
266
    TR III, p.66:22-27.
267
    TR III, p.63:1-12.
268
    TR III, p.67:24-33.
269
    TR III, p.66:19-21.
270
    TR III, p.68:24-33.
271
    TR III, p.67:1-5.


                                                   73
         Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 82 of 255



                  Me Fischer.- À l'unanimité. Est-ce que vous en concluez que, à l'unanimité, tout le
                  monde a reçu de l'argent de Getma ?
                  M. Condé.- Non. Moi j'ai reçu de l'argent. De Getma, non. Moi, je l’ai reçu et celui
                  qui me l'a remis m'a dit : « Monsieur Condé, c'est de la part de Getma ». Pour les
                  autres, je ne sais pas. 272


            -    Après son contre-interrogatoire, en réponse aux questions du conseil de la Guinée,
                 M. Condé explique en détail son entretien avec le président de la Commission
                 d’évaluation au cours duquel celui-ci lui a demandé de le « soutenir à chaque fois,
                 surtout au moment des votes et des attributions ». 273

      195. Il ressort du témoignage de M. Condé que le président de la Commission d’évaluation
             ne lui a pas dit, avant l’évaluation, quel était le soumissionnaire à favoriser. Le nom de
             M. Challoub (le représentant de Getma International à Conakry) est tombé, mais M.
             Condé ne le connaissait pas (et ne savait pas non plus qui il était ou représentait) et,
             selon ses propres affirmations, ce n’est qu’en cours de négociations (donc après la
             décision de la Commission d’évaluation) que le président lui a parlé de M. Challoub.274
             Il semblerait donc que M. Condé n’ait pas su qu’il devait favoriser Getma International,
             mais que le président lui a juste demandé de voter comme lui. Dans ce cas, il n’a pas
             non plus su par qui il était (sur le point d’être) corrompu. En effet, ce n’est qu’au moment
             de la négociation de la Convention qu’il est devenu clair pour M. Condé qui était M.
             Challoub et qu’il faisait partie du « groupe de Getma »275 ; la simple connaissance du
             fait que M. Challoub avait approché le président de la Commission, ne suffisait pas pour
             que M. Condé devine que c’était Getma International qu’il fallait favoriser. A la fin de
             son audition, M. Condé a tenté de faire le rapprochement entre Getma et M. Challoub :

                  Mme la Présidente.- C'est donc ce M. Camara qui vous a fait comprendre qu'il y
                  aurait une récompense si Getma emportait le contrat ?




272
    TR III, p.69:20-24.
273
    TR III, p.70:17-37.
274
    TR III, p. 71:22-44.
275
    TR III, p.71:22-28.


                                                    74
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 83 of 255



                M. Condé.- Si Challoub remportait le contrat - le terme qu’il m’a dit. À voir,
                maintenant, si Challoub avec Getma ou…. Bon… 276


      196. Le Tribunal arbitral constate que M. Condé n’a pas été un témoin particulièrement
           fiable; l’extrait ci-après illustre combien il a évité de répondre à des questions pourtant
           claires et que, malgré sa dénégation, il était conscient de ce que d’autres personnes ont
           été appelées pour témoigner:

                M. le Pr Tercier.- Monsieur Condé,... Vous avez signé, vous, la déclaration sur
                l'honneur. C'est la déclaration que vous avez signée. Vous l'avez faite donc en
                présence d'un avocat ?
                M. Condé.- Bien sûr.
                M. le Pr Tercier.- Est-ce que vous savez si d'autres personnes ont aussi été
                appelées à faire une déclaration de ce type ?
                M. Condé.- Non. On nous a convoqués tous individuellement.
                M. le Pr Tercier.- D'accord. Mais vous pensez qu'il y avait d'autres personnes qui
                ont été appelées à signer une déclaration comparable ?
                M. Condé.- Non. En bref, l'avocat m'a dit que nous sommes engagés
                individuellement, les membres de la commission. 277


      197. M. Condé n’a pas non plus renforcé la crédibilité de son témoignage devant le Tribunal
           arbitral, lorsque, confronté à la contradiction entre, d’une part, ses témoignages répétés
           lors de son audition du 25 novembre 2015 qu’il avait reçu l’argent « après la signature
           de la convention »278 et, d’autre part, son attestation écrite selon laquelle «[a]u cours des
           négociations de la convention de concession, M. Mamadou Diallo…. m’a donné une
           enveloppe contenant 20000 € en coupures de 50 euros » 279 :

                Mme la Présidente.- Merci. Est-ce que c'est correct alors qu'il y a une
                contradiction entre ce que vous avez écrit dans votre déclaration sur l'honneur,




276
    TR III, p.76:16-18.
277
    TR III, p.72:3-14.
278
    Voir TR III, p.66:38-39 ; p.70:38 ; p.74:38 et p. 75:25-26.
279
    Déclaration de M. Ibrahima Lamizana Condé en date du 13 décembre 2013 (R-36).


                                                     75
           Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 84 of 255



                     d'une part, et d'autre part, ce que vous avez attesté jusqu'à trois reprises ce matin
                     ici, devant notre Tribunal.
                     M. Condé.- Hum, hum.
                     Mme la Présidente.- Pardon, qu'est-ce que cela veut dire « hum, hum » ?
                     M. Condé.- Je dis oui, je n'ai pas compris, c'est ce que je veux dire. Vous me dites
                     qu'il y a une contradiction ?
                     Mme la Présidente.- Oui.
                     M. Condé.- Je dis quoi ce matin qui n'est pas écrit là ? J'ai dit ce matin : après la
                     signature de la convention, M. Diallo m’a appelé pour me donner cet argent.
                     Mme la Présidente.- Oui, après la signature de la convention, on vous a donné
                     l'argent.
                     M. Condé.- Après notre signature, ce n'est pas nous qui signons la convention. J'ai
                     bien dit : « Ça, c'est à ma signature. Ça, c’est notre signature ». Nous, nous avons
                     signé un document. Nous avons envoyé. C'est après cette signature qu’on a reçu ce
                     montant.
                     Mme la Présidente.- Oui, mais ici, il est quand même écrit qu'on vous a donné
                     l'enveloppe – je cite : « Au cours des négociations de la convention ».
                     M. Condé.- Exactement.
                     Mme la Présidente.- Alors est-ce que la déclaration écrite concorde avec votre
                     déclaration orale de ce matin ?
                     M. Condé.- C'est ce que je voulais dire exactement, c'est au moment de la
                     convention qu'on nous a donné cet argent, parce qu’on était dans la salle. C'est
                     dans la salle que nous sommes sortis, nous avons signé le procès-verbal, on nous
                     a donné l'argent, on m'a donné l'argent. En ce moment, ils étaient, on était en pleine
                     négociation.
                     Madame la Présidente, j'ai répété ça dix fois, mais ce matin je me sens beaucoup
                     fatigué. Depuis hier, c’est 8 heures le matin, j’étais debout, assis, je n’ai pas fait
                     une minute de sommeil.
                     Mme la Présidente.- Donc votre dernière déclaration, c'est que c'est au moment de
                     la convention.
                     M. Condé.- Exactement.
                     Mme la Présidente.- Sans spécifier si c'est la signature ou la négociation.
                     M. Condé.- En tout cas, c’est ce que j'ai écrit ici, c'est comme ça que ça s'est
                     passé. 280




280
      TR III, p.75:17 – p.76:5.


                                                      76
         Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 85 of 255



      198. Pour le conseil de la Défenderesse, les contradictions tiendraient au fait que, quand M.
             Condé parlait de « signature », il visait sa signature sur le Procès-verbal de
             négociation. 281 Si le Tribunal arbitral est attentif au risque de malentendus ou même de
             petites erreurs ou nuances dans un témoignage, il estime que le fait que M. Condé ait, à
             trois reprises, explicitement parlé de « signature de la convention » ne peut être anéanti
             par une simple « précision » qu’il visait une autre signature. Cela est d’autant plus vrai
             que M. Condé s’est aussi contredit sur un autre point : il a d’abord expliqué que, « après
             l’évaluation et la signature du contrat », il voulait rejoindre son propre bureau, mais que
             le président de la Commission d’évaluation lui a dit de ne pas partir parce qu’on allait
             l’appeler (ce qu’il ne regretterait pas), et que « deux jours, trois jours après », M.
             Diallo l’a appelé pour lui tendre l’enveloppe avec l’argent. 282 Toutefois, un peu plus
             tard dans son audition, il déclare, tout aussi fermement, que « c’est au moment de la
             convention qu’on nous a donné cet argent, parce qu’on est dans la salle. C’est dans la
             salle que nous sommes sortis, nous avons signé le procès-verbal, on nous a donné
             l’argent. En ce moment ils étaient, on était en pleine négociation ». 283

      199. Même en ayant de la compréhension pour une certaine confusion du témoin parce qu’il
             se sentait « beaucoup fatigué » et n’avait « pas fait une minute de sommeil »284, le
             Tribunal arbitral ne retient pas de ce témoignage une idée claire et précise sur la façon
             dont la corruption s’est déroulée. En plus, les faits rapportés ne prouvent pas clairement
             que la corruption a été le fait de Getma International.

      200. Les Demanderesses ont beaucoup insisté dans leur Mémoire après Audience sur les
             contradictions entre les témoignages de MM. Kourouma et Condé. Le Tribunal arbitral
             est d’avis que ces seules contradictions ne suffisent pas pour jeter un doute sur la
             crédibilité des témoignages. Au contraire, dans la mesure où chaque témoin parle de sa
             propre corruption passive, il est normal que leurs témoignages ne soient pas concordants




281
    Mem.AAR §126-128.
282
    TR III, p.70:38 – 71:2.
283
    TR III, p.75:38-41.
284
    TR III, p.72:44-45.


                                                   77
         Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 86 of 255



            entre eux. Par contre, une contradiction par le même témoin, p.ex. entre son attestation
            écrite et sa propre déclaration orale, ou entre différentes déclarations orales, influence
            nécessairement l’opinion qu’un tribunal se fait sur la crédibilité du témoignage, même
            s’il fait une réserve pour des malentendus pendant l’audition ou pour une confusion
            possible, tant de la part du témoin, que de la part de l’interrogateur. 285

      201. Il est remarquable qu’aucun des deux témoins n’ait fait mention de la prétendue
            irrégularité ou inadmissibilité de l’offre de Getma International ; même interrogés sur
            les aspects financiers de l’offre, les deux témoins se souvenaient juste de l’importance
            du ticket d’entrée. 286 Aucun d’eux n’a confirmé avoir « fermé les yeux » sur des
            irrégularités – et aucun d’eux n’a pu les décrire – alors que la Guinée affirme aujourd’hui
            qu’elles sont à ce point grossières que l’admission de l’offre ne peut s’expliquer que par
            la corruption des membres de la Commission d’évaluation. Le Tribunal arbitral estime
            que, si les deux témoins avaient vraiment été corrompus, ils se seraient mieux souvenus
            des irrégularités de l’offre. Jusqu’à la fin de son audition, M. Condé n’a pas pu donner
            d’exemple précis du favoritisme pour Getma International. 287 Des détails sur ces aspects
            sont toutefois importants pour apprécier la preuve de la corruption alléguée.

      202. Les deux témoins souffraient de trous de mémoire quand il s’agissait de décrire les
            détails de la convocation qu’ils avaient reçue pour attester qu’ils avaient accepté des




285
    Voir, par exemple TR III, p.64:23-35.
     Me Fischer.- Qui était présent physiquement à cette réunion ? Puisque vous nous avez dit que vous avez
     reçu une lettre, vous avez donc répondu à l'invitation qui vous a été faite. Qui étaient les personnes qui
     étaient à cette réunion?
      M. Condé.- Il y avait l'agent judiciaire, le conseiller juridique à la présidence. Il y avait deux autres avocats
     guinéens, il y avait… Je ne sais pas. On était au moins quelque chose comme neuf personnes dans la salle.
     Me Fischer.- Et est-ce qu'il y avait - je ne vous demande pas le nom des avocats, parce que vous ne vous en
     souvenez peut-être pas, à moins que…
     M. Condé.- Non, je… Pour moi, parce qu'on nous a convoqués individuellement, toute la commission, mais
     moi pratiquement, on m'a posé la question sur mon attestation.
     Me Fischer.- J'ai bien compris. Est-ce qu'il y avait d'autres membres de la commission lors de cette…
     M. Condé.- Non, lors de l’interview, j'étais seul.
La contradiction entre « neuf personnes » ou « seul » est claire mais il est impossible de vérifier si le témoin parle de
la même réunion ou convocation.
286
    M. Kourouma : TR III, p.51:39-p.52:12 ; M. Condé : TR III, p.72:34 - p.73:15.
287
    TR III, p.77:41 – p.78:37.


                                                          78
            Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 87 of 255



               pots-de-vin : ils ne s’en souvenaient plus et soulignaient que les faits dataient d’il y a
               sept ans. 288

        203. Quoi qu’il en soit, l’audition de ces deux témoins a révélé que - l’un et l’autre ayant été
               invité par ou sur instruction des Ministres de la Justice successivement en fonction,
               d’abord pour attester qu’ils s’étaient fait corrompre et ensuite pour venir le confirmer à
               Paris – ni leur aveu, ni leur témoignage n’a été spontané, même s’ils ont, l’un et l’autre,
               beaucoup insisté sur le fait qu’ils étaient eux-mêmes les auteurs de leurs attestations
               respectives.

        204. Pour le Tribunal arbitral, le fait que les deux attestations aient été sollicitées par le
               Ministère de la Justice peut expliquer les similarités de forme et de présentation, en dépit
               du fait que les deux attestations aient été dactylographiées sur deux ordinateurs
               différents dans deux bureaux différents (celle de M. Kourouma dans le bureau de l’agent
               judiciaire de l’Etat, M. Goureissy, qui l’a fait dactylographier par sa secrétaire, et celle
               de M. Condé dans son bureau, dactylographié par « l’avocat » dont M. Condé ne se
               rappelle plus du nom). Interrogé à ce sujet, M. Condé, a essayé d’expliquer ces
               similarités en indiquant que toutes les machines à écrire ont fait l’objet d’un achat
               général globalisé par l’administration. Même si le Tribunal arbitral acceptait cette
               explication, elle ne saurait expliquer que deux dactylographes différents, agissant
               séparément (voir ci-dessus) choisissent respectivement sur deux machines à écrire (lire
               « ordinateurs » ou « programmes des traitement de texte ») – même si elles proviennent
               du même fabriquant - la même police et la même taille des caractères, ainsi qu’une mise
               en page quasiment identique pour dactylographier des messages qui leur sont
               respectivement remis en brouillon par un auteur et lu au fur et à mesure par un autre
               auteur.

        205. Force est en outre de constater que la date de la convocation pour rédiger et signer les
               attestations, le 13 décembre 2013, n’est pas due au hasard non plus: Le Tribunal CCJA




288
      M. Kourouma : TR III, p. 35:18, p.47:6, p. 51:43 et p. 56:25 ; M. Condé : TR III, p.60:21, p.62:2, p.73:14 et p.78:36.


                                                             79
           Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 88 of 255



               était sur le point de rendre sa sentence et la Guinée a réussi à obtenir encore une audience
               pour l’audition de M. Fox, le 16 décembre 2013. Les attestations semblent avoir été
               produites en relation avec le cours de la procédure CCJA: elles auraient en effet pu être
               obtenues beaucoup plus tôt et le dossier ne contient aucun indice pouvant expliquer
               autrement pourquoi les attestations ont été sollicitées à cette date seulement.

        206. C’est donc le même Ministère, soit celui de la Justice, qui a rendu possible la défense
               de la corruption dans le présent arbitrage d’investissement; c’est lui aussi qui avait le
               pouvoir de décider de la suite à donner à la plainte pénale, mais il n’y a donné aucune
               suite (voir sous-chapitre (ii) ci-après).

        207. Si les invitations du Ministère de la Justice aux « témoins » de la corruption n’a en soi
               rien de répréhensible, la question se pose toutefois de savoir pourquoi les deux témoins
               ont consenti à s’« auto-incriminer ». L’absence de réponse à cette question n’est pas de
               nature à augmenter la crédibilité des témoins.

        208. Même sans s’attacher aux contradictions inhérentes et aux lacunes des deux
               témoignages, le Tribunal arbitral ne peut faire abstraction de la réticence dont a fait
               preuve la Défenderesse pour présenter ces deux témoins. En effet, si les attestations et
               leurs auteurs n’avaient pas de points faibles, les témoignages oraux ne pouvaient que
               renforcer les allégations de la Défenderesse.

        209. En outre, pourquoi deux attestations seulement et – avec réticence - deux témoins ont-
               ils été présentés dans cette procédure ? Selon les témoins, tous les membres de la
               Commission d’évaluation ont été convoqués à la présidence (M. Fofana) par l’agent
               judiciaire, afin d’être entendu sur ce qui s’était passé dans la Commission
               d’évaluation. 289 On peut donc raisonnablement en déduire que le Ministère a cherché à
               obtenir des attestations ou aveux des autres membres également. Il y a même eu des
               confrontations entre M. Diallo et M. Condé dans lesquelles M. Diallo a contredit




289
      M. Kourouma : TR III, p.40:23 et suivants ; M. Condé : TR III, p.64:18-35.


                                                          80
           Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 89 of 255



               M. Condé et nié la corruption. 290 Il est également raisonnable de croire que les autres
               membres l’ont également nié, sinon leurs attestations auraient été produites.

        210. Néanmoins, la Défenderesse a annoncé au Tribunal CCJA que, dans une période de
               quelques semaines, elle rassemblerait d’autres preuves de la corruption. Et pourtant, en
               dehors de ces deux attestations (et de la plainte), aucune autre preuve n’a été produite
               depuis.

        211. Le Tribunal arbitral constate qu’il n’y a pas d’autres preuves confirmant les témoignages
               de MM. Condé et Kourouma (si ce n’est l’attestation de M. Fox, à condition de ne pas
               prendre en considération les différences dans les montants des pots-de-vin payés à ces
               deux témoins.) 291 Leurs deux témoignages ne sont aucunement confirmés par d’autres
               preuves : M. Diallo n’a pas été présenté comme témoin, et depuis le témoignage de M.
               Condé, on sait que cela s’explique par le déni que M. Diallo a opposé à l’aveu de M.
               Condé. M. Ansoumane Camara, le Président de la Commission qui a demandé à MM.
               Kourouma et Condé de le suivre dans les points qu’il donnait aux différents
               soumissionnaires, est décédé. 292

        212. Le rôle de M. Ansoumane Camara dans la corruption des deux « témoins » ne ressort
               d’ailleurs pas clairement des deux témoignages. M. Kourouma dit d’abord que M.
               Camara lui a dit que Getma l’avait approché pour l’aider et lui en serait reconnaissant.293
               Ensuite, il devient plus vague :

                     Me Fischer.- Monsieur Ansoumane Camara vous a fait une proposition précise ?
                     M. Kourouma.- Non.
                     Me Fischer.- Vous a laissé entendre... Dans votre esprit, qu’est-ce que…vous
                     considériez quoi ? Dans votre esprit, vous avez compris quoi de ses paroles ?



290
      TR III, p.69:29-38 ; p.76:6-8 et p.78:39 - p.79:19.
291
     Le Tribunal arbitral note que selon l’attestation de M. Fox (R-33), M. Talbot a fourni à M. Challoub un budget
d’un montant total de 2.5 millions d’euros (3.3 millions USD) avec des fonds provenant d’un compte ouvert à Zug,
en Suisse. Ceci est partiellement concordant avec le témoignage de M. Condé que le Président de la Commission
d’évaluation lui avait dit avoir été approché par M. Challoub.
292
    TR III, p.68:38-41.
293
    TR III, p.44:14-19.


                                                            81
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 90 of 255



                 M. Kourouma.- Dans ses paroles, j'ai compris qu'il faut aider Getma et si Getma
                 est adjudicataire… C'est clair, il a dit : il va nous faire quelque chose.
                 Me Fischer.- Et vous espériez quoi personnellement ?
                 M. Kourouma.- Je ne sais pas quel espoir. Il nous a promis, il va nous faire quelque
                 chose. Je me dis que... Ce n’est pas des voitures qu'on va nous distribuer. Ça va être
                 de l'argent.
                 M. Kourouma.- Vous vous attendiez donc qu'on vous propose quelque chose si vous
                 votiez dans le bon sens ?
                 M. Kourouma.- Je me dis que c'est la promesse qu'ils ont faite au Président. 294


      213. Par contre, M. Camara aurait demandé à M. Condé seulement de le « soutenir à chaque
            fois, surtout au moment des votes et des attributions »295, sans lui dire exactement quel
            soumissionnaire était à favoriser, mais tout en indiquant qu’il serait récompensé. 296

      214. Les déclarations des deux témoins concernant la demande de « complaisance » que leur
            a faite le président de la Commission d’évaluation, M. Ansoumane Camara, sont
            plausibles, mais invérifiables puisque M. Camara est décédé depuis les faits.

      215. Le fait qu’il n’y ait que deux témoins qui ont avoué leur corruption passive (alors que,
            selon le rapport de M. Fox, au moins huit personnes, soit deux ministres et six membres
            de la Commission d’évaluation, auraient été corrompues), ne prouve en soi pas que la
            corruption n’ait pas eu lieu. L’auto-incrimination est en soi assez extraordinaire pour ne
            pas s’étonner de ce que six personnes ont refusé de s’y prêter. Mais l’absence (à part le
            rapport de M. Fox) de toute autre preuve, écrite ou autre, de la corruption soit des deux
            témoins, soit d’un des autres corrompus, affaiblit considérablement la valeur probante
            que pourraient avoir les deux témoignages dans d’autres circonstances.

      216. Cette absence est d’autant plus étonnante qu’aucun des deux témoins n’a été inquiété à
            la suite de son aveu de corruption passive. Ils ne savaient même pas qu’une plainte avait
            été déposée contre eux. 297 Il est par ailleurs frappant à quel point M. Condé s’est montré




294
    TR III, p.44:14-26.
295
    TR III, p.70:17-37.
296
    TR III, p.71:13-28 et p.76:15-18.
297
    M. Kourouma: TR III, p.39:29-p.40:7 ; M. Condé: TR III, p.62:43-p.63:9.


                                                       82
         Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 91 of 255



            même insouciant des conséquences possibles de son aveu tout en insistant sur le fait
            qu’il avait dit la vérité. 298

       217. M. Condé a témoigné avoir « découvert » l’existence de la plainte pénale pendant son
            audition devant ce Tribunal arbitral 299 et confirme ne jamais avoir été interrogé au sujet
            de la plainte par la police ou la gendarmerie, mais que c’est l’agent judiciaire qui lui en
            a parlé par la suite. 300 Plus tard dans son interrogation, il indique que l’agent judiciaire
            a menacé de « transmettre le dossier à la justice ». 301 M. Condé est très incertain quant
            à la date de cet entretien avec l’agent judiciaire 302 : d’abord, il semble dire qu’il y a plus
            de deux ans (donc avant fin 2013), mais plus tard il confirme que cette réunion était
            postérieure à la date de son attestation. 303 L’on n’échappe pas totalement à l’impression
            que la plainte pénale a été utilisée pour mettre de la pression sur les auteurs de
            l’attestation afin d’assurer leur témoignage oral, même si, dans la chronologie des faits,
            la demande spécifique qu’ils viennent témoigner à l’audience de ce Tribunal arbitral
            semble avoir été formulée seulement le vendredi 20 novembre 2015.

       218. Ce Tribunal arbitral ne peut que conclure que les témoignages de MM. Kourouma et
            Condé n’ont pas apporté la preuve claire et convaincante de la corruption dont Getma
            International est accusée et cela nonobstant tous pouvoirs et ressources dont disposait la
            Guinée pour en apporter la preuve. Il reste toutefois à évaluer ces témoignages dans le
            contexte d’autres éléments.

(ii)    La plainte déposée le 13 décembre 2013 par l’Etat guinéen des chefs de corruption et de
        trafic d’influence (R-34)

       219. Selon la plainte, c’est « [d]ans le cadre de la procédure d’arbitrage opposant l’Etat
            Guinéen à Getma International » que le conseil de l’Etat a mandaté M. Fox pour




298
    TR III, p.62:7-19; p.64:17.
299
    TR III, p. 62:44; p.63:9.
300
    TR III, p. 63:10-14.
301
    TR III, p.67:24-33.
302
    TR III, p.63:27.
303
    TR III, p.64:4-28.


                                                    83
           Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 92 of 255



               enquêter sur les conditions dans lesquelles la concession avait été octroyée. La plainte a
               de toute évidence été basée sur les données du rapport de M. Fox qui, lui, parle de
               « paiements [qui …] auraient été versés aux personnes […] en échange de leur
               assistance pour l’octroi à Getma de la concession portuaire recherchée ». Elle conclut
               que, «[s]i l’enquête démontre que les faits susvisés sont avérés, ils seraient susceptibles
               de constituer les délits de corruption et de trafic d’influence prévus et réprimés aux
               articles 191 et suivants du Code Pénal de la République de Guinée ». M. Fox n’a donc
               pas estimé déjà avoir en mains la preuve de la corruption. En plus, l’agent judiciaire
               auteur de la plainte a également reconnu que l’attestation de M. Fox ne constituait en
               soi pas une preuve de la corruption alléguée, mais nécessitait une enquête. Or, cette
               enquête n’a apparemment jamais eu lieu ; du moins la Guinée n’en a jamais produit la
               preuve. L’interrogatoire de MM. Kourouma et Condé du 13 décembre 2013 ne s’est pas
               fait dans le cadre d’une enquête (et ne pouvait d’ailleurs pas l’être, puisque la plainte
               même date du 13 décembre 2013), mais s’inscrivait apparemment dans la défense de
               l’Etat dans l’arbitrage CCJA, lequel touchait à sa phase ultime. La date de la plainte, qui
               est la même que celle des attestations de MM. Kourouma et Condé, confirme qu’elle
               aussi a été déposée en lien avec la défense de la Guinée devant le Tribunal CCJA : le
               rapport de M. Fox n’est – étrangement - pas daté, mais il est de toute évidence à la base
               de la lettre des conseils de la Défenderesse au Tribunal CCJA du 4 novembre 2013, par
               lequel celui-ci est informé de ce que « [l]a République de Guinée a très récemment
               obtenu des informations et des éléments de preuve sur les circonstances de la conclusion
               de la Convention de concession du Terminal à conteneurs du port de Conakry en
               2008 » ; donc la Guinée en a eu connaissance au plus tard le 4 novembre 2013 et elle a
               pourtant encore attendu jusqu’au 13 décembre 2013 pour déposer plainte, probablement
               incitée par la lettre du conseil des Demanderesses du 29 novembre 2013 qui s’était étonné
               que les prétendus corrompus ne fassent pas l’objet de poursuites judiciaires en Guinée. 304

        220. Ultérieurement, dans le cadre de la présente procédure arbitrale et son processus de
               production de documents, les Demanderesses ont demandé que la Défenderesse



304
      Lettre des Demanderesses au Tribunal en date du 29 novembre 2013 (C-340), p.5, point 3.


                                                         84
         Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 93 of 255



            produise « [l]es documents établis par la Défenderesse suite à la plainte pénale déposée
            le 13 décembre 2013 du Procureur de la République près le tribunal de première instance
            de Kaloum (pièce n° R34) » (point 12 de la demande de production de documents des
            Demanderesses). La requête des Demanderesses portait notamment sur les documents
            administratifs (et donc pas couverts par le secret de l’instruction ou l’enquête) qui sont
            normalement rédigés à la suite d’une plainte, tel que l’avis de classement de la plainte,
            l’avis d’ouverture d’information judiciaire, la constitution de partie civile, ou les
            citations directes (cfr. Redfern Schedule, requêtes des Demanderesses n°12a, 12b et
            12c). Nonobstant l’Ordonnance n°6 (point 12) du Tribunal arbitral selon laquelle ces
            documents étaient à produire pour le 8 juin 2015, ils n’ont pas été produits, parce que,
            selon la lettre des conseils de la Guinée du 19 juin 2015 aux conseils des Demanderesses
            (dont le Tribunal arbitral a reçu copie), ces documents n’ont pas pu être retrouvés, et
            cela, « malgré les démarches entreprises auprès du parquet près le tribunal de première
            instance de Kaloum, Conakry ».

     221. Le Tribunal arbitral estime pouvoir conclure de cette absence de production, combinée
            avec l’absence flagrante de toute autre preuve d’une quelconque suite donnée à la plainte
            du 13 décembre 2013, que la Guinée et son Ministère de la Justice se sont davantage
            efforcés de prouver la corruption dans la procédure CCJA, que de la sanctionner. La
            Défenderesse a donné priorité au moyen de défense que constitue la corruption, plutôt
            qu’à la poursuite des corrompus. Même si le délit de corruption avait été prescrit au
            moment où la Guinée, sur la base du rapport de M. Fox avait pris connaissance de la
            corruption 305, on pouvait s’attendre à ce que l’Etat préserverait ses intérêts publics en
            veillant à ce que les personnes suspectées de corruption passive, n’aient plus l’occasion
            d’abuser une deuxième fois de leur fonction publique pour s’enrichir. Or, aucun des
            deux témoins n’a été congédié, ni rétrogradé: M. Kourouma, « précédemment directeur
            ad interim à la Direction des Infrastructures et Transports [a été] nommé Directeur des




305
    Les Demanderesses se sont référées à l’article 4 du Code pénal guinéen, selon lequel les délits se prescrivent après
trois ans (Répl. § 77 et note de bas de page n°59) et sont d’avis que la Défenderesse a admis que la prescription était
effectivement acquise (Mem.AAC §§ 6 et 121-123).


                                                          85
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 94 of 255



            Travaux Publics et Urbanisme » par décret du Président Alpha Condé du 8 mars
            2011, 306 et M. Lamizana Condé exerce selon sa propre attestation la fonction
            d’Inspecteur des services financiers et comptables. 307 De même, M. Cheick Touré, une
            des autres personnes mises en cause par le rapport de M. Fox, a été confirmé dans sa
            fonction de secrétaire-général au Ministère des Transports par le Président Alpha
            Condé. 308 Et le 18 juin 2014, le Président a nommé M. Mamadou Diallo, qui, selon le
            rapport de M. Fox, a fait les paiements allégués, comme Directeur national adjoint de la
            marine marchande et M. Mohamed Fofana comme Directeur-Général du Bureau
            d’études et de planification. 309

      222. Selon le plainte du 13 décembre 2013, « [l]ors de l’attribution de la Convention de
            concession, un certain nombre d’articles de presse ont dénoncé des faits de corruption
            qui ont permis à Getma d’obtenir la concession contre des concurrents ayant une
            expérience et capacité financière largement supérieure à la sienne» . Ces articles ont en
            effet été produits dans cet arbitrage, non par la Guinée, mais par les Demanderesses
            elles-mêmes 310 pour illustrer ce qu’elles appellent une campagne de presse diffamatoire
            à leur encontre et à la suite de laquelle Getma International et son PDG Richard Talbot
            ont déposé plainte 311 à Paris (plainte classée sans suite). Le seul article de presse que la
            Défenderesse a produit concernant la prétendue corruption relative à la concession de
            Getma International semble être celui du 6 mai 2009 et concerne des « soupçons de
            manœuvres occultes pour obtenir la levée de la suspension de la concession de
            Getma» 312 (suspension ordonnée le 14 janvier 2009 et levée le 9 avril 2009). Il ne
            concerne donc pas l’attribution même de la concession.




306
    Article d’AfricaLog en date du 2 juillet 2015 (C-339).
307
    Déclaration de M. Ibrahima Lamizana Condė en date du 13 décembre 2013 (R-36).
308
    Article du site internet Guineenews.org en date du 19 juin 2014 (C-334).
309
    Article du site internet Guineenews.org en date du 19 juin 2014 (C-334).
310
    Articles du site internet guinee24.com en date du 25 septembre 2008 ; du 27 septembre 2008, du 10 octobre 2008,
du 24 octobre 2008, et des 30 et 31 octobre 2008 (C-130 à C-135).
311
    Plainte des Demanderesses contre X avec constitution de partie civile en date du 31octobre 2008 (C-137).
312
    Article du site internet Guinée Actu en date du 16 avril 2012 (R-30).


                                                        86
          Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 95 of 255



       223. Le Tribunal arbitral s’étonne que, nonobstant ces rumeurs de corruption, la Guinée ait
            attendu jusqu’en 2013, soit cinq ans, avant de mandater M. Fox/ Veracity Worldwide
            LLC pour enquêter sur les conditions dans lesquelles la concession avait été attribuée.
            On ne s’explique pas non plus pourquoi le Président Alpha Condé qui avait
            publiquement annoncé vouloir résilier la concession, n’a pas ordonné une enquête qui
            aurait pu prouver la corruption et justifier la résiliation.

       224. Le Tribunal arbitral ne peut que constater que l’Etat lui-même n’a pas attaché
            suffisamment d’importance à la corruption pour lancer une enquête ou, s’il l’a fait, pour
            lui donner la suite qui s’imposait dans l’intérêt général. Une telle plainte est de ce fait
            dépourvue de toute pertinence comme élément de preuve.

       225. Qui plus est, en ne donnant pas de suite à la plainte et en ne lançant pas d’enquête, la
            Guinée s’est privée de la possibilité qu’elle avait pour prouver la corruption alléguée de
            façon claire et convaincante. La Défenderesse n’avait pas seulement les pouvoirs
            nécessaires pour rassembler la preuve de la corruption alléguée, elle avait aussi
            l’obligation de le faire parce qu’elle a la charge de la preuve de la corruption qu’elle
            invoque.

       226. En l’absence de toute justification de la part de la Défenderesse pour son omission
            d’utiliser ses pouvoirs pour apporter la preuve, le cas échéant, de la corruption, le
            Tribunal arbitral ne voit pas d’autre conclusion possible à tirer de cette omission que
            celle que l’Etat ne croyait pas lui-même que la preuve existe.

(iii) Le « faisceau d’indices » de corruption

       227. La Défenderesse a beaucoup insisté sur le « caractère endémique » de la corruption en
            Guinée, notamment en 2008, et en a parlé dans son Mémoire après Audience, même
            avant de traiter des témoignages de MM. Kourouma et Condé dont elle demande qu’ils
            soient «pris dans le contexte de la corruption généralisée qui sévit en Guinée ». 313




313
      MemAAR § 101.


                                                    87
           Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 96 of 255



        228. Ce Tribunal estime toutefois que ce contexte ne change rien à la valeur probante de
               chacune des preuves individuelles qui lui sont soumises et qui sont à juger
               indépendamment, à moins que ces preuves aient une force probante dépassant un seuil
               de crédibilité que le Tribunal arbitral n’a pas trouvé dans les deux témoignages et la
               plainte du 13 décembre 2013. Même une corruption généralisée ne permet pas de
               considérer une corruption spécifique alléguée comme prouvée. Inversement, l’absence
               de corruption généralisée ou endémique ne permet pas non plus de neutraliser la preuve
               d’une corruption spécifique. Même si on accepte que la corruption est plausible dans un
               cas spécifique parce qu’elle est endémique dans le pays, cela ne prouve pas qu’elle existe
               effectivement. Comme la Défenderesse l’admet, il ne s’agit en effet que d’un indice qui,
               certes, incite à être plus attentif aux éléments de preuve avancés, mais qui ne suffit pas
               pour autant à rendre convaincants des éléments de preuve qui ne le sont pas. Même si
               ce Tribunal arbitral reconnaît qu’il n’est pas impossible que Getma International ait
               obtenu son contrat moyennant corruption, les deux témoins et la seule plainte ne l’ont
               pas convaincu que cette corruption a effectivement eu lieu. Au contraire, la sollicitation
               des témoignages par l’Etat (qui n’a eu une réaction positive que de la part de MM.
               Kourouma et Lamizana Condé, et non des six autres « corrompus » dénoncés par le
               rapport de M. Fox) et l’absence de toute suite à la plainte prouvent plutôt qu’il n’y a pas
               eu de corruption en l’espèce.

        229. Aussi les allégations de corruption entourant l’attribution de la concession à Bolloré
               après la résiliation du contrat de Getma ne suffisent pas comme indice de corruption
               pouvant augmenter la crédibilité des témoignages de MM. Kourouma et Condé. Au
               contraire, quand le Tribunal arbitral a essayé de tester, par ses questions à ces témoins,
               le prétendu caractère endémique de la corruption en Guinée, il n’en a pas obtenu de
               confirmation claire : M. Kourouma a affirmé qu’il n’avait jamais reçu une offre d’argent
               en échange pour un comportement irrégulier 314, ce qui serait plutôt un indice de
               l’absence de corruption endémique; M. Condé pour sa part s’est obstinément refusé à
               répondre à la question de savoir s’il avait fait l’objet de (autres tentatives de)



314
      TR III, p.56:7-9.


                                                     88
           Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 97 of 255



              corruption 315, ce qui peut bien entendu s’expliquer par un souci de ne pas davantage
              s’incriminer. Interrogé directement sur le caractère endémique de la corruption dans son
              pays, il a répondu que « [p]eut-être avec les journaux… Vous savez qu'on était au centre
              du pays le plus corrompu au temps de Conté. Ca, on reconnaît ».

        230. La Défenderesse s’est également basée sur de prétendues irrégularités dans l’offre de
              Getma International et la « passivité coupable» des membres de la Commission
              d’évaluation qui ne les ont pas prises en compte; elle estime que cette attitude ne peut
              s’expliquer que par la corruption. Le Tribunal se demande une fois encore pourquoi cet
              argument n’a été évoqué qu’après que Getma International avait commencé l’arbitrage
              CCJA pour être indemnisée pour la résiliation de la concession et pourquoi, si fraude il
              y avait lors de la conclusion de la concession, celle-ci n’a pas été le motif – légal – d’une
              annulation de la Convention de concession.

        231. Le Tribunal arbitral vérifiera toutefois ces irrégularités alléguées, non seulement en tant
              qu’éventuels indices de corruption, mais également sous l’angle de la fraude. En effet,
              la Défenderesse soutient que l’investissement de Getma International n’est pas
              seulement entaché de corruption, mais aussi de fraude à cause des fausses déclarations
              faites par Getma International lors de l’appel d’offres concernant ses références et son
              expérience, sa situation financière et l’existence d’un partenariat avec le groupe MSC.
              Selon la Défenderesse, ces « manœuvres frauduleuses sont contraires aux lois
              guinéennes relatives au dol, aux principes généraux relatifs aux commandes publiques
              et à l’obligation d’investir dans le respect des lois guinéennes ». 316

1 Le partenariat entre MSC et Getma

        232. Les Parties ont beaucoup parlé d’un partenariat Getma International - MSC, mais en
              fait, le partenariat, s’il y en a un, l’est avec la filiale de MSC, Europe Terminal. Selon




315
      TR III, p.77:5-39.
316
      C-Mem. § 242-244.


                                                     89
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 98 of 255



            la Défenderesse, Getma International s’est faussement vantée d’avoir un partenariat
            avec MSC et s’est à tort attribué les références de celle-ci.

      233. Il faut d’abord constater que ce partenariat n’a pas été mentionné comme tel dans la
            lettre que Getma International a adressée le 10 mars 2008 en réponse à l’appel de
            manifestation d’intérêt pour l’extension et la mise en concession du TAC daté du 9 mars
            2008. Cette lettre mentionnait MSC comme l’un des onze « principaux armateurs clients
            ou partenaires » 317 et contenait parmi ses trois annexes une lettre du Vice-Président de
            MSC écrite déjà le 5 mars 2008 et ayant pour objet l’« Engagement du groupe MSC
            dans le cadre de la mise en concession du Terminal ». 318 Le Vice-Président se référait à
            « des accords généraux liant le groupe MSC à Getma International sur la Côte Ouest
            Africaine » et confirmait que Getma International bénéficiait «à ce titre de tout l'appui
            nécessaire que peut vous apporter notre groupe et en particulier notre filiale
            terminaliste ». La lettre poursuivait ainsi :

                 Il entre parfaitement dans le cadre de l'accord de partenariat que nous avons sur
                 l’Afrique entre MSC et Getma International.

                 Ce partenariat couvre tous les domaines de compétence et d'éligibilité requis
                 spécifiquement pour ce projet…

                 Nous vous autorisons à en faire mention dans votre offre finale et présenter MSC
                 comme partenaire conjoint et solidaire de GI conformément aux termes du
                 Règlement de la Consultation (Article 4). Notre armement serait très intéressé par
                 votre gestion de ce terminal et pourrait ainsi envisager de desservir le port de
                 Conakry à l'avenir. 319

      234. Le lendemain de cette lettre, le 6 mars 2008, un Accord de Partenariat Technique a été
            signé entre Getma International et la filiale Europe Terminal de MSC (C-174, p.89 –
            92), dont les principaux termes prévoyaient ceci:

                 Art.1 : Définitions : […]



317
    Manifestation d’Intérêt de Getma International en date du 10 mars 2008(C-103), p.8.
318
    Manifestation d’Intérêt de Getma International en date du 10 mars 2008 (C-103), p.15.
319
    Manifestation d’Intérêt de Getma International en date du 10 mars 2008 (C-103), p.15.


                                                        90
Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 99 of 255




     Mandataire :                     La société GETMA INTERNATIONAL représentée
                                      par TRANSAFRICA agissant en tant que représentant
                                      de chacun des Parties auprès du Concédant et, le cas
                                      échéant auprès de tiers ;

     Partenaire Technique :           La société EUROPE TERMINAL ; […………]

     Art.2 : ... en vue d’élaborer et soumettre au Concédant l’Offre et pour le cas où les
     parties seraient adjudicataires du Projet, de négocier le Contrat avec le Concédant
     et de réaliser le Projet.

     Art.3 : [….]
     Si, à la demande du Concédant, les Parties acceptent le principe d'un engagement
     « conjoint et solidaire » à l'égard du Concédant pour la réalisation du Projet, la
     solidarité est exclue dans les relations avec les tiers ainsi que pour les rapports des
     Parties entre elles.

     Art. 4 : D'une façon générale, la mission du Mandataire est d'assurer la
     représentation de chacune des Parties vis-à-vis du Concédant et, le cas échéant des
     tiers, ainsi que la gestion du Projet.
     Le Mandataire est plus particulièrement chargé des taches suivantes :[… ]

     Art.5 : D'une façon générale, la mission du Partenaire Technique est d'apporter le
     support technique en vue de permettre la réalisation du Projet.
     Le Partenaire Technique est plus particulièrement chargé des taches suivantes :

     ♦        étude d’ingénierie (dimensionnement des infrastructures, échantillonnage,
     etc.)
     ♦        analyse des trafics et de leur projection
     ♦        proposition sur les équipements de manutention requis
     ♦        élaboration des documents nécessaires au Projet
     Le Partenaire Technique autorise le Mandataire à se prévaloir de son support
     technique pour le compte et au nom des Parties.

     Art. 7: L’Accord […] demeurera en vigueur :

      -      En cas de non-acceptation de l'Offre, jusqu'à la date de notification par le
             Concédant du rejet de l'Offre;




                                         91
          Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 100 of 255



                    -       En cas d'acceptation de l'Offre, jusqu'à la signature du Contrat entre le
                            Concédant et GETMA INTERNATIONAL.

        235. C’est cet Accord de Partenariat Technique que Getma International a joint, le 28 juillet
               2008, à l’« Offre Technique du Groupe NCT Necotrans, Getma International /
               Transafrica SA ». 320 Cette offre (dont le seul titre crée déjà une ambiguïté quant à
               l’identité du soumissionnaire) parle de son partenaire Europe Terminal dans le chapitre
               1.1 qui fait une «Présentation générale du Soumissionnaire et de son Partenaire » dans
               les termes suivants:

                    GETMA INTERNATIONAL est un réseau d'agences établi essentiellement sur
                    la Côte Atlantique de l'Afrique, spécialisé dans les métiers du transport que sont
                    l'agence maritime … la manutention portuaire et la gestion de terminaux à
                    conteneurs, le transit, le post-acheminement vers les pays enclavés, le
                    magasinage et la logistique internationale. (p.5)
                    […]
                    GETMA INTERNATIONAL est manutentionnaire de conteneurs dans les ports de
                    Dakar, Conakry (à travers sa filiale Transafrica S.A), San Pedro, […] et Luanda.
                    GETMA INTERNATIONAL est actionnaire et operateur du terminal à conteneurs
                    de Douala (DIT), propriétaire et operateur de deux grues à conteneurs Gottwald
                    de dernière génération au port de Dakar, manutentionnaire historique du port de
                    Libreville-Owendo où il est devenu en 2007 actionnaire du nouveau terminal à
                    conteneurs, opérateur du futur terminal roulier du port d'Abidjan et opérateur et
                    concepteur du futur terminal à conteneurs de Luanda.(p.6-7)
                    [………]
                    Les principaux armateurs clients ou partenaires de GETMA INTERNATIONAL
                    en matière de manutention conteneurs sont :
                    • MAERSK LINE N°1 mondial
                    • MSC N°2 mondial (p.8)
                    […]
                    Getma International est le partenaire privilégié d'Europe Terminal filiale du
                    groupe Mediterranean Shipping Company (MSC) avec lequel a été signé un contrat
                    global de manutention portuaire sur les principaux ports de la Côte Ouest
                    Africaine. A ce titre, GETMA INTERNATIONAL bénéficie du soutien total
                    d'Europe Terminal.




320
      Proposition technique (C-174).


                                                      92
          Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 101 of 255



                    Ses références pour la mise en place et la gestion d'un terminal à conteneurs sont
                    présentées ci-dessous. L'accord de partenariat technique liant Getma International
                    à Europe Terminal est joint en annexe OT 2. 321(p.9)

        236. L’offre ajoute encore ceci à la p. 10, sous le titre « Partenaire Contractuel » :

                    Europe Terminal est une filiale de l'armement Mediterranean Shipping Company
                    (MSC) et partenaire a 50% de MSC Home Terminal S.A à ANVERS. Cette société
                    opère et exploite des terminaux à conteneurs en Belgique (Anvers), en Espagne
                    (Valence), en Italie (Naples), en France (Le Havre, et Marseille) et au Brésil avec
                    la création récente d'un terminal a Navegantes (Côte sud-est du Brésil).
                    Le volume annuel des conteneurs (EVP) transitant sur les différents terminaux
                    dépasse très largement en trafic cumulé les 5 millions d'EVP.
                    Les performances de quelques terminaux Européens gérés et opérés intégralement
                    et sous contrôle direct et unique d'Europe Terminal (parmi la trentaine de
                    terminaux à conteneurs à travers le monde dans lesquels MSC est soit actionnaire
                    unique, soit partenaire) font de cette entité un des leaders européens dans la gestion
                    de terminaux à conteneurs. [ …]
                    La stratégie technico-commercial du groupe Mediterranean Shipping Company
                    (MSC) et une présentation synthétique d'Europe Terminal sont jointes en Annexes
                    OT 3 et OT 4. 322

        237. A première vue, il existait donc un partenariat entre Getma International et Europe
              Terminal, qui obligeait celle-ci à assister Getma International dans la négociation du
              Contrat et la réalisation du Projet, et, « pour le cas où les parties seraient
              adjudicataires », de négocier le Contrat avec le Concédant et de réaliser le Projet. Le
              Tribunal arbitral est conscient de ce qu’une telle façon d’opérer en cas de regroupement
              de deux ou plusieurs partenaires pour un projet est habituelle: Les partenaires s’engagent
              d’abord pour une coopération pendant la phase précontractuelle et précisent ensuite,
              après que le contrat leur est attribué, plus en détail leur coopération pour l’exécution.

        238. L’impression que la manifestation d’intérêt et l’offre, en combinaison avec leurs
              documents joints, donnent ne correspond toutefois pas à la réalité parce que Getma




321
      Notre soulignement.
322
      Les annexes OT 3 et OT 4 étaient des brochures commerciales de MSC et Europe Terminal, respectivement.


                                                        93
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 102 of 255



            International n’a manifesté son intérêt qu’en son propre nom et pas au nom d’un
            groupement entre elle-même et son “partenaire”.

      239. En effet, l’article 4 du Règlement de la Consultation prévoyait ce qui suit :

                  La présente Consultation est réservée aux candidats sélectionnés suite à l'appel à
                  manifestation d'intérêt. Le terme « Soumissionnaire” utilisé ci-après, s'applique
                  strictement aux candidats sélectionnés. II reste entendu qu'aucun regroupement
                  entre les candidats sélectionnés suite l'appel à manifestation d'intérêt n'est
                  désormais autorisé. 323

      240. Getma International savait donc – ou devait savoir - depuis le début de la mise en
            concurrence de la concession qu’Europe Terminal ne saurait être soumissionnaire
            solidaire et conjoint si les deux partenaires ne manifestaient pas ensemble et
            formellement en tant que groupement leur intérêt pour l’appel d’offres. Sans une
            manifestation d’intérêt conjointe qui permettrait de présélectionner également Europe
            Terminal, celle-ci ne pouvait jamais devenir un des adjudicataires du projet comme
            l’envisageait pourtant l’Accord de Partenariat Technique. 324

      241. Qui plus est, Getma International, en n’incluant pas Europe Terminal dans la
            manifestation d’intérêt, a méconnu les termes de la lettre de M. Aponte du 5 mars 2008,
            citée ci-avant. Celle-ci autorisait Getma International à “présenter MSC comme
            partenaire conjoint et solidaire de Getma International conformément aux termes du
            Règlement de la Consultation (Article 4)”. 325 Getma International n’a pas respecté
            cette modalité de l’autorisation quand elle a manifesté son intérêt toute seule et non au
            nom du partenariat. Cela implique que l’Accord de Partenariat Technique qui a été signé
            le lendemain de la lettre de soutien de M. Aponte, ne pouvait pas prendre effet si la
            manifestation d’intérêt émanait seulement de Getma International et pas également




323
    Règlement de la Consultation (C-108) p.13.
324
    L’article 2 confirme que si leur offre prévaut, les deux parties deviennent “adjudicataires” et les articles 4 et 5
relatif à la répartition des rôles entre elles dans ce cas sous-entendent également un engagement contractuel du
Partenaire Technique à l’égard du Concédant et nullement une relation de sous-traitance.
325
    Notre soulignement.


                                                         94
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 103 of 255



            d’Europe Terminal. En effet, comme déjà noté ci-avant, l’Accord lui-même envisageait
            que les partenaires deviennent adjudicataires.

      242. L’article 7 de l’Accord de Partenariat Technique prévoit que l’Accord prendrait fin à la
            signature du Contrat entre Getma International et le Concédant, c’est-à-dire,
            précisément au moment où Getma International aurait besoin d’Europe Terminal pour
            exécuter ses obligations contractuelles pour la réalisation du nouveau terminal. 326 S’il
            est plausible que les parties à l’Accord de Partenariat Technique ont envisagé de
            conclure un nouveau contrat, plus détaillé, à la signature de la Convention avec le
            Concédant, comme cela se fait généralement dans ce type de partenariat, cette intention
            n’est toutefois pas exprimée et, selon la lettre de l’article 7, l’Accord de Partenariat
            Technique – dans l’hypothèse qu’il aurait pris effet nonobstant le non-respect de l’article
            4 du Règlement sur lequel M. Aponte avait insisté - a pris fin à la signature de la
            Convention de concession, soit le 22 septembre 2008. Le dossier ne contient aucune
            indication établissant qu’un nouveau contrat a effectivement été signé entre les
            partenaires après l’attribution de la concession à Getma International. Celle-ci n’a pas
            non plus prouvé, ni même prétendu avoir fait appel à Europe Terminal pour la réalisation
            d’études d’ingénierie ou d’analyses de trafic. Au contraire, elle a reconnu qu’Europe
            Terminal n’a pas fourni de prestations au bénéfice de Getma International au titre de
            l’exécution de la Convention de concession. 327 Si « d’autres filiales du groupe MSC »
            sont intervenues dans l’exécution selon M. Quérel, ces interventions se sont limitées à
            l’achat de matériel et l’ouverture d’une ligne sur Conakry en tant qu’armateur. 328 En
            tout cas, si le partenariat avait été prolongé au-delà de l’adjudication à Getma
            International, il n’aurait pas été conjoint et solidaire à l’égard du Concédant comme
            l’offre et l’Accord le laissaient entendre.




326
    Le Tribunal CCJA a cité cette clause mais sans la discuter: il a simplement ajouté que l'article 2 élargissait l'objet
de l'Accord au-delà de l’élaboration de la soumission (C-50 § 134) et semble ne pas s’être rendu compte que cela
exigeait qu’Europe Terminal soit co-adjudicataire.
327
    Répl. §176.
328
    TR I, p. 54:18-55:20.


                                                           95
          Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 104 of 255



        243. Bref, (i) cet Accord – dans l’hypothèse qu’il était entré en vigueur nonobstant la
              manifestation d’intérêt “caduque” - n’a existé que très brièvement et n’a pas été
              renouvelé; (ii) même pendant cette courte période, le partenariat n’était pas conjoint et
              solidaire, et (iii) ce qui restait après l’attribution de la concession à Getma International
              n’était qu’un partenariat “général”, envisageant une éventuelle détention, directe ou
              indirecte, de 50% du capital de Getma International, ainsi que la possibilité de
              prestations de manutention portuaire en Afrique et d’une participation commune à des
              projets portuaires en Afrique.

        244. En présence de ces constations, il revient au Tribunal de déterminer si le partenariat était
              faux comme la Guinée l’allègue.

        245. Les Demanderesses soutiennent que ces références à un partenaire se justifient par un
              Memorandum of Understanding (MoU), signé le 9 novembre 2005 entre le groupe
              Necotrans et le groupe MSC, définissant les grandes lignes de la coopération entre les
              deux groupes relativement aux activités portuaires en Afrique, dans le cadre duquel a
              été conclu e.a. l’Accord de Partenariat Technique du 6 mars 2008 329, mais qui était
              beaucoup plus large et couvrait toutes les opérations portuaires. 330 Selon les
              Demanderesses, ce MoU est toutefois confidentiel 331, ce qui a été confirmé par la
              réponse du PDG de MSC, M. Aponte, du 10 avril 2013 332 à la demande de M. Talbot,
              PDG de Necotrans, d’autoriser la communication du MoU dans le cadre de l’arbitrage
              CCJA. 333 Dans cette même lettre, M. Aponte a confirmé que « c’est dans le cadre de
              nos accords incluant notamment notre participation dans le capital de Getma
              International que vous avez soumissionné à la mise en concession du terminal à
              conteneurs de Conakry et que, dans ce cadre, vous avez inclus dans votre offre notre




329
      Répl. §§ 154-155.
330
      TR I, p.59:18-20.
331
      Répl. §§ 150-158 et TR I, p.58:11-21.
332
      Lettre de Mediterranean Shipping Company S.A. à NTC Necotrans en date du 10 avril 2013 (C-346).
333
      Lettre de Necotrans à Mediterranean Shipping Company en date du 3 janvier 2013 (C-347).


                                                     96
  Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 105 of 255



     accord de partenariat, ma lettre du 5 mars 2008 ainsi que les références d’Europe
     Terminal ».

246. Le Tribunal arbitral constate que les renseignements dont il dispose relatifs au MoU, à
     la participation indirecte de MSC dans le capital de Getma International et à l’Accord
     de Partenariat Technique, prouvent qu’il existait effectivement un partenariat entre
     Getma International (ou au moins sa société mère Necotrans) et MSC (ou au moins
     Europe Terminal). Le dossier ne contient aucune trace de ce que MSC se serait plainte
     du fait que Getma International ne l’avait pas impliquée comme un partenaire à part
     entière dans la manifestation d’intérêt ou dans l’offre. Au contraire, la lettre de M.
     Aponte à Necotrans du 10 avril 2013 confirme que MSC maintenait son soutien à Getma
     International, aussi dans le contexte des arbitrages suivant la résiliation du contrat, et
     que, nonobstant le fait que MSC ou Europe Terminal n’était pas devenue le co-
     adjudicataire de la concession, une coopération sous une autre forme pour cette
     exploitation était certainement envisagée. On peut accepter comme un fait que Getma
     International pouvait à tout moment faire appel à l’assistance d’Europe Terminal et
     l’aurait probablement obtenue, à condition pour les deux sociétés de s’entendre sur les
     modalités. Dans ce sens, les deux sociétés étaient des partenaires.

247. Ce partenariat n’était toutefois que commercial et le dossier ne contient aucune preuve
     de ce qu’Europe Terminal a effectivement été juridiquement engagé à l’égard de Getma
     International. Dès son exclusion de la manifestation d’intérêt et surtout après
     l’attribution de la concession à Getma International seule, Europe Terminal n’était plus
     liée par l’Accord de Partenariat Technique. En outre, et surtout, il n’y avait pas de
     solidarité entre les deux partenaires et Europe Terminal n’a pris aucun engagement à
     l’égard du Concédant. La participation de MSC dans le capital social de Getma
     International ne créait aucun engagement au-delà du montant de cette participation
     financière et en tout cas ne donnait à la Guinée pas un deuxième débiteur pour les
     obligations contractuelles assumées par Getma International à son égard. M. Aponte
     dans sa lettre du 10 avril 2013 n’a pas non plus confirmé que son groupe s’était engagé
     concrètement à l’égard de Getma International pour l’exécution des obligations de celle-
     ci à l’égard de la Guinée – au-delà de ce qui était couvert par l’Accord de Partenariat


                                           97
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 106 of 255



           Technique du 6 mars 2008. Pendant son audition, M. Quérel qui fut en 2008/2010
           secrétaire-général de la société NCT Necotrans, a d’ailleurs reconnu qu’au sein du
           groupe Necotrans, on était conscient qu’en répondant seule et en son nom propre à la
           manifestation d’intérêt, Getma International avait exclu qu’Europe Terminal devienne
           un partenaire solidaire et conjoint. 334

      248. Dès lors se pose la question si Getma International, consciente de ce qu’il n’y avait
           aucun engagement concret d’Europe Terminal pour la concession, pouvait faire état
           dans sa manifestation d’intérêt à la lettre de M. Aponte du 5 mars 2008 et pouvait joindre
           l’Accord de Partenariat Technique du 6 mai 2008 à l’offre qu’elle a remise le 28 juillet
           2008. Au moins à première vue, la réponse est négative.

      249. M. Quérel a été interrogé pendant l’audience sur cette attitude incohérente, notamment
           à la suite de sa déclaration que « le mode de soumission en groupement conjoint et
           solidaire a été abandonnée suite à la constatation que Getma International, et elle seule,
           avait été présélectionnée ». 335Dans son souvenir, cela « se rapportait, d'après
           l'explication donnée par nos équipes locales, au fait que le dossier avait été retiré au nom
           de Getma International ». 336 Donc il semble dire que les deux partenaires aient été mis
           devant un fait accompli, à la suite du retrait du dossier et la manifestation d’intérêt au
           seul nom de Getma International. Pourtant, comme l’a fait remarquer la
           Défenderesse 337, cette déclaration ne concorde pas avec celle faite devant le Tribunal
           CCJA selon laquelle l’entreprise conjointe a été abandonnée à la suite d’une décision
           des actionnaires des deux sociétés, notamment parce qu’ils n'ont pas jugé nécessaire de
           créer encore une entité commune alors qu’elles étaient déjà ensemble dans l’actionnariat
           de Getma International. 338 Réinterrogé au sujet de cette contradiction pendant
           l’audience de ce Tribunal arbitral, le témoin a encore une fois répété cette explication:




334
    TR I, p.62:1-7.
335
    Notre soulignement.
336
    Attestation de G. Quérel §19.
337
    Dupl. §§117-119.
338
    Transcription de l’audience CCJA du 27 mai 2013 (R-43), p.41:28-41.


                                                      98
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 107 of 255



            Getma avait retiré son dossier et les équipes ont diligenté le dossier, les actionnaires ont
            été prévenus et ont alors décidé « de ne pas aller dans le mécanisme juridique », parce
            que le partenariat existait toujours mais pas selon ce qui avait été envisagé au début. 339

      250. Le Tribunal arbitral peut comprendre qu’il y ait eu une malentendu entre “les équipes
            locales de l’époque” qui, selon M. Quérel, ont retiré le dossier sur place et diligenté le
            dossier, d’une part, et les actionnaires à Paris qui devaient décider de la forme et du
            degré de coopération, d’autre part. Mais quand l’interrogatoire a été poussé davantage,
            M. Quérel a répondu que “[l]es exécutants de Getma International ne sont pas forcément
            au fait de l’accord complet qu’il y a entre le Groupe Necotrans et le Groupe MSC”. 340
            Cette remarque peut être correcte pour les équipes locales, mais pas pour M. J-F.
            Ollivier, le Directeur-Général de Getma International qui a signé la lettre de couverture
            de la manifestation d’intérêt 341 à Paris et dont on peut présumer qu’il était au courant de
            l’intention de soumissionner conjointement. Même si, comme les équipes sur place, il
            n’était effectivement pas au courant de cette intention et croyait que la manifestation
            d’intérêt ne concernait que Getma International toute seule, on ne peut expliquer
            comment la manifestation d’intérêt a pu avoir comme annexe la lettre de M. Aponte du
            5 mars 2008, qui lui avait précisément été adressée en tant que “Directeur-Général de
            Getma International – Paris” et qui l’autorisait de présenter MSC comme partenaire
            conjoint et solidaire. On ne comprend pas non plus comment la page de signature de la
            manifestation d’intérêt (p.14/19) a pu mentionner comme annexe l’ “engagement de
            MSC”, sans alerter les exécutants responsables, qui qu’ils soient, au fait que cet
            engagement nécessitait une présentation des partenaires en tant que groupement.

      251. Une autre contradiction existe entre les déclarations suivantes :




339
    TR I, p.62:1-7.
340
    TR I, p.61:28-29.
341
    Lettre de Getma International à la Direction Générale du port Autonome de Conakry en date du 28 mars 2008 (R-
27 et C-16).


                                                       99
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 108 of 255



                  Les exécutants de Getma International ne sont pas forcément au fait de l’accord
                  complet qu’il y a entre le Groupe Necotrans et le Groupe MSC. 342 et

                  Ensuite, dans la production de documents, nos équipes ont sollicité MSC qui, d'eux-
                  mêmes, ont fait cette lettre.” 343

      252. Comment peut-on expliquer encore que M. Quérel, dans un laps de temps de quelques
            minutes présente d’abord les exécutants comme des ignorants de tout ce qui concerne
            les accords de coopération entre leurs dirigeants/actionnaires et MSC et puis comme des
            personnes qui prennent même l’initiative de solliciter MSC qui font « d’eux-mêmes »344
            la lettre litigieuse autorisant de présenter MSC comme partenaire conjoint et solidaire ?
            Les Demanderesses, apparemment conscientes des faiblesses de ce témoignage, ont
            répondu dans leur Mémoire après Audience que M. Quérel n’avait pas été impliqué à la
            manifestation d’intérêt. 345 Cela ne peut qu’accroître le doute concernant sa crédibilité
            sur ce sujet.

      253. Le Tribunal arbitral n’est pas convaincu par ces explications changeantes,
            contradictoires et parfois même incorrectes. Ce n’est effectivement pas l’identité de
            celui qui retire le dossier à l’administration qui détermine qui peut manifester son intérêt
            et, après sa présélection, soumissionner. Il suit de l’article 4 du Règlement que des
            groupements peuvent participer à la procédure à condition qu’elles soient
            présélectionnées. Pour cela, il suffisait de déposer la manifestation d’intérêt au nom des
            deux sociétés. La lettre de couverture de la manifestation d’intérêt a été reçue par le
            PAC le 28 mars 2008 346, c’est-à-dire trois semaines après la lettre de M. Aponte du 5
            mars et la signature de l’Accord de Partenariat du 6 mars 2008. Ce laps de temps
            permettait parfaitement d’accorder les violons entre les équipes et exécutants d’une part
            et les actionnaires d’autre part.




342
    TR I, p.61:28-29.
343
    TR I, p.62:23-24.
344
    Le terme semble contredire le fait que MSC a été sollicitée par Getma International.
345
    Mem.AAC § 242.
346
    Voir la date de réception manuscrite sur la lettre de Getma International à la Direction Générale du port Autonome
de Conakry (R-27 et C-16).


                                                        100
          Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 109 of 255



        254. Dans leur Mémoire après Audience, les Demanderesses ont même essayé de blâmer la
              Défenderesse pour la situation en alléguant que « […] si […] l’indication que MSC
              autorisait Getma à la présenter dans son offre finale comme partenaire conjoint et
              solidaire avai[t] joué le rôle crucial prétendu par la Guinée dans la présélection de Getma
              par le PAC, il aurait dû présélectionner (aussi) MSC. [En note de bas de page n°116 :]
              En ne le faisant pas il a définitivement mis fin – face à la teneur de l’art. 4 de Règlement
              […] - à toute possibilité que Getma se présente en groupement conjoint et solidaire
              formel avec MSC ». 347 Le Tribunal arbitral ne peut accepter ce rejet de responsabilité
              qui est celle des Demanderesses: elles seules choisissaient, en pleine connaissance du
              Règlement si et comment, avec ou sans partenaire, l’une d’elles soumissionnaient. Si
              Getma International soumissionnait toute seule, il ne revenait pas au Concédant, qui
              était lui-même également lié par son propre Règlement d’attirer une tierce partie comme
              soumissionnaire et de la forcer dans un groupement avec un autre soumissionnaire.

        255. Il n’est donc pas prouvé que Getma International a effectivement eu l’intention de
              soumissionner en groupement avec Europe Terminal et que c’est effectivement par une
              mauvaise communication entre les exécutants de Getma International sur place et les
              actionnaires à Paris que Getma International a agi seule dans la procédure
              d’adjudication.

        256. M. Quérel n’a pas pu expliquer pourquoi, nonobstant l’abandon du partenariat solidaire
              et conjoint, Getma International a quand-même joint la lettre de MSC à sa candidature,
              sauf en disant que la lettre était, à part un engagement conjoint et solidaire, « également
              une manifestation commerciale » et que MSC a « comme les autres armateurs, [………]
              commercialement confirmé son intérêt pour le projet ». 348

        257. L’offre de Getma International ne fait pas de secret de sa dépendance d’autres sociétés
              du groupe Necotrans et aussi de partenaires en dehors de celui-ci : elle fait référence de
              nombreuses fois à différents partenaires de Getma International et les mentionne




347
      Mem.AAC § 228.
348
      TR I, p.62:16-18.


                                                    101
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 110 of 255



            presque chaque fois que Getma International, Necotrans et le groupe sont mentionnés ;
            l’offre ne dit rien qui peut faire croire qu’un d’eux est conjointement et solidairement
            engagé avec Getma International sur le projet de la concession.

      258. La situation est toutefois différente pour Europe Terminal : Getma International a fait
            dans son offre (chapitre 1.1) une présentation de soi-même et de son partenaire 349 en
            l’appelant son « PARTENAIRE CONTRACTUEL »350, a décrit dans son chapitre 1.2
            les engagements de Getma International et de son partenaire Europe Terminal relatifs
            à la mise en concession du TAC de Conakry et de son extension 351, et a confirmé que
            « [n]otre groupe et ses partenaires s'engagent à prendre en charge les travaux de
            réhabilitation du terminal existant” 352 et « les travaux d'extension du terminal
            existant ». 353 Toutefois ces déclarations ne reposaient que sur un MoU entre Necotrans
            et MSC qui n’ pas été joint à l’offre (ni n’a pu être produit dans le présent arbitrage). Si
            le MoU permettait encore d’appeler Europe Terminal (comme MSC et toutes ses
            filiales) un partenaire (dans le sens commercial), le Tribunal arbitral ne voit pas de
            justification pour la confirmation d’engagements des partenaires et surtout pas pour
            appeler Europe Terminal un partenaire contractuel. 354

      259. Il n’y a aucun doute qu’en annexant à son offre l’Accord de Partenariat Technique avec
            Europe Terminal 355, Getma International a voulu rendre crédible sa référence à un
            partenaire « contractuel ». Mais comme relevé ci-avant, la condition pour permettre à
            cet Accord de prendre effet, notamment une soumission conjointe, n’a pas été remplie.
            Le Tribunal est d’accord avec les Demanderesses que la Guinée ne peut pas faire
            d’amalgame entre un partenariat et un groupement conjoint et solidaire et « qu’il est




349
    Proposition technique (C-174), p.26.
350
    Proposition technique (C -174) p.31.
351
    Proposition technique (C-174), p. 32.
352
    Proposition technique (C-174), p.59.
353
    Proposition technique (C-174), p.59.
354
    Nos soulignements.
355
    Proposition technique (C-174), p.89-92.


                                                  102
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 111 of 255



           possible d’avoir un partenariat sans avoir un groupement conjoint et solidaire ». 356
           Toutefois un « partenaire contractuel » suppose un contrat entre les partenaires et
           l’existence d’un contrat liant Europe Terminal n’a pas été prouvé.

      260. En outre, même si, dans son offre, Getma International n’a pas déclaré avoir un
           partenariat “conjoint et solidaire” avec Europe Terminal, l’emploi de ce terme dans
           l’article 3 de l’Accord de Partenariat Technique (p. 90/254) cité ci-avant, ne pouvait que
           renforcer l’impression cherchée d’un partenariat contractuel.

      261. La question suivante est celle de savoir si Getma International a eu l’intention de
           tromper la Guinée en présentant l’offre de cette manière et si la Guinée a été trompée.

      262. Le Tribunal arbitral remarque préalablement que le “flou artistique” de la manifestation
           d’intérêt et de l’offre de Getma International s’étend aussi à l’identité du
           soumissionnaire-même: la lettre avec laquelle Getma International a transmis au PAC
           la manifestation d’intérêt indique que la manifestation d’intérêt est celle « du groupe
           GETMA INTERNATIONAL » 357 et avait comme pièce jointe, entre autres, « la
           plaquette de présentation du groupe NECOTRANS»; la manifestation d’intérêt elle-
           même mentionne que « GETMA INTERNATIONAL et le groupe NCT Necotrans
           s'engagent…. » 358; et l’offre technique mentionne à sa première page qu’elle est l’
           « Offre du Groupe NCT Necotrans Getma International/Transafrica ». 359

      263. Nonobstant ces références multiples au groupe, le dossier ne contient aucune preuve de
           ce que d’autres sociétés du groupe Necotrans, à part Getma International, ont pris un
           engagement à l’égard de la Défenderesse. Même Getma International Investissements
           qui a été constituée par Getma International et NCT Necotrans le 31 octobre 2008 et a
           constitué à son tour, le 20 novembre 2008, la société d’exploitation guinéenne (STCC),




356
    Mem.AAC §241.
357
    Lettre de Getma International à la Direction Générale du port Autonome de Conakry en date du 28 mars 2008 (C-
16 et R-27); notre soulignement.
358
    Manifestation d’intérêt de Getma International au PAC (C-103), p.11; notre soulignement.
359
    Proposition technique (C-174); notre soulignement.


                                                      103
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 112 of 255



            n’a pas pris un engagement additionnel à ceux de Getma International. Elle s’est
            simplement substituée à Getma International pour remplir l’obligation contractuelle que
            celle-ci avait assumée à l’égard de la Défenderesse, soit celle de constituer dans les trois
            mois après la signature de la Convention une société d’exploitation de droit guinéen
            qu’elle contrôlait. 360

      264. Ce ne sont toutefois pas les engagements du groupe qui sont mis en question, mais ceux
            du « partenaire contractuel » de Getma International que Getma International a
            impliquée dans son offre d’une façon que les circonstances ne justifiaient pas. Ce
            Tribunal arbitral estime qu’elle a fait plus que commercialement « embellir » les faits et
            qu’elle a au moins frôlé, si elle n’a pas dépassé, la limite entre une présentation favorable
            et commercialement habile et une présentation trompeuse. Même si on ne prend pas en
            compte l’absence de solidarité, Getma International a toujours présenté Europe
            Terminal comme un « partenaire contractuel » alors qu’il n’y avait aucun contrat qui
            liait les deux sociétés et dans l’arbitrage elle a tenté de justifier cette présentation en
            s’appuyant sur un MoU entre les sociétés mères des partenaires commerciaux qui n’avait
            rien de concret.

      265. Toujours est-il que la Défenderesse, de son côté, ne pouvait pas ignorer qu’une société
            seule et non un groupement avait manifesté son intérêt, soumis l’offre et ultérieurement
            négocié et signé la Convention, et que son seul co-contractant était Getma International
            et non pas Europe Terminal. Le dossier ne contient pas de trace d’une demande par la
            Défenderesse d’un engagement d’Europe Terminal. Cela peut s’expliquer par la
            confiance de la Défenderesse dans les déclarations faites par Getma International
            concernant son partenariat. Il est difficile de déterminer si cette confiance était justifiée.




360
   Convention de concession (C-11), art. 7.1. Voir aussi §§ 52 et 54 ci-dessus et la note en bas de page n°14. Selon le
Mémoire en Demande des Demanderesses, il a été décidé de constituer Getma International Investissements « comme
une structure intermédiaire […] qui aurait ainsi accès directement aux financements de la holding du groupe Necotrans
» (§ 56). Le Tribunal arbitral se demande toutefois pourquoi une filiale de Getma International aurait eu plus
directement accès à ces financements que Getma International-même et soupçonne que d’autres motifs ont joué.


                                                         104
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 113 of 255



      266. Pourtant, pour conclure qu’il y a eu fraude, il ne faut pas seulement qu’une partie ait fait
            une déclaration fausse, mais aussi que celle-ci porte sur un élément substantiel et que
            l’autre partie ait effectivement été induite en erreur.

      267. Il est toutefois judicieux de ne pas se prononcer sur ces aspects sans prendre
            simultanément en compte le deuxième reproche de la Défenderesse au sujet de l’offre.

2 Les références dans l’offre

      268. L’appel à manifestation d’intérêt pour l’extension et la mise en concession du TAC
            précisait qu’il s’adressait « exclusivement aux candidats ayant une longue et solide
            expérience dans la conception, le financement, la réalisation, l’exploitation et l’entretien
            de TAC. Seule une candidature par une personne morale ou groupement sera
            recevable ». 361 Il n’est pas facile de déterminer si la réponse de Getma International à
            cet appel 362 confirme cette longue et solide expérience dans des activités très vastes et
            diverses. Getma International écrit e.a. ceci :

            GETMA INTERNATIONAL souhaite s'impliquer durablement dans la région à travers
            la mise en concession de certaines activités portuaires, dont le terminal à conteneurs de
            Conakry est un des projets prioritaires. 363(p.1)
            [………]
            Dès 1989, le réseau GETMA s'est investi le long de la côte ouest africaine dans les
            opérations portuaires et la logistique terrestre [………]
            [………] la logistique de projets industriels et parapétroliers, ont donné au groupe NCT
            Necotrans sa dimension actuelle.
            Cette dimension a été renforcée en 2007 par la création de la société «NCT
            Infrastructure - logistique» spécialisée dans les projets d'infrastructures terrestres (rail,
            routes, ports et aéroports. (p.2)

      269. Getma International ne prétend donc nullement posséder l’expérience requise. Des
            phrases comme:




361
    Annonces Légales, Magasine Jeune Afrique n°2461 (C-102), point 2.
362
    Manifestation d’intérêt de Getma International au PAC (C-103).
363
    Notre soulignement.


                                                     105
  Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 114 of 255



           Spécialiste de l'Afrique, le groupe NCT Necotrans s'est rapidement diversifié
           autour des métiers du transport international et de la logistique multimodale

      ou

           En 1992, le groupe NCT Necotrans a saisi l'opportunité de se diversifier en
           construisant un réseau de distribution automobile

     sont certainement une preuve d’un esprit d’initiative et d’ambition, mais en fait ne disent
     pas que Getma International ou le groupe auquel elle appartient à l’expérience requise
     « dans la conception, le financement, la réalisation, l’exploitation et l’entretien de
     TAC ». La lettre est commerciale et il convient de la lire attentivement pour comprendre
     ce qu’elle dit vraiment et ce qu’elle ne dit pas.

270. On lit encore que « NCT Infrastructure et Logistique est la dernière filiale créée par
     NCT Necotrans pour répondre aux besoins de son propre réseau et de ses filiales, des
     réseaux ferroviaires, des Collectivités ou de toute autre Société et dont le but est de
     réaliser toutes études, expertises, audits dans tous les domaines liés à la logistique et aux
     transports terrestres, maritimes et aériens. Cette nouvelle filiale est spécialisée sur les
     projets d'infrastructure tels que l'on peut en trouver dans le domaine portuaire et
     ferroviaire mais également en ce qui concerne la logistique minière ou pétrolière et
     s'inscrit dans une logique de complémentarité avec les différentes filiales du groupe
     NCT Necotrans afin de répondre au mieux aux défis logistiques et opérationnels de ses
     différentes structures » (C-103) (p.5-6).

271. Le lecteur attentif comprend que toute l’expérience du groupe concernant la conception,
     la réalisation et l’entretien des infrastructures se trouvait chez NCT Infrastructure et
     Logistique, laquelle existait au 10 mars 2008 au maximum depuis un an et dont les
     services étaient à l’époque « complémentaires » à ceux des autres filiales du groupe,
     c.à.d. qu’elle opérait avant tout au sein du groupe. Et pourtant, le document continue
     avec des phrases rassurantes:

     Necotrans aata, AMT SA et Vopak-AMT sont toutes des vecteurs de croissance des
     trafics que ce soit par le biais de la commission de transport ou celui des grands
     projets industriels et miniers. [ ………]
     L'expérience et le professionnalisme de GETMA INTERNATIONAL pour la gestion,


                                           106
          Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 115 of 255



              l'aménagement, l'exploitation et le développement d'activités portuaires, sont un gage
              de réussite dans la conduite du projet. (p.12)

        272. Par un tel langage, on crée habilement l’impression que ce grand groupe réunit en effet
              toute l’expérience requise, au moins pour l’opération d’un TAC. La chose est moins
              claire pour la conception et la réalisation d’un TAC. Le lecteur inattentif peut être induit
              en erreur… et cela était sans doute l’objectif. Pourtant, la lettre ne contient pas
              d’affirmations fausses : quand elle dit que, pour les études, Getma International peut
              compter sur le bureau d’étude Inros-Lackner AG, le cabinet d’ingénierie Gottwald Port
              Technology et, en troisième lieu, NCT Infrastructure et Logistique (p.11), on comprend
              que le rôle de Getma International et de NCT Infrastructure et Logistique dans cet aspect
              de la concession sera minime. Même si la lettre ajoute que « [l]'expertise de NCT
              Infrastructure et Logistique est, dans ce cadre, un atout véritable pour le développement
              de l'intermodalité notamment en ce qui concerne le développement terrestre et la
              desserte de l'hinterland guinéen » (p.11), reste que cette expertise n’a pu être accumulée
              au sein de la société que depuis un an au plus.

        273. Le financement par contre n’est nullement mentionné dans la longue liste des
              « Engagements de GETMA INTERNATIONAL relatifs à la prise en Concession du
              Terminal Conteneurs du Port Autonome de Conakry et de sa future extension » (p.11-
              14).

        274. La manifestation d’intérêt et sa présentation du groupe n’a pas manqué l’effet recherché,
              puisque, le 7 avril 2008, le Directeur-Général du Port Autonome de Conakry (PAC) a
              informé Transafrica en tant que représentant de Getma International qu’elle avait été
              présélectionnée et qu’elle pouvait remettre une offre. 364 Il a peu été question dans cet
              arbitrage du processus de présélection, mais on peut conclure du fait que la
              manifestation d’intérêt a été adressée au PAC et que c’est le PAC qui y a répondu, que
              cette présélection a été faite par le PAC. La Défenderesse n’a pas allégué que le PAC a




364
      Lettre du DG du PAC à Getma International en date du 7 avril 2008 (C-105).


                                                         107
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 116 of 255



            également été corrompu 365 et le Tribunal arbitral en déduit que, si Getma International
            a été sélectionnée, cela n’est pas dû à une corruption, mais au fait que la présentation du
            groupe avait été jugée satisfaisante, au moins pour les besoins de la présélection.

      275. Cela n’empêche que la décision du PAC de présélectionner GI est contestable. Même
            M. Quérel a admis, après une longue interrogation par le conseil de la Défenderesse,
            que Getma International n’avait « ni conçu, ni réalisé, ni financé de terminaux à
            conteneurs en 2008 »366 et qu’il aurait été possible qu’elle ne passe pas le cap de la
            présélection. 367 Cette interrogation a montré à quel point l’aspect commercial et
            l’ambition peuvent prendre les devants sur la rigueur dans des procédures d’appel
            d’offres. M. Quérel a initialement défendu la manifestation d’intérêt en insistant sur le
            financement par Getma International de « terminaux portuaires » au Cameroun, soit
            « un quai » 368, sur le fait qu’« on 369 a financé, on a exploité, on a réalisé, on a entretenu
            des espaces dédiés aux conteneurs, mais qui n'avaient pas la notion de terminaux »370,
            et sur le fait que la notion « terminaux à conteneurs » n’existait pas en 2008 au Sénégal,
            ce qui implique que le financement par Getma International d’une « opération
            portuaire » à Dakar pouvait aussi répondre au critère d’expérience. 371

      276. La question se pose alors de savoir si la manifestation d’intérêt de Getma International
            constitue une fraude. Le Tribunal arbitral estime que ce n’est pas le cas. Il est courant
            que, dans la pratique, des entreprises qui ne réunissent pas toutes les conditions
            d’admissibilité participent à une présélection, dans l’espoir de passer le cap nonobstant




365
    Nonobstant le fait qu’un des articles de presse concernant l’attribution de la concession à Getma International,
produites par les Demanderesses pour prouver le caractère diffamatoire de la campagne organisée selon elles par la
concurrence, mentionne que le Directeur du PAC, M. Morlaye Camara, a également reçu de l’argent de Getma
International, notamment EUR 300.000. Articles de guinee24.com en date du 10 octobre 2008, du 24 octobre 2008,
et du 31 octobre 2008(C-132 et C-134).
366
    TR I, p.63:17–p.64:34.
367
    TR I, p.64:39.
368
    TR I, p.64:1-10.
369
    Le Tribunal arbitral note l’emploi du terme “on” qui n’indique nullement si le financier, exploitant et réalisateur
était effectivement Getma International ou une autre société du groupe MSC.
370
    TR I, p.64:13-14.
371
    TR I, p.64 :20-26.


                                                         108
  Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 117 of 255



     leur manque de qualifications. Un motif évident est celui de s’ouvrir de nouveaux
     marchés. C’est précisément la raison pour laquelle les appels d’offres sont précédés
     d’une présélection. L’autorité adjudicatrice peut être plus ou moins stricte dans
     l’évaluation des critères qu’elle a elle-même fixés (sous réserve bien entendu, de ne pas
     discriminer les autres concurrents). Le Tribunal arbitral estime que, dans le cas concret,
     Getma International ne s’est pas rendue coupable d’une fraude et les manœuvres qu’elle
     a utilisées dans sa manifestation d’intérêt ne se situent pas au-delà des manœuvres
     commerciales courantes et n’étaient pas dolosives. Sa présélection peut en tout cas
     s’expliquer autrement que par une corruption.

277. L’offre technique de Getma International est plus explicite en ce qui concerne les
     références. L’article 11.2.1 du Règlement de la Consultation exigeait explicitement les
     renseignements techniques suivants:

      •   Expériences et références DU SOUMISSIONNAIRE dans la conception, le
          financement, la réalisation, l'exploitation et la gestion de terminaux à conteneurs;

      •   Trafic global consolidé par port et sur l'ensemble des terminaux gérés au nom et
          sous la responsabilité DU SOUMISSIONNAIRE pour les années 2005, 2006 et
          2007 ;

      •   Présentation des activités et des références DU SOUMISSIONNAIRE dans les
          domaines de la manutention, de l'exploitation, de l'entretien, de la conception, du
          financement et de la réalisation des terminaux à conteneurs indiquant les
          informations suivantes :

      •   [….]

      •   Liste des ports pour lesquels la conception, le financement et la réalisation des
          terminaux ont été assurés par le SOUMISSIONNAIRE …

      •   Justification des capacités pour la réalisation de l’étude, de la planification et du
          suivi des travaux de construction des terminaux à conteneurs ;




                                           109
          Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 118 of 255



               •    Indication des éventuels PARTENAIRES TECHNIQUES et financiers pour la mise
                    en œuvre de la Concession. 372

        278. On constate donc que les références qui sont demandées sont celles du soumissionnaire
              même et que les partenaires devaient juste être mentionnés.

        279. L’offre remise par Getma International comporte dans son chapitre 1.3 les ”Expériences
              et références du SOUMISSIONNAIRE dans la conception, le financement, la
              réalisation, l'exploitation et la gestion de terminaux à conteneurs”. 373 Il s’agit d’un
              tableau qui énumère dix terminaux à conteneurs, entre autres à Anvers, Le Havre, Los
              Angeles et Marseille, ainsi que, la date de leur création, leurs surfaces en m², la longueur
              de leurs quais et le fait que MSC opère sur ces terminaux. On ne peut en déduire quel
              est ou a été le rôle de Getma International dans la conception, le financement, la
              réalisation, l'exploitation ou la gestion de ces différents terminaux. Le Tribunal arbitral
              comprend qu’il s’agit peut-être de terminaux où l’une des filiales du groupe Necotrans
              rendait des services à MSC ou peut-être de terminaux financés ou réalisés par Europe
              Terminal. De toute façon, il ne s’agissait pas de terminaux à conteneurs que le
              soumissionnaire, c.à.d. Getma International, avait conçus, financés et/ou réalisés.
              Pourtant, l’expérience demandée devait couvrir tous ces aspects, non tous pour chacun
              des terminaux, mais au moins pour l’un d’eux.

        280. Quand le Tribunal arbitral a interrogé les Demanderesses sur ces références, un de leurs
              conseils a répondu que « Getma International était à l'époque détenue à hauteur de 50
              % par le groupe MSC. Donc Getma International était une société sœur de toutes les
              sociétés du groupe MSC » et que «[c]'était une société commune à 50/50 avec 2
              familles ». Ainsi, la présidente du Tribunal arbitral a conclu que les « références qui ont
              été données ne sont pas seulement celles ou ne sont pas celles [...] du soumissionnaire
              compris dans le sens juridique technique, c'est-à-dire Getma International, mais ce sont




372
      Mise en œuvre de la Concession (C-108), p.8-16. Nos majuscules.
373
      Proposition technique (C-174) p.36. Nos majuscules.


                                                        110
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 119 of 255



            aussi ou exclusivement des références des actionnaires du soumissionnaire », ce qui a
            été confirmé. 374

      281. Cette réponse n’est donc pas satisfaisante. En effet, si un actionnaire peut très bien
            former un groupement avec sa filiale et si les deux peuvent alors en tant que groupement
            soumissionner ensemble, un actionnaire n’est pas d’office soumissionnaire et ses
            références ne peuvent pas être mentionnées comme étant celles du soumissionnaire. Le
            conseil des Demanderesses a confirmé pendant l’audience que « les indications des
            références indiquent très clairement quelle est la société qui est la gérante » 375, mais le
            Tribunal arbitral estime que cette déclaration est incorrecte: le tableau à la p. 15 de
            l’offre technique mentionne pour les dix terminaux à conteneurs uniquement quelles
            lignes sont opérées sur chacun d’eux (MSC), mais ne dit pas que c’est également MSC
            qui les a conçus et réalisés. 376

      282. Le chapitre suivant de l’offre technique est intitulé: « 1.4. Trafic global consolidé par
            port et sur l'ensemble des terminaux gérés au nom et sous la responsabilité du
            Soumissionnaire 377 (2005, 2006, 2007) ». Le Tribunal arbitral ne peut qu’en déduire que
            Getma International gère des terminaux à Anvers, Freeport aux Bahamas, Long Beach
            aux Etats Unis, Las Palmas et Le Havre. Toutefois, M. Quérel a admis clairement qu’il
            s’agit de références de MSC. 378

      283. Le chapitre 1.5 « Présentation des activités et références du Soumissionnaire379
            (manutention, exploitation, entretien, conception, financement, réalisation) » contient
            une simple référence aux annexes OT 1 et OT 4, la première étant une description du




374
    TR I, p.36:19-29.
375
    TR I, p.36:31-32.
376
    Proposition technique (C-174), p. 36.
377
    Notre soulignement.
378
    TR I, p.71:16-23.
379
    Notre soulignement.


                                                  111
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 120 of 255



            “réseau Getma International en Afrique” consistant de présences 380 dans quatorze pays
            différents du continent, et la deuxième étant une présentation d’Europe Terminal
            (incluant son « home terminal » à Anvers). Dès lors que le Tribunal arbitral rejette la
            notion qu’un actionnaire d’un soumissionnaire puisse, par le simple fait de son
            actionnariat, devenir lui-même soumissionnaire, la production de l’annexe OT 4 n’était
            pas justifiée. Le Tribunal note, incidemment, la même confusion entre Getma
            International, seule actionnaire et Europe Terminal, filiale de MSC, quand les états
            financiers d’Europe Terminal pour les années 2005, 2006 et 2007 ont été joints, avec
            ceux de Getma International à l’offre financière, représentant près de 90 pages dans ce
            document de 230 pages. 381

      284. Suit alors le chapitre 1.6 avec la “Liste des ports pour lesquels la conception, le
            financement et la réalisation des terminaux ont été assurés par le Soumissionnaire. 382
            Ici, l’offre ne parle pas de « terminaux à conteneurs », mais de « terminaux » tout
            court. 383 Le tableau en mentionne quatre, dont on comprend, grâce à une comparaison
            avec les annexes OT 1 et 4, que seul le premier, à construire en 2008-2013 à Luanda, a
            un lien – dont l’intensité n’est pas connu - avec Getma International, dans la mesure où
            celle-ci est « actionnaire de la société 5M, en charge de la construction, de la gestion et
            de l’exploitation du Terminal à Conteneurs de Luanda » et que les trois autres sont des
            références de Europe Terminal. Bref, Getma International a une seule référence d’un
            projet futur encore à construire pour un prix non mentionné et par une société filiale
            dont elle n’est même pas le seul actionnaire ou l’actionnaire majoritaire. Le Tribunal
            arbitral note que Getma a été nettement plus transparente dans la note intitulée « Port de




380
    Le Tribunal arbitral note une certaine négligence dans la désignation de ces « présences » : il s’agit, selon le pays,
d’une filiale, implantation ou agence, soit de Getma International, soit du « groupe Getma International» qui n’a jamais
été défini par les Demanderesses.
381
    Offre Financière de juillet 2008 (C-179), p.112-201/230.
382
    Proposition technique (C-174), p.16. Notre soulignement.
383
    Les Demanderesses ont dans leur Mem.AAC reconnu que GI “n’avait pas personnellement toutes les références
[...] au niveau de la conception, du financement ou de la réalisation spécifiquement de terminaux à conteneurs” mais
ont insisté sur le fait qu’elle avait ”conçu, financé, exploité, réalisé, entretenu des opérations portuaires, des espaces
dédiés ou pouvant être dédiés à des conteneurs mais aussi à d’autres types de marchandises comme l’a expliqué
M. Quérel” (Mem.AAC § 229).


                                                          112
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 121 of 255



            Conakry: la vérité et les preuves » qu’elle a publiée le 14 février 2011 pour se défendre
            contre les rumeurs de la menace de résiliation de son contrat :

                  1.2.2. Preuve de l'expérience de Getma

                  GETMA était à l'époque liée [sic] groupe MSC (Europe Terminal) par un accord
                  de partenariat technique (annexe no 13).

                  Dans le cadre de l'appel d'offres, GETMA a pu justifier d'une expérience
                  significative (annexe n°14); à ce jour, GETMA exploite seule ou en coopération
                  (notamment avec Bolloré et Maersk) des terminaux portuaires à Luanda, Lomé,
                  Douala, Libreville, Cotonou et Abidjan. 384

     285. Le Tribunal arbitral conclut que Getma International n’avait pas les références requises
            et qu’elle a donné des références qui n’étaient pas les siennes et auxquelles elle ne
            pouvait pas se référer parce que l’actionnaire auquel elles appartenaient (ou sa société
            mère MSC) n’était pas co-soumissionnaire, ni engagé autrement à l’égard du Concédant.

     286. Ainsi donc, l’offre de Getma International ne répondait pas au prescrit du Règlement de
            la Consultation selon lequel : « [l]’offre du Soumissionnaire (entité seule ou groupement
            de sociétés) devra contenir […] tous les membres du groupement doivent être
            responsables, conjointement et solidairement, vis-à-vis du Concédant, de l’exécution de
            la Concession. Une déclaration à cet effet est incluse dans le mandat mentionné ci-
            dessus ainsi que dans la soumission ». 385 Ou bien Getma International renonçait aux
            références d’Europe Terminal et soumissionnait seule, ou bien elle formait un
            groupement avec Europe Terminal qui devait alors s’engager solidairement et
            conjointement vis-à-vis du Concédant.

     287. Nonobstant les problèmes que posait donc l’offre de Getma International, elle a quand-
            même reçu une appréciation positive et elle a même obtenu le contrat, au détriment de
            ses concurrents. La Défenderesse estime que cela ne peut s’expliquer que par la




384
    Conférence de presse donnée par Me Fischer et son associé sur la vérité et les preuves sur le Port de Conakry (C-
193) p.5.
385
    Règlement de la Consultation (C-108) p. 4.


                                                        113
  Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 122 of 255



     corruption des membres de la Commission d’évaluation. Comme l’objectif de la
     corruption était d’emporter la concession, il convient de vérifier si les fausses références
     ont permis à Getma International de devenir l’adjudicataire. Si l’attribution ne dépend
     pas des références, on ne peut pas considérer ces fausses références comme un indice
     de corruption. Dans ce cas, les références ne constituent pas non plus un élément
     substantiel pour la conclusion du contrat et leur fausseté ne peut pas constituer une
     fraude.

288. Le Tribunal arbitral a donc vérifié l’impact que la présentation des références d’Europe
     Terminal par Getma International comme les siennes, a pu avoir sur l’évaluation des
     offres et l’attribution de la concession.

289. Le Rapport d’Evaluation de Offres montre que la Commission a procédé en deux étapes:
     elle a d’abord analysé les offres techniques des quatre soumissionnaires sur la base des
     critères définis à l’article 17 du Règlement de Consultation. Les références faisaient
     partie du critère “proposition technique”, bon pour 15 points. Ces 15 points étaient
     répartis sur six sous-critères, dont les suivants sont affectés:

     b.1 Expériences et références en conception, financement, réalisation, exploitation et
          gestion de terminaux à conteneurs: 4 points.

          Getma International a reçu 4/4 au motif que “Le Soumissionnaire possède […] plus
          de deux (2) expériences en conception, financement, réalisation, exploitation et
          gestion de terminaux à conteneurs”. Son concurrent Bolloré, par contre, n’en a reçu
          que deux parce que « la Commission note que le Soumissionnaire ne présente
          aucune expérience en conception et en réalisation des terminaux à conteneurs ».

          Le Tribunal arbitral constate que Getma International ne possédait pas ces
          références non plus, ni celle pour le financement, et qu’elle n’avait donc pu recevoir
          que 2/4, au maximum (puisqu’on n’est même pas certain que c’est bien elle et pas
          Europe Terminal qui exploitait et gérait les terminaux à conteneurs). Afin de
          vérifier l’impact maximum du manque de références, le Tribunal arbitral lui
          accorde 1/4.



                                            114
Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 123 of 255



  b.2 Traffic global consolidé par port pour 2005, 2006, et 2007: 1 point.

      Getma a reçu 1/1, parce que “Le Soumissionnaire a présenté le trafic global par port
      et sur l’ensemble des ports gérés en son nom et sous sa responsabilité […]. Les
      ports concernés sont situés en Belgique, aux Bahamas, aux Etats-Unis, en Espagne
      et en France.”

      Il s’est avéré dans cet arbitrage que cette évaluation était inexacte: ces ports sont
      gérés par Europe Terminal et nullement au nom et sous la responsabilité de Getma
      International qui n’était manutentionnaire que dans les ports de la Côte Atlantique
      africaine. Donc: 0/1

  b.3 […]

  b.4 Liste des terminaux à conteneurs conçus, financés et réalisés par le
  Soumissionnaire: 2 points.

      La Commission a déduit 0,5 points parce qu’elle avait noté que “la structure du
      capital des sociétés d’exploitation et le système d’exploitation de chaque terminal
      ne sont pas précisés.”

      Bolloré a reçu 0 points parce que “Le Soumissionnaire n’a présenté aucune
      expérience en matière de conception, financement et réalisation de terminaux à
      conteneurs”.

      Getma n’avait pas davantage d’expérience et la justification que la Commission
      donne pour le point de 1,5 est fausse: “Les informations fournies par le
      Soumissionnaire sont les suivants [sic]: […] la longueur des quais varie de 900 à
      2.140 m; les coûts et délais de construction varient de 130 à 200 millions d’euros
      et les délais de construction vont de 2 à 8 ans; […] la liste de matériel mis en œuvre
      et les caractéristiques ont été fournies”. Comme on a vu ci-dessus, Getma n’avait
      encore jamais construit un TAC et les chiffres que la Commission cite ici sont ceux
      du tableau constituant le chapitre 1.6 de l’offre technique de Getma International,
      où le seul TAC parmi les quatre cités qui n’est pas une référence de MSC, concerne


                                       115
  Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 124 of 255



          le terminal de Luanda, à construire par 5M entre 2008 et 2013 avec des quais de
          300 + 600 m, soit plus court que la longueur de 900 à 2.140 m que la Commission
          cite.

          Getma International avait dû recevoir, comme Bolloré, 0/2.

290. Ainsi, le Tribunal arbitral constate qu’au lieu de recevoir 14,5/15 comme note totale
     pour sa Proposition Technique (alors que Bolloré en avait 11), Getma International n’en
     méritait que 9/15. Le Tribunal arbitral n’a aucune raison de vérifier les autres aspects de
     l’évaluation, parce que seulement le partenariat et les références ont fait l’objet de débats
     dans cet arbitrage. Ainsi, la somme des points pour l’offre technique de Getma aurait
     été 86,75 points, au lieu des 92,25 points que la Commission a attribués (à comparer
     avec les 90,75 points de l’offre technique de Bolloré).

291. Comme les quatre soumissionnaires avaient obtenu le minimum de 70 points, leurs
     offres financières ont également été ouvertes par la Commission qui a attribué 78,54
     points à Getma International et 69,95 points à Bolloré. Le Tribunal arbitral constate
     toutefois que parmi les sous-critères financiers, il y en avait aussi un qui se rapportait
     aux références, notamment les références de financement de projets similaires. La
     Commission a donné sur ce critère 5/5 à Getma International, estimant que “[l]es
     références présentées par le Soumissionnaire prouvent sa capacité en conception,
     financement, réalisation et exploitation de terminaux à conteneurs.” Puisqu’il a été établi
     ci-dessus que Getma International n’avait en 2008 jamais conçu, financé ou réalisé un
     terminal à conteneurs, elle ne méritait pas ces 5 points. Ce jugement se justifie par les
     standards appliqués par la Commission pour le même sous-critère à Bolloré: “La
     Commission note qu'à la lecture des quatre attestations présentées il ressort que le
     Soumissionnaire n'a pas fourni de référence en conception, ainsi que des travaux de
     construction de murs quais et le remblayage”. Ainsi, les points à attribuer à Getma
     International n’étaient que de 73,54 au lieu des 78,53 attribués par la Commission (à
     comparer avec les 55,68 points de l’offre financière de Bolloré).




                                           116
  Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 125 of 255



292. Les notes finales ont été calculées par la Commission en additionnant les notes
      techniques et financières pondérées. Si le Tribunal applique la même pondération aux
      points corrigés de Getma International, on obtient:

          (86,75 x 0,60) + (73,54 x 0,40) = 52,02 +29,416 = 81,436 (au lieu de 86,77)

293. Cela signifie que, dans la classification générale des quatre concurrents, Getma
      International aurait dû avoir au moins quatre points en moins, mais aurait toujours été
      la première avec au moins quatre points de plus que Bolloré. Donc, si Getma
      International a gagné la mise en concurrence, ce n’est pas dû aux fausses références. Les
      références ne comptaient, parmi les différents critères d’adjudication, que pour 10 points
      sur 100 dans l’évaluation de l’offre technique et pour 5 sur 100 dans celle de l’offre
      financière, donc, au total 10 x 0.6 + 5 x 0.4 = 8 points sur 100 .

294. Par ailleurs, le fait que les critères de l’expérience et les références étaient cotées,
      comme les autres critères de l’évaluation, moyennant l’attribution de points, prouve que
      ces critères n’étaient pas des critères éliminatoires. L’élimination des intéressés qui
      n’avaient pas l’expérience et les références requises avait dû se faire au moment de la
      présélection. Or, comme constaté au § 274 ci-dessus, le PAC qui est en l’espèce au-delà
      de toute suspicion de corruption, a jugé satisfaisant la manifestation d’intérêt de Getma
      International.

295. Ainsi, le Tribunal arbitral n’accepte pas que l’attribution de la concession à Getma
      International nonobstant ces fausses références, prouve la corruption.

296. Reste alors la question de savoir si l’investissement est illégal parce qu’il a été obtenu
      par une fraude comme l’allègue la Défenderesse.

297. Il n’est pas exclu que l’offre ait pu tromper le Concédant. Etant donné la taille et
      l’expertise du groupe auquel appartenait Getma International, il n’est pas non plus exclu
      que c’était précisément l’intention de Getma International. Une entreprise comme elle
      est familière des règles et des pratiques de soumissions pour des contrats et ne peut nier
      connaître la différence entre – et les conséquences juridiques de - une offre soumise en



                                            117
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 126 of 255



           nom propre et une offre liant un groupement d’entreprises. Par ailleurs, le Règlement de
           la Consultation était clair à ce sujet.

      298. Le Tribunal arbitral estime que le caractère séducteur/trompeur de l’offre technique
           n’est pas évident. Tant la manifestation d’intérêt que l’offre technique étaient des
           documents volumineux et leur analyse exigeait une étude sérieuse comme le démontrent
           les paragraphes précédents. Seul une lecture attentive de l’Accord de Partenariat
           Technique, tel que joint à l’offre, pouvait révéler qu’il n’engageait pas Europe Terminal
           à l’égard de la Défenderesse, qu’il n’était jamais devenu effectif et ne pouvait plus le
           devenir sans infraction au Règlement de la Consultation (parce que Getma International
           seule avait manifesté son intérêt et elle seule pouvait soumissionner). Le Tribunal
           arbitral ignore s’il y avait un juriste dans la Commission d’évaluation 386, mais il
           appartenait en tout cas à la Défenderesse de constituer une commission comprenant des
           personnes suffisamment averties pour juger correctement d’une offre.

      299. En tout cas, M. Sory Camara, l’un des deux membres de la Commission d’évaluation
           qui selon le rapport de M. Fox n’avaient pas été corrompus et qui a comparu en qualité
           de témoin pour la Guinée dans l’arbitrage CCJA a attesté que,

                 pour nous, il apparaissait donc que Getma International soumissionnait dans le
                 cadre de son partenariat avec MSC. La présence de MSC apportait donc une
                 crédibilité à la candidature de Getma International qui lui a permis d’être
                 sélectionnée à ce stade 387;

                 [p]our les membres de la Commission, il était clair que Getma International
                 soumissionnait avec son partenaire MSC, lequel disposait de références sérieuses
                 en matière de conception, financement et construction de terminaux à conteneurs.




386
    La liste des membres de la Commission se trouve en début du rapport d’évaluation (C-111, p.3). Le dossier ne
contient sur certains d’eux que les renseignements suivants :
- M. Kourouma était fin 2013 Directeur des travaux publics et urbanisme (R-35);
- M. Condé était en 2013 Inspecteur des services financiers et comptables (R-36) ;
- M. Sory Camara a une formation en économie « finances » (R-31);
- M. Morlaye Camara était Directeur des services techniques du PAC et chef de projet (§ 16).
387
    Attestation de M. Sory Camara produite dans l’arbitrage CCJA, 22 mars 2013 (R-31) § 13.


                                                     118
          Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 127 of 255



                    Compte tenu de ce partenariat, il paraissait normal que Getma International
                    présente les références de MSC… 388; et

                    La Commission a également pris en compte les engagements de stratégie
                    commerciale pris par Getma International, et en particulier celui au titre d’un
                    accord avec les chargeurs maliens, qui répondait à l’objectif visé dans l’appel à
                    manifestation d’intérêt, que le terminal à conteneurs devienne une plateforme de
                    transbordement et de transit pour lespays de l’hinterland, et en particulier le Mali,
                    pays voisin de la Guinée. 389

        300. Ce témoignage confirme:

                    (i)    que la Guinée était consciente de ce que les références n’étaient pas celles de
                           Getma International mais celles de MSC; et

                    (ii)   que d’autres critères que les références avaient également joué en faveur de
                           Getma International.

        301. Même si l’offre a été présentée par Getma International d’une façon qui peut induire en
              erreur le lecteur inattentif, et même si, d’un point de vue strictement juridique, Getma
              International n’était pas autorisée de mentionner les références de son partenaire
              commercial parce que l’offre n’émanait pas de leur groupement, la Défenderesse n’a
              pas ignoré que l’offre était celle de Getma International seule et que les références
              étaient celles de MSC. La Défenderesse n’a donc pas été trompée (et si elle l’a quand-
              même été, cela tient aussi à sa propre négligence dans le dépouillement de l’offre et ses
              annexes) et la Convention a été conclue par la Défenderesse en connaissance de cause.
              Le Tribunal arbitral conclut qu’il n’est pas prouvé que la conclusion de la Convention a
              été basée sur une fraude. Cette conclusion se confirme, même quand on prend en
              compte, non seulement les fausses références, mais aussi la mention d’un faux
              partenariat contractuel.

3 Les engagements financiers

        302. Le Règlement de la Consultation exigeait que l’offre soit accompagnée d’




388
      Attestation de M. Sory Camara produite dans l’arbitrage CCJA, 22 mars 2013 (R-31) § 19.
389
      Attestation de M. Sory Camara produite dans l’arbitrage CCJA, 22 mars 2013 (R-31) § 20.


                                                        119
       Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 128 of 255



                 attestation(s) de la capacité financière établie(s) conformément au modèle en
                 annexe et délivrée(s) par une (des) banque(s) de premier ordre en Guinée ou à
                 l'étranger, certifiant que le candidat a accès aux crédits pour un montant lui
                 permettant d'une part, la prise en charge et l'exploitation du terminal à conteneurs
                 existant et, d'autre part, la réalisation de l'extension du terminal à conteneurs et
                 l'aménagement d'un terre-plein sur la plate-forme de la gare ferroviaire. 390

     303. Selon le modèle de la formule, celle–ci devait attester que

                 le candidat a accès aux crédits de…….Euro […] lui permettant d’une part, la prise
                 en charge et l’exploitation du terminal à conteneurs existant et, d’autre part, la
                 réalisation de l’extension du terminal à conteneurs et l’aménagement d’un terre-
                 plein sur la plate-forme de la gare ferroviaire. 391

     304. Getma International a produit une attestation de capacité financière de la Société
            Générale dont les termes ne reprenaient aucunement ceux de la formule prescrite par
            l’appel d’offre mais confirmaient seulement que :

                 la société GETMA International […] est, depuis 1993, titulaire en nos livres
                 d’un compte qui fonctionne à notre entière satisfaction. Nous entretenons
                 d’excellentes relations avec cette entreprise qui, à ce jour, n’a jamais pris
                 d’engagements commerciaux et financiers qu’elle n’ait pu respecter […]. 392

     305. Elle a aussi produit une « attestation de notoriété », libellée de façon semblable, de la
            part de la société Natexis. 393

     306. Il est évident et il a dû être évident pour les membres de la Commission d’évaluation
            que ces attestations n’étaient pas conformes. La Commission a d’ailleurs explicitement
            noté la non-conformité dans le rapport d’évaluation et elle a aussi donné une note réduite
            (1/3) pour ce poste.




390
    Dossier d’appel d’offres de la République de Guinée sur la Mise en Concession du Terminal à Conteneurs du Port
de Conakry, son extension et l’Aménagement d’un espace de la gare ferroviaire (C- 108) p.7.
391
    Convention de Concession (R-4) p.61.
392
    Proposition technique (C-174) p.17 de la version électronique.
393
    Proposition technique (C-174), p. 18 de la version électronique.


                                                      120
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 129 of 255



      307. Le fait que des points sont attribués pour le sous-critère d’évaluation « Attestations sur
            la capacité financière » prouve que ces attestations ne constituent pas une condition
            d’admissibilité de l’offre, mais sont, avec d’autres sous-critères, un élément de
            l’évaluation globale.

      308. Cela est confirmé par le fait que d’autres offres, qui n’étaient pas non plus accompagnées
            des attestations financières requises, n’ont pas non plus été éliminées. Ainsi, il a été
            démontré en cours d’audience qu’un autre concurrent, APM Terminals, n’avait pas joint
            d’attestation financière conforme, mais que son offre n’a quand même pas été
            éliminée. 394 Il a même reçu 3/3 points pour ce poste du dossier administratif sur base de
            la simple constatation de la Commission d’évaluation que « l’attestation sur la capacité
            financière présentée par le Soumissionnaire est délivrée par la banque HSBC des Pays-
            Bas ». 395 Un autre concurrent, le groupement Maritime TCB/Afrimarine, n’a pas
            présenté d’attestation bancaire du tout 396 comme l’ont fait remarquer les Demanderesses
            dans leur Réplique. 397 Le Tribunal arbitral a pu vérifier que TCB/Afrimarine a reçu 0/3
            points pour ne pas avoir remis d’attestation d’une banque (mais de KPMG). 398 Seules
            les attestations de Bolloré étaient conformes 399 et cette société a reçu le maximum de
            points pour ce poste du dossier administratif.

      309. La prise en considération de l’offre de Getma International, nonobstant la non-
            conformité de ses attestations financières au modèle, n’est donc nullement un indice de
            corruption et se justifie encore une fois par le poids peu important qu’avaient ces
            attestations parmi les différents sous-critères de l’évaluation et l’importance relative de
            certains autres sous-critères, tel le ticket d’entrée, pour lequel Getma International était




394
    TR I, p.87:37-88:12.
395
    Commission Nationale des Grands Marchés de la République de Guinée (C-111) p. 26.
396
    Lettres de Soumission et d’Intérêt (C-358).
397
    Répl. § 202 et note en bas de page n°173.
398
    Commission Nationale des Grands Marchés de la République de Guinée (C-111) p.9.
399
    TR I, p.82:1–83:11.


                                                    121
          Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 130 of 255



              de loin le plus offrant. 400 Le témoignage de M. Sory Camara devant le Tribunal CCJA
              l’a confirmé :

                   Me Fischer.-Vous avez donc estimé que la commission à laquelle vous avez
                   participé avait, de son propre chef, changé l’ordre des critères et avait décidé que
                   le critère financier -Ticket d’entrée, pour faire simple- primait sur le critère
                   technique ?

                   M. Camara.- Dans les notes qui avaient été attribuées à chacun des
                   soumissionnaires, les Tickets d’entrée avaient recueilli beaucoup plus de points
                   parce que Getma avait proposé 15 M€ par rapport aux autres qui avaient proposé
                   5 ou 10 millions. Les redevances qu’ils ont proposées étaient supérieures à celles
                   des autres. Vu le contexte dans lequel on se trouvait, recueillir des fonds pour l’État
                   apparaissait important. Je crois que c’est ce qui a fait... Parce que chaque fois que
                   la commission travaillait, le représentant du ministère des Finances consultait le
                   département pour la décision à prendre. Quand il y a eu les évaluations des offres
                   techniques, il a recueilli l’avis du ministre, quand il y a eu les évaluations
                   financières, l’avis du ministre des Finances. Je crois que c’est ça. 401

        310. Les attestations financières non-conformes ne constituent pas non plus une fraude: elles
              n’étaient pas fausses et leur non-conformité n’a pas échappé à la Défenderesse, qui n’a
              donc pas été trompée à ce sujet.

4 La défaillance à réaliser les investissements

        311. La Défenderesse invoque la défaillance de Getma à financer et réaliser les
              investissements de la concession comme la conséquence de son obtention frauduleuse.
              Cette défaillance - sur laquelle le Tribunal arbitral n’est pas appelé à se prononcer, mais
              dont il constate qu’elle n’a pas été invoquée comme motif de résiliation de la concession
              – ne peut en aucun cas prouver la corruption. Elle est tout au plus un indice de ce que la
              qualité de l’offre, du partenariat avec MSC et des références données, n’était pas
              suffisamment bonne pour pouvoir garantir une exécution ponctuelle de la Convention
              de concession. Ni cette défaillance, ni ses causes possibles, que ce soit l’offre non
              conforme ou la mention de références d’un partenaire non-engagé, ne prouvent la
              corruption, que ce soit per se ou en combinaison avec d’autres éléments. Aucun de ces



400
      Commission Nationale des Grands Marchés de la République de Guinée (C-111) p.88/88.
401
      Transcription de l’audience CCJA du 28 mai 2013 (R-104) p.36:23-35.


                                                       122
          Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 131 of 255



              prétendus indices n’est de nature à donner plus de crédibilité aux deux témoignages
              discutés ci-dessus.

        312. En l’absence d’autres preuves, le Tribunal arbitral ne peut que conclure que la corruption
              ou la fraude n’est pas prouvée de façon claire et convaincante et que l’investissement
              n’était pas illégal d’un de ces chefs.


       (2) La compétence du Tribunal sur les effets de la résiliation, le gain manqué et les
           préjudices supplémentaires découlant du Décret de résiliation, du fait de la Décision
           sur la Compétence du 29 décembre 2012

        313. Dans sa Décision du 29 décembre 2012, le Tribunal arbitral a décidé ce qui suit :

              -     Il y a un « accord contraire » en vertu duquel la compétence du Tribunal CCJA se
                    substitue à celle du CIRDI, mais dont le champ d’application est strictement
                    délimité par les termes de l’article 32.5. Il n’y a donc pas de compétence
                    concurrente du Tribunal CCJA et de ce Tribunal CIRDI pour les demandes basées
                    sur la résiliation de la Convention causée par un Acte de la Puissance Publique,
                    mais tout au plus une compétence complémentaire de ce Tribunal si le
                    concessionnaire estime qu’un Acte de la Puissance Publique constitue une
                    violation du Code des investissements et a entrainé des conséquences
                    dommageables autres que (celles de) la résiliation de la Convention. 402

              -     Le champ d’application de la compétence de ce Tribunal ne comprend donc pas les
                    litiges découlant de la Convention de concession, y compris sa résiliation, même à
                    la suite d’un Acte de la Puissance Publique. Les articles 32.5 et 31 de la Convention
                    de concession s’imposent en effet également à ce Tribunal. Ce ne sera toutefois
                    qu’au moment de l’analyse des demandes précises des Demanderesses, de leur
                    fondement juridique, de leur causes factuelles et des dommages-intérêts que ce
                    Tribunal pourra déterminer si et dans quelle mesure sa compétence
                    complémentaire à celle du Tribunal CCJA peut effectivement être mis en œuvre
                    pour décider d’une indemnité «complémentaire» pour un préjudice
                    «complémentaire », qui sortirait de la compétence du Tribunal CCJA.403

        314. Les Demanderesses allèguent que le gain manqué (tout comme les préjudices
              supplémentaires découlant du Décret de résiliation) « n’est pas in casu une conséquence
              contractuelle de la résiliation du contrat, mais une conséquence de la violation du Code




402
      Décision sur la Compétence § 125.
403
      Décision sur la Compétence, § 152.


                                                       123
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 132 of 255



            des investissements, résultant d’un acte d’expropriation illégal prenant l’apparence
            d’une résiliation du contrat ». 404

      315. Contrairement à ce que prétendent les Demanderesses, le gain manqué, tout comme la
            plupart des préjudices supplémentaires 405 sont les conséquences de la résiliation et les
            distinctions suivantes que font les Demanderesses pour maintenir le contraire, n’y
            changent rien.

      316. La distinction que les Demanderesses veulent faire entre « la résiliation » et « l’acte de
            résiliation » n’est pas justifiée. Ce n’est pas parce que la façon dont la résiliation a en
            l’espèce été réalisée (par décret) n’est pas explicitement prévue dans l’article 32.5 que
            la résiliation ne constituerait pas une violation du contrat et deviendrait une violation du
            Code des investissements. Une résiliation irrégulière constitue a fortiori une violation
            du contrat et le litige qui s’ensuit est de la compétence du tribunal contractuellement
            prévu. Si la résiliation est un Acte de la Puissance Publique, la conséquence est la même
            : il s’agit toujours de la résiliation du même contrat, dont les différends et litiges en
            découlant font l’objet de la compétence exclusive du Tribunal CCJA. L’article 32.5 de
            la Convention contient une définition très large des Actes de la Puissance Publique avec
            une liste exemplative de ceux qui peuvent entraver sa bonne exécution, en particulier
            l’expropriation. C’est donc aussi en vain que les Demanderesses insistent sur le fait que
            l’acte de résiliation était en fait une expropriation, celle-ci étant également comprise
            dans l’article 32.5.

      317. La distinction que font les Demanderesses entre les conséquences dites
            « contractuelles » et les conséquences « extracontractuelles » de la résiliation ne peut
            être suivie par le Tribunal arbitral. En effet, leur définition de conséquences
            contractuelles est inacceptable : “les conséquences contractuelles de l’acte de




404
   Répl. § 340.
405
   Soit les frais de rapatriement du matériel réquisitionné, et les frais de salariés causés par le chômage technique du
personnel. La chose est moins claire pour les frais de gestion de crise ; voir plus bas.


                                                         124
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 133 of 255



            résiliation sont celles qui sont prévues au contrat”. 406 Il s’ensuivrait, selon elles, que
            toutes les indemnités non-prévues à l’article 32.3 seraient des conséquences
            extracontractuelles et dès lors couvertes par le Code des investissements et tombant sous
            la juridiction de ce Tribunal dans la mesure où le dommage dépasse le plafond
            contractuel des indemnités prévues à l’article 32.3.

      318. Le raisonnement des Demanderesses ne peut être suivi. Un dommage ne change pas de
            nature parce qu’il est contractuellement limité et le montant qui dépasse le forfait
            contractuel ne devient pas « extracontractuel ». Les Demanderesses semblent perdre de
            vue que ce Tribunal arbitral a déjà déclaré dans sa Décision sur la Compétence que «
            [c]e que la Convention règle, ce sont les conséquences de ces actes [de la Puissance
            Publique] sur la Convention. Dans la mesure où la résiliation est consécutive à un Acte
            de la Puissance Publique, l’article 32.5 « contractualise » les treaty claims qui, par voie
            de conséquence, doivent être soumis au Tribunal CCJA conformément à l’article 31 de
            la Convention”. 407

      319. Contrairement à ce que suggèrent les Demanderesses, le caractère grave de la résiliation
            n’empêche pas non plus qu’elle s’inscrive dans le cadre contractuel. En effet, celui-ci
            prévoit dans son article 32.5 des Actes de la Puissance Publique qui peuvent, de par leur
            nature, être graves et ne distingue pourtant pas entre ces actes selon leur gravité.

      320. La Convention a clairement plafonné l’indemnité à laquelle le concessionnaire peut
            prétendre. Ce caractère forfaitaire/limitatif de l’indemnité de l’article 32.3 n’a
            apparemment pas fait l’objet de débats devant le Tribunal CCJA. Comme noté dans la
            Décision sur la Compétence, il s’agit là d’une question de fond “qui devra être résolue
            par le tribunal saisi des demandes relatives à ces indemnités supplémentaires”. 408
            Contrairement à ce qu’essayent de faire les Demanderesses, cette phrase ne peut être
            interprétée comme une reconnaissance de compétence de ce Tribunal arbitral au cas où




406
    Répl. § 341.
407
    Décision sur la Compétence § 123.
408
    Décision sur la Compétence § 124.


                                                  125
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 134 of 255



           le Tribunal CCJA ne se considèrerait pas compétent, et encore moins au cas où celui-ci
           ne se prononcerait pas sur la question pour une autre raison.

      321. En effet, Getma International avait initialement demandé au Tribunal CCJA non
           seulement ce qu’elle appelait son « préjudice contractuel », soit les quatre postes de
           dommages-intérêts forfaitairement fixés à l’article 32.3 de la Convention, mais aussi le
           « préjudice complémentaire » comprenant « une indemnité égale à la perte des bénéfices
           qu’il pouvait légitimement escompter pour toute la durée de la Convention de la
           concession ». 409 Après avoir encore confirmé dans le compromis d’arbitrage CCJA sa
           demande d’une indemnité au titre du préjudice complémentaire 410, Getma International
           a toutefois omis ce lucrum cessans de sa demande dans son Mémoire CCJA du 15 juin
           2012 411, tout en y maintenant sa demande pour l’Indemnité Forfaitaire de Résiliation
           qui est, selon l’article 32.3, « destinée à compenser le perte d’activité ». Aussi le
           Tribunal CCJA a constaté dans sa sentence du 29 avril 2014 que Getma International a
           confirmé à l’audience CCJA du 8 juillet 2013 le retrait de sa demande d’une indemnité
           de manque à gagner et a décidé qu’il ne pouvait, sous peine d’ultra petita, se prononcer
           sur la demande retirée. 412

      322. Les Demanderesses estiment maintenant que « [c]e Tribunal arbitral est compétent pour
           se prononcer sur la violation du Code des investissements, parce que le Tribunal CCJA
           a reconnu ne pas être saisi de la demande de dédommagement liée au gain manqué et de
           la demande de dédommagement liée à la réquisition des biens ». 413 Ce raisonnement ne
           peut être suivi: Ce n’est pas parce que Getma International a retiré sa demande d’un
           préjudice complémentaire de l’arbitrage CCJA et l’a par la suite introduite dans le
           présent arbitrage CIRDI, que le Tribunal CCJA était ou serait incompétent et que le
           Tribunal CIRDI est ou serait compétent. La saisine d’un tribunal ne suffit pas pour en




409
    Décision sur la Compétence § 129 et Demande d’Arbitrage de auprès de la CCJA en date du 10 mai 2011 (R-9).
410
    Procès-verbal CCJA en date du 12 mars 2012 (R-10) p. 16.
411
    Mémoire CCJA des Demanderesses en date du 15 juin 2012 (R-6) et Décision sur la Compétence § 139.
412
    Sentence CCJA du 29 avril 2014 §§ 189 et 190.
413
    Mem.AAR p.12, titre B.


                                                     126
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 135 of 255



            confirmer ou justifier la compétence. Les compétences complémentaires des deux
            tribunaux exigent que la compétence de chacun d’eux soit déterminée en fonction des
            règles qui s’y appliquent respectivement. Le « carve out » réalisé par l’article 32.5 de la
            Convention est clair et net et concerne les résiliations consécutives à un Acte de la
            Puissance Publique : « Le champ d’application de la compétence de ce Tribunal ne
            comprend donc pas les litiges découlant de la Convention de concession, y compris sa
            résiliation, même à la suite d’un Acte de la Puissance Publique ». 414

      323. Dans leur Mémoire en Demande, les Demanderesses ont saisi ce Tribunal arbitral pour
            une demande d’indemnité complémentaire pour gain manqué 415 et ont réclamé la
            somme de 103.031.250 euros (ultérieurement augmenté à 108.428.125 euros)
            « correspondant à la valeur nette des flux de trésorerie actualisés pour la période de
            Concession dont les Demanderesses ont été privées du fait de leur expropriation », ainsi
            que la somme de EUR 1.058.502, « correspondant aux préjudices supplémentaires
            découlant du Décret de résiliation ».

      324. La valeur nette des flux de trésorerie n’est autre que le gain manqué 416 et vise donc le
            même dommage que l’indemnité forfaitaire de résiliation de l’article 32.3 qui est,
            toujours selon la lettre de cet article « destinée à compenser la perte d’activité » en cas
            de résiliation de la Convention. Cette Indemnité Forfaitaire de Résiliation est égale:

                 o au chiffre d’affaires réalisé au cours des 12 (douze) mois précédents si la
                   résiliation a lieu plus de 12 (douze) mois après l’Entrée en Vigueur de la
                   Convention ;
                 o au chiffre d’affaires de la première année prévue dans le business plan réaliste
                   mentionné à l’annexe 8 si la résiliation a lieu au cours des 12 (douze) premiers
                   mois suivant l’Entrée en Vigueur de la Convention. 417




414
    Décision sur la Compétence § 153.
415
    La Demande d’Arbitrage réclamait en général une indemnisation «juste et adéquate » mais pas quantifiée pour le
dommage causé par la violation par la Guinée des articles 5, 6 et 7 du Code d’Investissement.
416
    Mem. §§ 443 et suivants où les Demanderesses expliquent comment elles utilisent la méthode des flux de trésorerie
actualisé pour calculer « le préjudice découlant de la perte des revenus futurs de la Concession ».
417
    Art.32.3 Convention.


                                                        127
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 136 of 255



      325. Il apparaît donc que les Parties, en convenant que le dommage suivant de la perte
            d’activité ou de revenus, soit le gain manqué, serait limité à un montant égal au chiffre
            d’affaires d’un an, ont implicitement reconnu que ce dommage est un dommage
            résultant de la résiliation de la Convention.

      326. Dans l’arbitrage CCJA, Getma International a fondé sa demande en compensation des
            bénéfices qu’elle avait « pu espérer pendant la durée totale de la concession » sur
            l’article 104, al. 2 du Code des Marchés Publics de la République de Guinée qui règle
            les formalités à suivre « [q]uand l’autorité contractante met fin à l’exécution des
            prestations avant l’achèvement de celles-ci par une décision de résiliation du
            marché ». 418 Cela confirme encore que la demande de gain manqué est directement liée
            à la résiliation de la concession et que le litige dont la demande fait l’objet est bel et bien
            un différend découlant de la Convention.

      327. Il en est de même pour les “préjudices supplémentaires découlant du Décret de
            résiliation » qui sont une conséquence de la résiliation de la Convention qui a été réglée
            dans sa totalité par la Convention.

      328. Il ne suffit en effet pas de changer la terminologie et de ne plus parler d’une perte de
            bénéfice après résiliation d’un contrat, mais d’un « préjudice subi par les investisseurs
                             419
            expropriés »           ou d’«une conséquence de la violation du Code des investissements,
            résultant d’un acte d’expropriation illégal prenant l’apparence d’une résiliation du
            contrat » 420 pour changer le fondement juridique et la cause de la demande. Que l’article




418
     Quand l’autorité contractante met fin à l’exécution des prestations avant l’achèvement de celles-ci par une
décision de résiliation du marché, celle-ci doit être notifiée par plis recommandé ou remise par porteur contre
récépissé d’accusé de réception au titulaire du marché, ce dernier peut présenter une demande d’indemnisation pour
le préjudice qu’il estime subir. Cette demande doit être présentée soixante jours au plus tard après la notification de
la décision de résiliation. L’indemnité ne peut, en aucun cas, être supérieure à la perte de bénéfices du titulaire dont
le marché est résilié, telle que cette perte résulte des pièces comptables justificatives. Code des marchés publics de la
Guinée, Ordonnance no 1988- (R-57) p.16.
419
    Contre-Mémoire N°1sur la Compétence § 109.
420
    Répl. § 340.


                                                          128
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 137 of 255



            32.5 de la Convention soit applicable aussi dans les cas où la résiliation est la suite d’une
            expropriation, suit de la lettre même de cet article qui s’applique à :

                 Tout acte ou décision,….émanant de l’Etat,….. ayant pour effet direct ou indirect
                 d’empêcher la bonne exécution de ses obligations par le Concessionnaire…, et
                 notamment :

                      (iii)…
                      (iv) Expropriation…… 421

      329. Ce n’est donc pas en utilisant le terme « expropriation » que les Demanderesses peuvent
            se soustraire aux conséquences de l’accord auquel elles ont consenti après des
            négociations intensives. 422 Leur accord portait tant sur la compétence du Tribunal CCJA
            que sur la limitation des dommages-intérêts. Donc même si ce Tribunal arbitral était
            compétent pour les conséquences dommageables de la résiliation – quod non –, il devrait
            encore appliquer l’accord des Parties, soit l’article 32.3 et non le Code des
            investissements.

      330. Les dommages que les Demanderesses réclament ont été causés par la résiliation de la
            Convention. Peu importe que cette résiliation ait été faite par une notification telle que
            prévue dans le Code des Marchés Publics, par une simple lettre ou par un Décret ;
            l’intention des Parties de limiter les indemnités auxquelles le concessionnaire aurait
            droit dans ces cas, était claire. Les articles 31, 32.3 et 32.5 n’ont pas été imposés
            unilatéralement au concessionnaire par la Défenderesse dans le cadre d’une procédure
            de mise en concurrence où les clauses contractuelles sont parfois non-négociables. Au
            contraire, le cahier des charges sur la base duquel les candidats-concédant ont remis leur
            offre, prévoyait que « [l]e règlement des litiges nés de l’application ou de l’interprétation
            du présent Cahier des Charges se fera conformément aux dispositions de la convention
            de Concession » (article 26). 423 Au sujet de la fin de la concession, le cahier des charges




421
    Notre soulignement.
422
    Mem. § 188 et Copie d’écran du répertoire informatique contenant les différentes versions de travail du Projet de
Convention de Concession (C-117).
423
    Rapport d’évaluation des offres (C-11) p.54-62.


                                                        129
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 138 of 255



            précisait seulement que « la durée de la concession sera fixée dans la convention »
            (art.2) et que « [l]es conditions de résiliation sont définies dans la convention » (art.24).
            Les négociations portant sur la Convention ont débuté le 2 septembre 2008 424 et elles
            ont duré plusieurs semaines, la Convention ayant été signée le 22 septembre 2008.
            Même si la Défenderesse n’a nullement prouvé son allégation que Getma International
            est « l’auteur » de l’article 32.5 425, le Tribunal arbitral est satisfait que celle-ci a eu
            l’occasion de se prononcer sur le régime d’indemnités de l’article 32.3 et celui des Actes
            de la Puissance Publique réglé par l’article 32.5. Les Demanderesses elles-mêmes ont
            apporté la preuve de ce qu’il y a eu 15 projets de négociation 426 et que les délégations
            comptaient deux juristes et trois avocats du côté de Getma International et deux juristes
            du côté de l’Etat 427 qui « discutèrent, article par article, le projet de convention de
            concession établi à partir du projet figurant en annexe du Cahier des charges ». 428 Ce
            Tribunal arbitral est donc satisfait que le texte des articles 31 et 32 a été valablement
            convenu par les Parties et que rien ne s’oppose à leur application.

      331. De toute évidence, après la résiliation de la Convention, les Demanderesses n’ont pas
            pu se contenter de cette indemnisation limitée et ont essayé d’échapper au plafond
            contractuel en commençant un deuxième arbitrage en invoquant des infractions du Code
            d’investissement devant un tribunal CIRDI. L’un des conseils des Demanderesses a
            reconnu explicitement que l’objectif était de trouver une manière d’échapper à la
            limitation que Getma International avait pourtant librement acceptée:

                  Deuxième point, pourquoi avons-nous glissé, évolué comme vous le disiez ? C’est
                  parfaitement exact, car la question qui se posait à nous était de savoir si l'indemnité
                  forfaitaire prévue par la Convention de concession était nécessairement, dans le
                  cadre contractuel, limitée et est-ce que l'on pouvait solliciter une somme supérieure
                  ou pas ? En d'autres termes, pouvait-on, au titre de la Convention de concession,



424
    Notification de décision d’adjudication provisoire (C-10).
425
    Mem.AAR § 52.
426
    Copie d’écran du répertoire informatique contenant les différentes versions de travail du Projet de Convention de
Concession (C-117).
427
    Mémoire CCJA des Demanderesses en date du 15 juin 2012 (R-6) §§ 162-163 et Mem. §185.
428
    Mémoire CCJA des Demanderesses en date du 15 juin 2012 (R-6) § 165, confirmé par l’attestation de Mme
Mangiante, témoin des Demanderesses §§ 5-7.


                                                        130
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 139 of 255



                 considérer que le dommage contractuellement fixé épuisait tout le préjudice dont
                 on pouvait solliciter indemnisation au titre de la Convention de concession ? 429

      332. Mise à part la constatation que cette seule interrogation indique que, aussi pour les
           Demanderesses, le lucrum cessans est une matière contractuelle, régie par la
           Convention, la réponse est clairement que le dommage contractuellement fixé épuisait
           tout le préjudice. Les Demanderesses n’ont apporté aucun argument valable pour
           prouver le contraire. Elles n’ont pas expliqué pourquoi leur accord ne signifie pas ce
           qu’il dit et pourquoi, nonobstant l’accord clair, il suffirait de s’adresser à un autre
           tribunal et d’invoquer le Code des investissements pour que la limitation contractuelle
           des dommages-intérêts ne soit plus valable. Au contraire, la réaction spontanée des
           Demanderesses après la résiliation, d’avoir recours au Tribunal CCJA, confirme
           qu’aussi dans leur esprit les conséquences d’une résiliation, quelle qu’en soit la cause,
           étaient celles qui étaient contractuellement convenues. Certes, demander cette
           indemnisation en se basant sur le Code des investissements et présenter la résiliation
           comme une expropriation, permettait aux Demanderesses d’espérer obtenir la
           compétence d’un tribunal CIRDI. Mais tant que l’objet de la demande concernait les
           conséquences de la résiliation et non des conséquences dommageables autres que (celles
           de) la résiliation, un tribunal CIRDI ne saurait assumer compétence.

      333. En effet, il a été décidé que ce Tribunal arbitral CIRDI a « tout au plus une compétence
                                                                       430
           complémentaire […] [que] si le concessionnaire estime             qu’un Acte de Puissance
           Publique constitue une violation du Code des investissements et a entraîné des
           conséquences dommageables autres que (celles de) la résiliation ». 431 Il sera vérifié dans
           le chapitre VI si ces conditions sont remplies.

      334. En conclusion, le Tribunal ne peut que confirmer ce qui avait déjà été décidé dans sa
           Décision sur la Compétence, soit que « [c]e Tribunal n’est pas compétent pour se




429
    Procès-verbal, audience sur la Compétence CIRDI, p.69:24-31.
430
    La formule implique nécessairement aussi ‘et prouve‘.
431
    Décision sur la Compétence § 125.


                                                      131
          Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 140 of 255



              prononcer sur les effets de la résiliation de la Convention de concession à l’égard des
              quatre Demanderesses ».


       (3) Les effets de l’article 32.5 de la Convention de concession en tant qu’accord contraire
           à la lumière de la Décision du 29 décembre 2012

        335. La Décision sur la Compétence a déjà clairement constaté que l’article 32.5 était
              un accord contraire en vertu duquel la compétence du Tribunal CCJA se substitue à celle
              du CIRDI, mais dont le champ d’application est strictement délimité par les termes de
              l’article 32.5. 432

        336. Les Demanderesses s’appuient maintenant sur une constatation du Tribunal arbitral dans
              la même Décision pour affirmer que l’article 32.5 de la Convention n’est pas applicable
              en l’espèce :

                    Même si cela n’est pas explicitement stipulé, il résulte de la procédure de
                    Notifications Préliminaire et Finale prévue à l’article 32.5 que la décision de
                    résilier la Convention consécutivement à un Changement de Loi/Acte de la
                    Puissance Publique appartient au concessionnaire. Seule cette décision crée le
                    droit pour le concessionnaire aux indemnités prévues à l’article 32.3 (qui sont
                    identiques à celles prévues en cas de résiliation pour cause de faute du
                    concédant). 433

        337. La Défenderesse s’oppose avec différents arguments à la conclusion que les
              Demanderesses tirent de cette constatation, soit que ce Tribunal arbitral est compétent
              pour trancher la question du préjudice complémentaire.

        338. Il n’est pas nécessaire pour ce Tribunal arbitral d’évaluer les arguments de part et d’autre
              sur ce point, parce qu’il suit de la Décision sur la Compétence et les compétences
              respectives de ce Tribunal arbitral et du Tribunal CCJA qu’il ne revient pas au premier
              de décider si l’article 32.5 de la Convention s’applique ou non en l’espèce. La
              constatation citée n’était qu’un motif non-décisoire qui suivait la constatation de ce




432
      Décision sur la Compétence § 125.
433
      Décision sur la Compétence § 116.


                                                    132
          Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 141 of 255



              Tribunal arbitral que l’article 32.5 n’établit pas “une corrélation stricte entre le
              Changement de Loi/Acte de la Puissance Publique et la résiliation de la Convention”.
              Aucune des deux Parties n’avait, au moment où ce Tribunal arbitral a rendu sa Décision
              sur la Compétence, formulé un argument basé sur les formalités prescrites par l’article
              32.5 ou l’auteur des notifications envisagées dans cet article. Au cours de la première
              phase de cet arbitrage et préalablement à la Décision sur la Compétence, il n’y a donc
              pas eu de débat sur cette question ; aussi le paragraphe 116 de cette Décision n’était
              qu’une réflexion au bout d’une analyse juridique poussée jusqu’au bout, sans être
              nécessaire pour les besoins de la décision.

        339. Nonobstant leur connaissance de cette réflexion (la Décision date du 29 décembre
              2012), les Demanderesses n’ont formulé aucun argument concernant l’applicabilité de
              l’article 32.5 devant le Tribunal CCJA, seul compétent pour ce sujet ; au contraire, elles
              ont continué à demander l’application de cet article:

                   GETMA observe que le Décret de résiliation est un acte juridique qui s'impose à
                   elle (Mémoire récapitulatif n°833) avec effet immédiat et sans retour possible au
                   statu quo ante en raison de la conclusion d'un contrat avec un nouveau
                   concessionnaire. L'effet direct du Décret a ainsi empêché le concessionnaire
                   d'exécuter ses obligations contractuelles. Sur le fondement de cette analyse, la
                   Demanderesse a appliqué les dispositions de l'article 32.5 de la Convention
                   relatives aux "Changements de Loi et Actes de la Puissance Publique entravant le
                   bon fonctionnement des Activités Concédées". Elle a donc procédé à une
                   Notification Préliminaire de Changement de Loi que la République de Guinée a
                   laissée sans réponse, puis à une notification définitive, passé le délai de 60 jours
                   prévu à l'article 32.5.
                   En conséquence, GETMA International demande l'application de la stipulation de
                   l'article 32.5 qui dispose que : [….]

                   Elle a ainsi demandé le paiement des indemnités énumérées à l'article 32.3 et
                   l'indemnisation de la violation de l'article 32.5, alinéa 3, qui impose au Concédant
                   de minimiser les effets du Changement de Lois et des Actes de Puissance
                   Publique”. 434

                   GETMA considère que la décision de résiliation, prise sans notification préalable,
                   était illégale.




434
      Sentence CCJA du 26 mai 2014 (C-50) § 59.


                                                   133
          Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 142 of 255



                   Elle assimile la résiliation intervenue à un changement de loi et acte de puissance
                   publique entravant le bon fonctionnement des activités concédées (art. 32.5 de la
                   Convention) lui ouvrant droit à l'indemnisation prévue à l'article 32.5 de la
                   Convention. 435

       340. L’absence de tout débat au sujet de l’applicabilité de l’article 32.5 devant le Tribunal
              CCJA ne crée pas de fondement juridique pour étendre la compétence de ce Tribunal
              arbitral en méconnaissance de l’accord des Parties. Les arguments échangés entre les
              Parties dans le présent arbitrage concernant l’applicabilité de l’article 32.5 et en
              particulier les objections des Demanderesses contre cette applicabilité 436 avaient pu et
              dû être présentés devant le Tribunal CCJA, compétent pour tous les litiges découlant de
              la Convention, donc a priori un différend concernant l’application de l’article 32.5 en
              l’espèce. En aucun cas, le présent Tribunal arbitral ne saurait méconnaître la compétence
              du Tribunal CCJA en basant sa décision sur la constatation que l’article 32.5 ne serait
              pas applicable en l’espèce.

       341. Une décision éventuelle d’un Tribunal CCJA que l’article 32.5 n’est pas applicable dans
              le cas d’espèce, ne signifierait toujours pas que ce Tribunal arbitral deviendrait
              automatiquement compétent pour juger des conséquences de la résiliation sur la base du
              Code des investissements. Même une résiliation qui se fait d’une façon qui n’est pas
              prévue explicitement dans le contrat et qui, pour citer les Demanderesses, « sort de la
              logique contractuelle » en ce qu’elle est effectuée (i) au moyen d’un décret présidentiel,
              (ii) sans respecter les formalités contractuelles et (iii) sans articuler une justification
              contractuelle, est toujours une violation de ce contrat et le litige qui s’en suit continue à
              être de la compétence du tribunal désigné dans la Convention.

       342. Les Demanderesses ont elles-mêmes opté pour cette voie en qualifiant la résiliation
              comme une « expropriation », précisément afin de la cadrer dans l’article 32.5. Si elles
              estimaient que la résiliation était irrégulière, rien ne les obligeait à se baser sur cet article
              dans leurs notifications successives ou dans leurs mémoires et rien ne les empêchait de



435
      Sentence CCJA du 26 mai 2014 (C-50) § 98.
436
      Le plus récemment dans Mem.AAC §§ 19-76.


                                                      134
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 143 of 255



            soutenir qu’aucune des provisions de l’article 32 ne s’appliquait. Quel qu’eût pu être
            l’argument développé, il aurait dû l’être devant le Tribunal CCJA qui était compétent
            pour trancher un litige suivant de la Convention, y compris sa résiliation.

     343. Le principe de l’estoppel, invoqué par la Défenderesse, défend effectivement aux
            Demanderesses d’invoquer devant ce Tribunal arbitral l’inapplicabilité de l’article 32.5,
            après que Getma International s’est explicitement basée sur cet article dans ces
            notifications du 9 mars et du 4 mai 2011, après qu’elle a demandé et obtenu du Tribunal
            CCJA l’application de cet article et continue à poursuivre l’exécution de la sentence
            CCJA nonobstant son annulation. 437


    (4) Res judicata et renonciation

     344. Les Demanderesses estiment que les arguments de la Défenderesse concernant la
            renonciation et la res judicata ne sont plus d’actualité depuis l’annulation de la sentence
            CCJA, dont aucune partie ne survit selon elles. Le Tribunal arbitral estime qu’il n’est
            pas nécessaire d’analyser l’impact de l’annulation de la sentence sur ces arguments
            supplémentaires de la Défenderesse à l’appui de son objection à la compétence de ce
            Tribunal. Même si ces arguments tombent, l’annulation ne peut donner à ce Tribunal
            arbitral une compétence qu’il n’a jamais eue. Sa compétence n’en est pas une par défaut,
            mais concerne exclusivement les violations du Code des investissements à l’exception
            de celles qui ont été contractualisées. Ainsi, les litiges découlant de la Convention et de
            sa résiliation demeurent de la compétence d’un Tribunal CCJA.


    (5) L’annulation de la sentence CCJA

     345. Le Tribunal arbitral ne peut pas suivre les Demanderesses dans leur analyse des
            conséquences de l’annulation de la sentence CCJA. Tout d’abord, il n’est pas exact que




437
    Dans leur Mem.AAC §§ 85-87 et 92, les Demanderesses indiquent que leur saisine initiale du Tribunal CCJA pour
le gain manqué et les préjudices suivant de la réquisition ne peut plus avoir un effet d’estoppel depuis l’annulation de
la sentence CCJA. Ce Tribunal arbitral fait toutefois remarquer que l’estoppel n’est pas lié à la sentence CCJA, mais
au comportement antérieur des Demanderesses.


                                                         135
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 144 of 255



           « les contract claims ont cessé d’exister »438; ce n’est que la décision relative aux
           demandes dont Getma International a saisi le Tribunal CCJA qui a été annulée et qui de
           ce fait risque de ne plus pouvoir être exécutée dans certains pays. L’annulation de cette
           décision ne peut toutefois pas influencer la compétence de ce Tribunal arbitral, la clause
           contractuelle de compétence qui a contractualisé les Actes de la Puissance Publique
           entravant l’exécution de la Convention, subsistant toujours. Cette contractualisation
           comporte aussi la forfaitisation des dommages-intérêts suivant de la résiliation de la
           Convention. Les questions de la validité et de l’applicabilité de cette limitation sont des
           questions contractuelles qui continuent à être de la compétence d’un tribunal CCJA.

      346. Ensuite, ce n’est pas la saisine initiale du Tribunal CCJA d’une demande de préjudice
           complémentaire qui empêche les Demanderesses de demander cette indemnisation dans
           le présent arbitrage, comme le suggèrent les Demanderesses. 439 Même si Getma
           International n’avait jamais adressé la demande au Tribunal CCJA, ce Tribunal arbitral
           se serait déclaré incompétent parce qu’il s’agit de dommages découlant de la résiliation.
           Contrairement à ce que suggèrent les Demanderesses, l’intention de ce Tribunal arbitral
           n’a jamais été « d’accepter la décision du Tribunal CCJA dans [les] domaines [du gain
           manqué et réquisition] »440, mais bien de déterminer en toute indépendance sa propre
           compétence, tout en laissant à un tribunal CCJA le droit et le devoir de faire de même.

      347. Les Demanderesses ont déclaré que « l’injustice de l’annulation de la Sentence CCJA
           n’a pas modifié le champ de compétence de la présente procédure arbitrale ». 441 Le
           Tribunal arbitral estime également que l’annulation est sans influence sur sa
           compétence, telle que spécifiée dans sa Décision sur la Compétence et confirmée ci-
           dessus. L’annulation de la sentence CCJA ne peut donner à ce Tribunal arbitral une
           compétence qu’il n’a jamais eue. Même si les arguments de la Défenderesse relatifs à
           l’estoppel, renonciation, et res judicata tombent avec l’annulation de la sentence CCJA




438
    Mem.AAC § 83.
439
    Mem.AAC § 84.
440
    Mem.AAC § 88.
441
    Mem.AAC § 91.


                                                 136
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 145 of 255



            comme le prétendent les Demanderesses 442, les deux sous-chapitres précédents
            démontrent que ce ne sont pas ces arguments sur lesquels ce Tribunal arbitral a fondé sa
            décision. Sa décision d’incompétence pour les litiges découlant de la Convention de
            concession, y compris sa résiliation, même à la suite d’un Acte de la Puissance
            Publique 443, a été prise indépendamment d’une quelconque décision du Tribunal CCJA
            (et même 17 mois avant la sentence CCJA) et continue à être valable, nonobstant
            l’annulation de celle-ci. Si la Décision sur la compétence a spécifié que «[c]e ne sera
            toutefois qu’au moment de l’analyse des demandes précises des Demanderesses, de leur
            fondement juridique, de leur causes factuelles et des dommages-intérêts que ce Tribunal
            pourra déterminer si et dans quelle mesure sa compétence complémentaire à celle du
            Tribunal CCJA peut effectivement être mis en œuvre pour décider d’une indemnité
            ‘complémentaire’ pour un préjudice ‘complémentaire’, qui sortirait de la compétence
            du Tribunal CCJA», cela ne signifie pas, comme semblent le croire les Demanderesses,
            que tout dommage non obtenu du Tribunal CCJA (que ce soit à cause du rejet de la
            demande ou à cause de l’annulation de la sentence accueillant la demande) pourrait être
            attribué par ce Tribunal arbitral, c’est-à-dire, deviendrait d’office de sa compétence. La
            phrase se référait seulement au fait que les demandes des Demanderesses devant ce
            Tribunal arbitral n’étaient, fin 2012, pas encore détaillées et ne permettaient pas dès lors
            de désigner nominatim et concrètement celles pour lesquelles le Tribunal arbitral
            pourrait assumer une compétence.

      348. Dans leur lettre du 21 décembre 2016 par laquelle elles ont informé ce Tribunal arbitral
            de l’annulation de la sentence CCJA, les Demanderesses ont appelé le présent Tribunal
            arbitral « le dernier bastion séparant les Demanderesses du déni de justice ». Cette vue
            n’est pas correcte. Elles se sont à cet égard elles-mêmes référé 444 à l’article 29.5 du
            Règlement CCJA. Celui-ci prévoit qu’après une annulation, soit la Cour évoque si les
            parties le demandent, soit l’affaire est reprise à la requête de la partie la plus diligente.




442
    Mem.AAC § 92.
443
    Décision sur la Compétence § 152.
444
    Mem.AAC § 93.


                                                  137
          Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 146 of 255



              Si, comme l’ont remarqué les Demanderesses, la Cour n’a pas désigné le « dernier acte
              de l’instance arbitrale reconnu valable par la Cour », il s’ensuit que l’instance est à
              reprendre à zéro mais non que les Demanderesses sont privées de tout accès à la justice.
              Si elles n’ont plus confiance dans l’institution CCJA comme le suggère l’opinion
              dissidente 445 cela ne prouve en soi pas encore un déni de justice. Si un tribunal CIRDI
              peut avoir compétence pour décider d’un déni de justice, celui-ci doit être prouvé et être
              attribuable à la Défenderesse. En l’espèce, les Demanderesses n’ont pas adapté leurs
              demandes ou arguments afin de justifier une correction par ce Tribunal arbitral du déni
              de justice allégué survenu depuis la fin de l’audience. Les demandes devant ce Tribunal
              arbitral sont toujours les mêmes, soit le gain manqué et les préjudices supplémentaires
              et leur fondement est toujours la résiliation de la Convention. Ce n’est pas parce qu’un
              prétendu déni de justice a été commis par l’annulation de la sentence CCJA, que ce
              Tribunal arbitral peut étendre sa compétence à des matières que les Parties, par leur
              accord contraire, ont exclues de la compétence des tribunaux CIRDI.


       (6) En ordre subsidiaire : l’irrecevabilité des demandes

        349. Puisque le Tribunal arbitral a décidé que l’investissement des Demanderesses n’était pas
              illégal, les demandes ne sont pas irrecevables, mais échouent sur l’absence de
              compétence du Tribunal.


       (7) En ordre infiniment subsidiaire : rejet des demandes pour cause de fausses
           déclarations

        350. La Défenderesse invoque inutilement l’affaire Azinian c. Mexique, qui n’est pas
              comparable en l’espèce. Dans cette affaire, le contrat avait été résilié par le Concédant
              qui avait préalablement déterminé qu’il avait des raisons valables et sérieuses (fausses
              déclarations lors de l’appel d’offre) pour le résilier ; ensuite, trois niveaux successifs de
              tribunaux mexicains avaient sur l’initiative des investisseurs vérifié et confirmé la
              validité de la décision de résiliation. Enfin, un tribunal CIRDI a rejeté la demande




445
      Opinion dissidente de M. Bernardo Cremades §11. Cette Opinion figure en Annexe B de cette Sentence.


                                                        138
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 147 of 255



           d’indemnisation des investisseurs entre autres motifs parce qu’ils n’avaient pas prouvé
           que les tribunaux mexicains avaient commis des erreurs ou un déni de justice. 446

      351. Dans le présent cas, la Défenderesse n’a pas prouvé qu’elle a été induite en erreur par
           les déclarations de l’offre ni que la concession a été attribuée à Getma International sur
           la base de déclaration fausses. Au contraire, il a été démontré ci-dessus que son offre a
           été acceptée en pleine connaissance de ses défauts, parce qu’elle prévoyait un ticket
           d’entrée auquel la Défenderesse n’a pas pu résister et qui a primé sur toutes autres
           considérations.

                                                  ***

      352. En conclusion, le Tribunal arbitral décline sa compétence pour statuer sur les effets de
           la résiliation de la Convention. Il reste toutefois compétent pour vérifier si des Actes de
           la Puissance Publique, autres que la résiliation, constituent une violation du Code des
           investissements et ont entraîné des conséquences dommageables autres que celles de la
           résiliation.




446
  Robert Azinian, Kenneth Davitian, et Ellen BACA c. Etats-Unis du Mexique, CIRDI ARB(AF)/97/2, Sentence, 1er
novembre 1999 (R-133).


                                                    139
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 148 of 255



      VI. LA RESPONSABILITE

      A. Position des Demanderesses

      (1) La Guinée a violé l’article 5 du Code des investissements et le droit international
          coutumier en tant qu’elle a réalisé une expropriation illégale résultant tant du Décret
          de résiliation que du Décret de réquisition

      a. Décret de résiliation

      353. Les Demanderesses soutiennent que le Décret de résiliation, en tant qu’acte de puissance
            publique, constitue une expropriation relevant du Code des investissements et du droit
            international coutumier, car (i) la résiliation a été effectuée en dehors du cadre
            contractuel (ii) par le Président de la République et (iii) sans fondement ou justification
            contractuelle.

      354. Pour caractériser le Décret de résiliation d’acte de puissance publique sortant de toute
            logique contractuelle, les Demanderesses font référence à plusieurs affaires dans
            lesquelles il a été déterminé que les actes de l’Etat n’étaient pas ceux d’un cocontractant
            mais émanaient de la puissance publique 447 : Biwater c. Tanzanie 448 (annonce par voie
            de presse de la résiliation d’une licence et occupation par l’autorité publique des locaux
            du cocontractant); SAUR c. Argentine 449 (prise de contrôle administrative de la
            concession et résiliation du contrat par décret); RFCC c. Maroc 450 (distinction entre
            agissements contractuels et ceux relevant du droit international, dont l’instrumentum –
            tel une loi, un décret ou une décision de justice – est un indice du caractère non-
            contractuel).

      355. Sur ces bases, les Demanderesses soutiennent tout d’abord que la résiliation ne s’est
            inscrite dans aucun cadre contractuel car elle a été effectuée au moyen d’un décret




447
    Mem. §§ 456-468.
448
    Biwater Gauff (Tanzania) Ltd c. République Unie de Tanzanie, CIRDI ARB/05/22, Sentence, 24 juillet 2008 (C-
231).
449
    SAUR Internationale SA c. République argentine, CIRDI ARB/04/4, Sentence, 6 juin 2012 (C-237).
450
    Consortium RFCC c. Royaume du Maroc, CIRDI ARB/00/6, Sentence, 22 décembre 2003 (C-240).


                                                     140
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 149 of 255



           présidentiel, sans respecter les dispositions de la Convention relatives à sa résiliation et
           sans correspondre à l’application d’une procédure prévue par la Convention. Au
           contraire, le Décret de résiliation serait un acte de puissance publique émanant de la
           seule volonté du Président sans articuler de justification ou fait d’inexécution
           contractuelle. 451 Les Demanderesses estiment que l’apparence fictivement contractuelle
           donnée par la Guinée à la résiliation ne doit pas confondre le Tribunal dans la mesure
           où les inexécutions alléguées par la Guinée étaient inexistantes. 452

      356. Elles affirment en outre ceci:

                Ex abundante cautela, si tous ces éléments ne suffisaient pas à qualifier le
                Décret de résiliation d’acte de puissance publique, la présence de l’armée
                et de la police en armes sur le TAC et dans le locaux [sic] du
                Concessionnaire pour interdire l’accès des employés du Concessionnaire
                et de STCC à leurs installations dès la signature du Décret de résiliation,
                et ce avant même que ne soit signé le Décret de réquisition et qu’aucun de
                ces deux Décrets n’ait été notifié au Concessionnaire, constitue une
                démonstration évidente de la nature extracontractuelle du Décret de
                résiliation.453

      357. Ayant conclu que le Décret de résiliation constitue une expropriation, les
           Demanderesses analysent ensuite les critères de l’article 5 du Code pour conclure que
           l’expropriation issue de la résiliation était illégale pour les motifs suivants :

             (i) il ne s’agirait pas d’un cas d’utilité publique car le but ultime était d’accorder la
                concession au groupe Bolloré. 454 Le décret ne mentionne aucunement l’utilité
                publique comme fondement de la résiliation et, en tout état de cause, en droit
                guinéen, l’expropriation pour être légale, doit être précédée d’une notification aux
                parties, suivie d’un acte déclaratif d’utilité publique;




451
    Mem. §§ 431-437.
452
    Mem. §§ 427-452.
453
    Mem. § 448.
454
    Mem. §§ 474-483.


                                                  141
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 150 of 255



              (ii) l’expropriation aurait été discriminatoire car le Décret de résiliation visait
                  uniquement et spécifiquement la concession, plutôt qu’un secteur particulier ou
                  groupe de sociétés. D’autres investisseurs étrangers n’ont pas fait l’objet de la
                  même animosité du Gouvernement même lorsque celui-ci a voulu résilier leur
                  contrat ; la Guinée leur a en effet accordé un traitement plus favorable 455;


              (iii) aucune indemnisation n’a été accordée, tel que précisé expressément dans le
                  Décret de résiliation lui-même. 456

      358. Les Demanderesses soutiennent enfin, à titre subsidiaire, que, même si l’on devait
             conclure que le Décret de résiliation n’a pas été violé par l’article 5 du Code, il constitue
             néanmoins une violation du standard minimum du traitement que la Guinée était tenue
             d’accorder aux Demanderesses en vertu du droit international. 457

      359. Les Demanderesses considèrent que ce standard implique « de juger les agissements de
             l’État envers les étrangers présents sur son territoire à l’aune des « standards ordinaires
             de la civilisation » » et le définissent comme une protection contre « tout agissement
             arbitraire, dépourvu de raison, ou contraire à la bonne foi » en se basant sur la sentence
             rendue dans l’affaire Abengoa c. Mexique. 458 Les Demanderesses allèguent que la
             résiliation a été opérée sans notification préalable et a été utilisée comme un outil
             politique de la campagne présidentielle de M. Condé. 459




455
    Mem. §§ 484-488.
456
    Mem. §§ 489-490.
457
    Mem. § 491 (il faut noter que le Code ne contient pas d’article sur le traitement juste et équitable, d’où le fondement
sur le droit coutumier).
458
    Abengoa S.A. et Cofides S.A. c. États-Unis du Mexique, CIRDI ARB/(AF)/09/2, Sentence, 18 avril 2013 (C-251).
459
    Mem. §§ 491-498.


                                                           142
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 151 of 255



      b. Décret de réquisition

      360. Les Demanderesses affirment, en évoquant l’affaire Saur. c. Argentina 460, « qu’il ne fait
            aucun doute » que le Décret de réquisition constitue un acte de puissance publique
            relevant du Code des investissements et du droit international en général. 461

      361. Elles estiment ensuite que la réquisition a violé l’article 5 quand bien même elle n’a été
            que temporaire 462, en se fondant sur le projet n°12 de la Convention de Harvard, et les
            sentences des affaires Wena Hotels c. Egypte 463, et Middle East Cement c. Egypte. 464

      362. Les Demanderesses soutiennent enfin, à titre subsidiaire, que, même s’il était conclu
            que le Décret de réquisition n’a pas violé l’article 5 du Code, il est néanmoins contraire
            au standard minimum de traitement en droit international coutumier. Elles soutiennent
            que le test en cas d’abstention ou d’insuffisance d’action de la part de l’exécutif de l’État
            d’accueil, est celui de la « simple absence ou manque de diligence ». Les
            Demanderesses soutiennent ici que la Guinée n’a pas pris les mesures nécessaires pour
            minimiser les conséquences de la réquisition sur elles, par exemple en assurant la
            protection et l’entretien des biens requis. 465


      (2) La Guinée a violé l’article 6 du Code des investissements

      363. Les Demanderesses estiment que les décrets (de résiliation et de réquisition) ont violé
            l’article 6 du Code sur le traitement national, car, en étant expropriées sans être
            indemnisées, elles ont reçu un traitement moins favorable qu’un investisseur guinéen.
            Selon les Demanderesses, les investisseurs guinéens auraient bénéficié des dispositions




460
    SAUR Internationale SA c. République argentine, CIRDI ARB/04/4, Sentence, 6 juin 2012 (C-237).
461
    Mem. §§ 499-501.
462
    Mem. §§ 504.
463
    Wena Hotels Limited c. République Arabe d’Egypte, CIRDI ARB/98/4, Sentence, 8 décembre 2000 (C-253).
464
    Middle East Cement Shipping and Handling Co. S.A. c. République Arabe d’Egypte, CIRDI ARB/99/6, Sentence,
12 avril 2002 (C-254).
465
    Mem. §§ 506-509.


                                                    143
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 152 of 255



            de la Loi Fondamentale guinéenne et du Code civil, qui prévoient des indemnisations
            en cas d’expropriation. 466


      B. Position de la Défenderesse

      (1) L’application de l’article 5 du Code des investissements au cas d’espèce

      364. La Défenderesse indique que l’article 5 du Code des investissements prévoit « qu’en cas
            d’expropriation, l’investisseur a droit de percevoir une juste et adéquate réparation dont
            le montant sera déterminé selon les règles et pratiques habituelles du droit international
            », et que, dans la présente affaire, les Parties ont contractuellement prévu la juste et
            adéquate indemnisation des conséquences d’une expropriation aux articles 32.5 et 32.3
            de la Convention de concession. 467

      365. Ainsi, l’article 32.5 constitue une convention spéciale sur la juste indemnisation du
            préjudice réclamé dans le cadre d’un treaty claim résultant de la résiliation de la
            Convention de concession consécutive à un acte de puissance publique 468 et les
            indemnités de l’article 32.3 couvrent l’intégralité des conséquences de l’expropriation
            alléguée, et notamment le gain manqué. 469 La Défenderesse considère par ailleurs ceci :

                 Le Tribunal doit donc faire application de l’accord d’indemnisation
                 conclu par les parties conformément aux principes d’autonomie de la
                 volonté et de la force obligatoire du contrat, qui sont, tous deux, des
                 principes généraux du droit international. Ce n’est que dans le silence du
                 contrat qu’il peut appliquer les standards généraux du droit international
                 qui n’ont qu’une vocation supplétive.
                 Le fait que le Tribunal soit saisi sur le fondement d’une loi, en l’espèce le
                 Code des investissements, ne saurait en effet avoir pour conséquence
                 d’écarter le principe de l’autonomie de la volonté des parties. 470




466
    Mem. §§ 511-518.
467
    Dupl.§§ 246.
468
    Dupl. § 260.
469
    Dupl.§§ 254, 268-269.
470
    Dupl. §§ 261-262.


                                                  144
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 153 of 255



      366. La Défenderesse conclut que la valeur de l’investissement en cas de perte de celui-ci à
            la suite d’une résiliation par acte de puissance publique étant définie par l’article 32.2
            de la Convention, elle correspond également à la « juste et adéquate réparation » visée
            à l’article 5 du Code des investissements. « C’est donc ce montant qui devra être alloué
            aux Demanderesses dans l’hypothèse où le Tribunal estimerait que les Demanderesses
            ont droit à une indemnisation. »471

      367. La Défenderesse soutient par ailleurs qu’il n’y a aucune contradiction au détriment
            d’autrui à solliciter, à titre subsidiaire l’application de l’accord forfaitaire
            d’indemnisation conclu par les Parties, dans l’hypothèse où le Tribunal estimerait que
            les Demanderesses ont droit à une indemnisation 472 et que, en tout état de cause, l’accord
            d’indemnisation constitue la lex specialis de droit international applicable aux
            conséquences de la résiliation de la Convention de concession causée par un acte de
            puissance publique. 473 La Défenderesse l’explique ainsi:

                 [E]n application de l’article 5 susvisé du Code des investissements, les
                 règles indemnitaires en matière d’expropriation sont à trouver dans les
                 normes du droit international au sens large et cela inclut les contrats
                 d’investissement tel que la Convention de concession. … [S]’agissant d’un
                 contrat d’Etat, les règles indemnitaires de la Convention trouvent leur
                 fondement dans le droit international, et notamment dans le principe pacta
                 sunt servanda qui se trouve au sommet de la hiérarchie des normes du
                 droit international. Parmi toutes les normes du droit international
                 potentiellement applicables, les articles 32.5 et 32.3 de la Convention de
                 concession constituent donc la lex specialis par laquelle les parties ont
                 expressément fixé les règles d’indemnisation des conséquences de la
                 résiliation de la Convention de concession causée par un Acte de
                 Puissance Publique.

(2)      L’article 6 du Code des investissements

      368. La Défenderesse ne présente pas d’arguments sur ce point.




471
    Dupl. §§ 268-269.
472
    Dupl. §§ 280-285.
473
    Dupl. §§ 286-293.


                                                  145
           Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 154 of 255



       C. Analyse du Tribunal

        369. Dans leur Demande d’arbitrage, les Demanderesses ont reproché à la Défenderesse de
               les avoir expropriées de manière discriminatoire et sans prompte, juste et adéquate
               indemnisation, en violation des articles 5, 6 et 7 du Code des investissements et/ou en
               violation du droit international coutumier. La violation de l’article 7 n’a toutefois pas
               été discutée et ne figure plus dans leurs mémoires ultérieurs. Ainsi, ce Tribunal arbitral
               se limite au dispositif repris au paragraphe 471 du Mémoire après Audience qui ne
               mentionne que les violations, tant par le Décret de résiliation que par le Décret de
               réquisition, des articles 5 et 6 du Code des investissements et, à titre subsidiaire, du
               standard minimum de traitement en vertu du droit international coutumier.


       (1) L’article 5 du Code des investissements

        370. L’article 5 stipule ceci:

                    L’Etat guinéen ne prend aucune mesure d’expropriation ou de nationalisation des
                    investissements réalisés par les personnes ou entreprises sous réserve des cas
                    d’utilité publique constatés dans les conditions prévus par la loi.

                    Dans le cas d’utilité publique, les mesures d’expropriation ne doivent pas être
                    discriminatoires et doivent prévoir une juste et adéquate réparation dont le
                    montant sera déterminé selon les règles et pratiques habituelles du droit
                    international. 474

       a. Le Décret de résiliation

        371. Ce Tribunal arbitral a déjà relevé qu’il ne suffit pas d’appeler une résiliation d’un contrat
               une « expropriation » pour rendre applicable le Code des investissements. Les
               Demanderesses estiment toutefois que la résiliation constitue une expropriation parce
               (i) qu’elle a été opérée par un décret présidentiel, (ii) qu’elle ne se réfère à aucune
               inexécution contractuelle, et (iii) qu’elle ne respecte pas les dispositions contractuelles
               pour une résiliation. 475




474
      Code des investissements de la Guinée, Ordonnance no 001/PRG/87 en date du 3 janvier 1987 (R-1).
475
      Mem. §§ 431-447.


                                                         146
         Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 155 of 255



       372. Sur ces éléments, ce Tribunal arbitral constate ce qui suit :

             (i) L’intervention du président est surprenante dans la mesure où le Ministre des
                 Transports et le Ministre de l’Economie et des Finances avaient signé la Convention
                 et étaient donc les personnes habilitées à résilier le contrat.


             (ii) Le Décret mentionne explicitement que la Convention est résiliée « pour
                 manquements aux obligations du Concessionnaire », sans toutefois préciser les
                 griefs.

             (iii)Le concessionnaire n’a pas été enjoint par une notification écrite des manquements
                 à y remédier et n’a pas eu un délai de grâce de 60 jours, comme l’exige l’article 32.2.

       373. Il est incontestable que cela rend la résiliation irrégulière et contractuellement fautive.
             Selon les Demanderesses, cette « faute contractuelle, du fait de sa gravité, constitue
             également une violation du Code des investissements et du droit international
             coutumier ». 476

       374. Le Tribunal arbitral est conscient de la doctrine citée par les Demanderesses selon
             laquelle la résiliation d’un contrat peut constituer une expropriation. Mais, comme le
             reconnaissent les Demanderesses, «pour relever du droit international, cette résiliation
             doit cependant présenter certaines caractéristiques », notamment résulter d’un acte de
             puissance publique par lequel l’Etat agit en dehors et au-delà du cadre contractuel.

       375. Ce Tribunal arbitral estime que la contractualisation opérée par l’article 32.5 de la
             Convention, d’Actes de la Puissance Publique entrainant la résiliation de la concession
             est spécifique au présent dossier et permet de le distinguer de la jurisprudence
             qu’invoquent les Demanderesses. 477 Ainsi, la forme qu’a prise la décision de résiliation,
             soit celle d’un décret présidentiel, ne suffit pas à la faire sortir du cadre de la Convention.




476
      M.AAC § 319.
477
      Mem. § 460.


                                                    147
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 156 of 255



            Celle-ci prévoit dans son article 32.5 expressément les actes de la puissance publique.
            Le résultat de la résiliation aurait été le même si les ministres compétents avaient pris la
            décision de résilier au lieu du Président. De toute façon, la contractualisation des actes
            de la puissance publique, y compris l’expropriation qu’est la résiliation du contrat,
            implique que ce Tribunal arbitral est incompétent même pour une résiliation irrégulière.

     376. L’attribution ultérieure de la concession à Bolloré est également citée par les
            Demanderesses comme une preuve du caractère expropriateur de la résiliation. Le
            Tribunal arbitral constate toutefois que Bolloré était classé deuxième à l’issue de
            l’évaluation des offres et que les Demanderesses n’ont pas prouvé que le Code des
            Marchés Publics guinéen exigeait un nouvel appel d’offres avant de pouvoir réattribuer
            la concession ou que cette attribution était autrement irrégulière en droit guinéen. 478 Le
            fait qu’il est prouvé que la résiliation a été inspirée par le souhait du Président de donner
            la concession à Bolloré, pourrait confirmer que la concession n’a pas été résiliée dans
            l’intérêt public, mais cela ne suffit pas pour requalifier la résiliation comme une
            expropriation.

     377. Par contre, l’annonce publique par le Président de son intention de résilier le contrat de
            Getma International 479, la lecture au journal télévisé de 20 heures le jour même de la
            prise du Décret de résiliation 480 avant même que celui-ci n’ait été notifié et l’engagement
            de militaires et de policiers, dès 21 heures, devant les bureaux de STCC sur le TAC481
            sont effectivement des circonstances aggravantes et vexantes qui dépassent la




478
    Les Demanderesses affirment que le contrat de Bolloré est plus avantageux que le leur, mais ne prouvent pas que
cela le rend illégal, ni qu’elles ont exercé un recours contre cette attribution prétendument irrégulière.
479
    Dans une interview du Président Alpha Condé sur le site de la chaine France 24 mise en ligne depuis le 6 février
2012 (C-227), le Président a déclaré : « Avant mon élection, j'avais dit à des amis qui avaient soutenu que si je gagne
j'allais annuler ce contrat. […] Cette entreprise n'a fait aucun investissement au port, allez regarder le port. Donc,
ils ont passé le contrat en mentant, en disant qu'ils géraient beaucoup de ports, alors qu'ils ne géraient de ports nulle
part. Donc, ce contrat, j'avais dit dès le départ que ce contrat était contre les intérêts de la Guinée ».
Attestation de M. Wiltzer selon lequel, très vite après l’élection, le 2 décembre 2010, de M. Alpha Condé comme
Président « des rumeurs circulent dans les milieux informés à Conakry sur l’intention qu’aurait le nouveau Président
de remettre en cause la concession du [TAC], et cela en vue de la donner au Groupe Bolloré… » (§4).
480
    § 3 de l’attestation de Claude Barone du 14 novembre 2014, que la Défenderesse n’a pas appelé comme témoin à
contre-interroger et dont le Tribunal arbitral accepte les déclarations.
481
    Para. 4 de l’attestation de Claude Barone du 14 novembre 2014.


                                                          148
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 157 of 255



            résiliation, quelle qu’en soit la forme, et constituent des actes de la puissance publique
            autres que la résiliation.

      378. En ce qui concerne la preuve de ces faits dépassant le cadre de la résiliation, le Tribunal
            arbitral constate que l’attestation de M. Barone est plus fiable que l’article de presse que
            les Demanderesses citent in extenso comme suit: 482 « Port de Conakry, extérieur nuit.
            Le 8 mars, aux alentours de 21 heures, une escouade de policiers et de militaires
            guinéens, kalachnikovs en bandoulière, investissent les docks où sommeillent grues et
            conteneurs. Le commando saute sur les bureaux de Getma International, la société
            française qui exploite la zone portuaire depuis 2008. Les salariés sont expulsés manu
            militari. Les locaux, bouclés à double tour. « Réquisition » ? L’ordre est tombé du palais
            présidentiel.» 483 L’article mélange clairement les évènements de la soirée du 8 mars
            2011, suivant le Décret de résiliation mais précédant le Décret de réquisition, avec ceux
            du 9 mars 2011, suivant le Décret de réquisition. Selon M. Barone, la soirée du 8 mars,
            vers 21 heures, des militaires et des policiers “étaient en train de prendre place devant
            les bureaux de STCC (rez de chaussée et 3ème étage)” 484 et “Le lendemain matin (09
            mars)”, ils étaient toujours “de garde devant les différentes entrées des bureaux de
            STCC”. 485 “De plus, le matin du 09 mars 2011, tous les employés administratifs de
            STCC étaient restés hors du bureau, sur le parking car les militaires leur avaient interdit
            l’accès à leurs postes de travail sans même pouvoir récupérer leurs effets personnels. Ils
            ont été rejoints par un certain nombre de chauffeurs et personnel de la manutention… Il
            devait y avoir environ une soixantaine de personnes devant les bureaux. Les employés
            étaient très choqués et traumatisés par ce qu’ils voyaient…..les forces armées, comme
            s’il s’agissait d’arrêter des criminels”.

      379. Le Tribunal arbitral conclut donc que, contrairement à ce que les article de presse cités
            par les Demanderesses et surtout la bande dessinée produite comme pièce C-203 (p.8)




482
    Mem. § 320.
483
    Article des Archives classées en date du 24 mars 2011 (C-199). Soulignement ajouté par les Demanderesses.
484
    § 4 de l’attestation de Claude Barone du 14 novembre 2014.
485
    § 5 de l’attestation de Claude Barone du 14 novembre 2014.


                                                      149
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 158 of 255



            laissent entendre, les militaires et les policiers n’ont pas, dans la nuit du 8 mars 2011 par
            la force et en compagnie de représentants de Bolloré, “sauté” sur les bureaux de Getma,
            ni expulsé son personnel. Il n’empêche que la présence de militaires et policiers devant
            les bureaux dès la veille du 8 mars 2011, alors que le Décret de réquisition n’avait pas
            encore été adopté, est un acte de la puissance publique, nullement nécessaire pour
            résilier un contrat et pour lequel la Défenderesse n’a pas avancé la moindre justification.
            Il s’agit là d’un acte de la puissance publique non couvert par la Convention qui
            constitue une violation du standard minimum de traitement en vertu du droit
            international coutumier.

      380. On verra plus loin, dans le Chapitre VII si et quels dommages, autres que ceux de la
            résiliation, ces circonstances aggravantes ont causés aux Demanderesses.

      b. Le Décret de réquisition

      381. Le Décret de réquisition du 9 mars 2011 a été pris «[v]u la nécessité de la continuité des
            services publics fournis au Terminal à Conteneurs de Conakry » 486 et il portait sur « les
            personnels, matériels, installations, les immeubles et actifs qu[e l’Etat guinéen] jugera
            nécessaire, appartenant à la société Getma International et à la Société du Terminal à
            Conteneurs de Conakry ».

      382. Il n’est pas contesté qu’il s’agit d’un acte de la puissance publique, mais les
            Demanderesses estiment en outre que la réquisition constitue une expropriation illégale,
            même si la réquisition n’a été que temporaire. 487 Elles se basent, non seulement sur ce
            qu’elles appellent « la Convention de Harvard » (mais qui n’est à ce jour qu’un projet),
            mais aussi sur les affaires Wena Hotels c. Egypte et Middle East Cement c. Egypte. 488




486
    Décret de réquisition (C-21).
487
    La réquisition a en effet été levée le 22 juin 2011 avec comme seule justification, à part les références aux textes
légaux, « les nécessités de l’exploitation et de la mise en œuvre de projet d’extension du Terminal à Conteneurs de
Conakry » (C-26).
488
    Mem. § 504.


                                                         150
          Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 159 of 255



        383. Ce Tribunal arbitral estime que la réquisition pendant plus de trois mois constitue
              effectivement une expropriation illégale, si et dans la mesure où l’Etat n’a pas compensé
              la perte subie par les Demanderesses et STCC, même si les biens ont ultérieurement été
              restitués. La restitution de biens le 22 juin 2011 a comme conséquence que
              l’expropriation n’a été que temporaire, ce qui aura une influence sur la détermination de
              l’indemnité due.


       (2) L’article 6 du Code des investissements

        384. L’article 6 a la teneur suivante :

                     1) Sous réserve des lois et règlements de la République, les personnes physiques
                    et morales étrangères régulièrement établis en Guinée reçoivent le même
                    traitement que les ressortissants guinéens eu égard aux droits et obligations relatifs
                    à l’exercice de leurs activités. 489

        385. Le Tribunal Arbitral constate que le recours aux forces de l’ordre a été excessif et il n’a
              pas été démontré que les actes d’intimidation auprès du personnel des Demanderesses
              qui ont accompagné la réquisition étaient nécessaires, dûment justifiés, et proportionnés.

        386. Le Tribunal Arbitral rappelle que toute mesure administrative ou acte de puissance
              publique doit être dûment justifié et proportionnel au but qu’il poursuit; cela constitue
              un principe général qui s’applique aussi en droit guinéen. Ce principe est essentiel dans
              tout Etat de droit afin d’éviter l’arbitraire. Il s’applique aussi bien en matière civile et
              administrative que pénale, et aussi bien pour les étrangers que pour les ressortissants
              nationaux. En ce sens, le Tribunal Arbitral constate que l'action du Gouvernement
              envers les Demanderesses a outrepassé ses prérogatives.

        387. Le Tribunal Arbitral conclut que l’acte de réquisition et les mesures qui ont accompagné
              la résiliation n’ont pas respecté l’article 6 du Code des Investissements.




489
      Code des Investissements de la Guinée, Ordonnance no 001/PRG/87 en date du 3 janvier 1987 (R-1).


                                                        151
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 160 of 255



      388. De même, le Tribunal Arbitral conclut que les investisseurs étrangers n’ont pas été
            traités conformément aux standards minimaux du droit international.




      VII. LA REPARATION DU PREJUDICE

      A. Position des Demanderesses

      (1) Les Demanderesses ont droit à une réparation intégrale et l’indemnisation forfaitaire
          de l’article 32.3 de la Convention de concession est inapplicable

      389. Selon les Demanderesses, la réparation du préjudice résultant de la violation par la
            Guinée du Code des investissements et du droit international coutumier doit être
            calculée conformément au droit international coutumier. Ainsi, en évoquant l’affaire
            Chorzow et la Commission du Droit International des Nations Unies, les Demanderesses
            soutiennent que la réparation du dommage subi doit être conforme au principe de la
            réparation intégrale. 490

      390. Elles estiment aussi que : 491

                 Le Code des Investissements (en son article 5, alinéa 2) ne régit
                 directement la mesure de la réparation qu’en tant que condition d’une
                 expropriation licite. Cette dernière ne peut donc servir de fondement
                 direct pour déterminer la mesure de réparation due au titre d’une
                 expropriation illicite, rendant ainsi nécessaire de se référer au droit
                 international coutumier et au critère d’indemnisation qu’il prévoit dans
                 les cas d’expropriation illicite.
            et que

                 En, tout état de cause, le critère de réparation de l’article 32.3 de la Convention
                 de concession n’a pas vocation à s’appliquer en l’espèce. 492




490
    Mem. §§ 523-531 ; Affaire de l’Usine de Chorzów (demande en indemnité) (fond), Cour Permanente de Justice
Internationale, Recueil des arrêts, Série A – No. 17, 13 septembre 1928, p. 47 (C-263).
491
    Mem. § 535.
492
    Mem. § 536.


                                                    152
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 161 of 255




      391. Les Demanderesses prétendent que le standard de la réparation intégrale implique plus
            précisément, « de se placer dans le scénario hypothétique où la Convention de
            concession aurait été exécutée jusqu’à son terme » et par conséquent « toute disposition
            contractuelle relative à l’indemnisation due en cas de résiliation de ladite Convention
            ne saurait être prise en compte. » 493

      392. Sur les deux arguments soulevés par la Défenderesse, elle estime (i) que la Guinée n’est
            pas recevable à invoquer l’article 32.3 de la Convention de concession et le principe
            pacta sunt servanda alors que c’est elle-même qui a violé ses différents engagements
            contractuels à plusieurs reprises 494, et (ii) que le principe de lex specialis ne peut aboutir
            au fait que la Convention (un accord contractuel) puisse primer sur une règle établie de
            droit international public prévoyant une réparation intégrale ; au surplus la Convention
            a été « répudiée » par le Décret de résiliation et son article 32.3 ne trouve donc pas à
            s’appliquer. 495


      (2) Montant de la réparation

      393. Les Demanderesses demandent réparation de quatre préjudices : (i) la perte de revenus
            futurs causée par la résiliation de la Convention de concession (également appelé le
            « gain manqué ») ; (ii) le préjudice lié à la réquisition ; (iii) le préjudice supplémentaire
            issu de la résiliation ; et (iv) le préjudice moral. 496

      394. Sur la perte de revenus futurs, les Demanderesses soumettent un rapport de PwC se
            fondant sur la méthode des flux de trésorerie actualisés, ou discounted cash-flow (DCF),
            prenant en compte comme point de départ la valeur de la Concession à la date de la
            résiliation, qu’elles ont considéré comme la date de l’évaluation. Le rapport établit deux




493
    Mem. § 538.
494
    Répl. §§ 453-460.
495
    Mem. §§ 536-539; Répl. §§ 461-471.
496
    Il faut noter que les Demanderesses ne considèrent pas que seule la réquisition soit une expropriation, et comme
vu précédemment, la résiliation est selon elles un des aspects de l’expropriation dont elles ont été victimes.


                                                       153
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 162 of 255



           flux de trésorerie (en fonction de deux hypothèses différentes sur l’inflation) jusqu’à la
           fin de la Convention de concession, à savoir l’année 2034, à hauteur de 1.134.548
           millions de GNF et 882.607 millions de GNF. Les deux hypothèses sont ensuite
           actualisées par le taux de coût du capital et le coût de la dette. La moyenne entre les
           deux hypothèses conduit PwC à conclure que la valeur de la concession au 8 mars 2011
           (date du Décret de résiliation) était de 105 millions d’euros, et que Getma International
           détenant 98,125% de STCC, le préjudice de gain manqué s’élève pour les
           Demanderesses à 103.031.250 euros. 497

      395. Dans leur Réplique, les Demanderesses, se basant sur un deuxième rapport de PwC, ont
           révisé ces montants à la hausse : Ayant modifié le taux d’inflation estimé ainsi que les
           charges fiscales, PwC détermine dans son second rapport la valeur de la concession à
           124 et 97,5 millions d’euros dans les deux hypothèses respectives, ce qui donne une
           valeur moyenne de 110,5 millions d’euros 498, dont les Demanderesses réclament
           98,125% , soit 108.428.125 euros. 499

      396. Dans leur Réplique, les Demanderesses soutiennent que l’hypothèse de calcul de PwC
           correspond au prix de vente de la concession à un temps t, mais que ceci ne constitue
           qu’une hypothèse de travail qui ne requiert pas qu’une cession soit effectivement
           autorisée au moment t par la Convention de concession elle-même. 500 Elles soutiennent
           également que l’évaluation doit bien être faite au 8 mars 2011 avec les informations
           disponibles à cette date (et non pas au jour du rapport de PwC), sans que l’article 7.2 de
           la Convention ne déroge à ce principe, surtout que le droit international place
           l’évaluation au jour de l’expropriation. 501 Elles avancent enfin que, si la Guinée souhaite
           prouver qu’elles ont en fait tiré un bénéfice de la résiliation, la Défenderesse doit




497
    Mem. §§ 543-570.
498
    Deuxième rapport PwC, § 219.
499
    Répl. §§ 578-589.
500
    Répl. §§ 509-513.
501
    Répl. §§ 514-540.


                                                 154
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 163 of 255



           apporter la preuve de cette affirmation. 502 Elles ajoutent que le modèle de PwC est basé
           sur de solides hypothèses car, contrairement à ce qu’affirme la Défenderesse, elles
           avaient les capacités de financer les investissements et la méthode pour calculer les
           projections de croissance du trafic de conteneurs et des prix est détaillée avec précision
           par PwC. 503

      397. Sur le préjudice supplémentaire causé par le Décret de résiliation, les Demanderesses
           réclament le remboursement de certains frais qui sont selon elles indépendants du gain
           manqué, à savoir: 504

           -   Les frais de rapatriement du matériel réquisitionné à hauteur de 734.212 euros. Elles
               précisent dans leur Réplique qu’il est courant en matière de concession que le
               Concédant rachète le matériel à l’issue du contrat. 505

           -   Les frais de gestion de crise à hauteur de 258.834 euros. Elles ajoutent dans leur
               Réplique que ces frais sont directement liés à la faute spécifique de la Guinée et que
               même des frais déjà engagés avant le Décret de Résiliation sont recouvrables parce
               qu’ils sont « la conséquence matérielle et directe de cette violation ». 506

           -   Les frais de salaires causés par le chômage technique de plusieurs employés, à
               hauteur de 65.456 euros. Elles précisent dans leur Réplique que les obligations du
               droit du travail en termes de reclassement et de congés payés ne laissaient aux
               Demanderesses pas d’autres solutions pour les deux employés concernés que le
               chômage technique. 507




502
    Répl. §§ 548-558.
503
    Répl. §§ 559-599.
504
    Mem. §§ 601-615; Répl. §§ 600-614.
505
    Mem. §§ 602-606; Répl. §§ 600-604.
506
    Mem. §§ 607-609; Répl. §§ 605-610.
507
    Mem. §§ 610-615; Répl. §§ 611-614.


                                                 155
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 164 of 255



      398. Sur le préjudice causé par la réquisition, les Demanderesses estiment avoir droit aux
            postes suivants 508

            -   Le remboursement des frais de remise en état du matériel d’exploitation
                réquisitionné. Elles estiment que deux grues et cinq véhicules de déplacement de
                conteneurs ont été considérablement abîmés, le coût de leur remise en état s’élevant
                à 1.151.508 euros. Elles précisent dans leur Réplique que les dommages ont bien eu
                lieu pendant la période de réquisition, et non avant. 509

            -   Le remboursement pour les stocks (tels que du carburant ou des pièces détachés pour
                les engins de manutention) qui faisaient partie des biens réquisitionnés et qu’elles
                n’ont récupérés qu’en partie à la levée de la réquisition, pour un montant de 210.070
                euros. 510 Elles précisent dans leur Réplique que ces stocks ont été consommés par la
                Guinée et que le montant réclamé à ce titre ne fait pas double emploi avec
                l’indemnisation de la valeur de la concession, celle-ci ayant été calculée d’après la
                méthode DCF et donc nette de la valeur comptable des stocks au 8 mars 2011. 511

            -   Le paiement de prestations effectuées par STCC mais non facturées au jour de la
                réquisition à hauteur de 589.418 euros. Elles expliquent qu’à cause de la réquisition,
                il a été impossible de savoir si les marchandises avaient été livrées à leurs
                propriétaires 512 et que la facturation ne pouvait se faire que sur la base de documents
                en possession de son successeur. 513 Elles ajoutent que leur expert PwC a vérifié que
                les données issues du logiciel de Getport à partir duquel elles ont calculé ce
                préjudice, sont fiables. 514 Enfin, elle confirment que le montant des factures à
                émettre n’est pas compris dans le chiffre d’affaires 2011 utilisé pour la calcul de la




508
    Mem. §§ 571-600.
509
    Mem. §§ 571-587; Répl. §§ 615-622.
510
    Mem. §§ 588-593.
511
    Répl. §§ 623-632.
512
    Mem. § 599.
513
    Répl. §§ 637-638.
514
    Répl. § 639 et rapport PwC du 10 juillet 2015 §§ 240-243.


                                                       156
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 165 of 255



                valeur de la concession et que ce préjudice ne fait donc pas double emploi avec le
                gain manqué. 515

      399. Sur le préjudice moral, les Demanderesses rappellent tout d’abord la reconnaissance du
           principe de réparation de ce type de préjudice en droit international et considèrent que
           le dommage moral peut consister « en un dommage causé au crédit ou à la réputation
           d’une personne (physique ou morale) » 516 et en un préjudice causé à la personne morale
           pour « la violence physique exercée sur le personnel d’une société ». 517

      400. Les Demanderesses estiment que leur préjudice moral revêt la gravité nécessaire pour
           être indemnisable 518, mais rappellent quand-même que la doctrine est d’avis que
           s’oppose à ce traitement différent des dommages matériels des dommages moraux.519
           Elles soulignent la brutalité de la résiliation et de la réquisition, qui, selon elles, a été
           menée par un commando de militaires et policiers armés, dans un climat hostile et tendu,
           dans lequel les salariés ont été « réquisitionnés » et « les locaux ont été en parties
           pillés ». En outre, les Demanderesses ont subi une atteinte à leur image du fait de la
           propagation de l’idée erronée par le Président de la République, le groupe Bolloré et la
           presse nationale et internationale que Necotrans était un opérateur « piètre » et
           « défaillant », suite à la résiliation et l’octroi du contrat à l’entreprise Bolloré, son
           concurrent direct. 520

      401. Les Demanderesses considèrent avoir droit à une indemnisation de 1.000.000 euros à ce
           titre. 521




515
    Répl. §§ 635-636.
516
    Mem. §§ 616-617 (citant l’affaire Desert Line Projects LCC c. République du Yémen, CIRDI ARB/05/17, Sentence,
6 février 2008, (C-267) ; et Opinion dans les affaires du Lusitania, Commission Mixte Allemagne-États-Unis, 1er
novembre 1923, Recueil des sentences arbitrales, Volume VII pp. 32-44, p. 40, (C-280)).
517
    Mem. §§ 618-619.
518
    Mem. § 620 (citant Franck Charles Arif c. République de Moldavie, CIRDI ARB/11/23, Sentence, 8 avril 2013,
(C-282); Joseph Charles Lemire c. République d’Ukraine, CIRDI ARB/06/18, Sentence, 28 mars 2011, (C-281)).
519
    Répl. §§ 641-649.
520
    Mem. § 620 et Répl. §§ 650-669.
521
    Mem. §§ 616-624, Répl. §§ 640-669.


                                                      157
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 166 of 255



      402. Sur les intérêts, les Demanderesses demandent le paiement d’intérêts capitalisés
            annuellement au taux de 8,7% depuis le 8 mars 2011. 522 Elles précisent dans leur
            Réplique que ces intérêts sont bien dus afin de les indemniser pour l’écoulement du
            temps entre la date de l’expropriation et la date du paiement de l’indemnité et que ces
            intérêts se chiffrent au 10 juillet 2015 à 160.087.489 euros. 523


      (3) Les allégations de la double réparation

      403. Sur le point de la double réparation, les Demanderesses estiment tout d’abord que la
            Défenderesse est mal placée pour invoquer cet argument dans la mesure où (i) les
            Demanderesses n’ont à ce jour obtenu aucun paiement en vertu de la sentence CCJA, et
            (ii) la Défenderesse a introduit un recours en annulation contre ladite sentence –
            entretemps couronné de succès. 524 De plus, cette question n’est pas nouvelle en arbitrage
            CIRDI et le Tribunal a toute liberté dans son dispositif pour réduire la réparation
            accordée en fonction d’autres paiements effectivement reçus de la Guinée (et non pas
            seulement octroyés par le Tribunal CCJA). Les Demanderesses citent plusieurs
            sentences CIRDI et une décision de la Cour d’appel de Paris qui ont adopté cette solution
            en cas de procédures parallèles. 525

      404. Les Demanderesses estiment que la position de la Défenderesse consistant à ne prendre
            en compte que les montants investis au jour de la résiliation, pour ensuite estimer que
            les Demanderesses avaient déjà récupéré une partie de ces sommes par leur exploitation
            du TAC, ignore totalement le principe de réparation intégrale, y compris du gain
            manqué. 526




522
    Mem. §§ 625-630.
523
    Répl. §§ 670-677.
524
    La sentence CCJA a entretemps été annulée par arrêt de la CCJA du 30 novembre 2015.
525
    Répl. §§ 472-488.
526
    Répl. §§ 489-504.


                                                     158
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 167 of 255



      B. Position de la Défenderesse

      (1) L’indemnisation forfaitaire de l’article 32.3 de la Convention de concession est
          applicable et exige que toute indemnisation soit appréciée strictement

      405. La Défenderesse soutient que l’article 32.3 de la Convention de concession, qui prévoit
            le paiement par la Guinée d’une indemnité forfaitaire de résiliation, couvre l’intégralité
            des conséquences de l’expropriation alléguée. 527

      406. Plus précisément, la Défenderesse cite plusieurs sources juridiques ayant confirmé la
            possibilité de prévoir un accord forfaitaire d’indemnisation en arbitrage international.528
            Elle soutient ensuite que le forfait couvre l’ensemble des demandes car (i) le gain
            manqué est inclus dans l’expression « compenser la perte d’activité » de l’article 32.3,
            et (ii) la liste des indemnités de l’article 32.3 (qui inclut les biens non amortis ou les
            indemnités de licenciement) est exhaustive. 529 Elle ajoute dans sa Duplique que l’ajout
            de l’article 32.3 avait été expressément requise par Getma International lors du
            processus de conclusion de la Convention et avait fait l’objet d’une rédaction précise et
            sophistiquée afin de couvrir l’intégralité du préjudice subi en cas de résiliation, tout en
            évitant d’enrichir le concessionnaire en cas de résiliation précoce. 530

      407. Les deux principes que la Défenderesse souhaite voir appliqués par le Tribunal sont (i)
            pacta sunt servanda, à savoir le fait que les Parties s’étant entendu contractuellement
            sur l’indemnité à verser en cas de résiliation, il n’est pas possible d’appliquer le principe
            de réparation intégrale issue selon les Demanderesses du droit international 531 et (ii) de
            plus, la Convention constitue une lex specialis qui permet de déroger au droit commun




527
    C-Mem. §§ 350-353.
528
    C-Mem. §§ 334-346.
529
    C-Mem. §§ 347-354.
530
    Dupl. §§ 246-258.
531
    C-Mem. §§ 359-365 ; Dupl. §§ 259-269.


                                                  159
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 168 of 255



            de la réparation sans que la résiliation de la Convention de concession emporte
            inapplication de l’accord d’indemnisation qu’elle contient. 532.

      408. Dans sa Duplique, la Défenderesse ajoute que le principe de l’estoppel interdit aux
            Demanderesses de contester l’application de l’article 32.5 alors que c’est l’argument
            qu’elles ont présenté (et sur lequel elles ont obtenu réparation) devant le Tribunal CCJA,
            et que de son côté elle n’a jamais renoncé à son droit d’invoquer l’accord
            d’indemnisation (ni par une prétendue résiliation de la Convention qui entrainerait
            l’inapplicabilité de l’accord forfaitaire selon les Demanderesses, ni par le principe de
            l’estoppel dont les conditions d’application ne sont pas réunies en l’espèce). 533

      409. La Défenderesse estime en outre que le Tribunal doit adopter une vision stricte des
            préjudices allégués, afin d’éviter tout enrichissement sans cause, considérant qu’à la
            date de la résiliation, les résultats de l’exploitation ont permis à Getma International de
            couvrir intégralement les investissements qu’elle avait faits. 534

      410. A ce titre, elle soutient que les Demanderesses ont déjà perçu, lors de la période
            d’exploitation, 20 millions d’euros, ce qui couvre, selon la Défenderesse, leur ticket
            d’entrée, ainsi que les investissements en travaux réalisés, correspondant à un montant
            d’environ 3 millions d’euros. 535 En outre, les Demanderesses ont récupéré dans leur
            intégralité les équipements d’un montant de 10-12 millions d’euros. 536


      (2) Montant de la réparation

      411. Sur le gain manqué, la position principale de la Défenderesse consiste à soutenir que ce
            préjudice est déjà couvert par l’indemnité forfaitaire de l’article 32.3 ayant servi de base
            à la sentence CCJA et qui est destinée à compenser la perte d’activité.




532
    C-Mem. §§ 366-376 ; Dupl. §§ 286-298.
533
    Dupl. §§ 270-285.
534
    C-Mem. § 505.
535
    C-Mem. §§ 500-502.
536
    C-Mem, § 503.


                                                  160
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 169 of 255



      412. A titre subsidiaire, la Défenderesse critique la méthode de calcul de PwC. 537

           -   Elle estime tout d’abord que le postulat de calcul (PwC a recherché au 8 mars 2011
               le prix de la cession de la concession à un tiers potentiel) est erroné et inopérant car
               la Convention ne pouvait pas être cédée en vertu de l’article 7.2 de la Convention de
               concession qui interdisait la cession.

           -   PwC aurait dû prendre en compte l’ensemble des données et informations nouvelles
               « ex post » connues au jour de son évaluation, et non pas seulement les informations
               disponibles au 8 mars 2011. En particulier, la valeur de la concession aurait dû être
               calculée en prenant en compte l’ensemble des flux de trésorerie qu’aurait générée la
               poursuite de la Convention sur la période 2011-2034. 538 Selon la Défenderesse, la
               prise en compte de tous les éléments ex post est conforme au principe de réparation
               intégrale dégagé dans l’affaire Chorzów présentée par les Demanderesses, soit de
               replacer l’investisseur dans une situation financière identique à celle qui aurait été
               la sienne en l’absence du fait dommageable. 539 Cette méthode permet en outre une
               évaluation du gain manqué précise et cohérente 540 et évite en même temps le
               caractère punitif de l’indemnisation. 541

           -   PwC ne pouvait pas ajouter à la valeur de la concession des intérêts de retard entre
               le 8 mars 2011 et la date de la sentence dans la mesure où en cas de maintien de la
               concession, les Demanderesses n’auraient jamais été créditées au 8 mars 2011 d’une
               somme égale à la valeur de la concession. La Défenderesse ajoute que des intérêts
               ne sont pas accordés automatiquement en droit international, que l’accord forfaitaire
               exclut l’ajout d’intérêt surtout pour le préjudice de gain manqué, et que l’octroi




537
    C-Mem §§ 509-533 ; Dupl. §§ 377-433.
538
    Dupl. § 380.
539
    Dupl. §§ 380-398.
540
    Dupl. §§ 399-403.
541
    Dupl. §§ 404-406.


                                                 161
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 170 of 255



               d’intérêts doit être exclu pour la période pendant laquelle les Demanderesses ont
               prolongés sans motifs la procédure devant ce Tribunal arbitral. 542

           -   PwC n’a pas pris en compte la mauvaise situation financière des Demanderesses et
               ignore le fait qu’elles auraient été dans l’incapacité de financer les investissements
               y compris pour le deuxième terminal et que par conséquent toutes les projections
               financières de PwC fondées sur l’existence de ce deuxième terminal et
               l’augmentation des volumes et des redevances supposées en découler doivent être
               écartées. 543

           -   PwC ignore les bénéfices qu’ont retirés les Demanderesses de la résiliation, par
               exemple en n’ayant pas à s’endetter car les Demanderesses ont été libérées de leur
               obligation de mobiliser des fonds à hauteur de 77,7 millions pour réaliser les
               investissements du TAC. 544

      413. Sur les aspects comptables du calcul du gain manqué, la Défenderesse soutient que: 545

           -   Le chiffre d’affaires (servant de base de calcul aux flux de trésorerie actualisés) a
               été surévalué car (i) PwC n’explique pas comment le volume de conteneurs traités a
               été calculé, alors que les perspectives de croissances de la Guinée ne sont pas
               optimistes, (ii) le calcul de l’évolution du prix de prestation par conteneur n’a pas
               pris en compte l’inflation réelle ;

           -   Les charges prévisionnelles prises en compte par PwC ne font l’objet d’aucun détail
               et ne peuvent donc pas être vérifiées ;

           -   Le taux d’actualisation des flux est mal calculé car la prime risque de marché utilisée
               par PwC n’était pas correcte et la prime risque de pays a été sous-évaluée.




542
    Dupl. §§ 416-433.
543
    Dupl. §§ 407-410.
544
    Dupl. §§ 411-415.
545
    C-Mem. §§ 534-549; Dupl. §§ 435-472.


                                                 162
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 171 of 255



      414. La Défenderesse conclut qu’au 30 octobre 2015, la valeur de la concession prise au 8
            mars 2011 est de 30 millions d’euros, ou 33 millions d’euros constants. 546

                                                                                    547
      415. Sur le préjudice supplémentaire causé par le Décret de résiliation             , la Défenderesse
            soutient que (i) les frais de rapatriement sont injustifiés car le Concédant n’avait en tout
            état de cause pas d’obligation de reprise, et le matériel aurait donc dû être rapatrié dans
            tous les cas, (ii) les frais de gestion de crise sont sans rapport avec la résiliation car ils
            correspondent à des prestations rendues avant le Décret de résiliation ou sans rapport
            avec le présent litige, (iii) les salaires ont été payés parce que les Demanderesses ont
            décidé de garder les salariés en question sur place où ils ont par ailleurs encore rendu
            des services; et que les deux premiers préjudices sont en outre couverts par l’indemnité
            de l’article 32.2.

      416. Sur les préjudices causés par la réquisition548, la Défenderesse soutient ceci :

            -   Les frais de remise en état du matériel sont injustifiés car (i) la même demande a été
                faite et rejetée devant la CCJA, et (ii) la cause réelle de l’endommagement est le
                mauvais entretien par Getma International lors de l’exploitation du TAC comme
                établi, selon la Défenderesse, dans les rapports présentés par les Demanderesses ;
                enfin, le rapport présenté par les Demanderesses dans leur Réplique et censé prouver
                le bon état du matériel au jour de la réquisition est très limité (seulement deux grues)
                et la Défenderesse s’interroge sur le fait que ce rapport n’a pas été présenté au
                Tribunal CCJA vu sa pertinence.

            -   La valeur de stocks non restitués suppose que les Demanderesses ne les aient pas
                effectivement récupérés, ce qu’elles ne sont pas en mesure de prouver 549 ; les
                Demanderesses ont fait procéder à un inventaire de leurs biens par un huissier le 12
                mars 2011 et leur défense qu’aucun inventaire physique de leurs stocks n’a pu être




546
    Dupl. § 469.
547
    C-Mem. §§ 550-567; Dupl. §§ 473-479.
548
    C-Mem. §§ 568-606; Dupl. §§ 484-499.
549
    C-Mem. §§ 594-597 et Dupl. § 496.


                                                   163
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 172 of 255



               réalisé le 8 mars 2011 ne justifie donc pas le calcul qu’elles font maintenant de la
               valeur des stocks prétendument non-restitués 550 ; en outre, ce préjudice a déjà fait
               l’objet d’une indemnisation devant le Tribunal CCJA, à concurrence du montant
               réclamé de 210.070 euros. 551

           -   Le paiement de services non facturés est injustifié car les Demanderesses ne
               prouvent pas qu’elles aient tenté de recouvrir la moindre somme de la part de leurs
               débiteurs 552 et qu’elles aient été dans l’impossibilité de facturer. 553 Elles rappellent
               que les Demanderesses avaient eu accès au RAC après la réquisition, comme prouvé
               par l’inventaire du 12 mars 2011 et l’expertise sur une grue Gottwald du 15 avril
               2011. 554

      417. Sur le préjudice moral, la Défenderesse soutient que, même si ce type de préjudice a été
           reconnu en arbitrage, il suppose, pour ouvrir droit à réparation, l’existence de
           circonstances exceptionnelles lorsque les faits allégués sont d’une gravité particulière,
           spécialement lorsqu’il est invoqué par une personne morale, et cite plusieurs sentences
           CIRDI en la matière. 555

      418. La Défenderesse estime ensuite qu’aucune circonstance exceptionnelle ne justifie ici
           l’octroi de dommages et intérêts pour préjudice moral car (i) un manquement contractuel
           ne peut suffire, surtout si comme en l’espèce il est réparée par une indemnisation
           forfaitaire 556, (ii) la présence des forces de polices et militaires ne s’apparente pas à
           un commando comme le soutiennent les Demanderesses et correspond à un exercice




550
    Dupl. § 496 et Mem.AAR §§ 425-429.
551
    C-Mem. § 592; Dupl. §495; Mem.AAR § 425.
552
    C-Mem. §§ 601-603 et Dupl. § 499.
553
    C-Mem. §§ 604-606 et Dupl. § 498.
554
    Mem.AAR §§ 436-440.
555
    C-Mem. §§ 607-616 (citant les affaires Desert Line Projects LCC c. République du Yémen, CIRDI ARB/05/17,
Sentence, 6 février 2008, (C-267); Franck Charles Arif c. République de Moldavie, CIRDI ARB/11/23, Sentence, 8
avril 2013, (C-282); Joseph Charles Lemire c. République d’Ukraine, CIRDI ARB/06/18, Sentence, 28 mars 2011,
(C-281); Dupl. §§ 500-520.
556
    C-Mem. §§ 616-62; Dupl. §§ 502-505, Mem.AAR §§ 503-505.


                                                    164
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 173 of 255



           normal de l’autorité publique, surtout que les Demanderesses ne prouvent pas qu’il y ait
           eu usage de force 557, (iii) le soi-disant pillage par les employés du PAC et de l’entreprise
           Bolloré n’est allégué que par une déclaration de témoin et le simple stress d’un salarié
           ne peut pas être qualifié de préjudice moral, et les Demanderesses avaient accès au TAC
           pendant la période de réquisition 558 et (iv) l’atteinte à l’image n’est pas avérée dans la
           mesure où les Demanderesses ont recentré leurs activités sur un type différent de
           conteneurs et travaillent même avec l’entreprise Bolloré sur certains projets. 559


      (3) La double réparation

      419. La Défenderesse estime que si les Demanderesses obtiennent la réparation intégrale à
           laquelle elles prétendent dans la présente affaire, elles bénéficieront d’une double
           réparation du même préjudice. 560 Elle insiste sur le fait que les mêmes demandes ont
           déjà été formulées au Tribunal CCJA et que ce dernier a octroyé :

           -   20.884.966 euros pour l’indemnité forfaitaire de résiliation qui a été demandé à la
               hauteur de 103.031.250 € au titre des revenus futurs de la concession, et couvrirait
               selon la Défenderesse la totalité de l’indemnité due en cas d’expropriation ;

           -   210.070 euros au titre des biens restitués qui correspondrait aussi à l’indemnité
               demandée au titre de stocks non restitués ;

           -   734.212 euros au titre des frais de rapatriement du matériel d’exploitation et 258.834
               euros au titre de frais de gestion de crise, compris dans le montant de 38.321.057
               euros, octroyé à Getma International en application de l’article 32.3 de la
               Convention. 561




557
    C-Mem. §§ 622-630; Dupl. §§ 506-509; Mem.AAR §§ 506-508.
558
    C-Mem. §§ 631-633; Dupl. §§ 510-514.
559
    C-Mem. §§ 634-644 ; Dupl. §§ 515-520.
560
    C-Mem. §§ 490-499.
561
    C-Mem. § 493.


                                                 165
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 174 of 255



      420. La Défenderesse soutient qu’il ne suffit pas « d’effectuer une compensation entre les
            sommes éventuellement octroyées au titre de la présente procédure et celles
            effectivement payées par la République de Guinée pour les mêmes préjudices au titre
            de l’arbitrage CCJA pour éviter ce risque de double indemnisation. »562

      421. Selon la Défenderesse, « la seule manière d’éviter tout risque de double indemnisation
            est donc de constater que les Demanderesses ont déjà obtenu la condamnation de la
            République de Guinée au paiement d’indemnisations » sollicités par les Demanderesses.
            Dans le cas contraire, la République de Guinée pourrait être en possession de deux titres
            exécutoires, ordonnant tous deux des condamnations pécuniaires pour les mêmes
            dommages.

      422. La Défenderesse allègue tout d’abord que les Demanderesses ne sont pas de bonne foi
            car sans contester qu’elles ont obtenu une indemnisation pour les préjudices qu’elles
            soumettent de nouveau au Tribunal CIRDI, elles ne déduisent cependant des montants
            demandés dans la présente procédure les sommes déjà accordées par le Tribunal
            CCJA. 563

      423. Il y a donc, selon la Défenderesse un risque entourant l’argument des Demanderesses
            selon lequel il faudrait leur accorder réparation complète, charge à elles de n’exécuter
            la sentence CIRDI que de façon partielle afin de ne récupérer que le surplus des sommes
            auxquelles elles auraient droit, surtout que la Guinée ne sera pas en mesure d’empêcher
            l’exécution parallèle des sentences CCJA et CIRDI. 564 En effet, il n’existe selon la
            Défenderesse aucun mécanisme contractuel qui obligerait aux Demanderesses à
            rembourser des sommes perçues deux fois, ou un mécanisme quelconque qui permettrait
            à la République de Guinée d’éviter le double indemnisation, créant ainsi un véritable
            risque d’enrichissement sans cause. 565




562
    C-Mem. §§ 495-498.
563
    Dupl. §§ 351-356.
564
    Dupl. §§ 357-365.
565
    Dupl. §§ 362, 364, 366-368.


                                                 166
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 175 of 255



      424. La Défenderesse ajoute que son recours en annulation contre la sentence CCJA n’enlève
            rien au risque de double réparation. Elle soutient qu’il faut que ce Tribunal prenne toutes
            les précautions nécessaires pour éviter ce risque 566 et conclue en exhortant le Tribunal
            de déduire tout simplement les montants accordés par le Tribunal CCJA de toute
            réparation qu’il pourrait accorder dans la présente procédure. 567


      C. Analyse du Tribunal

      (1) Les principes de réparation

      425. Comme le Tribunal arbitral est incompétent pour se prononcer sur les conséquences de
            la résiliation, il n’y a pas lieu de trancher sur les demandes d’indemnisation pour les
            conséquences dommageables de la résiliation, soit le gain manqué et les préjudices
            supplémentaires issus de la résiliation, ceux-ci ayant été forfaitisés par l’accord des
            Parties.

      426. Le Tribunal arbitral ne se penchera donc pas sur les postes suivants:

            (i) les frais de rapatriement du matériel, ceux-ci étant une conséquence de la résiliation
                (comme l’a par ailleurs aussi décidé le Tribunal CCJA568) ;

            (ii) les salaires des deux salariés pendant la période de latence ayant suivi le Décret de
                résiliation (EUR 65.456), ceux-ci étant une conséquence de la résiliation et de la
                décision interne de Getma International de maintenir du personnel. Selon l’article
                32.5 de la Convention, 75 jours pouvaient s’écouler au maximum entre l’Acte de la
                Puissance Publique et la résiliation ; en cas de résiliation sur la base de l’article 32.3,
                il y aurait eu 60 jours entre la notification des griefs et la résiliation. Dans les deux
                cas, Getma International aurait eu à absorber lui-même les coûts de la latence, étant




566
    Dupl. §§ 348-350.
567
    Dupl. §§ 369-376.
568
    Sentence CCJA § 256.


                                                   167
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 176 of 255



                 entendu que l’article 32.3 ne prévoyait que le remboursement des indemnités de
                 licenciement et encore uniquement pour autant que le concessionnaire les ait payées.

      427. Par contre, les dommages causés non par la résiliation, mais par les circonstances
             aggravantes entourant la résiliation ainsi que ceux causés par le Décret de réquisition
             étant de la compétence du Tribunal arbitral, sont à indemniser.


      (2) Le montant de la réparation

      428. Reste des demandes des Demanderesses cinq postes d’indemnisation (dont trois liés à
             la réquisition) pour lesquels le Tribunal arbitral est compétent et a constaté la
             responsabilité de la Défenderesse.

      a. Les frais de gestion de crise

      429. Dans le paragraphe 608 de leur Mémoire en Demande, les Demanderesses confirment
             que ces frais s’élèvent à 248.834 euros 569 et se réfèrent dans la note en bas de page n°492
             à l’annexe 57 au rapport d’expertise PwC. Il apparaît que les factures se trouvent en
             réalité dans l’annexe 56 au rapport PwC, au moins dans la version papier. 570 Huit de ces
             19 factures qui, selon les Demanderesses, « constituent une conséquence naturelle et
             directe du Décret de Résiliation (à venir et consommée) » datent d’avant la résiliation
             (la plus ancienne datant du 28 janvier 2011 et concernant la création d’un site internet
             pour STCC). Cela a amené la Défenderesse à alléguer que ces frais ne sont pas
             recouvrables parce qu’ils précèdent la résiliation. Elles ont également affirmé que ces
             frais ne découlent pas d’une faute spécifique de la Guinée.

      430. Cette demande a déjà été soumise au Tribunal CCJA qui a estimé que « ces frais sont
             compris dans l’indemnité de l’article 32.3 » et que « Getma n’a pas démontré une




569
   Dans la procédure CCJA, Getma International a demandé 258.834 euros à ce titre.
570
   Dans la version digitale, ces factures n’ont pas été produites, l’annexe 56 contenant les tableaux détaillés et bulletins
de salaire de MM. Bérenger et Chanchevrier.


                                                           168
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 177 of 255



            dépense spéciale qui serait due, en dehors de la résiliation, à une faute spécifique de la
            République de Guinée ».

      431. Le Tribunal arbitral, ayant vérifié les factures en question (parmi lesquels non seulement
            des factures d’agences conseils en communication, mais aussi de Me Fischer), constate
            qu’elles concernent des services dans le cadre de la réaction contre les rumeurs qui
            circulaient début 2011 après la nomination de M. Alpha Condé comme Président au
            sujet de son intention de résilier la Convention. Comme constaté ci-dessus, l’annonce
            par le Président de son intention de rompre la Convention était une violation du Code
            des investissements, à distinguer de la résiliation même. Les Demanderesses étaient
            justifiées de se défendre contre les rumeurs et à faire connaître leur position
            publiquement par des communiqués et notes. 571 Le manque de discrétion concernant
            l’intention de résilier la Convention constitue une faute à distinguer de la résiliation
            même, dont les conséquences, autres que celles de la résiliation, ne sont pas couvertes
            par l’article 32.3 et donc recouvrables. Ainsi, la Guinée doit indemniser les
            Demanderesses pour les frais de communication et de défense publique qu’elles ont été
            obligées de faire, à concurrence de 248.834 euros. 572

      b. Les frais de remise en état du matériel d’exploitation réquisitionné

      432. Les Demanderesses ont prouvé la violation du Code des investissements par le Décret
            de réquisition de la Défenderesse mais elles ont également la charge de la preuve de
            l’existence du préjudice et de son montant, ainsi que du lien de causalité avec la
            violation.

      433. Pour apprécier cette preuve, il est utile de préalablement rappeler quelques dates
            pertinentes: 573

            -    Le 8 mars 2011, l’accès aux bureaux de STCC et au TAC est bloqué;



571
    Dont des exemples et traces se trouvent dans (C-193), (C-173), (C-187), (C-283) (qui fait état d’une conférence de
presse donnée par Me Fischer et son associé), et (C-199).
572
    La somme des factures est EUR 258.83, mais le Tribunal arbitral ne peut pas attribuer un montant ultra petita.
573
    Généralement affirmées par les Demanderesses (Mem. §§ 575-581) et pas contestés par la Défenderesse.


                                                        169
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 178 of 255



            -   Le 9 mars 2011 la réquisition est effectuée;
            -   Une « passation de pouvoirs » entre le PAC et Bolloré a lieu le 11 avril 2011;
            -   Le 29 avril 2011, Getma International propose à Bolloré de lui vendre les biens
                réquisitionnés alors utilisés par Bolloré ; mais la proposition reste sans réaction;
            -   Le 22 juin 2011, l’Etat lève la réquisition ;
            -   Du 22 juin au 19 août 2011 Getma International organise le rapatriement des biens
                réquisitionnés ; entretemps, le matériel était sur un terre-plein adjacent au TAC
                et sous la garde du PAC et de Bolloré 574;
            -   Le 19 août 2011, les biens réquisitionnés sont transportés sur le navire Happy
                River de Conakry à Lomé où ils sont débarqués par la société Manuport. 575

      434. En ce qui concerne les dommages au matériel réquisitionné, les Demanderesses ont
            produit avec leur Mémoire en Demande (i) une liste des biens réquisitionnés (établie
            entre le 12 et le 25 mars par un huissier de justice mandaté par Getma International et
            STCC, qui est un inventaire du matériel se trouvant dans les bureaux et sur le périmètre
            du TAC 576 et qui ne dit rien sur l’état de ces biens), et (ii) un rapport d’ inspection
            générale qui fut rédigé selon les Demanderesses le 15 avril 2011 à l’occasion de la
            « passation de pouvoir » entre le PAC et Bolloré, par un employé de la société Raoul
            Neveu-Gottwald et qui concerne une des deux grues Gottwald de Getma International à
            Conakry, portant le n°360190. 577 Les Demanderesses ont cité de ce rapport trois
            affirmations selon lesquelles certaines parties sont en bon état.

      435. A la lecture de ce rapport, qui confirme pour l’essentiel que la grue est en général en
            bon état et bien entretenu, le Tribunal arbitral note toutefois qu’il mentionne aussi des
            points négatifs tels que :




574
    Mem. § 580.
575
    Rapport d’expertise Gexco (C-278), p.2.
576
    Procès-verbal de constat des lieux en date du 25 mars 2011 (C-170) ; Voir aussi annexe PwC 17.
577
    Inspection Générale STCC Conakry – Guinée en date du 15 avril 2011(C-276), p.1.


                                                       170
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 179 of 255



           -    « Le joint tournant hydraulique est quant à lui HS ! Des fuites ont été constatées et
                de l’huile jonche le sol du puits » (p.7);

           -    Dans le motoréducteur d’orientation « [l]e filtre est à changer pour que le
                refroidissement de moteur se fasse correctement et tourne dans des conditions
                nominales [sic] » (p.7);

           -    Les climatiseurs dans la salle électrique « (manque d’un déshumidificateur !) »
                (p.8);

           -    « Plusieurs lampes Néons sont HS rendant ainsi l’accès à la ‘Cabine Tour’
                dangereux. » (p.10);

           -    Dans la cabine de la tour, on constate que « [n]éanmoins, le manipulateur
                d’orientation présente un jeu. »(p.10);

           -    « Le support de lampe halogène au milieu de flèche n’est plus fixé correctement!
                (risque d’accident !!) » (p.11);

           -    « Le vérin présente une fuite importante » (p.11) « une légère fuite décelée au
                crochet inondant ainsi le spreader d’huile » (p.12) ;

           -    Les flippers « commencent à fatiguer » (p.12) ;

           -    La flèche n’a pas été vérifiée dans sa totalité: « les parties ‘Tête de Flèche’ et
                ‘Enrouleur’ ne seront pas traitées faute de moyen d’atteindre ces éléments d’une part
                et de non disponibilité de la grue d’autre part. » (p.11).

      436. Le Tribunal arbitral en déduit que cette grue n’était pas dans un état impeccable. De
           toute façon, ce rapport ne concerne qu’une seule grue et ne prouve rien quant à l’état, le
           9 mars 2011, des autres biens réquisitionnés.

      437. Les Demanderesses s’appuient 578 ensuite sur le fait que « les deux grues Gottwald HMK
           étaient alors inspectées à deux reprises par trois experts indépendants» :

           -    Un premier examen technique […] effectué sur le port de Conakry, juste avant
                l’embarquement des grues pour Lomé et après leur arrivée par Messieurs Ferreiro
                et Delaroche de la société Raoul Neveu-Gottwald. 579




578
   Mem. § 582.
579
   Mem. § 582, premier point; avec référence à l’annexe 48 du rapport de PwC, expert des Demanderesses, et à la
pièce Rapport d’expertise Gexco (C-278).


                                                     171
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 180 of 255



            -    Des opérations d’expertises […] menées à Lomé du 22 au 26 août 2011 par
                 Monsieur Dur (décédé, depuis) de la société Gexco. 580

      438. L’étude de ces rapports soulève quelques interrogations de la part du Tribunal arbitral:

            1    Le rapport de MM. Ferreiro et Delaroche de la société Raoul Neveu SAS explique
                 sur sa première page qu’il « vient en complément du rapport d’expertise établi par
                 M. Christian DUR-GEXCO », que le lieu d’expertise est « Conakry Lomé », que la
                 période est « semaines 33 et 34 » et qu’il concerne l’ « état général des deux grues
                 tel [sic] que trouvés [sic] sur le port de Conakry avant toutes interventions ». 581 Les
                 semaines 33 et 34 de 2011 étaient les semaines du 15 et du 22 août 2011. On
                 comprend donc que l’examen technique de MM. Ferreiro et Delaroche a commencé
                 à Conakry au plus tôt quatre jours avant le départ du matériel pour Lomé, le 19 août,
                 et s’est poursuivi après le transport, à Lomé, pour y être terminé au plus tard le 26
                 août 2011. 582 Toutefois, le rapport de M. Dur-Gexco porte comme titre « Expertise
                 à Lomé du 22 au 26 août 2011 d’un lot de matériel de manutention transporté par le
                 navire « Happy River » en provenance de Conakry » 583 et mentionne en page 89 la
                 date du 21 septembre 2011. Si M. Dur a commencé ses opérations d’expertise le 22
                 août 2011 à Lomé 584, on comprend mal comment MM. Ferreiro et Delaroche qui,
                 selon les Demanderesses ont commencé leur examen avant l’embarquement des
                 grues pour Lomé, peuvent écrire que leur rapport, par ailleurs non daté, « vient en
                 complément » du rapport d’expertise de M. Dur qui n’a reçu son mandat que le 12
                 août 2011. 585




580
    Mem. § 582, deuxième point; avec également référence à la pièce Rapport d’expertise Gexco (C-278).
581
     P. 1 de l’annexe 47 (version papier) au rapport PwC et de l’annexe 48 (version digitale à laquelle semblent se
référer les Demanderesses).
582
    Ces dates sont plus ou moins corroborés par la facture que l’on trouve pour cette expertise dans l’annexe 49 (p.19-
1) au rapport PwC et qui se rapporte entre autres à « déplacement de Messieurs Delaroche et Ferreiro du 16 au
27/08/2011 à Conakry puis Lomé ».
583
    Rapport d’expertise Gexco (C-278), p.1.
584
    Rapport d’expertise Gexco (C-278), p.2 : « visite d’expertise : celle-ci s’est tenue le 22 au 26 août 2011 à Lomé
sur le navire « Happy River » et sur le quai du port autonome de Lomé(Togo) ».
585
    Rapport d’expertise Gexco (C-278), p.2.


                                                         172
       Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 181 of 255



            2   Le rapport de M. Dur spécifie les matériels par leurs types, leurs numéros
                d’immatriculation, leurs numéros de châssis et leurs numéros de parc, bref d’une
                façon beaucoup plus détaillée et précise que ce qui avait été fait par l’huissier à
                Conakry entre le 12 et le 25 mars 2011. La corrélation entre l’énumération dans le
                rapport Gexco et l’inventaire de l’huissier n’est que partielle et la comparaison qu’en
                a fait le Tribunal arbitral révèle qu’il y a des pièces mentionnées dans l’un qui ne le
                sont pas dans l’autre et vice versa.

            3   Le rapport non daté de MM. Ferreiro et Delaroche indique dans l’entête à la première
                page que leur employeur est Raoul Neveu S.A.S., soit une société par actions
                simplifiée et il porte sur la même page un cachet de Raoul Neveu S.A., soit une
                société anonyme avec la même adresse que celle mentionnée dans l’entête du rapport
                pour la direction technique de Raoul Neveu S.A.S. 586 Même si on admet que deux
                sociétés différentes mais appartenant au même groupe peuvent porter le même nom,
                le Tribunal s’étonne de ce que le rapport d’inspection générale du 15 avril 2011 de
                Raoul Neveu S.A. (C-276) porte encore une autre entête et a une forme qui ne
                ressemble nullement à celui du rapport des « semaines 33 et 34 2011 » (annexe
                47/48 au rapport PwC).

            4   L’objet du rapport non daté de MM. Ferreiro et Delaroche (Raoul Neveu S.A.S.),
                même s’« il vient en complément » du rapport de M. Dur, est beaucoup plus restreint
                que celui-ci et se limite à des constatations relatives aux deux grues Gottwald. 587 Au
                début des chapitres de son rapport concernant chacune des grues Gottwald, M. Dur
                explique sa coopération avec Raoul Neveu S.A.(S ?) comme suit : « les
                constatations suivantes ont été faites en présence du Directeur technique de
                Gottwald France dont l’expertise nous a permis de déceler les anomalies, les défauts,




586
   Annexe 47, rapport PwC (version papier) ou annexe 48 en version digitale.
587
   Cela s’explique sans doute par le fait que Raoul Neveu S.A. (ou S.A.S.) est un spécialiste des grues Gottwald en
France : voir l’entête sur son rapport du 15 avril 2011 : « Raoul Neveu SA, Gottwald France » (C-276), p.1 ainsi que
la mention dans le rapport de M. Dur concernant la participation à son expertise de « M. Delaroche Raoul Neveu SA,
représentant du constructeur Gottwald (grues) » (C-278), p.2.


                                                       173
          Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 182 of 255



                   les pannes et les avaries affectant ce matériel ». 588 En page 2 de son rapport, M. Dur
                   dresse la liste des parties présentes lors de son expertise, parmi lesquels se trouve
                   M. Delaroche, mais non M. Ferreiro. Pourtant le rapport de Raoul Neveu des
                   semaines 33 et 34 mentionne explicitement qu’il a été établi conjointement par MM.
                   Ferreiro et Delaroche.

               5   Une autre question apparaît à la lecture des rapports de M. Dur et ceux de Raoul
                   Neveu S.A.S. : chaque rapport qui concerne les grues Gottwald contient pour chaque
                   grue un relevé des heures de fonctionnement. Ainsi on peut comparer ces relevés
                   dans les différents rapports, y compris les seules heures de moteur mentionnées dans
                   la liste de colisage que les Demanderesses ont produite seulement avec leur
                   Réplique :


  Rapport                             N/S 360189, N° de parc G6401             N/S 360190, N° de parc G6402
                                  Moteur     Pompe      Levage   Orienta-   Moteur   Pompe     Levage   Orienta-
                                  Diesel     hydrau-               tion     Diesel   hydrau-              tion
                                              lique                                   lique
  15 avril 2015                                                             7117 h   6225 h    3100 h   2392 h
  Raoul Neveu
  C-276 p. 1
  19( ?) août 2011                712773                                    7273
  Liste de colisage                ( !?)
  C-391
  Semaine 33 & 34 août 2011        7237 h    6316 h     3132 h   2417 h     7127 h   6050 h    3210 h   2508 h
  Raoul Neveu
  Annexe 47
  PwC p. 2 & 4
  22-26 août 2011                  7127 h    6050 h     3129 h   2508 h     7273 h   6319 h    3133 h   2417 h
  Gexco-M. Dur
  C-278 p. 8 & 30


                On constate dans ce tableau (i) que, nonobstant la coopération de M. Dur avec
                MM. Ferreiro et Delaroche (Raoul Neveu S.A.S.), l’un de leurs rapports d’août a
                interverti les valeurs des deux grues ; (ii) que les valeurs mentionnées dans les deux




588
      Rapport d’expertise Gexco (C-278), pp. 8 et 20.


                                                          174
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 183 of 255



                rapports Raoul Neveu successifs ne se suivent pas logiquement, dans la mesure où l’une
                d’elles, pour la pompe hydraulique, était en avril supérieure à la valeur en août 2011.
                Il semblerait donc que c’est Raoul Neveu S.A.S. qui a fait l’inversion entre les deux
                grues dans son rapport des semaines 33 et 34 de 2011.

      439. Mises à part ces questions, ainsi que celles, très pertinentes, de la Défenderesse
            concernant le rapport Raoul Neveu d’avril 2011 589 qui n’a même pas été communiqué
            à l’expert des Demanderesses, PwC, le Tribunal arbitral ne doute pas du rapport de
            M. Dur-Gexco en tant que preuve des dommages au matériel le jour où il a été expertisé.
            Toutefois, il faut constater qu’aucun des rapports produits par les Demanderesses, y
            compris celui de M. Dur-Gexco, ne prouve

            -     l’état du matériel avant la réquisition : l’inventaire du huissier du 12 mars 2011 ne
                  décrit pas l’état du matériel 590 et la Défenderesse, n’ayant pas la charge de la preuve,
                  ne devait pas faire de description ; néanmoins la preuve que le matériel n’était avant
                  la réquisition pas dans le bon état que les Demanderesses veulent faire croire, a été
                  apportée par la Défenderesse au moyen de l’avis technique du Directeur technique
                  du PAC du 9 février 2011 sur la Convention de concession 591 ; le rapport de Raoul
                  Neveu S.A.S. du 15 avril 2015 ne peut servir à établir l’état du matériel à ce moment
                  parce qu’il s’agit d’un document apparemment rédigé à d’autres fins (une
                  « passation de pouvoirs » entre l’Etat et Bolloré) 592 et de toute façon il ne concernait
                  que la seule grue 36109, soit la G6402 ;
            -     que les dommages constatés après la levée de la réquisition, leur stockage en
                  attendant leur transport, leur transport de Conakry à Lomé et leur déchargement à




589
    C.Mem. §§ 579-583.
590
    La Défenderesse a à juste titre fait remarquer que cet inventaire très détaillé, fait le lendemain de la réquisition,
prouve bel et bien que GI avait accès à son matériel, même dans ses locaux, et avait donc, à part un huissier, aussi pu
mandater un expert technique pour faire les constats nécessaires sur l’état de ce matériel (Mem.AAR §§ 421-424).
591
    « Trois grues sont en panne. Etat de dégradation avancé des autres grues est à constater » : (C-175) p.4. Cette pièce
a été produite par les Demanderesses à d’autres fins, et la partie citée, pourtant pas flatteuse pour GI, n’a pas été
contestée par elles.
592
    On ignore qui a mandaté Raoul Neveu pour ce rapport et on peut même se demander pourquoi et comment les
Demanderesses ont pu obtenir une copie de ce rapport.


                                                          175
       Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 184 of 255



                Lomé 593 ont été causés pendant la réquisition : d’abord parce que l’état du matériel
                au moment de la réquisition n’est pas connu ; ensuite parce qu’entre la levée de la
                réquisition et les rapports de août 2011 deux mois se sont écoulés. Le Tribunal
                arbitral note en outre que cette période, du 22 juin au 19 août 2011, est
                problématique. Les Demanderesses affirment que le matériel était pendant cette
                période « entreposé sur un terre-plein adjacent au TC sous la garde du PAC et de
                Bolloré ». 594 Or, il n’est pas clair si et dans quelles circonstances cette garde a été
                imposée à Getma International et pourquoi elle l’a acceptée. Dès la levée de la
                réquisition, elle récupérait la possession de son matériel et redevenait responsable
                de sa garde.

     440. En ce qui concerne le chiffrage du coût de remise en état du matériel que les
            Demanderesses réclament, M. Dur a exposé dans son rapport d’expertise que le
            chiffrage précis pour la remise à niveau des grues Gottwald G6401 et G6402 doit être
            communiqué à Getma International par Gottwald 595 et que le chiffrage pour le reste des
            engins sera fait par le service technique de Manuport. 596 Or, la société Manuport Togo,
            titulaire d’une licence de manutention conteneurs, est une filiale contrôlée à 100% par
            Getma International. 597 On peut donc s’interroger sur l’objectivité des prix pratiqués par
            elle. Les Demanderesses ont produit comme annexe 50 598 au rapport PwC les factures
            payées par elles pour cette remise en état, pour un montant total d’EUR 1.151.508. Le
            Tribunal arbitral constate que la plupart des factures, initialement émises par Raoul
            Neveu à l’attention de Necotrans Trading, ont par la suite été refacturées par Necotrans
            Trading à Manuport, qui est apparemment devenu le propriétaire ou au moins




593
    Le Tribunal note que la totalité du matériel réquisitionné a apparemment été déchargé à Lomé, nonobstant la
mention sur la liste de colisage (C-391) que seulement 13 pièces de matériel, dont la grue Gottwald G6402, avaient
comme destination finale Lomé, alors que la destination de toutes les autres pièces, y compris la grue G6401, était
encore « à définir » (p.2).
594
    Mem. §580.
595
    (C-278), pp.11 et 23.
596
    (C-278), pp.89.
597
    Offre Financière de juillet 2008 (C-179), p.110/230.
598
    Annexe 49 dans la version papier.


                                                       176
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 185 of 255



           l’utilisateur du matériel après son arrivée à Lomé. Certaines de ces factures se réfèrent
           explicitement au matériel à réparer (telle par exemple la grue N° 361090) mais pour de
           nombreuses autres commandes ou factures, il est impossible de les lier à une pièce de
           matériel endommagé. L’expert de la Défenderesse s’est d’ailleurs plaint de ce qu’il ne
           pouvait pas rattacher certaines factures à des dommages constatés par Gexco. 599 Les
           Demanderesses ont répondu que PwC avait pu établir ce lien sur la base du catalogue
           Konecrane relatif aux reachstackers. 600 La Réplique n’indique toutefois pas où et dans
           quel rapport de PwC le Tribunal arbitral peut trouver cette conciliation. De toute façon,
           elle ne concerne que les reachstackers.

      441. En conclusion, le Tribunal arbitral conclut qu’il ne peut faire droit à la demande des
           Demanderesses pour une indemnisation pour les frais de remise en état du matériel
           réquisitionné, parce que ni le lien causal entre la réquisition et le dommage, ni le montant
           des dommages, ne sont prouvés à satisfaction de droit.

      c. Préjudice correspondant aux stocks non restitués

      442. La défense de la Guinée que ce Tribunal arbitral ne peut plus allouer une indemnité pour
           ce préjudice parce que le Tribunal CCJA l’a déjà attribuée, n’est plus valable depuis
           l’annulation de la sentence CCJA.

      443. De toute façon, ce préjudice est clairement lié à la réquisition (comme l’a par ailleurs
           aussi constaté la Tribunal CCJA 601) et ce Tribunal arbitral est compétent pour décider
           de toutes les conséquences de l’acte de la puissance publique qu’était la réquisition.

      444. Si la restitution des biens réquisitionnés après la levée de la réquisition est de la
           responsabilité de la Défenderesse, la charge de la preuve qu’elle n’a pas restitué tous les
           stocks réquisitionnés appartient aux Demanderesses. Ainsi donc, elles doivent prouver
           la valeur des stocks réquisitionnés et celle des stocks non restitués. Les Demanderesses




599
    Premier rapport d’OCA du 30 mars 2015, §§ 242-249.
600
    Répl. § 621.
601
    Sentence CCJA § 255.


                                                    177
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 186 of 255



            se basent pour ce faire sur le rapport de l’expert PwC du 13 novembre 2014 qui renvoie
            à son tour au rapport PwC du 7 janvier 2013 dans l’arbitrage CCJA.602 Celui-ci explique
            dans son §149 ce qui suit :

                 Compte tenu du contexte, aucun inventaire physique des stocks n’a pu être réalisé
                 le 8 mars 2011. Pour cette raison, les montants comptabilisés dans la balance
                 générale à cette date correspondent à la valorisation des stocks à la date de clôture
                 du dernier exercice (31 décembre 2010) à laquelle ont été ajoutés les mouvements
                 2011.

      445. La valeur ainsi obtenue est 244.828 euros, montant aussi repris au § 327 du rapport de
            PwC du 13 novembre 2014. PwC indique alors que le stock restitué a fait l’objet d’une
            vente par STCC à NCT Trading pour 36.608 euros. 603 Ce Tribunal arbitral s’attendait
            alors à ce que la valeur de stocks non restitués serait calculée en déduisant ce montant
            de la valeur des stocks au 31 décembre 2010, soit 208.220 euros. PwC obtient toutefois
            une valeur de 210.070 euros sur la base de la balance générale au 31 décembre 2011, et
            la conversion du montant en GNF que ce tableau mentionne comme stocks provisionnés
            (GNF 2.196.936.859) au taux de change du 8 mars 2011. 604

      446. L’expert de la Défenderesse, OCA, ne critique toutefois pas ce calcul que le Tribunal
            accepte donc. Il estime par contre que la valeur des stocks non restitués fait double
            emploi avec la valeur de la concession que les Demanderesses réclament en premier
            lieu : si la concession n’avait pas été résilié, STCC aurait utilisé ces stocks, dont la
            consommation est nécessairement déjà prise en compte dans les calculs des flux de
            trésorerie que la poursuite de la concession aurait générés. 605 PwC a répliqué que, au §
            293 de son rapport du 13 novembre 2014, il a, pour calculer la valeur nette du projet,




602
    Annexe 1 au rapport de PwC du 13 novembre 2014.
603
    Rapport de PwC du 7 janvier 2013, § 152 qui comporte comme annexe 20 la facture de cette cession. Si ce rapport
a été produit dans le présent arbitrage comme l’annexe 1 au rapport de PwC du 13 novembre 2014, il n’en est pas de
même avec son annexe 20. Le Tribunal n’a donc pas pu prendre connaissance du libellé de cette facture qui contient
probablement des détails du matériel vendu qui avait pu être comparé au matériel mentionné dans l’inventaire du 8
mars 2011.
604
    Rapport de PwC du 13 novembre 2014, §§ 328-330 et son annexe 1 §§ 154-156.
605
    Expertise OCA 253-255.


                                                       178
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 187 of 255



            déduit les besoins en fonds de roulement qui comprend aussi les stocks déterminés à
            partir de la balance au 8 mars 2011. 606 OCA dans son deuxième rapport a pris acte de
            cette réponse et confirmé l’absence de doublon. 607

      447. Ainsi, il ne reste plus que le reproche de la Défenderesse que les Demanderesses ont fait
            faire un inventaire au 12 mars 2011 et que c’est à partir d’un tel inventaire physique
            qu’elles auraient dû prouver leur préjudice. A l’audience des témoins, l’expert de PwC,
            Madame Perrier, interrogée à ce sujet, a reconnu qu’au moment de la restitution des
            stocks, les Demanderesses n’avaient pas vérifié si les stocks qui manquaient avaient été
            inventoriés le 12 mars 2011. Par contre, PwC a « adopté une approche globale qui
            consistait à partir du stock comptable. Nous avons déduit ce qui avait été retourné par
            la Guinée et déterminé le stock perdu par différence. Il n'était pas possible de rentrer
            davantage dans le détail. Donc, c'est une approche estimative. ». 608 L’expert a également
            témoigné que vérifier que ce qui était prétendument manquant figurait bien dans
            l’inventaire physique du 12 mars 2011 « aurait été très compliqué puisqu'il aurait fallu
            pouvoir mettre à côté de ces éléments-là l'état de stock au 31 décembre. Et il n’y a pas
            nécessairement assez de précisions. En tout état de cause, il n'y a pas que cette partie-là,
            il y en a beaucoup d'autres. Par exemple, quand on voit « stock huile total, 2 fûts pleins,
            fûts entamés », je ne vois pas comment on peut réconcilier cela avec des stocks. Nous
            nous sommes trouvés dans la situation où nous avions un inventaire comptable et ces
            éléments détaillés, mais non rapprochables. C'est pourquoi nous avons fait une approche
            estimative ». 609

      448. Le Tribunal arbitral constate ceci :




606
    Deuxième rapport de PwC du 10 juillet 2015, § 231 et annexe 45 au rapport de PwC du 13 novembre 2014.
607
    Deuxième rapport d’OCA du 14 octobre 2015, § 284.
608
    TR II, p.39:37-40.
609
    TR II, p.39:44- p.40:5.


                                                     179
       Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 188 of 255



            (i) Faute de production de la facture des biens restitués et vendus par STCC à NCT
                Trading, il est rendu impossible de comparer la liste de ces biens restitués avec
                l’inventaire physique des biens du 12 mars 2011 ;
            (ii) PwC n’a pas pu convaincre le Tribunal arbitral que c’était impossible de travailler
                sur base d’inventaires physiques (au lieu d’inventaires comptables) ;
            (iii)PwC n’a pas non plus convaincu le Tribunal arbitral qu’il ne pouvait pas se baser
                sur l’inventaire physique du 12 mars 2011 sans le rapprocher préalablement « à l’état
                du stock au 31 décembre » ;
            (iv) L’inventaire physique du 12 mars 2011 est aussi détaillé qu’on peut l’espérer et n’a
                nullement négligé les stocks ;
            (v) PwC a déclaré dans son rapport du 7 janvier 2013 pour le Tribunal CCJA que
                « [c]ompte tenu du contexte, aucun inventaire physique des stocks n’a pu être réalisé
                le 8 mars 2011 »610 et ainsi justifié pourquoi il a travaillé avec un inventaire
                comptable : « les montants comptabilisés dans la balance générale à cette date [8
                mars 2011] correspondent à la valorisation des stocks à la date de clôture du dernier
                exercice (31 décembre 2010) à laquelle ont été ajoutés les mouvements 2011 ». Dans
                la note en bas de page de ce même rapport, il déclare que « [n]ous avons été informés
                de l’existence d’un constat d’huissier attestant de l’utilisation des matériels par le
                nouveau concessionnaire ». 611 Il apparaît donc qu’au moment de son rapport pour le
                Tribunal CCJA, PwC n’avait pas connaissance de l’inventaire physique qu’avait
                préparé l’huissier le 12 mars 2011. Quand il a établi son rapport du 13 novembre
                2014 pour le présent arbitrage, PwC avait toutefois connaissance de cet inventaire
                physique, puisqu’il l’a joint à ce rapport comme annexe 17 (pour prouver la présence
                d’équipements neufs, devant permettre de constater que la phase I des
                investissements requis par la Convention de concession avait été réalisée). 612 Dès
                lors, dans son rapport du 13 novembre 2014, PwC n’explique plus pourquoi il a fait
                son calcul de la valeur des stocks non-restitués à partir de la balance générale au 31




610
    Rapport de PwC pour le Tribunal CCJA du 7 janvier 2013, p. 27 § 149.
611
    Rapport de PwC pour le Tribunal CCJA du 7 janvier 2013, p. 28, note n°42.
612
    Rapport de PwC du 13 novembre 2014, § 98 et note N° 27.


                                                      180
  Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 189 of 255



         décembre 2010, à laquelle ont été rajouté les mouvements jusqu’au 8 mars 2011.
         D’où l’interrogation de Madame Perrier à ce sujet pendant l’audience.

449. Le Tribunal arbitral estime donc que la méthode de calcul qu’a suivi l’expert des
     Demanderesses ne se justifie pas et est trop théorique. Ce n’est pourtant pas une raison
     pour rejeter la demande. En effet, il est tout à fait raisonnable de supposer que les stocks
     réquisitionnés ont été utilisés dans l’exploitation du TAC suivant le 8 mars 2011 et la
     Défenderesse ne l’a pas non plus nié. En l’absence d’autres preuves (comme p.ex.
     l’usage moyen mensuel de stocks) et comme la Défenderesse n’a pas non plus formulé
     d’objection contre le prix de cession des stocks restitués, le Tribunal arbitral fixe le
     montant de ce préjudice forfaitairement à 200.000 euros.

d. Préjudice relatif aux prestations terre effectuées avant la réquisition mais non
   facturées

450. Le Tribunal arbitral estime que les Demanderesses n’ont pas prouvé qu’il leur a été
     impossible d’émettre les factures pour les prestations de STCC liées aux conteneurs en
     débarquement ou en stockage au moment de la réquisition :

     -   D’abord, parce qu’il est avéré que, contrairement à ce que prétendent les
         Demanderesses, elles ont pu avoir accès au TAC après le 8 mars 2011, ce qui est
         établi par le fait qu’elles ont pu faire faire un inventaire détaillé, le 12 mars 2011, et
         une expertise sur une des deux grues Gottwald, le 15 avril 2011.


     -   Ensuite, parce qu’il est également avéré que, pour pouvoir facturer, les
         Demanderesses n’avaient nullement besoin de connaître la date d’enlèvement de la
         marchandise par les importateurs. En effet, après le 8 mars 2011, les Demanderesses
         n’exploitaient plus le TAC; donc, les seuls services qu’elles pouvaient encore
         facturer étaient ceux rendus jusqu’au 8 mars 2011. Pour cela, il n’était pas nécessaire
         d’avoir la preuve documentaire de relevage des conteneurs, ni de connaître la date
         d’enlèvement de la marchandise. Celle-ci aurait tout au plus été pertinente pour
         déterminer à quelle date la facture était échue.




                                            181
  Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 190 of 255



     -   Les Demanderesses avaient un logiciel de gestion de facturation qui permettait
         d’émettre les factures. C’est d’ailleurs ce logiciel, combiné avec les données issues
         du logiciel de Getport concernant les opérations qui leur a permis de faire le calcul
         du montant des factures à émettre.

451. Les Demanderesses n’ont par ailleurs pas non plus prouvé qu’elles ont au moins essayé
     de recouvrer les montants pour leurs services jusqu’au 8 mars 2011 auprès de leurs
     clients, ni qu’elles ont mis en demeure la Défenderesse de lui permettre d’émettre ses
     factures.

452. En l’absence de toute preuve que la non-facturation est due à la réquisition, la demande
     est rejetée.

e. Préjudice moral

453. La question de savoir si un dommage moral peut être réparé en arbitrage
     d’investissement est controversée. Quelques décisions en ont admis le principe et sont
     invoquées, tant par les Demanderesses que par la Défenderesse. Le Tribunal arbitral les
     a analysées et en retient ceci :

     -   Il ne fait pas de doute que la mesure conserve un caractère particulier et que, dans
         les seules décisions qui l’ont admise, la situation était particulière : dans la vielle
         affaire du Lusitania, on a reconnu la douleur mentale et consternation des familles
         des 128 morts parmi les 197 personnes à bord du navire coulé et dans l’affaire Desert
         Line de 2008, il avait été prouvé que la demanderesse avait été la victime d’un
         véritable siège de son chantier, de l’arrestation de trois de ses dirigeants, dont le fils
         du président de la société, de violences physiques et de vols par des bandes armées.
         Il faut en particulier une atteinte d’une gravité particulière.

     -   Le tribunal dans l’affaire Lemire (2011) s’est basé sur les deux affaires mentionnées,
         ainsi qu’une troisième, Siag, qui a simplement rappelé la règle de Desert Line que
         les dommages moraux sont réservés pour des cas extrêmes, pour arrêter trois
         conditions pour reconnaître un préjudice moral :




                                            182
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 191 of 255



                  (i) les actes de l’état doivent impliquer des menaces physiques, détention illégale
                       ou situation analogue dont l’abus viole les normes des nations civilisée ;

                  (ii) les actes de l’état causent une détérioration de la santé, du stress, anxiété ou
                       autre douleur mentale tel que l’humiliation, honte, et dégradation, ou perte de
                       réputation, crédit et position sociale ;

                  (iii)tant la cause que le préjudice doivent être grave et substantiel. 613

            -    Le tribunal dans la troisième affaire citée par les Parties, Arif, a rejeté l’application
                 stricte et cumulative des trois conditions de l’affaire Lemire, et insisté sur la
                 discrétion qu’un tribunal a dans la règle générale que le dédommagement d’un
                 préjudice moral est un remède exceptionnel. 614

            -    Deux affaires, Lemire et Arif, ont dans leur décision de ne pas indemniser le
                 préjudice moral, référé à l’indemnisation des dommages matériels :

                  [t]he acknowledgement in the First Decision that Ukraine has indeed breached the
                  BIT, and the present award of substantial compensation, are elements of redress
                  which may significantly repair Mr. Lemires loss of reputation. […] the moral
                  aspects of his injuries have already been compensated by the awarding of a
                  significant amount of economic compensation, and [that] the extraordinary tests
                  required for the recognition of separate and additional moral damages have not
                  been met in this case. 615

                  A pecuniary premium for compensation for such sentiment, in addition to the
                  compensation of economic damages, would have an enormous impact on the
                  system of contractual and tortious relations. 616




613
     Traduction libre de l’anglais: “the State’s actions imply physical threat, illegal detention or other analogous
situations in which the ill-treatment contravenes the norms according to which civilized nations are expected to act;
the State’s actions cause a deterioration of health, stress, anxiety, other mental suffering such as humiliation, shame
and degradation, or loss of reputation, credit and social position; and both cause and effect are grave or substantial.”
(C-281) § 333
614
    Franck Charles Arif c. République de Moldavie, CIRDI ARB/11/23, Sentence, 8 avril 2013 (C-282) §§ 590-591.
615
    Joseph Charles Lemire c. l’Ukraine CIRDI ARB/06/18), Sentence, 28 mars 2011 (C-281) §§ 339 and 344. Notre
soulignement.
616
    Franck Charles Arif c. République de Moldavie, CIRDI ARB/11/23, Sentence, 8 avril 2013 (C-282) §592. Notre
soulignement.


                                                         183
          Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 192 of 255



        454. Ce Tribunal arbitral examinera les preuves produites pour le préjudice moral des
               Demanderesses à la lumière des principes établis par cette jurisprudence relativement
               limitée. Elles invoquent quatre éléments pour justifier leur préjudice moral :

                     (i)       Le non-respect de la Convention ;
                     (ii)      L’intervention des forces de police et militaires ;
                     (iii)     Le pillage et l’attitude des employés du PAC et de Bolloré ;
                     (iv)      Les atteintes à l’image et la réputation des Demanderesses.

        455. Le Tribunal arbitral renvoie au chapitre VI.C (1) a ci-dessus, où il a déjà conclu que
               « l’annonce publique par le Président de son intention de résilier le contrat de Getma
               International, la lecture au journal télévisé de 20 heures le jour même de la prise du
               Décret de résiliation avant même que celui-ci n’ait été notifié et l’engagement de
               militaires et de policiers, dès 21 heures, devant les bureaux de STCC sur le TAC sont
               effectivement des circonstances aggravantes et vexantes qui dépassent la résiliation,
               quelle qu’en soit la forme, et constituent des actes de la puissance publique autres que
               la résiliation ».

        456. Le Tribunal arbitral estime toutefois qu’aucun de ces faits ne présente la gravité
               qu’exige la jurisprudence pour que le préjudice moral soit indemnisable :

               (i)         l’annonce du Président de son intention de résilier le contrat a fait l’objet de
                           rumeurs qui n’ont été confirmés qu’au jour où le Président l’a mentionnée, onze
                           mois après la résiliation, dans son interview du 6 février 2012. 617 Selon
                           l’interview, l’annonce a été faite à des amis et était donc moins brutale que
                           l’annonce publique faite en décembre 2008 par le capitaine Moussa Dadis
                           Camara dans l’interview avec Jeune Afrique, quelques jours après sa prise de
                           pouvoir après le décès du Président Lansana Conté sous le régime duquel Getma
                           International avait remporté la concession: «…Tous les contrats de
                           l’administration vont être revisités. La concession du Port autonome de Conakry




617
      Voir la note en bas de page n°478.


                                                        184
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 193 of 255



                      à Getma International, par exemple, va être purement et simplement annulée. En
                      dépit d’un audit mené par FFA Ernst & Young, qui déclare ce contrat
                      manifestement défavorable à l’Etat, le gouvernement sortant s’est entêté à brader
                      notre port ». 618 Les nombreux articles de presse produits dans ce dossier, aussi
                      au sujet de l’attribution de la concession à Bolloré démontrent à quel point ces
                      grands contrats importants pour l’économie du pays étaient au centre de
                      l’attention publique et ne présentent pas un caractère extraordinaire.


            (ii)      Ce Tribunal arbitral a déjà constaté au paragraphe 379 ci-avant que le placement
                      de militaires et policiers devant les bureaux de STCC le 8 mars 2011 avant même
                      que le Décret de réquisition ne fût adopté était ni justifié, ni nécessaire, mais que
                      leur intervention a été correcte et n’avait pas été aussi brutale que suggéré par
                      les articles de presse 619 et la bande dessinée concernant ces évènements 620 que
                      les Demanderesses ont produits.


            (iii)     M. Barone a attesté que le 10 mars 2011, quand les forces de l’ordre ont procédé
                      à la réquisition proprement dite, une « cohue » régnait dans les bureaux de STCC
                      en fin de matinée (§ 7 j) où étaient alors aussi présents « au moins 25 membres
                      du personnel de Bolloré, très sûrs d’eux et parfaitement tranquilles, avec même
                      de l’arrogance dans leur comportement » (§ 8). Que « [l]es employés de STCC
                      […] ont eu l’impression qu’on leur arrachait une partie d’eux-mêmes » (§ 9) et
                      que « les cadres expatriés de STCC ont décidé de quitter la Guinée […] en
                      laissant leurs effets personnels dans leurs domiciles » (§ 13). Ces évènements
                      étaient certes désagréables pour le personnel comme pour M. Barone lui-même,
                      mais ne prouvent pas un pillage ou autre comportement excessif. Aussi le fait
                      que les stocks réquisitionnés n’aient pas été retournés ne constitue pas de pillage.




618
    Interview du capitaine Moussa Dadis Camara (R-29).
619
    Article des Archives classées en date du 24 mars 2011 (C-199). Voir aussi C-395.
620
     R. Dély et Aurel, bande dessinée intitulée « Sarkozy et les riches », Drugstore, extrait, pp. 42-50 (C-203).


                                                          185
          Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 194 of 255



               (iv)     La présence et même l’arrogance du personnel de Bolloré ont pu être vexantes
                        pour celui de Getma International, surtout dans le contexte de concurrence qui
                        existait entre les deux groupes depuis que Getma International avait remporté la
                        concession. Elles n’ont toutefois rien de surprenant ou choquant, puisqu’il était
                        un secret public que la concession était retirée pour être donnée à Bolloré : les
                        journaux en parlaient depuis le 8 février 2011 621 et les communiqués de presse
                        que Getma a publié elle-même les 28 février et le 1er mars 2011, ainsi que sa
                        lettre du 9 février 2011 au Ministre des Transports font explicitement état des
                        démarches personnelles de M. Vincent Bolloré du 3 et 4 février 2011 à Conakry
                        pour mettre pression sur les autorités en vue de la résiliation de la Convention.622
                        L’opposition des deux concurrents s’est par ailleurs aussi manifestée en France;
                        elle était forte, mais n’avait rien d’extraordinaire, comme d’ailleurs prouvé par
                        la coopération qui s’est ultérieurement développée entre les deux groupes.

               (v)      M. Barone a également mentionné des visites à domicile chez plusieurs cadres
                        de STCC par des huissiers et des cadres du PAC qui ont créé un sentiment de
                        danger et conduit les cadres expatriés à quitter le pays dès le 11 mars 2011. Il
                        n’est toutefois pas prouvé, ni même allégué, que ces visites ont impliqué de la
                        violence physique ou étaient plus que des visites administratives, liés au
                        déroulement de la reprise du TAC et ses opérations.

        457. Les actes de la puissance publique qui ont entouré la résiliation de la Convention et la
               réquisition ne revêtent donc nullement la gravité qu’exige la reconnaissance d’un
               préjudice moral. Les Demanderesses ont par ailleurs obtenu du Tribunal CCJA une
               sentence qui attribue à Getma International une compensation pour le préjudice matériel
               causé par la résiliation et dans la présente sentence une compensation pour les préjudices
               causés par la réquisition et par les rumeurs d’une résiliation prochaine du contrat. Que
               les montants attribués sont moins élevés que ce que Getma International, respectivement




621
      Article de Guinée en ligne (C-184).
622
      Article et lettre de Getma International au Ministre d’Etat sur l’Affaire du port de Conakry (C-187 et C-188).


                                                           186
  Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 195 of 255



      les Demanderesses, ont demandé aux deux tribunaux arbitraux est dû à des raisons
      différentes (manque de preuves, retrait de la demande de gain manqué devant un tribunal
      et incompétence de l’autre). Donc même si une interprétation large de l’affaire Lemire
      laisse la marge pour plaider qu’un préjudice moral peut être indemnisé quand la
      compensation pour le préjudice matériel n’est pas significative, ce Tribunal arbitral ne
      peut, dans ce cas concret, pas tenir compte de l’indemnisation réduite des préjudices
      matériels.

458. Le Tribunal arbitral rejette la demande de compensation du préjudice moral.

f. Intérêts

459. Les Demanderesses demandent des intérêts capitalisés annuellement sur les sommes qui
      leur sont attribuées au taux de 8.7 % pour la période du 8 mars 2011 jusqu’au jour de
      leur paiement effectif et intégral. Dans leur Mémoire après Audience, elles chiffrent ces
      intérêts, arrêtés au 3 février 2016, à 56.950.551 euros.

460. La Défenderesse s’est catégoriquement opposée à l’application d’intérêts au montant du
      lucrum cessans, mais n’a pas spécialement réagi au taux demandé, ni à la capitalisation
      demandée. Sa seule défense concerne l’application d’intérêts pendant la période pendant
      laquelle le présent arbitrage a été suspendu, selon elle sur l’initiative des
      Demanderesses, du 31 janvier 2013 jusqu’au 17 juin 2014.

461. Dès lors que ce Tribunal arbitral n’est pas compétent pour se prononcer sur le lucrum
      cessans, le désaccord sur l’application d’intérêts sur son montant devient sans objet.

462. En ce qui concerne la période pour laquelle les intérêts sont dus, le Tribunal arbitral
      rappelle les faits suivants :

      -   Le 10 janvier 2013, le Tribunal arbitral a invité les Parties « dès qu’elles auront pris
          connaissance de la Décision sur la Compétence du Tribunal arbitral […] de se
          consulter afin de se mettre si possible d’accord sur la suite de la procédure, en
          particulier si elles entendent demander la suspension de la procédure ».




                                            187
  Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 196 of 255



     -   Par lettre du 31 janvier 2013, les Demanderesses ont demandé au Tribunal arbitral
         de suspendre la procédure d’arbitrage CIRDI jusqu’à la Décision de la procédure
         d’arbitrage CCJA. Le même jour, la Défenderesse a répondu que la poursuite ou la
         suspension de la procédure dépendait des clarifications que les Demanderesses
         apporteront sur les demandes qu’elles entendent poursuivre devant ce Tribunal
         arbitral.


     -   Le 12 févier 2013 le Tribunal arbitral a suspendu l’instance en raison du non-
         paiement de la deuxième avance demandée aux Parties, conformément à l’article
         14(3) (d) du Règlement administratif et financier. Il a par ailleurs informé les Parties
         qu’il ne donnerait suite à la demande de suspension des Demanderesses du 31
         janvier 2013, aussi longtemps que l’instance sera suspendue pour cause de non-
         paiement de l’avance.


     -   Le 21 août 2013, les Demanderesses ont confirmé s’être substituées à la
         Défenderesse pour le paiement de la deuxième avance et ont réitéré leur demande
         de suspension du procès jusqu’à la notification de la sentence arbitrale CCJA.

     -   Le 22 août 2013, le Tribunal arbitral a déclaré la reprise de l’instance, à la suite du
         paiement par les Demanderesses de la totalité de la deuxième avance et a invité la
         Défenderesse à se prononcer sur la demande de suspension des Demanderesses. La
         Défenderesse a maintenu sa position du 31 janvier 2013.


     -   Le 30 septembre 2013, le Tribunal arbitral a suspendu l’instance jusqu’au 1er
         décembre 2013.

     -   Cette suspension a été prolongée à trois reprises, et a été levée le 17 juin 2014.

463. Ainsi, la suspension due à la double instance n’a duré que du 30 septembre 2013
     jusqu’au 17 juin 2014, soit 260 jours.




                                           188
  Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 197 of 255



464. Même si les Demanderesses ont dans un premier temps demandé la suspension en
      réponse à une invitation du Tribunal arbitral et même si la suspension était justifiée par
      les circonstances, ces circonstances faisaient suite à un choix des Demanderesses de
      lancer deux arbitrages en parallèle. Ainsi, le Tribunal arbitral considère qu’elles sont
      responsables de la suspension et n’ont pas droit à des intérêts pendant cette période.

465. Des intérêts au taux de 8.7 % annuellement capitalisés sont dus sur la somme principale
      de 448.834 euros à partir du 8 mars 2011 jusqu’au 30 septembre 2013 et à partir du 17
      juin 2014 jusqu’au jour du paiement effectif et intégral.


(3) Les allégations de double réparation

466. Etant donné (i) les restrictions juridictionnelles de ce Tribunal arbitral, (ii) sa décision
      de condamner la Défenderesse au paiement d’un montant de 200.000 euros à titre
      d’indemnité déterminée ex aequo et bono pour les biens réquisitionnés qui n’ont pas été
      restitués, il apparaît qu’une double réparation ne serait possible qu’au cas où les
      Demanderesses, après avoir reçu le paiement de ces 200.000 euros sur la base de la
      présente sentence, réussissaient nonobstant l’annulation de la sentence CCJA de la faire
      exécuter et recevaient sur base de cette sentence également la somme de 210.070 euros
      pour le même préjudice.

467. Afin d’éviter ce risque de double réparation, ce Tribunal arbitral accompagnera la
      condamnation de la Défenderesse au montant de 200.000 euros de la condition que les
      Demanderesses n’aient pas préalablement recouvert le montant de 210.070 euros sur la
      base de la sentence CCJA et, alternativement, renoncent pour l’avenir à leur titre pour
      ce montant de la sentence CCJA.

468. Les Demanderesses ont également demandé au Tribunal arbitral de « dire que toute
      somme effectivement et définitivement payée […..] par le groupe Bolloré au titre de la
      procédure contre le groupe Necotrans devant les tribunaux étatiques français s’imputera




                                            189
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 198 of 255



            sur les sommes allouées par ce Tribunal ». 623 Le Tribunal arbitral constate que ni les
            Demanderesses ni la Défenderesse n’ont abordé cette demande dans leurs mémoires, ne
            fût-ce que pour expliquer quelles demandes pendantes devant les tribunaux français
            pourraient faire double emploi avec les demandes attribuées par ce Tribunal arbitral. La
            demande ne peut donc être acceptée et ne doit pas l’être dans la mesure où les
            Demanderesses peuvent veiller elles-mêmes à ne pas réclamer d’exécution forcée
            d’indemnisations doubles.




      VIII. FRAIS DE LA PROCEDURE

      A. Position des Demanderesses

      469. Les Demanderesses signalent d’abord que l’article 31, paragraphe 7 de la Convention
            de concession 624, n’est applicable qu’aux procédures envisagées par ladite Convention,
            soit l’arbitrage OHADA. 625

      470. Elles considèrent les frais et dépens du présent arbitrage comme une partie de leur
            damnum emergens et rappellent qu’elles ont réservé leur droit d’en quantifier le montant
            dès leur Mémoire en Demande. Elles se réfèrent à l’accord des Parties, en fin d’audience
            du 25 novembre 2015, sur les modalités de preuve de ces frais et dépens et présentent
            des frais et dépens pour un total de 1.729.519,33 euros plus USD 725.000,00, consistant
            en ceci :

            -   Honoraires et frais du cabinet PLMJ                            EUR      961.148,49
            -   Honoraires et frais du cabinet FTMS                            EUR      484.770,84
            -   Honoraires et frais de PwC                                     EUR      283.600,00
            -   Montants directement payés au CIRDI                            USD 425.000,00




623
    § 107 ci-avant.
624
    Chacune des parties supportera le coût de l’arbitre qu’elle désigne. Les autres coûts engendrés par l’arbitrage
seront partagés à égalité entre les parties.
625
    Mémoire sur les coûts de l’arbitrage du 17 février 2016, note en bas de page n°1.


                                                       190
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 199 of 255



            -   Pour le compte de la Guinée                                     USD 300.000,00 626



      471. Les Demanderesses invoquent la jurisprudence et la doctrine internationales pour
            demander que la répartition des coûts de l’arbitrage prenne en compte le mauvais
            comportement de la Défenderesse :

            -   La présentation, à des fins dilatoires, d’une demande de récusation d’arbitre qu’elle
                savait dénuée de fondement ;
            -   Le non-paiement par la Défenderesse des avances qui lui avaient été demandées par
                le Centre;
            -   La présentation et le maintien d’arguments qu’elle savait non fondés ;
            -   Le retard dans la production de certains documents et la non-production d’autres ;
            -   L’appui sur une clause contractuelle et une sentence qu’elle n’a jamais eu l’intention
                de respecter ;
            -   L’entretien du suspense concernant la comparution de MM. Kourouma et Lamizana
                Condé à l’audience de novembre 2015.


      B. Position de la Défenderesse

      472. La Défenderesse demande de son côté dans ses mémoires successifs que la totalité des
            coûts de l’arbitrage soient mis à charge des Demanderesses. Ces frais s’élèvent à
            1.630.028,41 euros, soit :

            -   1.485.799,05 euros pour le cabinet Orrick
            -   140.000,00 euros pour le cabinet OCA
            -   4.229,36 euros pour les frais des témoins à l’audience du 25 novembre 2015. 627




626
    Selon la note en bas de page n°6, ce montant inclut les USD 125.000 que les Demanderesses devaient payer jusqu’au
11 mars 2016 en vertu de la lettre du Secrétariat du 10 février 2016 mais non le montant que la Défenderesse était
tenue de payer.
627
    Lettre en date du 17 février 2016.


                                                        191
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 200 of 255



      C. Analyse du Tribunal

      473. A teneur de l’article 61(2) de la Convention CIRDI, sauf accord contraire des Parties, le
            Tribunal arbitral fixe le montant des dépenses exposées par elles et décide des modalités
            de répartition desdites dépenses, des honoraires, des frais de membres du Tribunal et
            des redevances dues pour l’utilisation des services du Centre.

      474. Les honoraires et dépenses du Tribunal ainsi que les redevances administratives et
            dépenses du CIRDI sont les suivants (en USD): 628

            Honoraires et dépenses des arbitres :
            Mme Vera Van Houtte                                           247.695.31
            Prof. Bernardo Cremades:                                      208.277,78
            Prof. Pierre Tercier:                                         153.718,90

            Redevances administratives du CIRDI :                         160.000,00
            Dépenses réglées par le CIRDI (estimation): 629                52.344,31


      475. En ce qui concerne les montants réclamés de part et d’autre, le Tribunal constate ceci :

            -    Nonobstant les trois demandes successives de paiement d’avances par le Secrétariat,
                 la Défenderesse n’a jamais payé sa part et la Demanderesse a dû se substituer pour
                 ce paiement, pour un total, à ce jour de 425.000 euros 630; ainsi, les Demanderesses
                 ont avancé la totalité des frais et honoraires des arbitres et du Secrétariat, soit USD
                 850.000 ;




628
    Le Secrétariat du CIRDI enverra aux Parties un état financier détaillé du compte de l’affaire dès que ce dernier sera
finalisé.
629
    Ce montant couvre notamment les frais relatifs à l’audience, et inclut l’estimation des coûts (messagerie rapide,
impression, copie) relatifs à l’envoi de la présente Sentence. Le solde sera remboursé aux Parties à proportion des
avances payées au CIRDI.
630
    Lettres du Secrétariat aux Parties du 10 février 2016 aux Parties (notant que le Secrétariat avait reçu dans le passé
trois virements de USD 100.000 de la part des Demanderesses en paiement de l’acompte dû par la Défenderesse et
invitant chacune des .Parties à verser un quatrième acompte, de USD 125.000) et du 27 avril 2016 (accusant réception
du paiement des Demanderesses de USD 125.000 et notifiant le défaut de paiement de la Défenderesse) et lettre en
date du 28 avril 2016 des Demanderesses au Secrétariat (constatant que la Défenderesse a manqué quatre fois à ses
obligations de paiement d’avance et annonçant leur paiement de USD 125.000 en substitution de la Défenderesse.


                                                          192
  Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 201 of 255



     -   Les montants des honoraires des conseils de chacune des Parties sont du même ordre
         de grandeur et peuvent être considérés comme raisonnables; qu’il en est de même
         pour les honoraires des experts, même si ceux de PwC représentent le double de
         ceux de l’expert de OCA, et pour les frais des témoins de la Défenderesse; que par
         ailleurs aucune des Parties n’a demandé de pouvoir réagir à la communication des
         frais de l’autre.

476. En ce qui concerne le comportement de la Défenderesse, le Tribunal arbitral ne peut
     suivre les Demanderesses dans leur critique (la demande de récusation et les arguments
     développés par la Défenderesse n’étant pas manifestement infondés ; et la lenteur ou
     l’absence de production, tout comme la confirmation tardive de la comparution des
     témoins de la Défenderesse pouvant s’expliquer autrement que par des manœuvres
     intentionnelles), sauf en ce qui concerne le non-paiement des avances au CIRDI.
     L’article 14 du Règlement administratif et financier du CIRDI prévoit que les Parties
     effectueront à l’avance des versements afin de permettre au Centre de couvrir les frais
     directs se rapportant à une instance CIRDI en cours, y compris les honoraires et
     dépenses des arbitres. La Défenderesse, qui n’a même pas tenté de justifier son non-
     paiement, a donc violé son obligation de payer sa part, à laquelle elle s’est pourtant
     engagée en prévoyant dans son Code des investissements que les différends relatifs à
     l’application du Code sont, sauf accord contraire des Parties, réglés par arbitrage
     conformément aux dispositions de la Convention CIRDI, ratifiée par elle le 4 novembre
     1986.

477. Pour rendre sa décision concernant les frais d’arbitrage, le Tribunal prendra en
     considération, d’une part, le fait que les Demanderesses ont obtenu gain de cause (même
     si ce choix est accompagné d’importantes nuances) dans la Décision sur la Compétence
     du 29 décembre 2012 et sur le principe de la violation du Code des investissements, et,
     d’autre part, le fait que la Défenderesse n’a pas pu prouver la corruption et la fraude
     (sujets qui ont beaucoup occupé le Tribunal arbitral), mais a eu gain de cause en ce qui
     concerne l’incompétence pour le lucrum cessans suivant la résiliation et, en ce qui
     concerne le fond, sur plusieurs chefs de préjudice qui ont été soit rejetés, soit réduits en
     montant.


                                           193
  Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 202 of 255



478. Par conséquent, faisant usage de son pouvoir d’appréciation que lui laisse aussi l’article
      28 du Règlement d’arbitrage du CIRDI, le Tribunal décide que les frais de l’arbitrage
      sont à répartir comme suit :

      -   Chaque partie supportera ses propres frais et honoraires de conseils et experts
          engagés dans la présente procédure ;

      -   Les frais d’arbitrage, y compris les frais et honoraires des membres du Tribunal ainsi
          que les frais du CIRDI seront supportés par les Demanderesses à concurrence de
          60% et par la Défenderesse à concurrence de 40%.




IX. DISPOSITIF


A.    L’investissement n’était pas illégal pour cause de corruption et le Tribunal arbitral
      confirme donc sa compétence (déjà décidée le 29 décembre 2012) pour se prononcer sur
      les effets de la réquisition et autres violations alléguées du Code des investissements
      n’entrant pas dans le cadre de la Convention de concession à l’égard des quatre
      Demanderesses.


B.    Le Tribunal arbitral n’est pas compétent pour la demande relative à la valeur nette des
      flux de trésorerie pour la période de concession dont les Demanderesses ont été privées
      (lucrum cessans) parce que cette privation est une conséquence de la seule résiliation de
      la Convention de concession.


C.    Le Tribunal arbitral n’est pas compétent pour les demandes concernant les préjudices
      supplémentaires découlant du Décret de résiliation qui sont les conséquences de la seule
      résiliation de la Convention.


D.    La Défenderesse a violé les articles 5 et 6 du Code des investissements par les actes de
      la puissance publique que sont certaines circonstances aggravantes du Décret de
      résiliation et le Décret de réquisition.



                                             194
     Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 203 of 255




E.     La Défenderesse est condamnée à indemniser les Demanderesses pour le préjudice lié à
       la gestion de crise et à payer à ce titre 248.834 euros.


F.     La Défenderesse est condamnée à indemniser les Demanderesses pour le préjudice lié à
       la non-restitution d’une partie des biens réquisitionnés et à payer à ce titre 200.000 euros.
       Si Getma International obtient nonobstant son annulation une exécution forcée de la
       sentence CCJA et le paiement d’EUR 210.070 que le Tribunal CCJA lui a accordé pour
       le même préjudice, le montant déjà reçu pour ce préjudice, s’imputera sur le montant
       alloué ici au même titre.


G.     La Défenderesse est condamnée à payer des intérêts capitalisés annuellement sur les
       montants ci-avant à partir du 8 mars 2011 jusqu’au 30 septembre 2013 et à partir du 17
       juin 2014 jusqu’au jour du paiement effectif et intégral.


H.     La Défenderesse est condamnée à payer aux Demanderesses 40 % des frais de
       l’arbitrage, soit USD 340.000.


I.     Toutes autres demandes des Parties sont rejetées.




                                             195
Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 204 of 255
Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 205 of 255




             ANNEXE A
     Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 206 of 255



     CENTRE INTERNATIONAL POUR LE RÈGLEMENT DES DIFFÉRENDS
                  RELATIFS AUX INVESTISSEMENTS

                                         Washington D.C.

                                      Dans la procédure entre



   GETMA INTERNATIONAL, NCT NECOTRANS, GETMA INTERNATIONAL
      INVESTISSEMENTS & NCT INFRASTRUCTURE & LOGISTIQUE

                                          Demanderesses

                                                contre



                               LA RÉPUBLIQUE DE GUINÉE

                                             Défenderesse



                                  (Affaire CIRDI No. ARB/11/29)


                               DECISION SUR LA COMPÉTENCE



                                             Rendue par

                                Mme Vera Van Houtte, Présidente

                               M. Bernardo M. Cremades, Arbitre

                               Le Professeur Pierre Tercier, Arbitre



                        Secrétaire du Tribunal: Mme Mairée Uran Bidegain


Conseils des Demanderesses :                             Conseils de la Défenderesse :

Me José Miguel Júdice                                    Me Laurent Jaeger
Me Tiago Duarte                                          Me Pascal Agboyibor
PLMJ Sociedade de Advogados, RL                          Me Romain Sellem
Me Cédric Fischer                                        Orrick Rambaud Martel, Société d’avocats
Me Elisabeth Mahé                                        Me Mamadou Traoré
Fischer, Tandeau de Marsac, Sur & Ass.                   Me Edasso Bayala
                                                         Cabinet Mamadou S. Traoré



Date d’envoi aux parties: 29 décembre 2012
           Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 207 of 255



Table des matières :

I.          LES PARTIES ........................................................................................................................ 3

      a.    Les Demanderesses ................................................................................................................. 3

      b.    La Défenderesse ...................................................................................................................... 3

II.         LE TRIBUNAL ARBITRAL .................................................................................................. 4

III.        LA  CONVENTION  D’ARBITRAGE...................................................................................... 5

IV.         EXPOSE SUCCINT DES FAITS ............................................................................................ 5

V.          HISTORIQUE DE LA PROCEDURE ..................................................................................... 7

      a.    Commencement de la procédure .............................................................................................. 7

      b.    Demande de récusation............................................................................................................ 9

      c.    Bifurcation de la procédure...................................................................................................... 9

VI.         DEMANDES DES PARTIES QUANT A LA COMPETENCE ............................................. 10

      a.    Défenderesse ......................................................................................................................... 10

      b.    Demanderesses ...................................................................................................................... 11

VII.        ARGUMENTS DES PARTIES ............................................................................................. 11

      a.    Thèse de la Défenderesse....................................................................................................... 11

      b.    Thèse des Demanderesses...................................................................................................... 15

VIII.       DISCUSSION ....................................................................................................................... 21

      a.    Introduction – Bifurcation ..................................................................................................... 21

      b.    Clause  compromissoire  en  tant  qu’  « accord contraire » ......................................................... 21

      c.    Article 32.5 de la Convention de concession .......................................................................... 24

      d.    Les  demandes  de  Getma  International  dans  l’arbitrage  CCJA ................................................ 29

      e.    L’accord  contraire  des  2ème,  3ème  et  4ème  Demanderesses. ................................................. 38

IX.         DECISION............................................................................................................................ 44




                                                                                                                                                   2
      Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 208 of 255



     I.        LES PARTIES

               a. LES DEMANDERESSES

1.        La première Demanderesse est Getma International, une société par actions simplifiée de
          droit français, dont le siège est établi au 66 rue Pierre Charron, 75008 Paris.

2.        La deuxième Demanderesse est NCT Necotrans, une société anonyme de droit français,
          dont le siège est établi au66 rue Pierre Charron, 75008 Paris.

3.        La troisième Demanderesse est Getma International Investissements, une société par
          actions simplifiée de droit français, dont le siège est établi au 66 rue Pierre Charron, 75008
          Paris.

4.        La quatrième Demanderesse est NCT Infrastructure & Logistique, une société par actions
          simplifiée de droit français, dont le siège est établi au 66 rue Pierre Charron, 75008 Paris.

5.        Les  Demanderesses  sont  représentées,  dans  la  cadre  de  la  procédure  d’arbitrage,  par :

          Me José Miguel Júdice
          Me Tiago Duarte
          PLMJ – A.M. Pereira, Sáragga Leal, Oliveira Martins, Júdice e Associados, RL
          Sociétéd’Avocats  au  Barreau  de  Lisbonne
          Avenida da Liberdade, 224
          1250-148 Lisbonne
          Portugal

          et

          Me Cédric Fischer
          Me Elisabeth Mahé
          Fischer, Tandeau de Marsac, Sur &Ass.
          Société  d’Avocats  au  Barreau  de  Paris
          Boulevard Malesherbes, 67
          75008 Paris
          France

               b. LA DEFENDERESSE

6.        La Défenderesse est la République de Guinée,  représentée  par  l’Agence  Judiciaire  de  l’Etat  
          dont les bureaux sont établis à BP 1005 Conakry, République de Guinée (ci-après dénommée
          la « Défenderesse » ou la « République »).

7.        La  Défenderesse  est  représentée,  dans  le  cadre  de  la  procédure  d’arbitrage,  par :




                                                                                                             3
       Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 209 of 255



            Me Laurent Jaeger
            Me Pascal Agboyibor
            Me Romain Sellem
            Orrick  Rambaud  Martel,  Société  d’avocats  
            Avenue Pierre 1er de Serbie
            75782 Paris
            France

            et

            Me Mamadou Traoré
            Me Edasso Bayala
            Cabinet Mamadou S. Traoré
            11 BP 721 CMS Ouagadougou
            Place Naba Koom, 11
            Burkina Faso

      II.        LE TRIBUNAL ARBITRAL

8.          Le 14 novembre 2011, les Demanderesses ont,   conformément   à   l’article   2   du   Règlement  
            CIRDI, nommé comme arbitre :

            M.Bernardo M.Cremades
            B. CREMADES Y ASOCIADOS
            Goya, 18
            28001 Madrid
            Espagne

9.          Le 12 décembre 2011, la République a,   conformément   à   l’article   2   du   Règlement  
            CIRDI,nommé comme arbitre:

            M. le Professeur Pierre Tercier
            Chemin Guillaume Ritter 5
            1700 Fribourg
            Suisse

10.         Le 20 janvier 2012, les Parties ont conjointement nommé comme Présidente du Tribunal
            arbitral:

            Mme Vera Van Houtte
            STIBBE
            Central Plaza
            Rue de Loxum, 25
            1000 Bruxelles
            Belgique

11.         Le 2 février 2012, le Secrétaire général du Centre a désigné Mme MairéeUranBidegain,
            Conseillère juridique au CIRDI, comme Secrétaire du Tribunal arbitral.


                                                                                                           4
       Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 210 of 255



      III.       LA  CONVENTION  D’ARBITRAGE

12.          L’Ordonnance  No.  00/PRG/87  du  3  janvier  1987,  modifiée  par  la  loi  n°  L/95/029/CTRN  du  
             30 juin 1995 portant le Code des investissements de la République de Guinée(le « Code des
             investissements ») stipule en son article 28 que:

             « 1)   Les   différends   résultant   de   l’interprétation   ou   de   l’application   du   présent   code,   sont  
             réglés par les juridictions guinéennes compétentes conformément aux lois et règlements de
             la République.

             2)   Toutefois,   les   différends   entre   l’Etat   Guinéen   et   les   ressortissants   étrangers,   relatifs   à  
             l’application  ou  l’interprétation  du  présent  code,  sont,  sauf  accord  contraire  des  parties  en  
             cause, définitivement réglés par arbitrage conduit :

                 conformément aux dispositions de la convention du 18 mars 1985 pour le « Règlement
                  des  différends  relatifs  aux  investissements  entre  Etats  et  ressortissants  d’autres  Etats  »  
                  établie   sous   l’égide   de   la   Banque   Internationale   pour   la   Reconstitution   et   le  
                  Développement, ratifiée par la République de Guinée le 4 novembre 1986, ou ;

                 si   la   personne   ou   l’entreprise   concernée   ne   remplit   pas   les   conditions   de   nationalité  
                  stipulée   à   l’article   25   de   ladite   convention,   conformément   aux   dispositions   des  
                  règlements du mécanisme supplémentaire approuvé le 27 septembre 1978, par le
                  Conseil Administratif du Centre International pour le Règlement des Différends Relatifs
                  aux Investissements (CIRDI). »


      IV.        EXPOSE SUCCINT DES FAITS

13.          Le 22 septembre 2008, la République de Guinée et Getma International ont conclu une
             convention de mise en concession du terminal à conteneurs du port de Conakry, son
             extension   et   l’aménagement   d’un   espace   de   la   gare   ferroviaire   (la   « Convention de
             concession ») (Pièce C-111). Aux termes de cette convention, la République de Guinée a
             concédé  à  Getma  International  la  concession  de  service  public  de  gestion  et  d’exploitation  du  
             terminal à conteneurs de Conakry (la « Concession »).

14.          Suivant  l’article  7  de  la  Convention  de  concession,  Getma  International  devait  constituer  une  
             société  d’exploitation  de  la  Concession  de  droit  guinéen.  En  application  de  cette  disposition,
             la Société du Terminal à Conteneurs de Conakry SA (la « STCC ») a été constituée le 20
             novembre 2008 (Pièce C-13).La STCC est détenue à 95% par Getma International
             Investissements. Getma International Investissements, créée le 12 novembre 2008, est elle-
             même détenue à 51% par Getma International et à 49% par NCT Necotrans (Contre-
             Mémoire n°2 § 219, Mémoire n°2 § 69).

15.          Le 7 novembre 2009, la République et Getma International ont conclu un Avenant n°1 à la
             Convention de concession afin de préciser les conditions de suspension et de computation

1
 Les pièces déposées par les Demanderesses sont identifiées par la lettre « C-…», tandis que les pièces déposées
par la Défenderesse sont identifiées par la lettre « R-… ».



                                                                                                                                 5
      Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 211 of 255



        des termes et délais contenus par la Convention de concession, le nombre de membres du
        Comité de Suivi, la nature des Activités Concédées, la part des frais de stationnement et les
        Redevances  (l’« Avenant n°1 ») (Pièce C-12).

16.     Getma  International,  par  l’intermédiaire  de  sa  filiale  de  droit  français  NCT  Infrastructure  &  
        Logistique,  a  lancé  un  appel  d’offres  international,  clôturé en février 2011, afin de réaliser la
        construction   du   nouveau   quai   et   l’aménagement   d’une   superficie   de   120.000   m2 (Contre-
        Mémoire n°2 § 219, Mémoire n°2 § 70).

17.     Le 8 mars 2011, le Président de la République a adopté un décret en application duquel la
        Convention de concession et son avenant ont été « résiliés pour manquements aux
        obligations du Concessionnaire […] avec effet immédiat et sans indemnités, aux frais,
        risques et torts des Sociétés[sic.] GETMA International SAS »(le « Décret de résiliation »)
        (Pièce C-19).

18.     Le 9 mars 2011, le Président de la République a adopté un deuxième décret en vertu duquel
        « l’Etat  guinéen  décide  de  réquisitionner  pendant  une  durée  de  60  jours  ou  plus,  à  compter  
        de la date de signature du présent Décret, les personnels, matériels, installations, les
        immeubles  et  actifs  qu’il  jugera  nécessaire,  appartenant  à  la  Société  GETMA  International  
        SAS  et  à  la  Société  du  Terminal  à  Conteneurs  de  Conakry,  qu’ils  se  trouvent  sur  le  Terminal  
        à Conteneurs de Conakry ou ailleurs sur le territoire national de la République de Guinée »
        (le « Décret de réquisition ») (Pièce C-21).

19.     Le  10  mai  2011,  Getma  International  a  soumis  une  demande  d’arbitrage  auprès   de  la  Cour  
        Commune  de  Justice  et  d’Arbitrage  (la  « CCJA »)  de  l’Organisation  pour  l’Harmonisation en
        Afrique   du   Droit  des   Affaires   (l’ « O.H.A.D.A.)   contre   l’état   Guinéen,   en  application  de  la  
        clause   compromissoire   stipulée   à   l’article   31   de   la   Convention   de   concession   (la   « Clause
        compromissoire »).

20.     Aux  termes  de  sa  demande  d’arbitrage  du  10  mai 2011, Getma International a demandé au
        tribunal constitué à la suite de cette demande et composé de Messieurs Eric Teynier, Juan
        Antonio Cremades et Ibrahim Fadlallah (ci-après « le Tribunal CCJA ») de :

        « Dire et juger irrégulière, nulle et de nul effet la résiliation de la Convention de concession
        décrétée par le Président de la République de Guinée ;
        Constater que, du fait de la nouvelle convention de concession consentie le 11 mars 2011 à
        BAL, ou à toute autre société du groupe Bolloré, le retour au « statu quo ante bellum » est
        désormais impossible ;
        Condamner le Défendeur à indemniser le Concessionnaire du préjudice subi du fait de la
        résiliation de la Convention de concession, et comprenant, notamment et sauf à parfaire (i)
        l’Indemnité   forfaitaire   de   résiliation,   (ii)   l’Indemnité   de   Résiliation,   (iii)   le   Montant   non  
        amorti   du   Ticket   d’Entrée,   (iv)   les   Indemnités   de   licenciement   et   (v)   le   préjudice  
        complémentaire, outre les intérêts au taux légal à compter de la Notification Préliminaire de
        Changement de Loi ;
        Laisser  à  la  charge  du  Défendeur  l’ensemble  des  frais,  dépens  et  honoraires  supportés  par  le  
        Demandeur »(Pièce R-9).



                                                                                                                          6
       Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 212 of 255



21.        La procédure CCJA est actuellement en cours.

22.        Le 29 septembre 2011, les Demanderesses ont introduit une requête en application de
           l’article  36 de la Convention CIRDI ainsi que de l’Ordonnance  No.  00/PRG/87  du  3  janvier  
           1987, modifiée par la loi n° L/95/029/CTRN du 30 juin1995 portant le Code des
           investissements de la République de Guinée.

23.        Aux   termes   de   leur   requête   d’arbitrage   du   29   septembre 2011, les Demanderesses ont
           demandé au Tribunal CIRDI (soit le Tribunal dont la composition est mentionnée au chapitre
           II ci-avant, ci-après aussi dénommé « le Tribunal arbitral ») de :

           « a)   Déclarer   que   l’Etat  de   Guinée  a  enfreint   sa  législation  d’investissement   et/ou   le  droit  
           international,  en  particulier,  qu’il  a  exproprié,  de  manière  discriminatoire,  l’investissement  
           des Demanderesses, sans une prompte, juste et adéquate indemnisation, en violation des
           articles 5, 6 et 7 du Code des Investissements et/ou en violation du droit international
           coutumier ;
           b)  Ordonner  à  la  Guinée  d’indemniser  la  partie  Demanderesse  en  raison  de  la  violation  de  
           sa   législation   d’investissement   et/ou   du   droit   international   d’un   montant   à   déterminer   au  
           moment approprié de cette procédure, en monnaie librement convertible acceptée par les
           Demanderesses, plus les intérêts versés à un taux commercialement raisonnable pour la
           monnaie  en  question  depuis  la  date  de  l’expropriation  jusqu’à  ce  que  le  paiement  intégral  du  
           montant soit réalisé ;
           c) Attribuer toute autre compensation que le Tribunal considère appropriée, et ;
           d)  Ordonner  à  l’Etat  de  Guinée  de  payer  tous  les  coûts  de  la  présente  procédure  arbitrale,  y  
           compris, sans limitation, les honoraires et dépenses du Tribunal, les honoraires et frais du
           CIRDI, les honoraires et frais relatifs à la présentation juridique de la partie Demanderesse
           et les frais et honoraires de tout expert désigné par la Demanderesse ou le Tribunal, majoré
           des intérêts dus ».



      V.      HISTORIQUE DE LA PROCEDURE

              a. COMMENCEMENT DE LA PROCEDURE

24.        Le 29 septembre 2011, Getma International, NCT Necotrans, Getma International
           Investissements et NCT Infrastructure & Logistique (ci-après dénommées les
           «Demanderesses»)   ont   introduit   une   Requête   d’arbitrage   («la   Requête») auprès du Centre
           international pour le règlement des différends relatifs aux investissements («CIRDI» ou le
           «Centre») contre la République de Guinée.

25.        La Requête a pour fondement la Convention pour le Règlement des Différends relatifs aux
           investissements   entre   États   et   ressortissants   d’autres   États   (la   «Convention»   ou   «la  
           Convention   CIRDI»)   ainsi   que   l’Ordonnance   No.   00/PRG/87   du   3   janvier   1987,   modifiée  
           par la loi n° L/95/029/CTRN du 30 juin1995 portant Code des investissements de la
           République de Guinée.



                                                                                                                          7
      Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 213 of 255



26.     Le  19  octobre  2011,  le  Secrétariat  du  CIRDI,  afin  de  poursuivre  l’examen  de  la  Requête,  a  
        demandé aux Demanderesses de notamment clarifier le rôle respectif des parties requérantes
        dans   la   concession   et   d’expliciter   l’investissement   réalisé   par   les   sociétés Getma
        International Investissements et NCT Infrastructure & Logistique. Selon les informations
        soumises par les Demanderesses le 28 octobre 2011 :

                NCT Necotrans est la société holding de tête du groupe détenant directement ou
                 indirectement, 100% des trois   autres   Demanderesses,   et   a   financé   l’investissement  
                 en Guinée ;

                Getma International était le concessionnaire du terminal à conteneurs ;

                Getma International Investissements est une société holding intermédiaire contrôlée
                 par Getma International et contrôlant la société de droit Guinéen STCC qui est la
                 société  d’exploitation  du  terminal ;

                NCT Infrastructure & Logistique est la filiale technique de NCT Necotrans, chargée
                 des  travaux  d’extension  du  terminal.

27.     Conformément  à  l’article  36(3)  de  la  Convention CIRDI, le Secrétaire général du CIRDI a
        enregistré la Requête le 3 novembre 2011.

28.     Par lettre en date du 14 novembre 2011, les Demanderesses ont proposé que le différend soit
        tranché par un tribunal composé de trois membres, un arbitre nommé par chacune des Parties
        et  le  troisième  nommé  d’un  commun  accord.  Dans  cette  même  lettre,  les  Demanderesses  ont  
        confirmé la nomination comme arbitre de M. Bernardo Cremades, de nationalité espagnole,
        qu’elles  avaient  déjà  annoncée  dans  la  Requête.

29.     Par lettre en date du 12 décembre 2011, la Défenderesse a accepté la proposition des
        Demanderesses concernant la méthode de constitution du Tribunal arbitral et a nommé le
        Professeur Pierre Tercier, de nationalité suisse, comme arbitre.

30.     Par lettre du 20 décembre 2011, le Secrétariat du Centre a informé les Parties que M.
        Bernardo Cremades et le Professeur Pierre Tercier avaient accepté leurs nominations, et leur
        a   transmis   les   déclarations   d’acceptation   et   d’indépendance   signées   respectivement   par   les  
        deux arbitres, conformément  à  l’article  6(2)  du  Règlement  de  procédure  relatif  aux  instances  
        d’arbitrage  du  CIRDI  (le  «Règlement  d’arbitrage»).

31.     Le 20 janvier 2012, les Parties ont conjointement nommé Mme Vera Van Houtte, de
        nationalité belge, comme Présidente du Tribunal arbitral. Mme Van Houtte a accepté sa
        nomination le 2 février 2012. Le même jour, le Secrétaire général du Centre a informé les
        Parties que les trois arbitres avaient accepté leurs nominations et que, conformément à
        l’article   6(1)   du   Règlement   d’arbitrage,   le   Tribunal   était   réputé   constitué   et   l’instance  
        engagée à cette date, soit le 2 février 2012. Une copie de la déclaration signée de Mme Van
        Houtte a été également transmise aux Parties le même jour.

32.     Mme Mairée Uran Bidegain a par ailleurs été désignée en qualité de Secrétaire du Tribunal à
        cette même date.



                                                                                                                      8
      Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 214 of 255



33.     Conformément   à   l’article   13   du   Règlement   d’arbitrage,   la   première   session   du   Tribunal  
        arbitral  s’est  tenue  à  Paris  avec  les  Parties le 30 mars 2012. Lors de cette session, le Tribunal
        arbitral a notamment arrêté les règles spécifiques pour la procédure. Un procès-verbal de
        cette session a été approuvé par les Parties comme indiqué ci-après.

             b. DEMANDE DE RECUSATION

34.     Le  16  avril   2012,  la   Défenderesse   a   soumis   une   demande  de   récusation   à   l’encontre  de   M.  
        Bernardo Cremades (la « Demande de récusation ») en application de   l’article   57   de   la  
        Convention CIRDI.

35.     Par lettre du 18 avril 2012, le Secrétariat du CIRDI a informé les Parties que, conformément
        à  l’article  9(6)  du  Règlement  d’arbitrage,  l’instance  était  réputée  suspendue à ladate du dépôt
        de la Demande, soit le 16 avril 2012. La Secrétaire du Tribunal arbitral leur a transmis
        unprojet du procès-verbal  de  la  première  session  tenue  le  30  mars  2012,  avec  l’indication  que  
        les Parties seraient invitées à confirmer leur accord sur les différents points  de  l’ordre  du  jour  
        à lareprise  de  l’instance.

36.     Après un échange de mémoires entre les Parties sur la Demande de récusation et le dépôt des
        observations de M. Bernardo Cremades, Mme Vera Van Houtte et le Professeur Pierre
        Tercier ont   considéré   la   Demande   de   récusation   et   l’ont   mise   aux   voix   sans   délai,   hors   la  
        présence de M. Bernardo Cremades. Suite au partage des voix desdeux arbitres, le Président
        du   Conseil   administratif   s’est   prononcé, le 28 juin 2012, sur la Demande de
        récusationconformément   à   l’article   58   de   la   Convention   CIRDI. Selon la décision du
        Président du Conseil administratif:

        « 1. La Demande en récusation formulée par la République de Guinée le 16 avril 2012
             àl’encontre  de  M.  Bernardo  M.  Cremades  est  rejetée.

        2.    Les frais  encourus  par  les  parties  et  les  membres  du  Tribunal  dans  le  cadre  de  l’examen  
              de  cette  Demande  en  récusation  feront  l’objet  d’une  décision  ultérieure  du  Tribunal.

        3.     Conformément   à   l’article   9(6)   du   Règlement   d’arbitrage,   cette   instance   est   réputée  
              reprendre à la date de cette décision ».

             c. BIFURCATION DE LA PROCEDURE

37.     Lors de sa première session, le Tribunal arbitral – après avoir noté que la Défenderesse
        entendait contester la compétence du Tribunal arbitral et que les Parties  s’accordaient sur la
        bifurcation de la procédure – a fixé le calendrier procédural sur la question de la compétence
        comme suit:
             Le 22 juin 2012 : Mémoire sur la compétence de la Défenderesse
             Le 13 juillet 2012 : Contre-Mémoire sur la compétence des Demanderesses
             Le 3 août 2012 : Réponse de la Défenderesse
             Le 7 septembre 2012 : Réplique des Demanderesses
             Le 28 septembre 2012 : Audience


                                                                                                                            9
       Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 215 of 255



38.         Le 7 juin 2012,le Tribunal arbitral a proposé aux Parties de ne pas suspendre le calendrier de
            procédure et de maintenir les dates fixées à la première session,nonobstant la suspension de
            la procédure suite à la Demande de récusation de la Défenderesse.Les Parties ont marqué
            leur accord le 8 juin 2012.

39.         Le 22 juin 2012, la Défenderesse a soumis par courriel son Mémoire n°1 sur la compétence
            (le « Mémoire n°1 »).

40.         Le 28 juin 2012, les Parties ont été invitées à confirmer leur accord sur le projet du procès-
            verbal de la première session du Tribunal arbitral. Les Demanderesses et la Défenderesse ont
            marqué leur accord sur le procès-verbal respectivement le 4 et le 12 juillet 2012. A cette
            occasion,  les  Parties  ont  également  indiqué  qu’elles ne  s’opposaient pas à la publication par
            le CIRDI de la décision du Président du Conseil administratif sur la Demande de récusation.

41.         Le 13 juillet 2012, les Demanderesses ont soumis par courriel leur Contre-Mémoire n°1 sur
            la compétence (le « Contre-Mémoire n°1 »).

42.         Le  30  juillet  2012,  la  Défenderesse  a  sollicité,  en  application  de  l’article  26(2)  du  Règlement  
            CIRDI, une extension de trois jours pour présenter son Mémoire n°2 sur la compétence.
            Compte   tenu   de   l’accord   des   Demanderesses, le Tribunal arbitral   a   consenti   à   l’extension  
            demandée.Le 6août 2012, la Défenderesse a soumis par courriel son Mémoire n°2 sur la
            compétence (le « Mémoire n°2 »).

43.         Le 7 septembre 2012, les Demanderesses ont soumis par courriel leur Contre-Mémoire n°2
            sur la compétence (le « Contre-Mémoire n°2 »).

44.         Le 28 septembre 2012, une audience sur la compétence de ce Tribunal arbitral a eu lieu à
            Paris, dont un procès-verbal a été soumis aux Parties et arbitres sous forme de projet, le
            même   jour,   et   sous   forme   de   version   finale,   sous   réserves   d’éventuelles   corrections   par   les  
            Parties ou les arbitres, le 2 octobre 2012.



      VI.      DEMANDES DES PARTIES QUANT A LA COMPETENCE

               a. DEFENDERESSE

45.         Dans son Mémoire n°1 sur la compétence du 22 juin 2012 et son Mémoire n°2 sur la
            compétence du 6 août 2012, la Défenderesse demande au Tribunal arbitral :

            « - de se déclarer incompétent ;

                - de   condamner   les   demanderesses   à   payer   l’intégralité   des   frais   d’arbitrage   en   ce  
                  compris les frais et honoraires exposés par la Défenderesse pour les besoins de sa
                  défense dans le cadre du présent arbitrage, dont le montant sera déterminé à la fin de
                  la procédure. »




                                                                                                                               10
       Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 216 of 255



                  b. DEMANDERESSES

46.          Dans leur Contre-Mémoire n°1 sur la compétence du 13 juillet 2012 et leur Contre-Mémoire
             n°2 sur la compétence du 7 septembre 2012, les Demanderesses demandent au Tribunal
             arbitral :

             « - de se déclarer compétent ;

                  - de   condamner   la   République   de   Guinée   à   payer   tous   les   frais   encourus   jusqu’à  
                    présent, y compris les frais  d’arbitrage  se  rapportant  au  déclinatoire  de  compétence  
                    et les frais et honoraires des conseils des Demanderesses. »



      VII.        ARGUMENTS DES PARTIES

                  a. THESE DE LA DEFENDERESSE

             i)        Clause  compromissoire  en  tant  qu’ « accord contraire »

47.          La Défenderesse conteste la compétence  du  présent  Tribunal  arbitral,  sur  base  de  l’article  25  
             de  la  Convention  CIRDI.  Elle  soutient  que  les  Parties  n’ont  pas  donné  leur  consentement  par  
             écrit pour soumettre leur différend au CIRDI.

48.          La   Défenderesse   prétend   que   l’offre   d’arbitrage   CIRDI   contenue dans le Code des
             investissements   est   limitée.   L’article   28   du   Code   des   Investissements stipule en effet que
             « Les  différends  entre  l’Etat  Guinéen  et  les  ressortissants  étrangers,  relatifs  à  l’application  
             ou   l’interprétation   du   présent   code,   sont,   sauf accord contraire des parties en cause,
             définitivement réglés par arbitrage [CIRDI]   … » (souligné par la Défenderesse)(Mémoire
             n°1 §§ 12 et 14).

49.          La  Défenderesse  considère  que  l’article  28  du  Code  des  investissements  doit  être  interprété  
             de manière objective. Il convient de rechercher la commune intention des Parties. Selon la
             Défenderesse,  l’article  28  signifie  que  le  CIRDI  n’a  compétence  qu’à  défaut  de  choix  par  les  
             Parties   d’une   autre   juridiction.   L’ « accord contraire » dont question doit être un accord
             contractuel  entre  l’Etat  guinéen  et  l’investisseur  étranger  qui  a  un  résultat  contraire  à  celui  de  
             la   désignation   du   CIRDI   comme   institution   d’arbitrage   compétente   pour   connaître   de   leur  
             litige  d’investissement.  Un  tel  accord  pourrait  prendre  la  forme  d’une  clause  d’exclusion  ou  
             de sélection de for (Mémoire n°1 §§ 18-24).

50.          La Défenderesse affirme que les Parties ont conclu un tel « accord contraire » en insérant la
             Clause compromissoire désignant la CCJA dans leur Convention de concession. Cette
             Clause compromissoire   englobe,   selon   la   Défenderesse,   l’ensemble   des   griefs   et   litiges  
             découlant de la Convention de concession quel que soit leur nature ou leur fondement
             juridique (Mémoire n°1 § 31).

51.          Contrairement   à   ce   qu’affirment   les   Demanderesses,   la   Défenderesse considère que
             l’ « accord contraire » ne doit pas expressément porter sur les litiges relatifs à
             l’interprétation   et   l’application   du   Code   des   Investissements. Elle affirme que la règle


                                                                                                                           11
      Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 217 of 255



        d’interprétation  restrictive  invoquée  par  les  Demanderesses  n’est fondée sur aucune règle ou
        jurisprudence (Mémoire n°2 §§ 34-37).  A  supposer  même  qu’un  accord  contraire  spécifique  
        soit   requis,   la   Défenderesse   précise   que   l’article   32.5   de   la   Convention   de   concession  
        incorpore clairement la protection accordée aux investisseurs par le Code des
        investissements. Cet article vise en effet les « modifications du Code Guinéen des
        Investissements et des lois en vigueur […] »,  c’est-à-dire  des  actes  de  l’Etat  agissant  en  tant  
        que législateur et non en tant que partie à la Convention de concession (Mémoire n°2 §§ 38-
        40).

52.     La Défenderesse soutient que le choix des Parties de donner compétence à la CCJA est
        irrévocable.   Elle   se   fonde   sur   l’emploi   du   terme   « irrévocable » dans la Clause
        compromissoire.   La   Défenderesse   prétend   quel’article 28 du Code des investissements est
        identique aux clauses dites « fork in the road ». Ainsi, comme les clauses « fork in the
        road »,   l’article  28   propose   un   choix   exclusif   entre   le   CIRDI   ou   une   autre   juridiction  et  le  
        choix – une fois opéré – est irrévocable (Mémoire n°1 §§ 47-51).

53.     En outre, la Défenderesse allègue que le choix de la CCJA par les Parties a été confirmé par
        (i)  le  dépôt  de  la  demande  d’arbitrage  de  Getma  International  devant  la  CCJA  le  10  mai  2011  
        et (ii) la signature du procès-verbal de la réunion du Tribunal CCJA du 12 mars 2012 qui
        vaut compromis arbitral (Mémoire n°1 §§ 54-55).

        ii)       Champ de la Convention de concession et de la Clause compromissoire

54.     Selon la Défenderesse, les demandes formulées par les Demanderesses devant le CIRDI
        découlent directement de la Convention de concession et sont couvertes par la Clause
        compromissoire puisque (i) la Convention de concession constitue le support exclusif de
        l’investissement  dont  les  Demanderesses   se  prévalent,  (ii)  la  résiliation  de  la  Convention de
        concession constitue le fondement de la demande des Demanderesses, et (iii) le préjudice
        dont les Demanderesses demandent réparation repose sur les stipulations de la Convention
        de concession (Mémoire n°1 §§ 35-37).

55.     Concernant  l’investissement,  la  Défenderesse  allègue  qu’il  ressort  des  termes  de  la  Requête  
        d’arbitrage   des   Demanderessesque   la   Convention   de   concession   en   est   le   support   exclusif.  
        Les Demanderesses ont, en effet, affirmé que « nous sommes confrontés à un véritable
        investissement [...] En effet, (i) l’exécution   du   Contrat   de   concession   de   service   public   a  
        impliqué un investissement financier à réaliser par le Concessionnaire (investisseur) »
        (Mémoire n°1 § 35).

56.     Concernant   le   fondement   de   la   demande,   la   Défenderesse   cite   la   Requête   d’arbitrage des
        Demanderesses selon laquelle « la résiliation du contrat représente […]   un acte de
        puissance publique et pas seulement une simple exécution contractuelle, constituant ainsi
        une   mesure  d’effet   équivalent   à  une   expropriation ». La Défenderesse précise   que   l’article  
        32.5 de la Convention de concession régit expressément les litiges relatifs aux actes de
        puissance   publique   contrevenant   aux   droits   de   l’investisseur   (Mémoire n°1 §§ 39-41,
        Mémoire n°2 § 23). Dès  lors  que  l’expropriation  est  expressément régie par la Convention de
        concession, la Défenderesse estime que tout litige relatif à une expropriation découle de la
        Convention de concession et entre dans le champ de la Clause compromissoire. La Clause



                                                                                                                             12
      Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 218 of 255



        compromissoire   et   l’article   32   sont   d’ailleurs   contenus dans le même chapitre de la
        Convention de concession (Mémoire n°2 §§ 25-26).

57.     Concernant le préjudice, la Défenderesse argumente que le préjudice extracontractuel dont se
        prévaut Getma International pour justifier la compétence du présent Tribunal arbitral (à
        savoir le lucrum cessans) résulte en réalité directement de la résiliation de la Convention de
        concession. Selon la Défenderesse, la « juste et adéquate réparation » prévue par le Code
        des investissements ne peut être que celle qui a été convenue par les Parties dans la
        Convention   de   concession.   En   effet,   l’application   des   « règles et pratiques habituelles du
        droit international »  auxquelles  se  réfère  le  Code  des  investissements  conduit  à  l’application  
        de la Convention de concession par le biais du principe pacta sunt servanda. Le préjudice
        réclamé par Getma International découle donc bien de la Convention de concession
        (Mémoire n°2 §§ 98-110).

        iii)     Parties à la Clause compromissoire

58.     La  Défenderesse  précise  que  l’ « accord contraire »  lie  l’ensemble  des  Demanderesses à la
        présente   procédure   d’arbitrage.   La   Défenderesse   se   base   sur   la   théorie   des   groupes   de  
        sociétés  (consacrée  par  la  Cour  d’appel  de  Paris  dans  l’affaire   Dow Chemical) pour étendre
        les effets de la Clause compromissoire à NCT Necotrans, Getma International
        Investissements et NCT Infrastructure & Logistique. La Défenderesse considère que la
        théorie  des  groupes  de  sociétés  est  applicable  en  l’espèce  car,  en  vertu  d’une  règle  matérielle  
        du  droit  international  de  l’arbitrage  reconnue  par  l’Acte  Uniforme  sur  le  Droit  de  l’Arbitrage  
        OHADA,   l’existence   et   l’efficacité   d’une   clause   compromissoire   s’apprécie   d’après   la  
        commune volonté des Parties, indépendamment de toute référence à une loi étatique
        (Mémoire n°2 §§ 87-91).

59.     Selon la Défenderesse, les Demanderesses - appartenant au même groupe de sociétés - ont,
        par  leur  participation  à  la  conclusion  et  à  l’exécution  de  la  Convention  de  concession  et  de  
        l’Avenant   n°1,   manifesté   leur   volonté   d’être   liées   par   la   Clause   compromissoire.   En  
        effet (Mémoire n°2 §§ 58-74):

        a) les Demanderesses appartiennent toutes au même groupe de sociétés (le groupe
           Necotrans) et ont des dirigeants communs qui sont également mandataires sociaux de
           NCT Necotrans ;
        b) les  Demanderesses  (à  l’exception  de  Getma  International  Investissements)   ont participé
           et étaient personnellement représentées lors de la négociation de la Convention de
           concession, qui a été signée par Monsieur Talbot en qualité de « président du groupe
           NCT Necotrans » ;
        c) NCT  Necotrans  était  en  charge  d’obtenir  les  financements nécessaires à la réalisation des
           investissements prévus par la Convention de concession, Getma International
           Investissements a été constituée pour être le véhicule de détention de la participation du
           groupe Necotrans dans la STCC et NCT Infrastructure & Logistique   a   lancé   l’appel  
           d’offres pour la construction du nouveau quai prévue par la Convention de concession
           pour le compte de Getma International ;
        d) l’Avenant  n°1  à  la  Convention  de  concession  – qui vise expressément la société Getma


                                                                                                                   13
      Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 219 of 255



              International Investissements - a été signé par le président du groupe Necotrans et par le
              président de la STCC et de NCT Infrastructure & Logistique ;
        e) l’arbitrage   CCJA   a   été   initié   et   poursuivi   à   l’initiative   et   sous   le   contrôle   de   NCT  
           Necotrans.

        iv)        Identité entre le litige soumis au Tribunal CCJA et au Tribunal CIRDI

60.     La Défenderesse soutient que le procès-verbal du Tribunal CCJA démontre que les litiges et
        les demandes portés devant le Tribunal CCJA et devant le Tribunal CIRDI sont identiques et
        que le Tribunal arbitral est compétent   pour   traiter   les   litiges   d’investissement.   D’une   part,  
        l’exposé   du   litige   par   Getma   International   repris   dans   le   procès-verbal de la réunion du
        Tribunal CCJA du 12 mars 2012 est identique mot pour mot à la présentation faite par les
        Demanderesses dans   leur   requête   d’arbitrage   CIRDI   et,   d’autre   part,   l’ensemble   des  
        demandes des Demanderesses ont été portées devant le Tribunal CCJA, y compris celles
        relevant de la législation sur les investissements (Mémoire n°1 § 77).

61.     La Défenderesse précise que le litige  dont  est  saisi  la  CCJA  n’est  pas  seulement  contractuel  
        mais   également   d’investissement.   La   Défenderesse   se   réfère   au   mémoire   en   demande  
        introduit par Getma International dans le cadre de la procédure CCJA, duquel il ressort que :

        a) L’action   est fondée sur les principes internationaux de protection des investissements.
           Getma International invoque les règles et principes du droit international, la notion de
           « Contrat   d’Etat », les principes généraux applicables aux investissements (tels que la
           bonne foi, les attentes légitimes ou le traitement juste et équitable) ainsi que de la
           doctrine en matière de droit des investissements internationaux et de la jurisprudence
           CIRDI (Mémoire n°1 §§ 80-84, Mémoire n°2 § 54).
        b) Le litige est relatif au Décret de résiliation et au Décret de réquisition, qui sont des actes
           de puissance publique. Getma International reconnait donc que la compétence du
           Tribunal CCJA ne se cantonne pas aux seuls aspects contractuels mais englobe
           l’ensemble  des  aspects  liés  aux  actes  illégaux  de la puissance publique (Mémoire n°1 §
           89, Mémoire n°2 § 49).
        c)     Le litige est relatif à une expropriation. Getma International utilise des termes propres à
              ce type de mesure tels que « réquisitionner […]   par la force des armes » ou « manu
              militari » et demande  d’être  indemnisée  au  titre  de  cette  expropriation.  La  Défenderesse  
              précise  que  la  CCJA  est  compétente  pour  statuer  sur  l’intégralité  des  demandes  relatives  
              à   l’expropriation   alléguée,   y   compris   au   titre   de   la   violation   de   la   législation   sur   les  
              investissements (Mémoire n°1 §§ 92-97).

62.     La   Défenderesse   réfute   l’allégation   des   Demanderesses   selon   laquelle   les   demandes   de  
        Getma   International   devant   le   Tribunal   CCJA   ne   couvriraient   pas   l’ensemble   de   leur  
        préjudice.

63.     En ce qui concerne la réquisition de biens propres, la Défenderesse souligne  que  l’indemnité  
        réclamée devant le Tribunal CCJA correspond à la valeur des biens. Cette indemnité couvre
        donc l’intégralité   des   conséquences du Décret de réquisition et pas seulement les
        conséquences du manquement de la République à son obligation contractuelle de minimiser



                                                                                                                                14
      Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 220 of 255



        le préjudice subi par Getma International en sa qualité de concessionnaire (Mémoire n°2 §§
        46-48).

64.     En ce qui concerne le gain manqué (lucrum cessans), la Défenderesse soutient que celui-ci
        est compris dans  l’indemnité  forfaitaire  de  résiliation  prévue  à  l’article  32.3  de  la  Convention  
        de concession qui est réclamée par Getma International devant le Tribunal CCJA. En
        effet,l’indemnité  forfaitaire  apour  objet  de  compenser  la  perte  d’activité  et  est  fondée sur le
        chiffre  d’affaires  (Mémoire  n°2  §§  51-53).

65.     La Défenderesse souligne que Getma International a saisi la CCJA en toute liberté et en
        connaissance  de  cause.  C’est  en  raison  des  garanties  d’indépendance  et  de  compétence  de  la  
        CCJA que Getma International aurait prétendument accepté et confirmé la compétence de
        cet   organisme   d’arbitrage.   En   revanche,   la   procédure   CIRDI   relèverait   d’une   stratégie   de  
        « forum shopping » de la part des Demanderesses (Mémoire n°1 §§ 64-65).

        v)        Qualité d’investisseur  et  réalisation  d’un  investissement

66.     La Défenderesse allègue que ni NCT Necotrans niGetma International Investissements
        niNCT Infrastructure & Logistique ne font  état  d’un  quelconque  différend  présentant  un  lien  
        direct avec un investissement. Ces sociétés ne précisent pas la nature de leur investissement,
        les   violations   du   Code   des   investissements   ou   les   faits   qu’elles   entendent   invoquer   et   ne  
        prouvent  pas  leur  qualité  d’investisseur  ou  le  préjudice  propre  qu’elles   allèguent avoir subi.
        D’après   la   Défenderesse,   il   ne   suffit   pas   d’alléguer   un   treaty claim pour justifier la
        compétence du CIRDI. La Défenderesse cite à ce sujet les décisions des tribunaux dans les
        affaires SGS c. Philippines et Impregilo c. Pakistan, selon lesquelles il faut - au stade de la
        compétence - examiner si les faits allégués sont prima facie de nature à constituer une
        violation   de   la   législation   d’investissement.   Elle   demande   donc   au   Tribunal   arbitral   de  
        constater que les treaty claims invoqués par les sociétés NCT Necotrans, Getma International
        Investissements et NCT Infrastructure & Logistique sont inexistants (Mémoire n°2 §§ 113 et
        122).

67.     Finalement,  la  Défenderesse  soutient  que  NCT  Necotrans  n’a  pas  la  qualité  d’investisseur  car  
        elle   n’a   fait   aucun   investissement   en   République   de   Guinée   au   sens   du   Code des
        investissements.  En  effet,  seuls  les  apports  directs  auprès  d’une  société  établie  en  Guinée  en  
        échange  de  titres  sociaux  sont  considérés  comme  des  investissements  au  sens  de  l’article  3.2  
        du   Code   des   investissements,   à   l’exclusion   des   participations indirectes. Or, selon la
        Défenderesse, NCT Necotrans participe au présent arbitrage uniquement du fait de son
        contrôle sur Getma International (Mémoire n°2 §§ 129-131).

             b. THESE DES DEMANDERESSES

        i)        Clause  compromissoire  en  tant  qu’ « accord contraire »

68.     Les Demanderesses   contestent   l’existence   d’un   « accord contraire » entre les Parties, au
        sens  de  l’article  28  du  Code  des  investissements,  qui  exclurait  la  compétence  du  CIRDI  pour  
        le   règlement   des   litiges   relatifs   à   l’interprétation   et   l’application   dudit   Code. Selon les
        Demanderesses,   seul   existe   un   accord   entre   l’une   d’elles   et   la   Défenderesse   en   ce   qui  
        concerne le mode de résolution des litiges contractuels (Contre-Mémoire n°1 § 149).


                                                                                                                         15
      Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 221 of 255



69.     Les Demanderesses soutiennent que, pour écarter la compétence du CIRDI en application de
        l’article   28   du   Code   des   investissements,   l’« accord contraire » doit être conclu par la
        République elle-même et tous les investisseurs concernés et doit porter sur le même litige,
        les  mêmes  demandes  et  l’application  des  mêmes  normes  juridiques (Contre-Mémoire n°1 §§
        17-18).   L’ « accord contraire » doit en outre être explicite et non équivoque (Contre-
        Mémoire  n°2  §  11).  Les  Demanderesses  considèrent  que  tel  n’est  pas  le  cas  en  l’espèce.

70.     Les Demanderesses allèguent que la Clause compromissoire et   l’article   28   du   Code   des  
        investissements   n’ont   pas   le   même   champ   d’application   rationae materiae. Selon les
        Demanderesses,   l’article   28   couvre   uniquement   les   différends   relatifs   à   l’interprétation   ou  
        l’application  du  Code  des   investissements, tandis que la Clause compromissoire couvre les
        différends découlant de la Convention de concession et de ses avenants (Contre-Mémoire
        n°1 §§ 25-27).

71.     Les   Demanderesses   considèrent   que   le   simple   fait   qu’il   existe   une   clause   arbitrale   dans   la  
        Convention de concession ne permet pas d’éliminer   l’existence   d’un   autre   accord   arbitral  
        relatif  à  l’interprétation  et  à  l’application  du  Code  des  investissements (Contre-Mémoire n°1
        § 35). Les Demanderesses se réfèrent à de la jurisprudence arbitrale selon laquelle le mode
        de résolution  des  litiges  prévu  dans  un  traité  bilatéral  d’investissement  ne  peut  être  exclu  par  
        la  simple  consécration  d’un  forum  alternatif  dans  un  contrat.  Les  Demanderesses  citent,  à  ce  
        sujet, les affaires Aguasdel Tunari c. Bolivie et Vivendi c. Argentine (Comité ad hoc)
        (Contre-Mémoire n°1 §§ 33-39).

72.     Les  Demanderesses  considèrent,  en  effet,  qu’il  est  exceptionnel  qu’une  clause  contractuelle  
        de   règlement   des   litiges   s’étende   aux   litiges   d’investissement.   Si   telle   était   la   volonté   des  
        Parties, les Demanderesses  considèrent  qu’il  était  nécessaire  de  l’exprimer  d’une  façon  claire  
        et non équivoque. Or, la Convention de concession ne fait aucune référence aux litiges
        relatifs   à   l’interprétation   et   à   l’application   du   Code   des   investissements,   à   la   volonté   des  
        Parties  d’écarter  l’arbitrage  CIRDI  ou  au  fait  que  la  Clause  Compromissoire  est  l’ « accord
        contraire »   au   sens   du   Code   des   investissements.   Le   champ   d’application   de   la   Clause  
        compromissoire   est   en   outre   étroit   en   ce   qu’il   ne   s’applique   qu’aux   différends   ou   litiges
        « découlant de la présente Convention ou de ses avenants » (Contre-Mémoire n°2 §§ 23-27).

73.     Les  Demanderesses  ajoutent  qu’en  vertu  de  l’article  32.5  de  la  Convention  de  concession, les
        Parties ont explicitement prévu une obligation de maintenir les dispositions du Code des
        investissements.   Au   vu   de   cette   obligation   expresse,   les   Demanderesses   considèrent   qu’il  
        n’est   pas   raisonnable   de   prétendre   que   les   Parties   ont   voulu   exclure   de   manière   implicite  
        certaines des clauses les plus importantes du Code des investissements (telle que celles
        relatives aux limites des expropriations ou au mode de règlement des différends) (Contre-
        Mémoire n°2 § 31).

74.     Selon   les   Demanderesses,   le   comportement   des   Parties   démontre   en   outre   qu’il   n’existe  
        aucun « accord contraire ». Ainsi,  la  République  n’a,  jusqu’au  15  mars  2012,  émis  aucune  
        objection par rapport à la lettre des Demanderesses du 24 mai 2011 portant acceptation de
        l’offre  d’arbitrage  CIRDI  (Contre-Mémoire n°2 §§ 41-42).




                                                                                                                             16
      Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 222 of 255



75.     Même  à  considérer  qu’un  accord  contraire  existe,  les  Demanderesses  estiment  qu’il  n’est  pas  
        démontré que cet accord donne une compétence exclusive au Tribunal CCJA pour traiter les
        litiges  d’investissement  par  opposition  à  une  compétence  alternative  à  celle  du  CIRDI.  Les  
        Demanderesses font une analogie  avec  l’article  26  de  la  Convention  CIRDI  qui  stipule  que,  
        « sauf accord contraire »,   le   consentement   à   l’arbitrage   CIRDI   implique   la   renonciation   à  
        l’exercice  de  tout  autre  recours.  En  cas  de  dérogation  à  la  règle  de  compétence  exclusive  du  
        CIRDI, les autres  forums  ont  une  compétence  alternative  à  celle  du  CIRDI  qui  n’est  toutefois  
        pas exclue (Contre-Mémoire n°2 §§ 48-56).  Les  Demanderesses  rejettent  l’argumentation  de  
        la Défenderesse relatif au caractère « irrévocable »   du   choix   de   l’arbitrage   CCJA   ou de
        l’analogie   avec   les   clauses   «   fork in the road ». Les Demanderesses considèrent que
        l’adjectif   « irrévocable » se réfère à la décision du tribunal arbitral et non au choix des
        Parties du Tribunal CCJA.  Les   Demanderesses   notent   qu’il   est   d’ailleurs   toujours possible
        pour   les   Parties   de   modifier   postérieurement   une   clause   d’arbitrage,   de   sorte   que   le   choix  
        d’un   arbitrage   CCJA   n’est   jamais   irrévocable.  En   ce   qui  concerne  les   clauses   « fork in the
        road »,  les  Demanderesses  allèguent  que  l’article  28  duCode des  investissements  n’offre  pas  
        de choix entre plusieurs tribunaux mais exige que les litiges relatifs à son interprétation ou
        son application soient réglés exclusivement par un tribunal CIRDI (Contre-Mémoire n°1
        §§ 87-92 et 96-99).

76.     Un « accord contraire » explicite et non-équivoque   n’existant   pas   entre   les   Parties,   les  
        Demanderesses estiment que le Code des investissements doit être interprété en faveur de la
        protection des investisseurs et, plus particulièrement, en faveur de la compétence CIRDI
        (Contre-Mémoire n°2 §§ 12-13).

77.     Les Demanderesses argumentent qu’au   stade   de   la   compétence,   le   Tribunal   arbitral   doit  
        uniquement examiner, prima facie, si les faits allégués par les Demanderesses (dans le cas où
        ils   s’avéreraient   fondés)   sont   de   nature   à   constituer une violation du Code des
        investissements. Les Demanderesses se réfèrent à ce sujet auxaffaires AMCO c. Indonésie,
        Impregilo c. Pakistan et SGS c. Pakistan. Les Demanderesses rappellent que cette dernière
        affaire concernait également une résiliation contractuelle   et   que   le   Tribunal   arbitral   s’est  
        reconnu   compétent,   malgré   que   la   clause   d’arbitrage   contractuelle   était   plus   large   que   la  
        Clause   compromissoire   dans   le   cas   d’espèce   (Contre-Mémoire n°2 §§ 132-141 et §§90-94,
        122 et 213).

        ii)       Champ de la Convention de concession et de la Clause compromissoire

78.     Contrairement  à  ce  qu’allègue  la  Défenderesse,  les  Demanderesses  contestent  que  le  régime  
        des expropriations soit régi par la Convention de concession et que les demandes relatives
        aux expropriations tombent sous le champ de la Clause compromissoire. La Convention de
        concession  certes  prévoit  qu’un  acte  d’expropriation  peut  conduire  à  la  résiliation  de  celle-ci
        et   au   paiement   d’une   indemnisation   contractuelle.   Mais,   selon   les   Demanderesses,   cela  
        n’implique   pas   que   l’expropriation   – comme acte de puissance publique – ne puisse
        également être constitutif   d’une   violation   du   Code   des   investissements (qui   n’a   pas   été  
        abrogé), comme reconnu par les tribunaux dans les affaires SPP c. Egypte, Azurix c.
        Argentine ou Impregilo c. Pakistan (Contre-Mémoire n°2 §§ 65-73).




                                                                                                                          17
      Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 223 of 255



79.     Selon  les  Demanderesses,  la  Convention  de  concession  n’avait  pas  pour  but  de  se  substituer  
        au   Code   des   investissements.   La   référence   à   l’expropriation   avait   uniquement   pour   but  
        d’interdire  à  la  République  de modifier son ordre juridique afin de permettre, par exemple,
        que les résiliations contractuelles suite à des expropriations ne donnent lieu à aucune
        indemnisation. La mention du Code des investissements prouve, selon les Demanderesses,
        que, pour Getma International, le fait de maintenir les clauses du Code des investissements
        continuait à être une garantie utile (Contre-Mémoire n°2 §§ 95-99).

80.     En  ce  qui  concerne  spécifiquement  l’indemnité,  les  Demanderesses  contestent  que  la  « juste
        et adéquate réparation »   visée   à   l’article   5   du   Code   des   investissements   soit   définie   par  
        l’article   32.5   de   la   Convention   de   concession.   Selon   elles,   il   existe   une   distinction   entre  
        l’indemnisation   (en   raison   de   la   résiliation   contractuelle)   prévue   dans   la   Convention   de  
        concession et calculée selon les règles prévues contractuellement  d’une  part, et la réparation
        (en  raison  de  l’expropriation)  prévue  dans  le  Code  des  investissements  et  calculée  selon  les  
        règles et pratiques habituelles du droit international,  d’autre  part. Elles ajoutent que le Code
        des investissements ne permet pas aux Parties  de  s’écarter  des  critères  d’évaluation  prévus  à  
        l’article  5  du  Code  des  investissements  et  que  la  Convention  de  concession  ne  fait  nullement  
        référence  à  l’article  5  du  Code  des  investissements (Contre-Mémoire n°2 §§ 110-114).Pour
        démontrer la différence entre la réparation contractuelle de la résiliation et la réparation
        légale  de  l’expropriation,  les  Demanderesses  soutiennent  qu’en  cas  d’expropriation  partielle  
        n’entraînant   pas   la   résiliation   de  la  Convention  de   concession,   seule   l’indemnisation   légale  
        serait due (Contre-Mémoire n°2 §§ 146-149).

        iii)      Parties à la Clause compromissoire

81.     Les Demanderesses soutiennent que seule Getma International est partie à la Clause
        compromissoire. Elles considèrent que la théorie  du  groupe  des  sociétés  n’est  pas  applicable
        en  l’espèce et ne conduirait de toute façon pas à écarter l’arbitrage  CIRDI (Contre-Mémoire
        n°2 § 155).

82.     D’une  part,  les  Demanderesses  allèguent  que  la  théorie  du  groupe  des  sociétés  est  loin  d’être
        établie et a même été rejetée dans plusieurs pays. En tout état de cause, elles considèrent que
        l’élément   essentiel   pour   l’application   de   la   théorie   du   groupe   des   sociétés   – à savoir la
        commune intention des Parties de lier des non-signataires – n’est pas démontré par la
        Défenderesse. Elles soulignent que la Défenderesse se contente de constater que les
        Demanderesses font partie du même groupe de sociétés et d’alléguer   (sans   le   prouver)   que  
        celles-ci ont   participé   à   la   négociation,   la   conclusion   ou   l’exécution de la Convention de
        concession. Or, la « négociation, conclusion et exécution » peuvent, selon les
        Demanderesses, uniquement   servir   d’indice   qu’il   y   a   eu   une   volonté   commune   des   Parties.
        En   l’espèce,   les   Demanderesses   contestent   qu’elles   aient   eu   la   volonté   d’être   liées par la
        Clause compromissoire et, en particulier, par un « accord contraire » implicite de nature à
        écarter  l’arbitrage  CIRDI.  Les  Demanderesses  précisent  que  la  signature  de  la  Convention  de  
        concession   par   M.   Talbot   n’est   pas   pertinente, dans la mesure où celle-ci était nécessaire
        pour engager valablement Getma International (Contre-Mémoire n°2 §§ 157-181, 190-197).

83.     D’autre  part,  les  Demanderesses  allèguent  que  la  théorie  du  groupe  des  sociétés   n’a  jamais  
        été utilisée par la jurisprudence   pour   écarter   le   droit   d’un   investisseur   de   recourir   à  



                                                                                                                           18
      Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 224 of 255



        l’arbitrage   CIRDI.   L’effet   de   cette   théorie   est,   au   contraire,   d’étendre   les   droits   des  
        créanciers   ou   des   membres   du   groupe   de   sociétés   en   impliquant   dans   l’arbitrage   des   non-
        signataires. Quant à la théorie du « piercing of the corporate veil », les Demanderesses
        estiment qu’elle   ne   peut   trouver   à   s’appliquer   que   s’il  est   démontré   que   le   voile   social est
        utilisé à des fins abusives. Or, les Demanderesses affirment que la signature par Getma
        International de la Convention de concessionne résulte pas d’une  tentative  de  frauder  ou  de  
        bénéficier  indûment  d’un  quelconque  droit (Contre-Mémoire n°2 §§ 201- 211).

        iv)       Identité entre le litige soumis au Tribunal CCJA et au Tribunal CIRDI

84.     Les Demanderesses soutiennent   que   l’arbitrage   CCJA   et   l’arbitrage   CIRDIsont distincts,
        traitant de litiges différents, de demandes différentes et de fondements différents.Seuls les
        faits sont les mêmes (Contre-Mémoire n°2§§ 114-115). Les Demanderesses allèguent que la
        Défenderesse a   d’ailleurs   reconnu   l’existence   d’un   litige   contractuel   et   d’un   litige  
        d’investissement   au   paragraphe   79   de   son   Mémoire.   Elles   soulignent   à   cet   égard   que,  
        contrairement   à   ce   que   la   Défenderesse   allègue,   la   CCJA   n’est   pas   saisie   du   litige  
        d’investissement.  Cette  interprétation  relèverait  d’une  mauvaise  lecture  du  mémoire  introduit  
        par Getma International dans la procédure CCJA (Contre-Mémoire n°2 §§ 117 et 130).En
        tout état de cause, le Tribunal CCJA pourrait toujours décliner sa compétence si elle était
        effectivement  saisie  de  demandes  relatives  à  l’application  de  la  législation  d’investissement  
        (Contre-Mémoire n°2 § 125).

85.     Les Demanderesses rappellent que la jurisprudence arbitrale internationale admet que le
        même ensemble de faits peut constituer simultanément   une   violation   d’un   contrat   et   d’un  
        traité   bilatéral   d’investissement   (ou   mutatis mutandis d’une   législation   nationale   de  
        protection des investissements étrangers). Les Demanderesses citent les décisions prises dans
        les affaires Vivendi c. Argentine (sentence   d’annulation du comité ad hoc), Bayindir c.
        Pakistan, Impregilo c. Pakistan, Vivendi c. Argentine (Vivendi II) et Biwater c. Tanzanie
        (Contre-Mémoire n°1 §§ 57-67).

86.     Les   Demanderesses   soutiennent   qu’en   l’espèce,   le   Décret   de   résiliation   est   un   acte de
        puissance publique qui – de manière incidente – a aussi eu pour conséquence une violation
        de la Convention de concession (Contre-Mémoire n°2 §§ 68-70). Les Demanderesses
        soulignent que la Défenderesse reconnait elle-même que les Décrets de résiliation et de
        réquisition   sont   des   actes   de   puissance   publique   et   pas   seulement   un   acte   d’une   partie  
        contractuelle (Contre-Mémoire n°2 § 73).

87.     Les Demanderesses expliquent que le litige soumis au Tribunal CIRDI concerne précisément
        les effets extracontractuels de l’acte   de   puissance   publique   constitutif   d’une   mesure  
        d’expropriation   au   sens   du   Code   des   investissements.   Le   Tribunal   CCJA,   quant   à   lui,   est  
        saisi   des   effets   contractuels   de   ce   Décret   de   résiliation   constitutif   d’un   acte   « entravant le
        bon fonctionnement des activités concédées »  au  sens  de  l’article  32.5  de  la  Convention  de  
        concession (Contre-Mémoire n°1 §§ 48-49, 78-80,Contre-Mémoire n°2 §§ 82-87).

88.     De   plus,   les   Demanderesses   allèguent   que   le   fondement   des   demandes   et   l’indemnisation  
        réclamée devant le Tribunal CCJA et le Tribunal CIRDI sont distincts. A ce sujet, les
        Demanderesses citent le mémoire en demande soumis par Getma International dans la



                                                                                                                          19
      Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 225 of 255



        procédure CCJA, duquel il ressort que les demandes sont fondées sur la violation par le
        République de son obligation contractuelle de minimiser les effets de tout changement de loi
        et actes de puissance publique entravant le bon fonctionnement des Activités Concédées.
        Dans ce même mémoire, Getma International, en outre, indique que les dommages réclamés
        en sa qualité de concessionnaire correspondent à « la part de son préjudice qui a été
        contractualisé aux termes de la Convention de concession » mais que « l’indemnisation  
        prévue  à  l’article  32.3  alinéa   5,  ainsi  que  celle   découlant   de  la   violation  de   l’article   32.5,
        alinéa 3 de la Convention de concession (cf.   Titre   5.5)   n’est   pas   de   nature   à   indemniser  
        Getma  International  de  l’intégralité  du  préjudice  qu’elle  a  subi  en  sa  qualité  d’investisseur  
        évincé par un acte illégal de la puissance publique ayant les effets d’une   expropriation »
        (Contre-Mémoire n°1 §§ 105-107, Contre-Mémoire n°2 §§ 125-130).

89.     Les Demanderesses ajoutent qu’elles   entendent   réclamer   devant   le   Tribunal   CIRDI une
        décision de nature à les placer dans la position économique et financière qui aurait été la leur
        si la Convention de concession   s’était   poursuivie   pour   la   période   totale   de   25   ans   (lucrum
        cessans). Ce montant sera considérablement plus élevé que le montant demandé, dans les
        termes   strictement   contractuels,   par   Getma   International,   dans   l’arbitrage CCJA (Contre-
        Mémoire n°1 §§ 72-76, 109, 141-142).

90.     Les  Demanderesses  précisent  finalement  que  l’indépendance  des  Tribunaux  CCJA  et  CIRDI,  
        soulignée  par  la  Défenderesse,  n’est  pas  mise  en  cause  et  n’est  pas  pertinente  pour  résoudre  
        la question de la compétence (Contre-Mémoire n° 1 § 38).

        v)        Qualité  d’investisseur  et  réalisation  d’un  investissement

91.     A titre préliminaire, les Demanderesses notent que la République reconnaît que Getma
        International et la Convention de concession sont respectivement un investisseur et un
        investissement. Concernant les autres membres du groupe, les Demanderesses renvoient à
        leur lettre du 28 octobre 2011 adressée au Secrétariat du CIRDI, et soutiennent que les
        investissements   qu’elles   ont   respectivement   réalisés découlent de : (i) la signature de la
        Convention de   concession   et   l’actionnariat   direct   dans   la   société   STCC   pour Getma
        International,   (ii)   l’activité   d’exploitation   pour   STCC,   (iii)   la réalisation des travaux
        d’extension  du  terminal  à  conteneurs  pour  NCT  Infrastructure  Logistique, (iv) l’actionnariat  
        direct ou indirect dans les entreprises susmentionnées pour NCT Necotrans and Getma
        International Investissements (Contre-Mémoire n°2 §§ 216-222).

92.     Les Demanderesses précisent que le Code des investissements ne restreint pas son champ
        d’application  à  certains  types  d’investissements.  Le  Code  des  investissements  ne   stipule  en  
        effet  pas  que  les  litiges  soumis  à  l’arbitrage  CIRDI  doivent  être  relatifs  à  des  investissements  
        etne  contient  pas  de  définition  de  la  notion  d’investissement  (l’article  3.2  ne  concernant  que  
        les « investissement   de   capitaux   provenant   de   l’étranger »). Selon les Demanderesses, il
        suffit,   aux   termes   de   l’article   28   du   Code   des   investissements,   que   le   demandeur   soit   un  
        investisseur étranger et que le litige soit  relatif  à  l’application  et  à  l’interprétation  dudit  code,  
        ce  qui  est  le  cas  en  l’espèce  (Contre-Mémoire n°2 §§ 230-240).

93.     Finalement,   les   Demanderesses   allèguent   qu’elles   ont   chacune   subi   un   préjudice  personnel  
        en relation directe avec les agissements de la République, en leur qualité respective de partie



                                                                                                                          20
       Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 226 of 255



              contractante à la Convention de concession, actionnaire dans les sociétés du groupe,
              financeur des investissements, concessionnaire, investisseur de premier rang, bailleur de
              fond  de  STCC  et  maître  d’ouvrage délégué. Elles précisent toutefois que le bien-fondé des
              préjudices allégués devra être examiné au stade du fond (Contre-Mémoire n°2 §§ 248-265).



      VIII.      DISCUSSION

                 a. INTRODUCTION – BIFURCATION

94.           Lors de la première réunion de procédure du 30 mars 2012, la Défenderesse ayant annoncé
              qu’elle  entendait  contester  la  compétence  du  Tribunal  arbitral,  les  Parties  se  sont  accordées  
              sur la bifurcation de la procédure et sur un calendrier procédural qui mettait cette bifurcation
              en  œuvre.  

95.           Le Tribunal arbitral est ainsi appelé, à ce stade, à statuer exclusivement sur sa compétence
              sans se prononcer sur le fond du litige. Toutefois, et comme il apparaîtra ci-dessous, des
              questions de fond sont ou risquent d’être soulevées à ce stade, pendant   l’analyse   de la
              question de savoir si les Demanderesses, et en particulier les deuxième, troisième et
              quatrième Demanderesses, sont des « investisseurs » ou ont fait des « investissements » au
              sens du Code des investissements, et la question de la relation entre les clauses matérielles de
              la Convention de concession et celles du Code des investissements, questions qui surgissent
              inévitablement  dans  l’analyse  de  la  compétence  de  ce  Tribunal  arbitral.  

96.           Les arbitres estiment toutefois que la présente décision sur leur compétence peut et doit être
              prise en faisant abstraction de ses liens possibles avec le fond du litige. Compte tenu de
              l’accord   des   Parties   sur   la   bifurcation,   le   Tribunal   arbitral   est,   lui   aussi,   d’avis   que   sa  
              décision sur la compétence est à prendre indépendamment de toute question de fond. Le
              Tribunal arbitral adopte donc la décision suivante sur sa compétence, sans préjudice des
              éventuelles questions de fond sur lesquelles il sera, le cas échéant, appelé à se pencher à un
              stade ultérieur.

                 b. CLAUSE COMPROMISSOIRE EN TANT QU’ « ACCORD CONTRAIRE »

97.           La compétence de  ce  Tribunal  arbitral  (si  elle  existe)  repose  sur  l’article  28  alinéa  2  du  Code  
              des investissements cité ci-avant auparagraphe 12. Cette disposition réserve toutefois aux
              parties en cause le droit de conclure des accords contraires. Par conséquent, le Tribunal
              arbitral   serait   dépourvu   de   compétence   s’il   s’avérait   que   les   Parties   ont   conclu   un   tel  
              « accord contraire ».

98.           Le  Tribunal  arbitral  estime  que  l’expression  « accord contraire » :

              a) permet une compétence parallèle: il ne suffit pas de donner à un autre for une compétence
              pour  les  mêmes  litiges  pour  que  la  compétence  de  l’arbitrage  CIRDI  soit  exclue ;

              b)  suppose  l’expression  d’une  volonté  claire des parties ; et

              c) met la charge  de  la  preuve  sur  la  partie  qui  entend  s’en  prévaloir.


                                                                                                                                   21
       Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 227 of 255



99.      Il   s’agit  dès  lors  de  déterminer  si  l’article  31  de  la  Convention  de  concession,   sur  lequel  la  
         Défenderesse   fonde   son   exception   d’incompétence,   constitue   un   « accord contraire des
         parties en cause » au  sens  de  l’article  28  du  Code  des  investissements.  

100.     L’article  31  est  le  premier  article  du  Chapitre  4  de  la  Convention  de  concession  qui  couvre  à  
         la fois « Règlement des différends et litiges, résiliation et indemnisation ». Il stipule que :

         « La présente clause survivra à la résiliation de la Convention.

         Le  traité  OHADA  et  ses  actes  uniformes  subséquents  s’appliquent  à  la  présente  Convention.  

         Tout différend ou litige découlant de la présente Convention ou de ses avenants sera réglé à
         l’amiable.  

         A défaut  d’un  règlement  amiable  dans  les  3  (trois)  mois  suivant  la  contestation,  les  Parties  
         pourront  recourir  à  l’arbitrage  de  la  manière  stipulée  ci-après :

         Le  grief,  différend  ou  litige  sera  tranché  définitivement  et  irrévocablement  aux  termes  d’une  
         procédure   arbitrale   soumise  au  Règlement   d’Arbitrage   de   la  Cour   Commune  de   Justice  et  
         d’Arbitrage  OHADA  (le  « Règlement  d’Arbitrage  CCJA »).

         La  commission  arbitrale  sera  composée  de  3  (trois)  arbitres,  l’un  désigné  par  le  Concédant,  
         le second par le Concessionnaire,  et  le  troisième  d’un  commun  accord  par  les  deux  arbitres.  
         Si une Partie ne nomme pas un arbitre dans un délai de trente (30) jours à compter de la
         réception   d’une   demande   à   cette   fin   émanant   de   l’autre   Partie,  ou   si   les   deux   arbitres   ne  
         s’accordent   pas sur le choix du troisième arbitre dans un délai de trente (30) jours (à
         compter de la désignation la plus tardive des deux), la Cour Commune de Justice et
         d’Arbitrage  se  substituera  aux  Parties  conformément  au  Règlement  d’Arbitrage  CCJA.  

         Chacune des Parties   supportera   le   coût   de   l’arbitre   qu’elle   désigne.   Les   autres   coûts  
         engendrés  par  l’arbitrage  seront  partagés  à  égalité  entre  les  Parties.

         L’arbitrage  sera  conduit  en  langue  française  à  Abidjan,  République  de  Côte  d’Ivoire.

         L’Autorité   Concédante   renonce   expressément à se prévaloir pour elle-même et pour ses
         biens de toute immunité  souveraine  afin  de  faire  échec  à  l’exécution  d’une  sentence  rendue  
         par une commission arbitrale constituée conformément à la présente clause. » (ci-après « la
         Clause compromissoire»).

101.     L’  « accord contraire » doit être conclu entre les « parties en cause ».   Il   n’est   pas   contesté  
         que   la   Convention   de  concession   a   été   conclue   entre   les   parties   signataires,   à   savoir   l’Etat  
         guinéen et la première Demanderesse, Getma International. Le Tribunal arbitral se penchera,
         si nécessaire, sur la question de savoir si les trois autres Demanderesses y sont également
         parties,  après  avoir  décidé  si  l’article  31  constitue  un  « accord contraire »  conclu  entre    l’Etat  
         guinéen et Getma International.

102.     La Clause compromissoire consacre le recours à un tribunal arbitral selon le Règlement
         OHADA (le « Tribunal CCJA ») pour :



                                                                                                                             22
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 228 of 255



            a) tout « différend ou litige » (art. 31, al. 3), voire « le grief, différend ou litige » (art. 31, al.
               5), une formule qui paraît large et certainement plus large que « les différends » faisant
               l’objet  de  l’article  28.2  du  Code  des  investissements ;

            b) « découlant de la présente Convention et de ses avenants ».

103.        Selon la Défenderesse, un accord contraire entre les parties « doit conduire à un résultat
            « contraire » à celui de la  désignation  du  CIRDI  comme  institution  d’arbitrage  compétente  
            pour connaître de leur   litige   d’investissement »2 (Mémoire n°1 § 23). Elle estime que la
            Clause compromissoire désigne « irrévocablement » le tribunal CCJA pour tout litige
            découlant de la Convention et exclut la compétence du CIRDI3 (Mémoire n°1 § 29).

104.        Le  Tribunal  ne  peut  pas  suivre  le  raisonnement  de  la  Défenderesse.  Pour  qu’il  y  ait  accord  
            « contraire », encore faut-il que la Clause compromissoire   contenue   à   l’article   31   de   la  
            Convention de concession donne compétence à untribunal CCJA pour trancher toutes les
            prétentions que Getma International pourrait déduire du Code des investissements, privant
            ainsi le tribunal CIRDI de toutes les compétences qu’il   aurait   sinon   de   se   prononcer   à   ce  
            sujet.

105.        Or,   la  Clause   compromissoire,   en  donnant   compétence   au   tribunal  CCJA   (i)   n’a  ni   précisé  
            que cette compétence se substituait à celle du CIRDI, ni explicitement exclu la compétence
            du CIRDI ;;   et   (ii)   n’a   pas spécifiquement attribué au tribunal CCJA la compétence de
            trancher les différends « relatifs   à   l’application   et   l’interprétation   du   Code   des  
            investissements ». Or, les différends « découlant de la présente Convention » ne sont a priori
            pas nécessairement les mêmes que ceux « relatifs  à  l’application  et  l’interprétation  du  Code  
            des investissements ».

106.        Contrairement  à  ce  que  prétend  la  Défenderesse,  le  fait  que  l’ensemble  des  litiges  découlant  
            de la Convention doive être soumis à un tribunal CCJA, quels que soient leur nature ou le
            fondement juridique invoqué par les parties (Mémoire n°1 § 31), ne démontre pas que la
            Clause  compromissoire  s’applique  aussi  aux  (ou à tous les) différends  relatifs  à  l’application  
            et   l’interprétation   du   Code   des   investissements   et exclut la compétence CIRDI. La
            Défenderesse tente ainsi de faire un amalgame4 entre les contract claims et les treaty
            claims(dont la nature et le fondement différents sont pourtant généralement reconnus par la
            jurisprudence arbitrale5) et nie le fait qu’un  même acte peut constituer à la fois une violation

2
    Nous soulignons.
3
    Nous soulignons.
4
  Bien  qu’elle  reconnaît  la  distinction,  puisque,  dans  son  Mémoire n°2 elle postule que la Clause compromissoire
inclut non seulement les contract claims, mais aussi les treaty claims (§§ 17 et svts.).
5
 “whether there has been a breach of the BIT and whether there has been a breach of contract are different
questions.   Each   of   these   claims   will   be   determined   by   reference   to   its   own   proper   or   applicable   law(… )”  
(Vivendi c. Argentine, décisiond’annulation,   Aff. ARB/97/3,  §   96);;   “treaty claims are juridically distinct from
claims for breach of contract, even where they arise out of the same facts” (Bayindir c. Pakistan, decision sur la
compétence, Aff. ARB/03/29, § 148); “The  fact  that  a  breach  may  give  rise  to  a  contract  claim  does  not  mean  
that it cannot also – and separately – give rise to a treaty claim. Even if the two perfectly coincide, they remain
analytically distinct, and necessarily require different   enquiries”   (Impregilo   c.   Pakistan, decision sur la
compétence, 22 avril 2005, Aff. ARB/03/3, § 258).


                                                                                                                                     23
       Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 229 of 255



         d’une   obligation   contractuelle   et   une   violation du Code des investissements, et, le cas
         échéant, être soumis à deux juridictions différentes.

107.     La lecture littéralede   l’article 28.2 du Code des investissements, qui ne mentionne que les
         litiges découlant de la Convention de concession, ne constitue nullement une « interprétation
         restrictive » comme la Défenderesse le prétend (Mémoire n°2 §§ 35-37).

108.     Pour   autant   que   la   compétence  du   Tribunal   CIRDI   n’ait   pas   été exclue, ce Tribunal est en
         principe  compétent  pour  trancher  les  différends  relatifs  à  l’application  et  l’interprétation  du  
         Code   des   investissements.   Dans   la   mesure   où   un   acte   de   l’Etat   constituerait   à   la   fois   une  
         violation du contrat et une violation du Code des investissements, il y aurait alors
         compétence parallèle des deux tribunaux. Elle ne serait toutefois pas concurrente, puisque
         l’objet  de  la  compétence  de  chaque  tribunal  dépendrait  du  fondement  juridique  respectif  de  
         chaque demande, des droits violés, des parties lésées, des préjudices subis et des droits à
         réparation respectivement sous la Convention de concession, ou le Code des investissements.
         Le fait que les compétences parallèles puissent mener à un double recouvrement de
         dommages,   n’empêche pas que chaque juridiction sera appelée à exercer sa propre
         compétence.  C’est  dans  le  traitement  du  fond  et  en  particulier  au  moment  de  la  vérification  
         de la preuve du dommage, que le double recouvrement devra être évité.

109.     Sous la réserve de ce qui est dit dans le sous-chapitre d. ci-après, le Tribunal rejette
         l’argumentation  de  la  Défenderesse  que  Getma  International  aurait  irrévocablement  choisi  le  
         Tribunal CCJA comme tribunal seul compétent en le saisissant en premier lieu.
         Contrairement à ce que prétend la Défenderesse (Mémoire n°1 §   44),   l’emploi   du   terme  
         « irrévocable »  à  l’article  31  de  la  Convention  de  concession  ne  signifie  pas que le choix de
         l’arbitrage  CCJA  exclut  toute  autre  voie  judiciaire  ou  arbitrale.  Il  ressort  clairement  du  texte  
         de  l’article que les termes « irrévocablement » et « définitivement » se rapportent à la façon
         dont le différend découlant de la Convention sera tranché par le Tribunal CCJA, c.-à-d. sans
         possibilité  d’appel.  Le  fait  que  les  deux  termes  soient sans doute des pléonasmes ne permet
         pas   d’interpréter   l’un   d’eux   comme   se   rapportant   à   tout   autre   chose   que   la   décision   du  
         tribunal.  L’irrévocabilité  du  choix  entre  les  deux  juridictions  impliquerait  par  ailleurs  que  la  
         compétence des deux tribunaux (OHADA et CIRDI) soit mutuellement  exclusive.  Or,  il  n’a  
         pas encore été démontré que la compétence du Tribunal CCJA exclut celle du CIRDI pour
         les  différends  relatifs  à  l’interprétation  et  l’application  du  Code  des  investissements.  

110.     Pour  la  même  raison,  le  Tribunal  ne  peut  suivre  l’argument de la Défenderesse selon lequel
         l’article   28.2   du   Code   des   investissements   serait   comparable   à   une   clause   « fork in the
         road ». Cette comparaison tiendrait, selon la Défenderesse, au caractère du choix « exclusif »
         que le Code offre aux parties (Mémoire n°1 §§ 46-53,  et  en  particulier  §  52).  Or,  jusqu’ici  
         l’analyse   des   arguments   avancés   par   la   Défenderesse   ne   permet   pas   de   conclure   que   la  
         Clause compromissoire ait exclu la compétence CIRDI.



            c. ARTICLE 32.5 DE LA CONVENTION DE CONCESSION

111.     La Défenderesse   invoque   aussi   l’article  32.5  de   la  Convention  de   concession   pour   soutenir  
         son argument que la Clause compromissoire CCJA couvre non seulement les contract claims


                                                                                                                              24
       Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 230 of 255



         mais aussi les treaty claims et exclut donc la compétence CIRDI pour lestreaty claims.

112.     L’article 32.5 fait partie du même Chapitre 4 (« Règlement des différends et litiges,
         résiliation et indemnisation ») que   l’article   31.   Le   Tribunal   arbitral   reconnaît   que   cette  
         circonstance  pourrait  être  pertinente  pour  l’interprétation  de  la  Clause  compromissoire. Cet
         article stipule :

         « 32.5 Changements de Loi et Actes de la Puissance Publique entravant le bon
         fonctionnement des Activités Concédées

         Tout   acte,   décision,   ou   absence   d’acte   ou   de   décision,   émanant   de   l’Etat,   des  
         démembrements   de   l’Etat   ou   de   l’Autorité   Concédante   de   nature   constitutionnelle,  
         législative,  réglementaire  ou  autre,  ayant  pour  effet  direct  ou  indirect  d’empêcher  la  bonne  
         exécution de ses obligations par le Concessionnaire (un « Changement de Loi et Actes de la
         Puissance Publique entravant le bon fonctionnement des Activités Concédées »), et
         notamment :

         (i)     Retrait, non renouvellement ou non délivrance de tout permis, licence ou autre forme
                 d’autorisation   nécessaire   à   l’exécution   de   la   Convention,   à   l’exploitation   ou   à   la  
                 gestion des Activités Concédées, qui ne soit pas justifié.

         (ii)    Expropriation, nationalisation, expropriation graduelle et nationalisation graduelle.

         (iii)   Modification du Code des Investissements et des lois en vigueur.

         (iv)    Mesures directes et indirectes ayant pour effet de défavoriser le Concessionnaire au
                 profit   d’éventuel(s)   concurrent(s)   du   Concessionnaire,   ou   de   favoriser   ceux-ci au
                 détriment de celui-là, au Port de Conakry.

         Le Concessionnaire adressera au Concédant une « Notification préliminaire de Changement
         de Loi » dans les quinze (15) jours du Changement de Loi (ou dans les quarante-huit (48)
         heures de la prise de connaissance du Changement de Loi si le Concessionnaire ne pouvait
         raisonnablement en prendre connaissance au préalable).

         Le Concédant mettra  tout  en  œuvre  pour  minimiser  les  effets  de  tout  Changement  de  Loi  et  
         Actes de la Puissance Publique entravant le bon fonctionnement des Activités Concédées.

         Si,  à  l’expiration  d’un  délai  de  soixante  (60)  jours,  il  n’a  pas  été  remédié  aux  conséquences
         du Changement de Loi et Actes de la Puissance Publique entravant le bon fonctionnement
         des Activités Concédées de manière satisfaisante pour le Concessionnaire, celui-ci pourra
         adresser au Concédant et au Comité de Suivi une « Notification Finale de Changement de
         Loi ».

         En cas de résiliation consécutive à un Changement de Loi et Actes de la Puissance Publique
         entravant le bon fonctionnement des Activités Concédées », le Concessionnaire percevra les
         indemnités  prévues  à  l’article  32.3  de  la  Convention. »

113.     Cet article contient donc plusieurs dispositions visant des actes qui constituent des violations
         du Code des investissements tels que :


                                                                                                                       25
       Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 231 of 255



            -     le  retrait  etc…d’une  quelconque  autorisation  qui  ne  soit  pas  justifié ;

            -     l’expropriation   et   la   nationalisation   (même   graduelle) (art. 5 du Code des
                  investissements) ;

            -     les mesures défavorisant le concessionnaire au profit de ses éventuels concurrents ou
                  favorisant ceux-ci au détriment de celui-là (art. 6 du Code des investissements).

114.       Par   contre,   l’acte,visé   au   sous-paragraphe (iii), consistant à modifier le Code des
           investissements, ne constitue pas nécessairement une violation de ce Code. Tel est le cas
           notamment   lorsque   les   garanties   dont   bénéficie   l’investisseur   en   vertu   du   premier   livre   du  
           Code ne sont pas restreintes par   ladite   modification.   L’article   32.5   de   la   Convention   de  
           concession quant à lui ne vise la modification du Code des investissements que dans la
           mesure où elle a « pour   effet   direct   ou   indirect   d’empêcher   la   bonne   exécution   de   ses  
           obligations par le Concessionnaire ».

115.       En   outre,   les   autres   dispositions   de   l’article   32.5   ne   concernent   pastelles   quelles   des  
           violations du Code des investissements, mais les visent exclusivement dans la mesure où
           elles empêchent « la bonne exécution de ses obligations par le concessionnaire ».   L’article  
           vise avant tout les obligations du concessionnaire et nullement ses droits. Si un Changement
           de   Loi   ou   un   Acte   d’Autorité   Publique   empêche   le   concessionnaire   de   bien   exécuter   ses  
           obligations,  l’article  32.5  confère  au  concessionnaire le droit de résilier la Convention après
           l’envoi   de   deux   notifications   et   le   respect   d’un   délai   d’attente.   Sur   ce   point,   l’article   32.5  
           s’écarte   clairement   du   Code   des   Investissements,   qui   vise   le   maintien   des   droits du
           concessionnaire  en  tant  qu’investisseur.

116.       L’article   32.5   utilise   aussi   le   terme   « entravant le bon fonctionnement des Activités
           Concédées ». Les «Activités Concédées » sont toutefois des activités opérationnelles et
           d’exploitation,  définies  de  façon  objective  (article  2,  ainsi  que  l’article 6 de la Convention de
           concession) et ne concernent pas directement les conditions dans lesquelles le
           concessionnaire   doit   les   exécuter   (élément   subjectif   dans   le   chef   de   l’opérateur).   Ceci  
           confirme   que   l’article   32.5   ne   se   soucie   guère   de   la   situation   du concessionnaire, sauf à
           l’autoriser à résilier la Convention de concession avec des conséquences financières prévues
           dans un autre article (article 32.3) et identiques à celles qui prévalent en cas de résiliation de
           par  la  faute  du  concédant.  L’article  32.5  n’établit  en  effet  pas  une  corrélation  stricte  entre  un  
           Changement de Loi/Acte de la Puissance Publique et la résiliation de la Convention. Même
           si  cela  n’est  pas  explicitement  stipulé,  il  résulte  de  la  procédure  de  Notifications  Préliminaire  
           et Finale  prévue  à  l’article  32.5  que  la  décision  de  résilier  la  Convention  consécutivement  à  
           un Changement de Loi/Acte de la Puissance Publique appartient au concessionnaire. Seule
           cette  décision   crée   le   droit   pour   le   concessionnaire   aux   indemnités   prévues   à   l’article 32.3
           (qui sont identiques à celles prévues en cas de résiliation pour cause de faute du concédant).

117.       Selon  la  Défenderesse,  (i)  l’article  32.5  « introduit  le  contentieux  de  l’expropriation  dans  le  
           champ contractuel » et (ii) la combinaison de cette disposition  et  de  l’article  316 (qui soumet

6
  Le Tribunal note que la Défenderesse reconnaît ici implicitement que le seul article 31 ne suffit pas pour
conclure  que  la  compétence  du  CIRDI  est  exclue  par  l’article  31,  conclusion  du  sous-chapitre b.ci-dessus.



                                                                                                                                  26
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 232 of 255



             tout litige découlant de la Convention de concession au tribunal CCJA) constituent un accord
             contraire à la compétence du CIRDI (Mémoire n°2, § 17). Les expropriations étant
             expressément  régies  par  l’article  32.5  et cette clause se trouvant dans le même chapitre 4 que
             la Clause compromissoire, la Défenderesse estime que « cela confirme que les parties ont
             entendu   placer   le   contentieux   de   l’expropriation   dans   le   champ   de   la   Clause  
             Compromissoire CCJA » (Mémoire n°2 § 26).

118.         Le Tribunal accepte que « l’expropriation  et  ses  conséquences  sont  expressément  régies  par  
             l’article   32.5   de   la   Convention   de   Concession.   Elles   entrent   donc   dans   le   champ   de   la  
             Clause Compromissoire CCJA »  (Mémoire  n°2  §  31).  Toutefois,  cela  n’est  correct que dans
             la  mesure  où  l’expropriation  devient  la  cause  de  la  résiliation  de  la  Convention  et  ainsi  d’un  
             litige   découlant   de   la   Convention.   L’article   32.5,   tout   comme   l’article   31,   ne   couvre   donc  
             qu’un  aspect  particulier  de  l’expropriation,  à  savoir la résiliation qui y est consécutive. Elle
             ne  régit  pas  l’expropriation  en  soi.  Cette  distinction  a  été  parfaitement  illustrée  par  l’exemple  
             d’une   expropriation   partielle donné par les Demanderesses7:   dans   l’hypothèse   où   l’Etat  
             exproprierait deux grues dans le port de Conakry appartenant à Getma International, sans
             toutefois entraver la bonne exécution par le concessionnaire de ses obligations ou le bon
             fonctionnement   des   Activités   Concédées,   tant   l’article   5   que   l’article   28.2   du   Code   des  
             investissements resteraient applicables.

119.         Ainsi, le Tribunal ne peut pas suivre la Défenderesse quand elle déduit de la constatation
             citée en début du paragraphe 117 ci-dessus, que les parties « ont expressément choisi de
             donner compétence à la CCJA pour les litiges relatifs au Code Guinéen des
             Investissements »   et   qu’elles   « ont entendu retirer ce litige à la compétence du CIRDI »
             (Mémoire n°2 § 41). La compétence donnée au Tribunal CCJA concerne les litiges
             découlant de la Convention, y compris ceux relatifs à la résiliation de la Convention à la
             suite   d’un  Changement  de   Loi   ou   un   Acte  de   la  Puissance  Publique   qui   empêche   la   bonne  
             exécution par le concessionnaire de ses obligations ou entrave le bon fonctionnement des
             Activités Concédées. Elle ne couvre cependant rien d’autre.

120.         L’article  32.5  de  la  Convention  instaure  un  régime  particulier  de  résiliation  consécutive  à  un  
             Changement de Loi ou autre Acte de Puissance Publique applicable sous réserve du respect
             de certaines conditions de fond (entraver le bon fonctionnement des Activités
             Concédées et/ou/soit8 avoir   pour   effet   direct   ou   indirect  d’empêcher   la   bonne   exécution   de  
             ses obligations par le concessionnaire) et de forme (deux notifications et deux périodes
             d’attente).  Ce  régime  particulier  se  distingue  du  régime  applicable à la résiliation de par la
             faute  du  concédant  (couverte  par  l’article  32.3  de  la  Convention)  par :

               -    Une double notification (Notification Préliminaire de Changement de Loi et
                    Notification   Finale   de   Changement   de   Loi),   alors   qu’en   cas   de   faute   purement
                    contractuelle, une seule notification écrite précisant la liste des griefs invoqués est
                    suffisante ;
7
    Contre-Mémoire n°2 §§ 147-149.
8
 C’est une question de fond qui ne doit pas être résolue à ce stade, que de savoir si « entraver le bon
fonctionnement des Activités Concédées » est la même condition que, ou une condition additionnelle à, ou
seulement   alternative   par   rapport   à,   la   condition   d’   « avoir   pour   effet   direct   ou   indirect   d’empêcher   la   bonne  
exécution de ses obligations par le concessionnaire ».


                                                                                                                                           27
       Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 233 of 255




          -    Un  délai  de  correction  fixe  de  60  jours,  alors  qu’en  cas  de  faute  purement  contractuelle  
               le délai peut être fixé par le concessionnaire lui-même, sans toutefois être inférieur à 60
               jours ;

          -    Le délai de 15 jours à partir du Changement de Loi (voire de 48 heures de la prise de
               connaissance  du  Changement  de  Loi)  pour  l’envoi  de  la  Notification  Préliminaire,  alors  
               qu’aucun  délai  contraignant  n’est  prévu  en  cas de faute purement contractuelle ;

          -    L’intervention  du  Comité  de  Suivi,  qui  doit  également  recevoir  la  Notification  Finale  de  
               Changement de Loi.

121.     Par   contre,   l’indemnité   contractuellement   due   en   cas   de   résiliation   à   la   suite   d’un  
         Changement   de   Loi   ou   d’un Acte de Puissance Publique et celle qui est due en cas de
         résiliation   de   par   la   faute   du   concédant   sont   identiques.   Ce   régime   n’est   pas   illogique : en
         signant  la  Convention,  l’Etat  a  reconnu  que  tout  Changement  de  Loi  ou  Acte  de  Puissance  
         Publique, sans même être fautif ou injustifié, autorisait le concessionnaire à résilier la
         Convention et lui donnait droit à une indemnité identique à celle due en cas de faute du
         concédant,   si,   et   seulement   si,   le   Changement   de   Loi   ou   l’Acte   de   la   Puissance  
         Publiqueentravait le bon fonctionnement des Activités Concédées / ou avait pour effet direct
         ou  indirect  d’empêcher  la  bonne  exécution  de  ses  obligations  par  le  concessionnaire.    

122.     Les   litiges   concernant   l’application   de   l’article   32.5,   tout   comme   ceux   relatifs   aux   autres
         articles de la Convention, sont de toute évidence de la compétence exclusive du Tribunal
         CCJA.

123.     Le   fait   pour   les   parties   d’avoir   ainsi   réglé   spécifiquement   l’impact   que   pourrait   avoir   un  
         Changement de Loi ou Acte de la Puissance Publique sur leur contrat, ne permet pas en soi
         de soutenir que ce régime contractuel se substitue au régime légal du Code des
         investissements.   L’article   32.5   a   son   propre   objectif   contractuel   spécifique   qui   ne   peut  
         remplacer   un   régime   légal   général.   La   mention,   dans   l’article   32.5 de la Convention de
         concession, de « tout acte […] émanant   de   l’Etat »ne peut non plus avoir comme effetde
         remplacer le Code des investissements. Comme dit ci-avant, ces actes ne sont pris en compte
         – et ne seront couverts – par   la   Convention   que   s’ils ont « pour effet direct ou indirect
         d’empêcher   la   bonne   exécution   de   ses   obligations   par   le   Concessionnaire »   ou   s’ils  
         entravent « le bon fonctionnement des Activités Concédées ». Ce que la Convention règle, ce
         sont les conséquences de ces actes sur la Convention. Dans la mesure où la résiliation est
         consécutive   à   un   Acte   de   la   Puissance   Publique,   l’article   32.5   « contractualise » les treaty
         claimsqui, par voie de conséquence, doivent être soumis au Tribunal CCJA conformément à
         l’article  31  de  la  Convention.

124.     La question qui demeure alors est de savoir si la Convention règle de façon exhaustive les
         conséquences   des   Actes   remplissant   les   conditions   de   l’article   32.5.   La   réponse   à   cette  
         question déterminerait concrètement si le concessionnaire, agissant en sa qualité
         d’investisseur  ou  autrement,  peut  – en cas  d’une  expropriation  conduisant à la résiliation de
         la Convention – prétendre  à  d’autres  indemnités  ou  à  des  indemnités  plus  élevées  que  celles  
         prévues   à   l’article   32.3,   et   devant   quelle   juridiction.   Il   s’agit   d’une   question   de   fond   qui  


                                                                                                                              28
       Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 234 of 255



         devra être résolue par le tribunal saisi des demandes relatives à ces indemnités
         supplémentaires.

125.     Ce Tribunal arbitral conclut   donc   qu’il   y   a   un   « accord contraire » en vertu duquel la
         compétence du Tribunal CCJA se substitue à celle du CIRDI, mais dont le champ
         d’application   est   strictement   délimité   par   les   termes   de   l’article  32.5.   Il   n’y   a   donc   pas   de  
         compétence concurrente du Tribunal CCJA et de ce Tribunal CIRDI pour les demandes
         basées sur la résiliation de la Convention causée par un Acte de la Puissance Publique, mais
         tout au plus une compétence complémentaire de ce Tribunal si le concessionnaire estime
         qu’un  Acte  de  la  Puissance  Publique  constitue  une  violation  du  Code  des  investissements  et  
         a entrainé des conséquences dommageables autres que (celles de) la résiliation de la
         Convention.

            d. LES DEMANDES DE GETMA INTERNATIONAL DANS L’ARBITRAGE CCJA

126.     La Défenderesse soutient que le   dépôt   de   la   demande   d’arbitrage   de   Getma   International  
         devant la CCJA du 10 mai 2011 et la signature du procès-verbal de la réunion du Tribunal
         CCJA du 12 mars 2012 confirment  l’accord  des  parties  d’exclure  totalement  la  compétence  
         CIRDI   pour   les   différends   relatifs   à   l’application   et   l’interprétation   du   Code   des  
         investissements en vertu de la Clause compromissoire (Mémoire n°1 §§ 54 et suivants).

127.     Il convient donc de vérifier si le comportement de la première Demanderesse (i) prouve son
         accord  de  substituer  la  compétence  CIRDI  dans  sa  totalité  (et  pas  seulement  pour    l’Acte  de  
         la Puissance Publique qui cause la résiliation de la Convention) par celle du Tribunal CCJA,
         (ii) peut constituer une renonciation à la compétence CIRDI ou (iii) fait obstacle
         (« estoppel »)   à   ce   qu’elle   nie   maintenant   avoir   accepté   la   compétence   du   Tribunal CCJA
         pour les treaty claims qui « découlent de la Convention ».

128.     La saisine du Tribunal CCJA ne prouve pas en soi la renonciation de Getma International à
         la compétence CIRDI. Dans le cas de compétences parallèles, chaque tribunal exerce sa
         juridiction propre et la saisine préalable  de  l’une  ne  prive  pas  l’autre  de  sa  compétence.  En  
         effet, la doctrine de la « fork in the road »   ne   s’applique   qu’en   cas   de   compétences  
         concurrentes.

129.     En revanche, le fait de soumettre à une juridiction des demandes qui relèvent de la
         compétence propre  de  l’autre  juridiction  pourrait  éventuellement  constituer  une  renonciation.  
         A   ce   sujet,   l’exposé   fait   par   la   Défenderesse   des   demandes   formulées   par   Getma  
         International devant le Tribunal CCJA (Mémoire n°1 §§ 54-97 et Mémoire n°2 §§ 44-56) est
         intéressant.   Il   apparaît   en   effet   que   la   demande   d’arbitrage   introduite   le   10   mai   2011   par  
         Getma International devant le Tribunal CCJA ne portait pas seulement sur les dommages
         contractuels   tels   que   définis   à   l’article   32.3   de   la   Convention   de   concession.   Getma  
         International a notamment demandé au Tribunal CCJA de condamner la Défenderesse au
         paiement, non seulement du « préjudice contractuel » (para. 3.3.1) comprenant les quatre
         indemnités   mentionnées   à   l’article   32.3,   mais   aussi   au   « préjudice complémentaire »,
         comprenant,  en  sus  d’une  indemnisation  pour  atteinte  à  sa  réputation,  « une indemnité égale
         à   la   perte   des   bénéfices   qu’il   pouvait   légitimement   escompter   pour   toute   la durée de la
         Convention de la concession » (para.3.3.2) (Pièce R-9). Le Tribunal note que Getma



                                                                                                                                 29
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 235 of 255



            International  fonde  cette  demande  sur  l’article  104,  alinéa  2  du  Code  des  Marchés  Publics  de  
            la République de Guinée.

130.        Il est remarquable que, nonobstant ce langage très clair, les Demanderesses allèguent
            catégoriquement, dans leur Contre-Mémoire n°1, que, « dans  l’arbitrage  CCJA  – contractuel
            – Getma   n’a   notamment   pas   demandé   la   réparation   du   lucrum cessans qui fait
            indiscutablement partie du préjudice subi par les investisseurs expropriés[…] » (§ 109).

131.        Les   demandes   formulées   dans   la   demande   d’arbitrage CCJA ont encore été élargies
            ultérieurement, notamment dans le procès-verbal de la réunion des parties avec le Tribunal
            CCJA du 12 mars 2012 (aussi appelé « compromis  d’arbitrage  CCJA »). A ce stade, Getma
            International entendait voir condamner la Défenderesse au payement des indemnités
            suivantes, dûment quantifiées :

            « - 20.894.966  €  au  titre  de  l’indemnité  forfaitaire  de  résiliation  ;;

              - 2.508.214,00  €  au  titre  de  l‘indemnité  de  résiliation  ;;

              - 14.201.096,00  €  au  titre  de  l’indemnité  égale  au  montant  non  amorti  du  ticket  d’entrée ;

              - 13.606.721,00  €  au  titre  de  l’indemnité  due  au  titre  des  biens  propres  réquisitionnés 9 ;

              - 1.361.305,00   €   au   titre   de   l’indemnité   due   au   titre   des   frais   d’établissement   et   de  
                constitution ;

              - 110.557,00  €  au  titre  de  l’indemnité  due  à  des  contrats  en  cours  ;;

              - 806.959,00  €  au  titre  de  l’indemnité  due  à  la  non  perception  de  l’actif  net  réalisable  ;;

              - 87.124,00  €  au  titre  de  l’indemnité  due  au  titre  des  frais  de  rapatriement  du  personnel  ;;

              - 279.863,00  €  au  titre  de  l’indemnité  due  au  titre  des  dépenses  liées  à  la gestion de crise ;

              - Une indemnité, à quantifier, au titre du préjudice complémentaire10 visé au § 3.3.2 de la
                demande  d’arbitrage  ;;

              - Les intérêts au taux légal sur toutes les sommes précédentes à compter de la Notification
                Préliminaire de Changement de Loi »(Pièce R-10, p.16).



132.        Parmi cette liste, seuls les trois premiers postes se rapportent clairement aux indemnités
            contractuelles   prévues   à   l’article   32.3   de   la   Convention ; le 6ème et le 8ème postes
            pourraient représenter le quatrième dommage contractuel  prévu  à  l’article  32.3,  à  savoir  « le
            montant des éventuelles indemnités de licenciement dont le concessionnaire serait redevable
            vis-à-vis de son personnel ». Le « préjudice complémentaire » y est encore réclamé, mais,

9
    Nous soulignons.
10
     Nous soulignons.


                                                                                                                           30
       Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 236 of 255



             une fois de plus, sans être chiffré. Parmi les autres postes nouveaux, un attire
             particulièrement   l’attention :   le   montant   de   13.606.721,00   €,   réclamé   « au titre de
             l’indemnité  due  au  titre  des  biens  propres  réquisitionnés ».

133.         Même si tous les autres nouveaux postes, tout comme le préjudice complémentaire,
             pourraient   être   considérés   comme   des   dommages   contractuels   (nonobstant   le   fait   qu’ils   ne  
             soient   pas   compris   dans   les   indemnités   forfaitairement   fixées   à   l’article   32.3   de   la  
             Convention),  l’indemnité  pour  les  biens  réquisitionnés  est quant à elle clairement en dehors
             du   champ   d’application   contractuel   et   constitue   sans   aucun   doute   une   demande  
             d’investisseur   basée   sur   les   garanties   contenues   dans   l’article   5   du   Code   des  
             investissements11.

134.         Le comportement initial de Getma International pourrait ainsi mener à conclure que cette
             dernière a reconnu ou accepté la compétence du Tribunal CCJA, même pour des treaty
             claims qui  ne  sont  pas  explicitement  visés  par  l’article  32.5  de  la  Convention  de  concession  
             ou,alternativement, a renoncé à la compétence du CIRDI pour ceux-ci. Les Demanderesses
             contestent toutefois cette conclusion.

135.         Tout   d’abord,   elles   mettent   l’accent   sur une lettre envoyée par Getma International au
             Président  guinéenle  24  mai  2011  pour  confirmer  son  consentement  de  soumettre  à  l’arbitrage
             CIRDI  les  différends  existant  avec  l’Etat  concernant  l’application  et  l’interprétation  du  Code  
             des  investissements  et  pour  accepter  l’offre  d’arbitrage  réalisée  par  l’Etat  dans  l’article  28  du  
             Code des investissements (Pièce C-6). Le Tribunal estime, avec la Défenderesse, que la
             simple  acceptation  de  l’offre,  sans  pour  autant  formuler  la  moindre  demande  et  sans   même  
             référer   à   l’ « expropriation » (datant pourtant du 8 mars 2011 et notifiée formellement à
             Getma le 18 mars 2012) ne peut pas être considérée comme une saisine du CIRDI. Les
             Demanderesses  l’ont  par  ailleurs  implicitement  reconnu en affirmant que : « Le document n°
             C-6 est un document très standard. Il a comme objectif de ne plus permettre à la République
             de Guinée de retirer son offre qui est dans le Code des investissements »  (PV  d’audience sur
             la compétence CIRDI, p. 54, lignes 24-26). Le Tribunal estime en outre que, puisque la
             compétence du Tribunal CCJA pour les treaty claims est limitée à ceux qui tombent sous
             l’article   32.5,   laissant ainsi une compétence complémentaire au CIRDI, la Défenderesse
             n’avait   aucune   raison   de   protester   contre   l’acceptation   de   principe   de   l’offre   d’arbitrage  
             CIRDI.

136.         Deuxièmement, dans leur Contre-Mémoire n°2, les Demanderesses se distancient de leurs
             demandes  d’indemnités  pour  le  préjudice  complémentaire  et  les  biens  propres  réquisitionnés.  
             Elles   ne   répondent   pas  à   l’argument   développé   par   la   Défenderesse   dans   son   Mémoire   n°2  
             (§§ 44 - 56) selon lequel Getma International aurait soumis ses treaty claims au Tribunal
             CCJA   dans   sa   demande   d’arbitrage   CCJA   et   dans   le   compromis   d’arbitrage   CCJA.   Les  
             Demanderesses démentent avoir saisi le Tribunal CCJA pour le lucrum cessans et
             l’indemnisation   pour   la   réquisition,   non   seulement   par   leur   silence   sur   ce   qu’en   disent   la  

11
   Article 5 du Code des investissements : « L’Etat   guinéen   ne   prend   aucune   mesure   d’expropriation   ou  
nationalisation  des   investissements   réalisés   par   les   personnes   ou  les   entreprises   sous   réserve   des   cas   d’utilité  
publique   constatés   dans   les   conditions   prévu[e]s   par   la   loi.   Dans   le   cas   d’utilité   publique,   les   mesures  
d’expropriation  ne  doivent  pas  être  discriminatoires et doivent prévoir une juste et adéquate réparation dont le
montant sera déterminé selon les règles et pratiques habituelles du droit international ».


                                                                                                                                       31
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 237 of 255



            demande en arbitrage CCJA et le compromis CCJA,   mais   aussi   par   le   fait   qu’elles nient
            explicitement avoir présenté une treaty claim : « Tout  d’abord,  il  importe   de   rappeler   que,  
            même si Getma International avait présenté un treaty claim auprès du Tribunal arbitral
            CCJA – ce   qui   n’est   pas   le   cas12 – cela ne signifierait pas que le Tribunal CCJA soit
            nécessairement compétent pour trancher ce même claim » (§ 125). Elles s’appuient
            exclusivement sur le  Mémoire  présenté  par  Getma  International  dans  le  cadre  de  l’arbitrage
            CCJA (Pièce R-6) et reprochent à la Défenderesse de ne pas se référer à ce Mémoire dans ses
            mémoires sur la compétence déposés dans le cadre du présent arbitrage CIRDI. Elles
            renvoient (§ 129) en particulier au paragraphe 571 du Mémoire CCJA selon lequel « malgré
            son  obligation  contractuelle,  l’Etat  guinéen  non  seulement  n’a  pas  cru  devoir  minimiser  le  
            préjudice   qu’il   causait   volontairement   à   Getma   International.   Bien   pire,   il   a   préféré  
            réquisitionner  l’ensemble  des  actifs,  biens  et  salariésde Getma International par la force des
            armes ».Elles concluent (au § 130) que le fondement juridique de cette demande
            d’indemnisation   est la   violation   de   l’art.   32.5   de   la   Convention   de   concession,   qui stipule
            que« [l]e Concédant mettra tout en œuvre pour minimiser les effets de tout Changement de
            Loi et Actes de la Puissance Publique entravant le bon fonctionnement des Activités
            Concédées ».

137.        Afin de bien comprendre le changement de position des Demanderesses que celles-ci tentent
            de nier -à tort selon ce Tribunal-, il est important de rappeler la chronologiedes faits et actes
            de procédure pertinents :

              -     8 mars 2011 : Décret de résiliation appris par Getma par la télévision (et
                   formellement communiqué le 18 mars 2011)

              -    9 mars 2011 : Notification Préliminaire par Getma, en référence à l’article  32.5,  d’un  
                   Changement de Loi

              -    9 mars 2011 : Décret de réquisition

              -    9 mai 2011 : Notification Finale par Getma

              -    10 mai 2011 :  demande  d’arbitrage  CCJA  de  Getma,  s’appuyant  sur  l’article  32.5  de  la  
                   Convention et visant, outre le préjudice contractuel, aussi le préjudice complémentaire
                   (comprenant le lucrum cessans) (pièce R-9)

              -    24 mai 2011 :   lettre   acceptant   l’offre   d’arbitrage   CIRDI   dans   l’article   28.2   du   Code  
                   des investissements (Pièce C-6)

              -    22 juin 2011 : Décret levant la réquisition des actifs de Getma (Pièce C-26)

              -    29 septembre 2011 :   demande   d’arbitrage   CIRDI   demandant   une   juste   et   adéquate  
                   indemnisation – qui   n’est   pas   quantifiée   – pour violation des articles 5, 6 et 7 du
                   Codes des investissements




12
     Nous soulignons.


                                                                                                                         32
         Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 238 of 255



               -     12 mars 2012 : compromis (PV)   d’arbitrage   CCJA,   comprenant   13,6   Mio€   pour   les  
                     biens réquisitionnés et une indemnité non quantifiée pour le préjudice complémentaire
                     (Pièce R-10)

               -     30 mars 2012 : PV de la première session de ce Tribunal CIRDI

               -     15 juin 2012 :   Mémoire   CCJA   présentant   l’indemnité   (fortement   réduite)   pour   les  
                     biens  réquisitionnés  comme  une  indemnité  pour  la  violation  d’un  devoir  contractuel  et  
                     ne réclamant plus le lucrum cessans (Pièce R-6)

               -     22 juin 2012 :   premier   Mémoire   sur   la   Compétence   dans   l’arbitrage   CIRDI,de   la  
                     Défenderesse

               -     13 juillet 2012 : premier Contre-Mémoire  sur  la  Compétence  dans  l’arbitrage  CIRDI,  
                     des Demanderesses.

138.         Le   Tribunal  arbitral   constate   que   c’est   seulement   après   la   première   session   de   ce   Tribunal  
             que les Demanderesses ont enlevé de leur demande au Tribunal CCJA les indemnités pour le
             lucrum cessans et pour les biens réquisitionnés

139.         En effet, le Mémoire CCJA contient, à sa page 119, en conclusion la demande de condamner
             la Défenderesse au   paiement   d’un   montant   total   de   42.245.208   €   pour   les   postes   suivants
             (Pièce R-6) :

                     -    Indemnité Forfaitaire de Résiliation :                                         20.884.966  €

                     -    Indemnité de Résiliation :                                                      4.189.140  €

                     -    Indemnité  au  titre  du  Ticket  d’Entrée :                                   14.201.096  €

                     -    Indemnité liée au personnel rapatrié :                                            172.874  €

                     -    Indemnité relative aux factures à émettre :                                       589.418  €

                     -    Indemnité relative aux biens restitués :                                        1.974.885  €

                     -    Indemnité relative aux contrats non résiliés :                                    187.995  €

                     -    Indemnité relative aux frais de gestion de crise :                                258.834  €

140.         Ces chefs de demande sont à première vue semblables à ceux repris dans le compromis
             d’arbitrage  CCJA13 (même   s’il   y   a plusieurs différences, pas seulement dans les montants,
             mais aussi dans leurs libellés).   Toutefois,   le   montant   total   des   demandes   n’est   plus  
             53.856.805  €  (comme  dans  le  compromis  d’arbitrage  CCJA),  mais   réduit à 42.459.208 €.  Il  
             n’y  a  plus  de  demande  d’ « indemnité complémentaire » (lucrumcessans). En plus, la liste ne
             contient plus « l’indemnité  due  au  titre  des  biens  propres  réquisitionnés » pour un montant
             de  13.606.721,00  €,  mais  « une indemnité relative aux biens réquisitionnés »  d’un  montant  
             de 1.974.885  €.    Aux paragraphes 568-572,  elle  présente  cette  demande  d’indemnité  relative  
13
     Voir § 131 ci-dessus.


                                                                                                                              33
         Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 239 of 255



              aux biens réquisitionnés comme basée sur une violation du devoir contractuel de la
              Défenderesse  de  minimiser,  après  la  réception  d’une  Notification  Préliminaire,  les  effets de
              tout Changement de Loi et Actes de de la Puissance Publique. Dans les paragraphes 590 à
              623  du  même  Mémoire  CCJA,  Getma  International  explique  alors  qu’à  la  suite  du  Décret  de  
              réquisition   du   9   mars   2011,   son   matériel   d’exploitation   et   ses   stocks   ont   été rendus
              indisponibles et « n’ont  été  restitués  que  par  la  suite », par un nouveau décret, en date du 22
              juin 2011, aux fins de lever la réquisition de ces actifs14. Les frais portés en compte
              concernent alors le rapatriement et la remise en état du matériel.

141.          Cette présentation nouvelle des faits et des demandes mène au constat que, au moins dans le
              Mémoire   CCJA   il   n’y   a   plus,   à   l’heure   actuelle,   des   demandes   qui   pourraient   être  
              considérées comme des treaty claims.

142.          Lors  de  l’audience  sur  la  compétence  de  ce Tribunal à Paris, le 28 septembre 2012, un des
              conseils des Demanderesses a spécifié que « [d]ans le Mémoire[CCJA] […]pièce R-6[…],
              les préjudices sont cette fois-ci précisés et quantifiés ; c’est le paragraphe 645.Dans
              l’ensemble   de   ces   préjudices,   pas   un seul ne concerne la perte du revenu futur15.…En
              revanche,  dans  la  demande  d’arbitrage  devant  votre  Tribunal,  la  question,  qui  est  antérieure  
              au Mémoire en demande devant la CCJA, est extrêmement précise. Même si la quantification
              n’est  pas  encore  à  ce  stade effectuée,[…]. »  (PV  d’audience  sur  la  compétence  CIRDI,  p.58,  
              ligne 26 – p.59, ligne 3).

143.          Le Tribunal a alors cherché la confirmation du changement de position de Getma
              International  dans  l’arbitrage  CCJA :

              « M. le Pr P. Tercier.- […]  dans l'état actuel de la procédure CCJA, vous n'avez plus de
              demande fondée sur la violation du Code …d’investissements ?

              Me C. Fischer.- C'est parfaitement exact. Une nuance, ce n'est pas « plus », il n'y en a pas16.
              À mon sens, il n'y en a jamais eu de façon expresse et claire.

              M. le Pr P. Tercier.- […] il y avait à la fin le renvoi au chiffre 332 dont on comprenait
              […]que c'était un préjudice qui découlait cette fois de la violation de l'Article 5, de
              l'Article 6 et de l'Article 7 du Code [minier].

              Est-ce  que  c’est  la  modification de votre position ?

              Me C. Fischer.- La référence que j'ai faite aux Articles 5, 6 et 7 du Code des
              investissements, c'est bien dans la demande d'arbitrage CIRDI.

              M. le Pr P. Tercier.- D'accord. Ma question est évidemment : au CCJA, vous n'avez plus de
              demande fondée ?

14
     Ce Décret de levée de la réquisition est aussi mentionné  à  la  page  12  de  la  demande  d’arbitrage CIRDI.
15
     Nous soulignons.
16
     Nous soulignons.


                                                                                                                      34
         Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 240 of 255



             Me C. Fischer.- Non,  il  n’y  en  a  plus.17

             M. le Pr P. Tercier.- Il n'y en a plus, pour répondre en plus,  parce  qu’il  y  en  avait,  si  je  peux  
             me permettre, dans un premier temps ; est-ce exact ?

             Me C. Fischer.- Non, ce n'est pas notre compréhension des choses.18 » (PV d’audience  sur  la  
             compétence CIRDI, p.60, ligne 8 –26).

144.         Plus tard, un autre conseil des Demanderesses a déclaré dans le même sens :

                     « Me J. M. Júdice.- [….]   ma conviction la plus forte c'est dans le sens que nous
                     avons utilisé d'une façon explicite les critères de l'Article 32.3 et pas d'autres critères.
                     Nous n'avons pas demandé lucrumcessans19… » (PV d’audience   sur   la   compétence  
                     CIRDI, p.62, lignes 25-27).

145.         La question relative à ce que le Tribunal ne pouvait que considérer comme un changement
             de position de Getma International – mais que ses conseils étaient réticents à reconnaître –
             est toutefois revenue sur  la  table  en  relation  avec  l’indemnité  de  13,6   Mio€  due  au  titre  de  
             biens   réquisitionnés   demandée   dans   le   compromis   d’arbitrage CCJA, mais plus dans le
             Mémoire CCJA du 15 juin 2012. A ce moment, les Demanderesses ont reconnu la
             modification de la demande et  l’ont  expliquée  comme  suit:

                     « Me C. Fischer.- [….]  Deuxième point, pourquoi avons-nous glissé, évolué comme
                     vous le disiez ?  C’est  parfaitement  exact,  car  la  question  qui  se  posait  à  nous  était  de  
                     savoir si l'indemnité forfaitaire prévue par la Convention de concession était
                     nécessairement, dans le cadre contractuel, limitée et est-ce que l'on pouvait solliciter
                     une somme supérieure ou pas ? En d'autres termes, pouvait-on, au titre de la
                     Convention de concession, considérer que le dommage contractuellement fixé épuisait
                     tout le préjudice dont on pouvait solliciter indemnisation au titre de la Convention de
                     concession ? »(PVd’audience  sur  la  compétence  CIRDI,  p.69,  lignes  20-27).

146.         Le   Tribunal   estime   qu’il   ne   peut   pas   se   contenter   de   cette   réponse.   Il   est   clair   que   Getma  
             International a initialement bel et bien envisagé de porter devant le Tribunal CCJA toutes ses
             demandes découlant tant de la résiliation que de la réquisition, y compris pour une indemnité
             pour son lucrum cessans et pour une indemnité substantielle pour les biens réquisitionnés.
             L’idée   de   baser   certaines  des   demandes   sur   le  Code  des   investissements   et   de   les   réclamer
             devant  un  tribunal  CIRDI  était  un  deuxième  réflexe.  Elle  n’a  toutefois  pas  été  suivie de façon
             conséquente :

             (i) la  demande  d’arbitrage  CIRDI  du  29  septembre  2011  dont  est  saisi  ce  Tribunal  est   – à
                 l’exception   de   (i)   la description des faits, qui est pratiquement identique à celle de la


17
     Nous soulignons.
18
     Nous soulignons.
19
     Nous soulignons.


                                                                                                                                     35
       Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 241 of 255



                  demande  d’arbitrage  CCJA  et  (ii)  du  fondement  juridique20 – fort vague et ne quantifie
                  nullement le préjudice mais prévoit de le déterminer « au moment approprié de cette
                  procédure » (p.22, b), laissant ainsi toujours planer un doute sur ce qui est demandé
                  dans chacune des deux procédures et ;

            (ii) même   après   le   dépôt  de   la   demande  d’arbitrage   CIRDI,   Getma   International   a   encore  
                 signé, le 12 mars 2012, un procès-verbal/compromis   d’arbitrage   CCJA   qui   couvre  
                 explicitement une demande  d’indemnisation  pour  son  lucrum cessans et pour les biens
                 réquisitionnés.  Ce  n’est  que  dans  son  Mémoire  CCJA  du  15  juin  2012,  soit  six  semaines  
                 après la première session de ce Tribunal CIRDI, que Getma International semble21 avoir
                 réduit sa demande aux chefs  de  demande  qu’elle  considère  « contractuels ».

147.        L’évolution  dans  la  stratégie  procédurale  des  Demanderesses  n’empêche  toutefois  pas  que  ce  
            Tribunal  doit  déterminer  l’intention  commune  des  parties  au  moment  de  la  conclusion  de  la  
            Convention de concession et  que  cette  intention,  si  elle  n’a  pas  été  explicitée,  peut  aussi   se  
            déduire  de  l’exécution  que  les   parties  ont  donnée  au  contrat.  Alors  devient  pertinent  le  fait  
            que   Getma   International   a   inclus,   dans   sa   demande   d’arbitrage   CCJA,   des   demandes   qui  
            n’étaient pas « strictement contractuelles »  dans  le  sens  qu’elles  dépassaient  ce  que  l’article  
            32.3 prévoyait, mais dont plusieurs (les indemnités pour le préjudice du lucrum cessans,
            pour atteinte à la réputation et pour biens réquisitionnés) pouvaient être, selon leur
            fondement, contractuelles ou basées sur le Code des investissements.

148.        Si la demande du lucrum cessans ne figure plus dans le Mémoire CCJA du 15 juin 2012, la
            question se pose de savoir si le Tribunal CCJA en est toujours saisi. Selon le conseil de la
            Défenderesse,  le  compromis  d’arbitrage  définit  le  périmètre  de  la  mission  du  Tribunal CCJA
            et  il  importe  peu  que  Getma  ait  modifié  sa  position  dans  son  Mémoire  (PV  d’audience  sur  la  
            compétence CIRDI, p. 63, lignes 6-12). Ce Tribunal estime que la question relève du
            Tribunal CCJA,  seul  compétent  pour  décider  de  l’étendue  de  sa  saisine,  d’autant  plus  que la
            Défenderesse   n’a   pas   accepté   l’abandon   ou   la   renonciation   de   Getma   International   à   la  
            compétence CCJA pour le lucrum cessans et la réquisition de biens. Ce Tribunal doit donc
            accepter comme un fait la saisine initiale du Tribunal CCJA pour les indemnités pour le
            lucrum cessans comme pour la réquisition de biens.

149.        Ce Tribunal a essayé au cours de son audience sur la compétence, le 28 septembre 2012, de
            clarifier les positions respectives des Parties. Il a spécifiquementinterrogé les Demanderesses
            sur   l’interprétation   juridique   à   donner   à   la   limitation   de leurs demandes dans le Mémoire
            CCJA   et   en   particulier   si   les   demandes   qui   n’y   figuraient   plus   avaient   été   abandonnées
            devant le Tribunal CCJA et si cette renonciation était alors explicite et définitive (PV
            d’audience  sur  la  compétence  CIRDI,  p.68,  lignes  24  - 31).

150.        En réponse, les Demanderesses ont reconnu que « [n]otre analyse […] a évolué et nous
            avons considéré que, au titre de la Convention de concession, il y avait un préjudice que

20
   Qui, en résumé, consiste à dire que la résiliation du contrat était discriminatoire, a produit des effets
comparables  à  ceux  d’une  expropriation  (p.  14)  et  représente  un  acte  de  puissance  publique  et  pas  seulement  une  
simple exécution ou violation contractuelle (p. 15 et 16).
21
  Etant  entendu  que  ce  Tribunal  n’a  pas  à  se  prononcer  sur  la  nature  des  demandes  devant le Tribunal CCJA et
en  a  d’ailleurs pas non plus les moyens.


                                                                                                                              36
       Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 242 of 255



         avait été contractualisé et que, sur le fondement de la Convention de concession, nous
         n’avions  pas  les  moyens  de  demander,  au  titre  de  la  perte  du  contrat,  des  profits  futurs.   […]
         Les  choses  sont  aujourd’hui  très  claires,  à  défaut  qu’elles  l’aient  été  auparavant,  devant  la  
         CCJA :  nous  ne  demandons  pas  et  nous  ne  demandons  plus,  si  l’on  veut  considérer  que  l’on  
         a formulé une demande […] les profits futurs. Il a été considéré contractuellement que le
         préjudice de la perte du contrat […]n’était   pas   un   nombre   d’années   de   résultat,   mais  
         forfaitisé  à  une  année  de  chiffre  d’affaires » (PV  d’audience  sur  la  compétence  CIRDI,  p.  69,  
         ligne 28 –p.70, ligne 20).

151.     Il convient alors de déterminer ce que les Demanderesses demandent à ce Tribunal.
         L’analyse  de   la  demande   portée  devant  ce   Tribunal   révèle   que les Demanderesses estiment
         que:

           i.    En   ayant   agi   de   manière   unilatérale,   l’Etat   guinéen   a   violé  les   standards   auxquels   il  
                 s’était  obligé  par  l’intermédiaire du Code des investissements, notamment en matière
                 d’expropriation,   soit   les   règles   les   plus   consolidées   du   droit   international   coutumier  
                 (p.13, 3ème al.) ;

           ii.   Que la décision de résiliation du contrat, dans les termes où elle a été effectuée, a été
                 discriminatoire dans la mesure où elle ne pouvait pas être appliquée à un investisseur
                 de Guinée (p.14, 1er al.) ;

           iii. Que   la   résiliation  a   produit  des   effets   comparables   à   ceux   d’une  expropriation   (p.14,  
                4ème al.) ;

           iv. Que la résiliation du contrat par le Président représente un acte de puissance publique
               p.15, 4ème al.)  et  dépasse  le  cadre  de  l’exécution  du  contrat  parce  que :

                   1.    L’Etat  est  représenté  dans  le  contrat  par  le  Ministre  du  Transport ;

                   2.    Les formalités préalables pour une résiliation contractuelle pour faute du
                         concessionnaire, comme p.ex. une mise en demeure et un délai de correction de
                         60  jours,  n’ont  pas  été  remplies  (p.17) ;

           v.    Que   la   réquisition   a   également   produit   des   effets   équivalents   à   ceux   d’une  
                 expropriation,  parce  qu’aucun  type  d’indemnisation  n’est prévu (p.17) ;

           vi. Que les deux Décrets constituent des actes de jus imperiiet pas seulement des actes
               réalisés  en  vertu  d’un  contrat  en  vigueur (p.17, dernier paragraphe).

152.     Prima facie ce Tribunal est compétent pour les demandes ainsi formulées, sous réserve des
         demandes que les parties à la Convention de concession ont exclues de la compétence CIRDI
         par   leur   accord   contraire,   conformément   à   l’article   28.2   du   Code   des   investissements.   Le  
         champ   d’application   de   la   compétence   de   ce   Tribunal   ne   comprend   donc   pas   les litiges
         découlant   de   la   Convention   de   concession,   y   compris   sa   résiliation,   même   à   la   suite   d’un  
         Acte de la Puissance Publique. Lesarticles 32.5 et 31 de la Convention de concession
         s’imposent  en  effet  également  à  ce  Tribunal.  Ce  ne  sera  toutefois  qu’au  moment  de  l’analyse  
         des demandes précises des Demanderesses, de leur fondement juridique, de leur causes



                                                                                                                             37
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 243 of 255



             factuelles et des dommages-intérêts que ce Tribunal pourra déterminer si et dans quelle
             mesure sa compétence complémentaire à celle du Tribunal CCJA peut effectivement être mis
             en   œuvre   pour   décider   d’une   indemnité   « complémentaire » pour un préjudice
             « complémentaire », qui sortirait de la compétence du Tribunal CCJA.

                e. L’ACCORD CONTRAIRE DES 2EME, 3EME ET 4EME DEMANDERESSES.

153.         Ce Tribunal doit ensuite déterminer quelles sont les parties liées par la Clause
             compromissoire. Pour ce faire, il ne suffit pas de constater que les deuxième, troisième et
             quatrième   Demanderesses   appartiennent  toutes   au   même   groupe   de   sociétés   et   qu’elles   ont  
             des dirigeants communs. Pour apprécier si ces trois autres Demanderesses ont bel et bien eu
             la   volonté   d’être   liées   par   la   Clause   compromissoire,   il   convient d’examiner   leur   rôle  
             respectif  lors  de  la  négociation,  la  conclusion  et  l’exécution de la Convention de concession.
             C’est ce que ce Tribunal fera dans un premier temps.

                               (i)        La signature de la Convention de concession par NCT Necotrans

154.         Il   n’est   pas   contesté   que   seule   Getma   International   a   signé   la   Convention   de   concession.  
             Selon  l’introduction  et la page de signature (p. 27)de la Convention de Concession, Getma
             International était représentée, à la conclusion de la Convention, par son Président, la société
             NCT Necotrans, elle-même représentée par Monsieur Richard Talboten sa qualité de
             Président   du   Conseil   d’Administration   de   NCT Necotrans. La représentation de Getma
             International par son Président semble régulière22 et   ne   permet   nullement  d’en  déduire   une  
             volonté   de   NCT   Necotrans   d’être   en   son   propre   nom   impliquée   dans   la   Convention   de  
             concession. Même  si  l’article  15  des  statuts de Getma International prévoit que « le président
             [c.-à-d. NCT Necotrans] est investi en toute circonstance de tous les pouvoirs nécessaires
             pour représenter et diriger la société »,  ce  pouvoir  n’est  qu’un  pouvoir  de  représentation  et  
             de gestion « [à] l’égard des tiers »23 et   ne   permet   pas   de   conclure   qu’il   y   a   identité   ou
             confusion entre les deux sociétés.

155.         Si la signature par Monsieur Talbot implique l’accord de la société NCT Necotrans(dont il
             était un mandataire social) avec la conclusion du contrat par sa filiale Getma International,
             cela ne signifie toujours pas que NCT Necotrans, bien   qu’actionnaire de Getma
             International, soit elle-même liée par le contrat (comme la Défenderesse le prétend dans son
             Mémoire n°2 §66).


22
  Selon   l’article   12   des   statuts : « La société est représentée, gérée et administrée par un président, personne
morale ou personne physique, de nationalité française ou étrangère, actionnaire ou non de la société.
Le président personne morale est représenté par ses mandataires sociaux ou par un représentant spécialement
désigné à cet effet. » (Pièce R-12).
Selon   l’extrait   du   registre   du   commerce   et   des   sociétés   au   12   septembre   2011   relatif à Getma International, le
Président de Getma International était NCT-Necotrans (Pièce C-1).
Le   Tribunal   constate   que,   selon   l’immatriculation   au   registre   du   commerce   et   des   sociétés   au   13   mai   2011   de  
NCT Necotrans, Monsieur Richard Talbot était à ce moment le Président du Conseil de Surveillance, alors que le
Président du Directoire était Monsieur Gregory Quérel (Pièce C-2). Ceci ne permet toutefois pas de conclure que
le  22  septembre  2008,  le  titre  utilisé  par  Monsieur  Talbot  n’était  pas  correct  (ce  qu’aucune  Partie  n’a  d’ailleurs  
soulevé).  De  toute  façon,  l’un  et  l’autre  était  un  « mandataire social » de NCT Necotrans Ce qui semble suffire
aux  termes  de  l’article  12  des  statuts  de  Getma  International.    
23
     La Défenderesse omet de citer ces mots importants au § 60 de son Mémoire n°2.


                                                                                                                                          38
          Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 244 of 255



156.           De même, le fait que ce soit le Président du directoire de NCT Necotrans, Monsieur Quérel,
               qui ait signé pour NCT Necotrans agissant en qualité de Président de Getma International le
               mandat spécial aux cabinets Fischer et Júdice pour représenter Getma International dans
               l’arbitrage  CCJA  (Pièce R-14), ne signifie nullement que ce mandat ait été donné par NCT
               Necotrans, et encore moins que celle-cisoit ainsi devenue partie au contrat, voire à la
               procédure.   Il   n’y   a   aucun   doute   que   NCT   Necotrans   a,   dans   tous   ces actes, agi comme
               Président de Getma International.

157.           Il apparaît que la société NCT   Necotrans   est   le   président  du   Conseil   d’administration,   non  
               seulement de Getma International (Pièce C-1), mais aussi de Getma International
               Investissements (Pièce C-3). La signature du président de NCT Necotrans peut donc, selon le
               cas, lier cette société-même ou une deses sociétés filiales dont NCT Necotrans est le
               représentant légal. Il convient donc de vérifier chaque fois en quelle qualité NCT Necotrans
               a apposé sa signature. Il  n’est  pas  prouvé  que NCT Necotrans a apposé sa signature dans une
               autre qualité que comme Président de Getma International.

                                (ii)      Adresse commune

158.           On constate en outre que NCT Necotrans, Getma International, Getma International
               Investissements et NCT Infrastructure & Logistique ont toutes les quatre leur siège respectif
               à la même adresse (66, rue Pierre Charron, 75008 Paris).

159.           Cette même adresse, tout comme les doublures de fonctions, sont susceptibles de créer une
               certaine confusion entre les différentes sociétés.Toutefois, elles n’autorisent pas à
               méconnaître les identités distinctes de ces diverses personnes morales et à confondre les
               droits et obligations des unes avec ceux des autres. Les tiers sont tenus de reconnaître
               l’identité  propre  de  chaque  société,  à  moins  que  les  sociétés elles-mêmes ne la respectent pas
               et créent une confusion à ce sujet.

                                (iii)     Le rôle du directeur juridique de NCT Necotrans dans   l’arbitrage  
                                          CCJA

160.           La Défenderesse invoque aussi la participation directe de Monsieur Jean-Daniel Littler,
               directeur juridique de NCT   Necotrans,   à   l’arbitrage   CCJA,   et   en   particulier   sa   présence   à  
               l’audience  du  12  mars  2012,  ainsi  que  la signature  du  Compromis  d’arbitrage  CCJA par ce
               dernier (Mémoire n° 2 § 74).

161.           Monsieur  Littler  était  certes  présent,  mais  l’était  clairement  au  titre  de « Directeur juridique
               NCT Necotrans » (Pièce R-10, dernière page). La seule présence  d’un  directeur  juridique  de  
               la  société  holding  d’un  groupe  ne  permet  pas  de  conclure  qu’il  représentait  à  cette  audience  
               une ou plusieurs sociétés non parties à la procédure.   Il   est   d’usage   qu’une   société   mère  
               fournisse des services (e.a. juridiques) à ses sociétés filiales24. Le procès-verbal   n’indique  
               nulle part que Monsieur Littler était présent dans une autre capacité que celle de directeur
               juridique du groupe (et donc aussi de Getma International), par exemple en tant que
               représentant légal de NCT Necotrans. Monsieur Littler a aussi signé le procès-verbal de
               l’audience (Pièce R-10), mais il était bien précisé à la page 1 du procès-verbal   qu’il   était  

24
     Cfr.  Aussi  la  présence  de  Monsieur  Littler  à  l’audience  de  ce  Tribunal  du  30  mars  2012.  


                                                                                                                          39
       Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 245 of 255



         (présent en tant que) « Directeur Juridique NTC [sic] Necotrans ».

162.     Le Tribunal conclut que la seule signature du procès-verbalpar Monsieur Littler n’engage  
         pas  davantage  NCT  Necotrans  que  sa  présence  à  l’audience.

                        (iv)      La signature par Monsieur Abdel Aziz Thiam

163.     La présidence de NCT Infrastructure & Logistique par Monsieur Abdel Aziz Thiam, qui est
         également Vice-Président du conseil de surveillance NCT Necotrans (Pièce C-4), ne suffit
         pas non plus en soi pour conclure que ces deux sociétés sont liées par les contrats conclus par
         Getma International.

164.     Monsieur Abdel Aziz Thiam a co-signé  (avec  Monsieur  Richard  Talbot)  l’Avenant  n°1  à  la  
         Convention  de  concession.  Etant  à  la  fois  président  du  conseil  d’administration  de  la  société  
         d’exploitation   STCC   et   président   du   conseil   d’administration de NCT Infrastructure &
         Logistique,   il   est   toutefois   clair   qu’il   a   signé   cet Avenant dans sa capacité de mandataire
         social de la STCC :   sa   signature   prouve   que   la   société   d’exploitation   a   « lu et approuvé »
         (comme indiqué au-dessus de sa signature) l’Avenant  n°1  auquel  seuls Getma International
         et  l’Etat  Guinéen  étaient  parties.  L’Avenant  n°1  rappelle  dans son exposé introductif que la
         société  d’exploitation   était   (conformément   à   la   Convention   de   concession)   le   « Mandataire
         du Concessionnaire ».   C’est en   tant   que   mandataire   contractuel   qu’elle   était   présente   à   la  
         signature   de   l’Avenant, tout comme le Port Autonome de Conakry qui était là comme
         « Mandataire du Concédant ».  Aucun  de  ces  mandataires  n’était  toutefois partie  à  l’Avenant  
         n°1.

                        (v)       Les négociateurs de la Convention de concession

165.     La Défenderesse tire également un argument du fait que Monsieur Abdel Aziz Thiam a aussi
         dirigé   l’équipe   de   négociation   de   Getma   International,   comme   confirmé   par   Getma  
         International dans son Mémoire en demande devant la CCJA (Pièce R-6 § 161). Getma
         International a toutefois spécifié que ce même Monsieur Aziz Thiamest devenu par la suite
         président  du  conseil  d’administration  de  la  Société  d’Exploitation  (« STCC ») qui devait être
         constituée conformément aux obligations découlant   de   l’article   7.1   de   la   Convention   de  
         concession. Le Tribunal arbitral considère qu’il   est   tout à fait normal que la personne
         destinée à  diriger  la  société  d’exploitation  et  possédant les connaissances techniques relatives
         aux opérations de concession soit un membre, voire même   le   dirigeant   de   l’équipe   de  
         négociation. On ne peut déduire de sa seule présence dans l’équipe   que   la   future   société  
         d’exploitation ou NCT  Necotrans  envisageait  d’être  liée  par  le  contrat.

166.     Il en est de même pour le directeur juridique et le directeur juridique adjoint du groupe NCT
         Necotrans   qui   faisaient   également   partie   de   l’équipe   de   négociation   du   contrat.   Si   NCT  
         Necotrans   délègue   ses   directeurs   juridiques   à   la   négociation,   cela   n’implique   pas  
         nécessairement que ces personnes représentent leur employeur dans ces négociations.
         Comme déjà relevé ci-avant, ces personnes ont participé aux négociations en tant que juristes
         du groupe dont les services juridiques peuvent être rendues à toutes les sociétés du groupe
         sur   base   d’accords de services intergroupes. Dans un tel cas,ces services concernent
         desprestations purement intellectuelles et ne peuvent être confondus avec un mandat de
         représentation de leur employeur.


                                                                                                                     40
       Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 246 of 255



167.     « Monsieur Michel Kerambrun, expert portuaire intervenant pour le compte de la filiale NCT
         Infrastructure & Logistique » et « Monsieur Jean de Montmarin, chargé de projet au sein de
         NCT Infrastructure & Logistique » (Mémoire en demande devant le Tribunal CCJA § 162 et
         Pièce C-11 p.38) ont également participé aux négociations. Cette seule constatation ne
         permet toutefois pas de conclure que NCT Infrastructure & Logistique est devenue une partie
         à la Convention de concession. En effet, selon la lettre des Demanderesses du 28 octobre
         2012 au Secrétariat CIRDI, NCT Infrastructure & Logistique était une filiale technique de
         NCT  Necotrans  chargée  en  qualité  de  maître  d’ouvrage  délégué  des  travaux  d’extension  du  
         terminal à conteneurs.Dans ces circonstances, la seule délégation par cette société deses
         experts techniques aux négociations n’était  pas  anormale  et  ne  signifiait  pas  nécessairement  
         queNCT Infrastructure & Logistique devenait ou avait la volonté de devenir une partie à la
         Convention de concession elle-même.

168.     C’est   en cette même qualité que NCT Infrastructure & Logistique a pu exécuterune partie
         des obligations découlant de la Convention de concession, entre autres en lançant, pour le
         compte  de  Getma  International,  l’appel  d’offres  pour  la  construction  du  nouveau  quai  prévu  
         par la Convention de concession (Requête d’arbitrage  CIRDI, p. 11). La  maîtrise  d’ouvrage  
         déléguéepeut constituer le fondement juridique sur base duquel NCT Infrastructure &
         Logistique a exécuté certaines obligations de la Convention de concession pour Getma
         International, fondement qui serait alors distinct  du  contrat  liant  Getma  International  et  l’Etat  
         Guinéen.

169.     Le Tribunal conclut donc que, prise de façon isolée,chacune des interventions des deuxième,
         troisième et quatrième Demanderesses dans la négociation, la signature et  l’exécution  de  la  
         Convention de concession – dans la mesure où elles sont prouvées – est juridiquement et/ou
         dans les faits justifiée par et fondée sur des mandats spécifiques. En elles-mêmes ces
         interventions ne prouvent nullement être dues à une négligence de,ou une confusion entre,
         dessociétés appartenant à un même groupe économique, agissant en violation de leurs
         identités juridiques et rôles respectifs. Le mandat et le rôle spécifique de chaque société du
         groupe, tels   qu’ils   apparaissent   du   dossier,   démentent   que les deuxième, troisième et
         quatrième Demanderesses aient consenti à être liées directement par la Convention de
         concession.Sous réserve de ce qui suit,le Tribunal constate que la Défenderesse ne prouve
         pas   que   l’implication des Demanderesses susmentionnées dans la négociation, la signature
         ou  l’exécution  de  la  Convention  démontrent une telle volonté dans leur chef.

                       (vi)     L’action  conjointe  et  concertée  des  Demanderesses

170.     Le Tribunal arbitral estime toutefois nécessaire de considérer les interventions différentes
         des Demanderesses dans cette négociation, signature et exécution, non seulement
         séparément, mais aussi dans leur ensemble et dans leur contexte. Une toute autre impression
         se dégage alors.

171.     D’abord,   on   constate   que   les   Demanderesses   reconnaissent   que   l’investissement sur lequel
         elles se basent pour formuler leurs demandes dans le présent arbitrage CIRDI, est
         exclusivement  le  produit  de  la  contribution  de  chacune  d’elles  à  l’exécution de la Convention
         de concession (lettre des Demanderesses au Secrétariat du CIRDI du 28 octobre 2011). Dans
         leur  Requête  d’arbitrage  CIRDI,les Demanderesses ont reconnu que « l’exécution  du  Contrat  



                                                                                                               41
         Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 247 of 255



              de concession de service public a impliqué un investissement financier à réaliser par le
              Concessionnaire (investisseur) »(Requête  d’arbitrage  CIRDI, p. 21). Donc, cette obligation
              financière  du  contrat  n’a  en  réalité  pas  été  exécutée,  ou  certainement  pas  exclusivement   par
              le Concessionnaire, Getma International, mais par NCT Necotrans, via le Concessionnaire
              Getma International etpar la société holding intermédiaire Getma International
              Investissements qui a été créée spécialement pour   détenir   95%   de   la   société   d’exploitation  
              STCC. Ce Tribunal estime que la structure financière de la concession prouve que
              l’intervention   de   NCT Necotrans   dans   l’exécution de la Convention de concession (et en
              particulier ses obligations financières) était envisagée depuis le début de la soumission de
              l’offre  par  Getma  International.  Ceci semble confirmé par la dénomination de la Pièce C-15
              dans l’index   des   pièces   jointes   à   la   Requête   d’arbitrage   CIRDI : « Extrait   de   l’offre  
              financière         du         Groupe            NCT         NECOTRANS,             [blanc]        GETMA
              INTERNATIONAL/TRANSAFRICA S.A., contenant le résumé des investissements
              effectuéspendant les 2 premières années de la concession ». L’argumentation de NCT
              Necotransqu’elle  n’était  pas  liée  par  la  Convention  de  concession  ne  peut  donc  être  suivie.

172.          La situation est comparable pour NCT Infrastructure & Logistique qui avait apparemment
              les  connaissances  techniques  nécessaires  pour  remplir  d’autres  obligations de la Convention
              de concession et   notamment   devenir   le   maître   d’ouvrage   délégué   par   Getma   International
              pour  l’extension  du  Terminal.  

173.          Cela étant dit, la participation de représentants de NCT Necotrans etNCT Infrastructure &
              Logistique(même   s’ils   peuvent individuellement aussi être considérés comme des
              représentants ou des conseils juridiques ou techniques de Getma International comme exposé
              ci-dessus au sous-chapitre (v)) prend une signification particulière : si on les prend comme
              un groupe,   il   s’agit des représentants des sociétés qui envisageaient dès le début des
              négociations   (ou   même   depuis   le   dépôt   de   l’offre)   d’exécuter   ensemble   la   Convention   de  
              concession. En fait, la liste des participants à la négociation de la Convention (jointe à celle-
              ci comme son annexe 10) ne mentionne aucune personne qui ne représente que le seul
              Concessionnaire, Getma International. Il convient donc de considérer Getma International,
              NCT Necotrans et NCT Infrastructure & Logistique comme une association ou groupement
              dont les membres se sont engagés entre eux à exécuter ensemble les obligations de la
              Convention de concession.

174.          Même si cet engagement solidaire   n’a   pas   été   pris   par   écrit   à   l’égard   de   la   Défenderesse  
              (dont ces deux Demanderesses  n’ont  toutefois  pas  pu  ignorer  qu’elle tirerait des assurances
              de la présence des représentants des différentes sociétés aux négociations et des liens étroits
              entre elles25), ce Tribunal conclut que la participation aux négociations de personnes
              physiques avec des doubles «casquettes», mais représentant en fait aussi des sociétés dont il
              était  clair   qu’ils   participeraient   à  l’exécution   de   la   Convention   - ce   qui   s’est   effectivement  
              confirmé par la suite – justifie de tenir ces sociétés non signataires de la Convention comme
              tenues par la Convention, si pas solidairement, au moins chacune pour sa part, et aussi par la
              Clause compromissoire.




25
     Il  pourrait  s’agir  ici  de  la  confusion  créée  dans  le  chef  d’un  tiers,  dont il est question au § 158 ci-dessus.


                                                                                                                                   42
        Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 248 of 255



175.         En outre, sans vouloir préjuger de   la   qualité   d’investisseurs   des deuxième et troisième
             Demanderesses (soit NCT Necotrans et NCT Infrastructure & Logistique), le Tribunal
             estime que leur affirmation, dans leur lettredu 28 octobre 2011 au Secrétariat du CIRDI,
             qu’elles   sont   toutes   les   deux   des   investisseurs (Pièce C-44),   confirme   qu’elles   se   sont   tout  
             autant engagées que Getma International et aux mêmes conditions, y compris la Clause
             compromissoire.

176.         Dans  la  mesure  où  le  ou  les  investissements  réalisés  en  Guinée  constituent  l’exécution  de  la  
             Convention de concession, ce Tribunal ne peut admettre que ces Demanderesses se basent
             sur leur investissement respectif,  voir  leur  investissement  solidaire  tout  en  niant  d’être  liées  
             par   la   Convention.   Il   est   inadmissible   qu’elles   déduisent   un   droit   du   Code   des  
             investissements sur base des mêmes actes qui   constituent   l’exécution   d’obligations  
             contractuelles  qu’elles prétendent ne pas avoir assumées. Ce Tribunal ne doit toutefois pas se
             prononcer   sur   l’exécution   de   la   Convention   de   concession,   mais   seulement   de   l’ « accord
             contraire » qui a écarté la juridiction de ce Tribunal CIRDI pour les conséquences de la
             résiliation  de  la  Convention  qui  résulte  d’un  Acte  de  la  Puissance  Publique.  

177.         Pour les motifs ci-dessus, ce Tribunal estime que NCT Necotrans et NCT Infrastructure &
             Logistique  sont  liées  par  la  Clause  compromissoire  de  l’article  31 de la Convention.

                             (vii)     Getma International Investissements

178.         En   ce   qui   concerne   Getma   International   Investissements,   le   Tribunal   a   noté   qu’elle   n’a  été  
             constituée que le 12 novembre 2008, comme une société holding intermédiaire, afin de
             canaliser   l’investissement   que   Getma   International   s’était obligée à faire dans une société
             guinéenne   d’exploitation,   elle-même créée le 20 novembre 2008. Cela implique donc que,
             contrairement   aux   autres   Demanderesses,   Getma   International   Investissements   n’a   pas   pu  
             participer dans les négociations de la Convention de concession ni exprimer une quelconque
             volonté au sujet de la Clause compromissoire. Ceci ne suffit toutefois pas pour maintenir que
             cette société holding  intermédiaire  n’est pas tenue par cette Clause compromissoire.

179.         Précisément parce que Getma International Investissements n’est   qu’un   instrument   créé  
             spécialement   pour   les   besoins   de   l’exécution   de   l’obligation   de   Getma   de   constituer   une  
             société  d’exploitation (article 9 de la Convention) et  n’a  servi  que  de  « passe-plat » pour la
             capitalisation de STCC par Getma International et NCT Necotrans, il  n’y  a  aucune  raison  de  
             l’exclure  de  l’application de la Clause compromissoire qui lie ses deux actionnaires. Que la
             Clause compromissoire peut lui être appliquée, est confirmé par son assemblée générale qui
             a  décidé,  le    9  mai  2011,  comme  l’ont  d’ailleurs  aussi fait (i) l’assemblée générale de NCT
             Infrastructure & Logistique,(ii) le directoire de NCT Necotrans et (iii) l’actionnaire   unique  
             de Getma International26 :

                « d’engager  toutes  procédures  judiciaires  ou arbitrales destinées à obtenir la réparation




26
     Documents n° 1, n° 2, n° 3 et n° 4, joints à la lettre des Demanderesses au Secrétariat CIRDI.


                                                                                                                              43
Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 249 of 255
Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 250 of 255




             ANNEXE B
         Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 251 of 255
         CENTRE INTERNATIONAL POUR LE REGLEMENT DES
           DIFFERENDS RELATIFS AUX INVESTISSEMENTS

             GETMA INTERNATIONAL, NCT NECOTRANS, GETMA
                   INTERNATIONAL INVESTMENTS, NCT
          INFRASTRUCTURE&LOGISTIQUE c. REpUBLIQUE DE GUINEE

                                (Affaire CIRDI No ARB/11129)



                      Opinion Dissidente de Bernardo M. Cremades


    1.    En depit du profond respect que m'inspirent mes prestigieux collegues, il m'est
          impossible de souscrire aux conclusions de la majorite du Tribunal Arbitral dans
          lesquelles il est affirme qu'il n'appartient pas au Tribunal Arbitral de trancher sur
          un possible deni de justice, moyen allegue par les Demanderesses durant la
          procedure, et sur les consequences de I' annulation de la sentence arbitrale de la
          CCJA en date du 29 avril de 2014, par la CCJA elle-meme, notifiee aux Parties le
          30 novembre 2015. Ces moyens ont ete formules dans le courrier des
          Demanderesses au Tribunal arbitral en date du 21 decembre 2015, ainsi que dans
          leurs rnemoires post-audience du 3 fevrier 20161.

    2.    Concernant les antecedents de la Decision du Tribunal Arbitral, il est opportun de
          rappeler sa Decision sur la competence en date du 29 decembre 2012 (ci-apres,
          « Decision sur fa competence »), dans laquelle le Tribunal Arbitral a decide que:

                    « 1. Ce Tribunal n 'est pas competent pour se prononcer sur les efJets de
                    fa resiliation de la Convention de concession a I 'egard des quatre
                    Demanderesses.
                    2. Ce Tribunal est competent pour se prononcer sur les efJets de la
                    requisition et autres violations alleguees du Code des investissements
                    n 'entrant pas dans le cadre de la Convention de concession a I 'egard des
                    quatre Demanderesses.
                    3. Les frais encourus par les parties et les membres du Tribunal jusqu 'a
                    present, y compris les frais d'arbitrage se rapportant au declinatoire de
                    competence feront I 'objet d 'une decision ulterieure du Tribunal ».




l   Mernoire apres audience des Demanderesses du 3 fevrier 2016, § § 77 a 93.

                                                                                             1
Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 252 of 255
3.   Dans la Decision sur la competence, la difference existant entre les « Treaty
      Claims» (soumises aux Code des investissements, concretement a son article
      28.2) et les « Contract claims » (soumises a la Convention de concession,
     concretement a ses articles 31 et 32) est sous-entendue. C'est dans cette optique
     que, le Tribunal Arbitral a confirme la possibilite d'une competence
     juridictionnelle parallele a celle de la CCJA.
4.   Il convient egalement de rappeler la position du Tribunal Arbitral CCJA dans sa
     sentence du 29 avril 2014 (ci-apres « Sentence CCJA ») .-
            « 1. Rejette la demande de la Republique de Guinee de beneficier d'un
            delai de quatre mois pour reunir les preuves de corruption alleguee it
            I 'encontre de la Societe GETMA International SAS ;
            Statuant au fond:
            2. Dit irreguliere la resiliation de la Convention de mise en concession du
            Terminal it conteneurs conclue le 22 septembre 2008 entre la Republique
            de Guinee et fa societe GETMA International SAS ;
            3. Constate que, du fait de la nouvelle convention de concession conclue
            Ie 11 mars 2011 avec BAL ou tout autre societe du Groupe BOLLORE, Ie
            retour au statu quo ante est desormais impossible;
            4. Condamne la Defenderesse it indemniser la societe GETMA
            International SAS du prejudice subi du fait de la resiliation, qui se
            decompose ainsi :
            a. Une indemnite forfa itaire de resiliation de 20.884.966 € ;
            b. Une indemnite de resiliation relative aux biens concedes de 3.234.995
            €.,

            c.    Le montant non amorti du Ticket d'entree de 14.201.096 €;
            5. Condamne en outre la Defenderesse it verser it GETMA une indemnite
            relative aux stocks non restitues de 210.070 €;
            6. Rejette toutes les autres indemnites demandees par GETMA
            International SAS ;
           7. Dit que les montants alloues aux paragraphes 4 et 5 ci-dessous
           produiront interets, au taux d'escompte de la Banque Centrale
           Europeenne majore d'un pour cent, et ce depuis la requete d'arbitrage, Ie
           10 mai 2011, jusqu 'it complet paiement;
           8. Maintient fa confidentialite de la piece R107 dans Ie cadre de la
           procedure d'arbitrage, sous reserve des droits de la defense;
            9. Sur les frais :
            -Laisse it chaque Partie la charge de ses propres frais legaux (avocats,
            consultations, experts, temoins) ;


                                                                                     2
          Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 253 of 255
                      -Dit que les Parties supporteront    a egalite les autres frais de I 'arbitrage;
                     -Constate que la Cour a fixe les frais d'arbitrage a 100.480.332 FCFA,
                     dont 40. 480. 332FCFA comme honoraires pour les arbitres ;

                     -Dit que la Partie qui aura paye plus que sa part a le droit d'exiger de
                     I 'autre le remboursement du surplus;

                     10. Rejette toutes les autres demandes des parties ».

     5.    L'arret de la CCJA, notifiee aux Parties le 30 novembre 2015 (« Decision CCJA »),
           a annule la totalite de la sentence CCJA. Cette annulation etait fondee sur le
           desaccord de la CCJA avec les montants des honoraires du Tribunal, que celui-ci
           avait accorde avec les Parties. La CCJA ayant considere qu'ils n'etaient pas
           conformes au bareme prevu par l'article 10.1 de son Reglernent d'arbitrage.

     6.    Les Demanderesses alleguent que: « avec I 'annulation de la sentence CCJA, les
           contract claims de Getma ant cessees d 'exister », et soulignent que « Ceci est
           d'importance, meme dans I 'optique de ce Tribunal, qui est que des contract claims
           peuvent tout a fait coexister avec des Treaty claims »2. Pour les Demanderesses
           « toute hesitation (. . .) n 'a plus lieu d'etre sur le fait de savoir si la presentation par
           Getma dans Ie prods-verbal d'arbitrage CCJA (..) de demandes relatives                     a
           « l'indemnite due au titre des biens propres requisitionnes )) et au (( prejudice
           complementaire )) empechait les Demanderesses de demander une indemnisation a
           ces titres dans le present arbitrage, sur le fondement de violations du Code des
           Investissements »3.

    7.     Aussi, selon les Demanderesses, Ie fait que le Tribunal CCJA ait refuse de statuer
           sur les questions relatives au gain manque et a la requisition afin deviter de statuer
           ultra petita n'a pas d'importance, puisque ladite sentence est annulee.

    8.     Les Demanderesses mettent en evidence que seule cette presente procedure
           arbitrale est a rneme de permettre de trancher si l' expropriation des investissements
           des Demanderesses, au moyen des Decrets de resiliation et de requisition, a viole le
           Code des Investissements. Dans 1 'hypothese OU il serait constate une violation dans
           ce sens, l'indemnisation prevue devra compenser lintegralite du damnum emergens
           et du lucrum cessans, consequences desdits decrets.

    9.     Selon les Demanderesses, la Guinee s'est appuyee sur la sentence CCJA afin de
           fonder ses allegations relatives au principe de l' Estoppel, renonciation et res
          judicata. Mais l'annulation totale de la sentence par la CCJA fait tomber ladite
           argumentation. Les Demanderesses font d'ailleurs noter que la CCJA aurait pu
           opter pour maintenir les actes de procedure realises dans le cadre de la procedure
           CCJA conformement a l'article 29.5 de son Reglement, mais cette option n'a pas
           ete retenue. Aux dires des Demanderesses, il est done clair que la CCJA a considere
           que tous les actes de procedure effectues devant le Tribunal CCJA etaient nuls,
          comme d'ailleurs le demandait la Guinee".



2 Idem, §83.
3 Idem, §84.
4 Idem. §§ 92-93.


                                                                                                     3
Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 254 of 255
    10.   Concernant les arguments relatifs au deni de justice, la Defenderesse, dans son
          Memoire apres audience, insiste sur le fait que les Demanderesses n' ont pas evoque
          la Decision CCJA d'annulation a l'audience alors que selon la Defenderesse, elles
          en avaient connaissance. Pour fonder son affirmation selon laqueUe les
          Demanderesses avaient connaissance de I' annulation, la Defenderesse se base sur
          la suivante declaration des Demanderesses durant l'audience : « le systeme CCJA,
           qui a deja demontre n 'eire pas du tout impartial, peut faire annuler la sentence
           sous un quelconque pretexte alors qu 'une decision du CIRDI est quant a elle
          finale ))5. La Defenderesse en conclut finalement que les Demanderesses ont
           deliberernent choisi d'envoyer un courrier apres l'audience au Tribunal Arbitral a
           des fins purement opportunistes afin qu'il se declare competent. La Defenderesse
           affirme en outre que les Demanderesses ont la possibilite d'initier une nouvelle
           procedure d'arbitrage devant la CCJA, ce qui exclurait un deni de justice".

11.       Au vu de ce qu' il precede, il apparait que les circonstances de I' affaire, suite a
          l'annulation de la sentence CCJA, imposent l'application du principe rebus sic
          stantibus, lequel vient temperer les potentiels effets du principe de res judicata
          s'agissant de la Decision sur la competence, et ceci dans la mesure ou la Decision
          sur la competence part du postulat que la procedure arbitrale relative aux Contract
          Claims respectait une serie de garanties. Un postulat qui n'a pas ete confirme dans
          les faits. Par consequent, si I' on tient compte: du courrier des Demanderesses
          adresse au Tribunal Arbitral suite a l'annulation de la sentence CCJA, ou les
          Demanderesses annoncent le deni de justice qu'une telle situation impliquait pour
          elles, ainsi que de l'eventuelle responsabilite exclusive des membres du Tribunal
          CCJA concernant Ie montant des honoraires et l'annulation totale de la sentence
          CCJA au prejudice exclusif des Parties, il n'est pas possible de conclure,
          simplement, que les Demanderesses peuvent initier un autre arbitrage devant une
          institution qui n'a plus la confiance des Parties quant a leur garanties procedurales
          fondamentales. Contrairement a ce qui a ete affirme par la majorite du Tribunal
          Arbitral, la consideration d'un eventuel deni de justice allegue par les
          Demanderesses concerne Ie present Tribunal ArbitraL

12.       II est necessaire en outre d'ajouter que Ie Tribunal arbitral a un devoir de loyaute
          procedurale vis-a-vis des Parties. Et pourtant, c'est en toute conscience de cette
          situation d'un eventuel deni de justice au debut de ses deliberations, qu'il n'a pas
          convoque les Parties sur ce point, ni meme requis aux Parties qu' elles abordent la
          question de facon plus detaillee dans leurs Memoires apres audience. II n'est fait
          aucune mention de la competence du Tribunal Arbitral sur la base de la Decision
          sur la competence prise a I'epoque. Or, le Tribunal a pu donner une impression bien
          differente aux Parties au vu de son attitude lorsque, par exemple, apres I' audience
          de novembre 2015, il a permis que Monsieur Ouaniche corrige son rapport d' expert
          «en relation a la valeur et au chiffrage des investissements etabli dans ses
          rapports» et a demande I'acces a la matrice de simulations de PwC7 •

13.       Le present Tribunal Arbitral a un devoir envers les Parties de gardien de la bonne
          conduite de I' arbitrage impliquant le respect des standards du proces equitable. En
          tant que garant du droit a un proces j uste et du droit a un acces effectif a la justice,

5   Memoire apres audience de la Defenderesse, §84.
6   Idem §§85-93.
7   Ordonnance de procedure nOlO en date du 26 novembre 2015, paragraphe 2.2.

                                                                                                 4
       Case 1:19-cv-02405-DLF Document 1-3 Filed 08/08/19 Page 255 of 255
         il ne peut maintenir le silence sur des questions aussi fondamentales jusqu'    a   sa
         sentence finale comme malheureusement ce fut Ie cas dans cette procedure.

 14.     En effet, le Tribunal, dans sa deliberation finale, a fait tine interpretation
         excessivement restrictive de sa Decision sur la competence. La distinction operee
         entre resiliation et requisition conduisant a exclure de facon si restrictive les
         consequences directes et indirectes de la resiliation ne correspond pas a ce a quoi
         les Parties pouvaient s'attendre. Au regard de la conduite de la procedure arbitrale
         et de son deroulement, on pouvait s'attendre a ce que ces Contractual Claims soient
         considerees comme des Claims au vu de la violation du Code des investissements.

15.      Le Tribunal aurait du au moins convoquer les Parties pour se prononcer sur la
         situation d'injustice alleguee.

16.      Au vu de tout ce qui precede, je suis convaincu que la possible efficacite de la res
        judicata de la Decision sur la Competence doit s'apprecier a laune du principe
         rebus sic stantibus et non de facon categorique sans tenir compte des circonstances
         qui ont entoure cette Decision, ni de celles qui ont ell lieu posterieurement a la
         Decision sur la competence.




Bernardo M. Cremades

Date:    1 aout Zul o




                                                                                             5
